Exhibit 10.2
 
 
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
August 18, 2011
among
LENDER PROCESSING SERVICES, INC.,
as Borrower,
The LENDERS Party Hereto,
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer
 
J.P. MORGAN SECURITIES LLC,
SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION,
and WELLS FARGO SECURITIES, LLC, as
Joint Lead Arrangers and Joint Bookrunners,
and
SUNTRUST BANK,
U.S. BANK NATIONAL ASSOCIATION,
and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Documentation Agents
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page   Article 1
Definitions and Accounting Terms

 
       
Section 1.01. Defined Terms
    1  
Section 1.02. Other Interpretive Provisions
    39  
Section 1.03. Accounting Terms
    39  
Section 1.04. Rounding
    40  
Section 1.05. References to Agreements and Laws
    40  
Section 1.06. Times of Day
    41  
Section 1.07. Timing of Payment or Performance
    41  
Section 1.08. Foreign Currency Denominated Debt
    41  
 
        Article 2
The Commitments and Credit Extensions

 
       
Section 2.01. The Committed Loans
    41  
Section 2.02. Borrowings, Conversions and Continuations of Committed Loans
    42  
Section 2.03. Letters of Credit
    44  
Section 2.04. Swing Line Loans
    52  
Section 2.05. Prepayments
    55  
Section 2.06. Termination or Reduction of Commitments
    58  
Section 2.07. Repayment of Loans
    59  
Section 2.08. Interest
    61  
Section 2.09. Fees
    61  
Section 2.10. Computation of Interest and Fees
    62  
Section 2.11. Evidence of Indebtedness
    62  
Section 2.12. Payments Generally
    63  
Section 2.13. Sharing of Payments
    64  
Section 2.14. Increase In Commitments
    65  
Section 2.15. Defaulting Lenders
    67  
 
        Article 3
Taxes, Increased Costs and Illegality

 
       
Section 3.01. Taxes
    69  
Section 3.02. Illegality
    71  
Section 3.03. Inability to Determine Rates
    72  
Section 3.04. Increased Cost and Reduced Return
    72  
Section 3.05. Capital Adequacy
    72  
Section 3.06. Reserves on Eurodollar Rate Loans
    72  
Section 3.07. Funding Losses
    73  
Section 3.08. Matters Applicable to All Requests for Compensation
    73  
Section 3.09. Replacement of Lenders Under Certain Circumstances
    75  

i



--------------------------------------------------------------------------------



 



              Page  
Section 3.10. Survival
    76  
 
        Article 4
Conditions Precedent to Credit Extensions

 
       
Section 4.01. Conditions of Initial Credit Extension
    76  
Section 4.02. Conditions to All Credit Extensions
    76  
Section 4.03. Effective Date Conditions
    77  
 
        Article 5
Representations and Warranties

 
       
Section 5.01. Existence, Qualification and Power; Compliance with Laws
    80  
Section 5.02. Authorization; No Contravention
    80  
Section 5.03. Governmental Authorization; Other Consents
    80  
Section 5.04. Binding Effect
    81  
Section 5.05. Financial Statements; No Material Adverse Effect
    81  
Section 5.06. Litigation and Environmental Matters
    81  
Section 5.07. Ownership of Property; Liens
    82  
Section 5.08. Taxes
    82  
Section 5.09. ERISA Compliance
    82  
Section 5.10. Subsidiaries; Equity Interests
    83  
Section 5.11. Margin Regulations; Investment Company Act
    83  
Section 5.12. Disclosure
    83  
Section 5.13. Intellectual Property; Licenses, etc
    84  
Section 5.14. Solvency
    84  
Section 5.15. Perfection, Etc
    84  
 
        Article 6
Affirmative Covenants

 
       
Section 6.01. Financial Statements
    85  
Section 6.02. Certificates; Other Information
    86  
Section 6.03. Notices
    87  
Section 6.04. Payment of Obligations
    88  
Section 6.05. Preservation of Existence, Etc
    88  
Section 6.06. Maintenance of Properties
    88  
Section 6.07. Maintenance of Insurance
    88  
Section 6.08. Compliance with Laws
    89  
Section 6.09. Books and Records
    89  
Section 6.10. Inspection Rights
    89  
Section 6.11. Use of Proceeds
    89  
Section 6.12. Covenant to Guarantee Secured Obligations and Give Security
    89  
Section 6.13. Further Assurances
    92  
Section 6.14. Designation of Subsidiaries
    93  

ii



--------------------------------------------------------------------------------



 



              Page   Article 7
Negative Covenants

 
       
Section 7.01. Liens
    94  
Section 7.02. Investments
    97  
Section 7.03. Indebtedness
    100  
Section 7.04. Fundamental Changes
    102  
Section 7.05. Dispositions; Sale and Leaseback Transactions
    103  
Section 7.06. Restricted Payments
    103  
Section 7.07. Transactions with Affiliates
    104  
Section 7.08. Burdensome Agreements
    105  
Section 7.09. Financial Covenants
    105  
Section 7.10. Prepayments, Etc
    106  
 
        Article 8
Events of Default and Remedies

 
       
Section 8.01. Events of Default
    106  
Section 8.02. Remedies Upon Event of Default
    109  
Section 8.03. Application of Funds
    109  
 
        Article 9
Administrative Agent and Other Agents

 
       
Section 9.01. Appointment and Authorization of Agents
    110  
Section 9.02. Delegation of Duties
    111  
Section 9.03. Liability of Agents
    111  
Section 9.04. Reliance by Agents
    112  
Section 9.05. Notice of Default
    112  
Section 9.06. Credit Decision; Disclosure of Information by Agents
    113  
Section 9.07. Indemnification of Agents
    113  
Section 9.08. Agents in their Individual Capacities
    114  
Section 9.09. Successor Agents
    114  
Section 9.10. Administrative Agent May File Proofs of Claim
    115  
Section 9.11. Collateral and Guaranty Matters
    115  
Section 9.12. Other Agents; Arrangers and Managers
    116  
Section 9.13. Appointment of Supplemental Administrative Agents
    116  
 
        Article 10
Miscellaneous

 
       
Section 10.01. Amendments, Etc
    117  
Section 10.02. Notices and Other Communications; Facsimile Copies
    120  
Section 10.03. No Waiver; Cumulative Remedies
    121  
Section 10.04. Attorney Costs, Expenses and Taxes
    121  
Section 10.05. Indemnification by the Borrower
    122  
Section 10.06. Payments Set Aside
    123  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 10.07. Assigns
    124  
Section 10.08. Successors
    127  
Section 10.09. Confidentiality
    128  
Section 10.10. Set-off
    128  
Section 10.11. Interest Rate Limitation
    129  
Section 10.12. Counterparts
    129  
Section 10.13. Integration
    129  
Section 10.14. Survival of Representations and Warranties
    129  
Section 10.15. Severability
    130  
Section 10.16. Tax Forms
    130  
Section 10.17. Governing Law
    133  
Section 10.18. Waiver of Right to Trial by Jury
    133  
Section 10.19. Binding Effect
    133  
Section 10.20. No Implied Duties
    133  
Section 10.21. USA Patriot Act Notice
    134  

iv



--------------------------------------------------------------------------------



 



     
SCHEDULES
   
 
   
1.01A
  Effective Date Subsidiary Guarantors
1.01B
  Unrestricted Subsidiaries
2.01
  Commitments
5.06
  Litigation
5.10
  Subsidiaries
7.01
  Existing Liens
7.02
  Existing Investments
7.03
  Existing Indebtedness
7.07
  Transactions with Affiliates
7.08
  Existing Restrictions
10.02
  Administrative Agent’s Office; Certain Addresses for Notices
 
   
EXHIBITS
   
 
   
 
  Form of
 
   
A
  Committed Loan Notice
B
  Swing Line Loan Notice
C-1
  Term A Note
C-2
  Term B Note
C-3
  Revolving Credit Note
D
  Compliance Certificate
E
  Assignment and Assumption
F
  Subsidiary Guaranty
G
  Security Agreement
H
  Subordination Terms
I
  Perfection Certificate
J
  Opinions of Counsel
K
  Mortgage

v



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED CREDIT AGREEMENT
     AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) dated as of August 18,
2011, among LENDER PROCESSING SERVICES, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”) and JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
Recitals
     The Borrower, certain of the Lenders, the Issuing Banks and JPMorgan Chase
Bank, N.A, as Administrative Agent, L/C Issuer and Swing Line Lender are party
to the Original Credit Agreement (such terms and other capitalized terms used in
these preliminary statements being defined in Section 1.01 hereof).
     In connection with the Transaction, the Borrower has requested that the
Lenders and the L/C Issuer extend credit to it in the form of (a) a $400,000,000
revolving credit facility (with a $25,000,000 sub-facility for Letters of
Credit) and (b) Term A Loans in an aggregate principal amount of $535,000,000
and (c) Term B Loans in an aggregate principal amount of $250,000,000.
     The Lenders have indicated their willingness to extend such credit and the
L/C Issuer has indicated its willingness to so issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.
     Pursuant to the terms hereof, and upon satisfaction of the conditions set
forth herein, the provisions of the Original Credit Agreement are being amended
and restated in the form of this Agreement and the Borrower and each other Loan
Party shall reaffirm their obligations under the guarantees, the Security
Documents and any other Loan Document to which it is a party.
     In consideration of the mutual covenants and agreements herein contained,
the parties hereto covenant and agree as follows:
ARTICLE 1
Definitions and Accounting Terms
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:
     “1934 Act” means the Securities Exchange Act of 1934.
     “Additional Commitments Compliance Condition” has the meaning specified in
Section 2.14(a).
     “Additional Commitments Effective Date” has the meaning specified in
Section 2.14(e).
     “Additional Guarantor” has the meaning specified in Section 6.12(b).

 



--------------------------------------------------------------------------------



 



     “Additional Revolving Credit Commitments” has the meaning specified in
Section 2.14(c).
     “Additional Term Loans” has the meaning specified in Section 2.14(b).
     “Additional Term Loan Tranche” has the meaning specified in
Section 2.14(b).
     “Administrative Agent” means JPMCB in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
     “Administrative Agent’s Office” means the Administrative Agent’s address
and, as appropriate, account as set forth on Schedule 10.02, or such other
address or account as the Administrative Agent may from time to time notify the
Borrower and the Lenders.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.
     “Agent-Related Persons” means the Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons.
     “Agents” means, collectively, the Administrative Agent, the Documentation
Agents and the Supplemental Administrative Agents (if any).
     “Aggregate Commitments” means the Commitments of all the Lenders.
     “Aggregate Revolving Credit Commitments” means, at any time, the aggregate
amount of the Revolving Credit Commitments of the Revolving Credit Lenders at
such time.
     “Agreement” means this Amended and Restated Credit Agreement.
     “Amendment Agreement” means the Amendment, Restatement and Joinder
Agreement dated as of August 18, 2011 among the Borrower, the Lenders party
thereto and JPMCB, as Administrative Agent, Swing Line Lender and L/C Issuer.
     “Applicable Leverage Ratio” means (a) with respect to Section 7.06(i)(ii),
(i) for any day prior to the delivery of the financial statements under
Section 6.01(b) for the fiscal quarter ended September 30, 2011, 3.00:1 and
(ii) for any day thereafter, a Leverage Ratio that is 25 basis points less than
the maximum permitted Leverage Ratio for the most recently ended test date at
such time that is set forth in the table in Section 7.09(a), and (b) with
respect to Section 7.10(c), (i) for any day prior to the delivery of the
financial statements under Section 6.01(b) for the fiscal quarter ending
September 30, 2011, 2.75:1 and (ii) for any day thereafter, a Leverage

2



--------------------------------------------------------------------------------



 



Ratio that is 50 basis points less than the maximum permitted Leverage Ratio for
the most recently ended test date at such time that is set forth in the table in
Section 7.09(a).
     “Applicable Margin” means a percentage per annum equal to:
     (a) with respect to any Term B Loan, 4.50% per annum in the case of a
Eurodollar Rate Loan, and 3.50% per annum in the case of a Base Rate Loan; and
     (b) with respect to (i) any Term A Loan, (ii) any Revolving Credit Loan,
(iii) the commitment fee to be paid pursuant to Section 2.09(a) (as used below,
the “Commitment Fee”) and (iv) the Letter of Credit fee (the “L/C Fee”),
(A) until the first Business Day after delivery of the Compliance Certificate
with respect to the first fiscal quarter ending after the Effective Date, the
percentages per annum set forth below for Pricing Level 2 and (B) thereafter,
the following percentages per annum based upon the Leverage Ratio as set forth
below:

                                  Term A Loans and Revolving Credit Facility    
        Eurodollar Rate/         Pricing Level   Leverage Ratio   L/C Fee   Base
Rate   Commitment Fee
1
    < 2.00:1       2.00 %     1.00 %     0.375 %
2
  ³ 2.00:1 and < 2.50:1     2.25 %     1.25 %     0.50 %
3
  ³ 2.50:1 and < 3.25:1     2.50 %     1.50 %     0.50 %
4
    ³ 3.25:1       2.75 %     1.75 %     0.50 %

Any increase or decrease in the Applicable Margin resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided that at the option of the Administrative Agent or the
Required Lenders, Pricing Level 4 shall apply (1) as of the first Business Day
after the date on which a Compliance Certificate was required to have been
delivered but was not delivered, and shall continue to so apply to and including
the date on which such Compliance Certificate is so delivered (and thereafter
the Pricing Level otherwise determined in accordance with this definition shall
apply) and (2) as of the first Business Day after an Event of Default set forth
in Section 8.01(a) or (f) shall have occurred and be continuing, and shall
continue to so apply to but excluding the date on which such Event of Default is
cured or waived (and thereafter the Pricing Level otherwise determined in
accordance with this definition shall apply).
     “Appropriate Lender” means, at any time, (a) with respect to Loans of any
Class, the Lenders of such Class, (b) with respect to the Letter of Credit
Sublimit, the L/C Issuer and (c) with respect to the Swing Line Facility, the
Swing Line Lender.
     “Approved Foreign Bank” has the meaning specified in clause (k) of the
definition of “Cash Equivalents”.
     “Approved Fund” means any Fund that is administered, advised or managed by
(a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of
an entity that administers, advises or manages a Lender.

3



--------------------------------------------------------------------------------



 



     “Arrangers” means J.P. Morgan Securities LLC, SunTrust Bank, U.S. Bank
National Association and Wells Fargo Securities, LLC, each in its capacity as a
joint lead arranger and joint bookrunner of the Facilities.
     “Assignee Group” means two or more Eligible Assignees that are Affiliates
of one another or two or more Approved Funds managed by the same investment
advisor.
     “Assignment and Assumption” means an Assignment and Assumption
substantially in the form of Exhibit E.
     “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other external counsel.
     “Attributable Indebtedness” means, on any date, in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP.
     “Auto-Renewal Letter of Credit” has the meaning specified in
Section 2.03(b)(iii).
     “Available Amount” means, at any time, the sum of:
     (a) 50% of Consolidated Net Income determined on a cumulative basis for all
fiscal quarters beginning with the fiscal quarter ending on September 30, 2011
and ending most recently prior to the date of determination for which financial
statements have been delivered pursuant to Section 6.01(a) or (b) (or, if such
Consolidated Net Income is negative, minus 100% of the absolute value of such
Consolidated Net Income for such period); plus
     (b) 100% of the Net Cash Proceeds received by the Borrower following the
Effective Date from the issuance of Qualified Equity Interests (except to the
extent such proceeds have been applied pursuant to Section 7.06(g)); minus
     (c) the aggregate amount of any Investments outstanding at such time
pursuant to (and calculated in accordance with) Section 7.02(t) or any
Restricted Payments made prior to such time pursuant to Section 7.06(i)(ii)(y).
     “Bankruptcy Event” means, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental

4



--------------------------------------------------------------------------------



 



Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
     “Base Rate” means for any day a fluctuating rate per annum equal to the
highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest
in effect for such day as publicly announced from time to time by JPMCB as its
“prime rate” and (c) the Eurodollar Rate (determined solely for this purpose as
for a Eurodollar Loan with an Interest Period of one month for which the
Eurodollar Rate were determined on such date) plus 1.00%. The “prime rate” is a
rate set by JPMCB based upon various factors including JPMCB’s costs and desired
return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate. Any change in such rate announced by JPMCB shall take
effect at the opening of business on the day specified in the public
announcement of such change.
     “Base Rate Loan” means a Loan that bears interest based on the Base Rate.
     “Borrower” has the meaning specified in the introductory paragraph to this
Agreement.
     “Borrower Materials” has the meaning specified in Section 6.02.
     “Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing, a
Term A Borrowing or a Term B Borrowing, as the context may require.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, if
such day relates to any Eurodollar Rate Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.
     “Capital Expenditures” means, without duplication, any expenditure for any
purchase or other acquisition of any asset which would be classified as a fixed
or capital asset on a consolidated balance sheet of the Borrower and its
Subsidiaries prepared in accordance with GAAP.
     “Capitalized Leases” means all leases that have been or should be, in
accordance with GAAP, recorded as capitalized leases on a balance sheet of the
lessee.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any Capital Lease.
     “Cash Collateral” has the meaning specified in Section 2.03(g).
     “Cash Collateral Account” means a deposit account at the Administrative
Agent in the name of the Administrative Agent and under the sole dominion and
control of the Administrative Agent, and otherwise established in a manner
satisfactory to the Administrative Agent.
     “Cash Collateralize” has the meaning specified in Section 2.03(g).

5



--------------------------------------------------------------------------------



 



     “Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Restricted Subsidiaries:
     (a) operating deposit accounts maintained by the Restricted Companies;
     (b) securities issued or unconditionally guaranteed by the United States
government or any agency or instrumentality thereof having maturities of not
more than 12 months from the date of acquisition thereof or other durations
approved by the Administrative Agent (provided, however, that the limitation on
maturity shall not apply to any such securities held by any Regulated
Subsidiary);
     (c) securities issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof having
maturities of not more than 12 months from the date of acquisition thereof or
other durations approved by the Administrative Agent and, at the time of
acquisition, having a rating of at least “A-2” or “P-2” (or long-term ratings of
at least “A3” or “A-”) from either S&P or Moody’s, or, with respect to municipal
bonds, a rating of at least MIG 2 or VMIG 2 from Moody’s (or the equivalent
thereof) (provided, however, that the limitation on maturity shall not apply to
any such securities held by any Regulated Subsidiary);
     (d) commercial paper issued by any Lender that is a commercial bank or any
bank holding company owning any Lender;
     (e) commercial paper maturing not more than 12 months after the date of
creation thereof or other durations approved by the Administrative Agent and, at
the time of acquisition, having a rating of at least A-1 or P-1 from either S&P
or Moody’s and commercial paper maturing not more than 90 days after the
creation thereof and, at the time of acquisition, having a rating of at least
A-2 or P-2 from either S&P or Moody’s;
     (f) domestic and eurodollar certificates of deposit or bankers’ acceptances
maturing no more than one year after the date of acquisition thereof or other
durations approved by the Administrative Agent which are either issued by any
Lender or any other banks having combined capital and surplus of not less than
$100,000,000 (or in the case of foreign banks, the dollar equivalent thereof) or
are insured by the Federal Deposit Insurance Corporation for the full amount
thereof;
     (g) repurchase agreements with a term of not more than 30 days for, and
secured by, underlying securities of the type without regard to maturity
described in clauses (b), (c) and (f) above entered into with any bank meeting
the qualifications specified in clause (f) above or securities dealers of
recognized national standing;
     (h) shares of investment companies that are registered under the Investment
Company Act of 1940 and invest solely in one or more of the types with regard to
maturity of securities described in clauses (b) through (g) above;
     (i) fixed maturity securities which are rated BBB- and above by S&P or Baa3
and above by Moody’s; provided that the aggregate amount of Investments by any
Person in fixed maturity securities which are rated BBB+, BBB or BBB- by S&P or
Baa1, Baa2

6



--------------------------------------------------------------------------------



 



or Baa3 by Moody’s shall not exceed 10% of the aggregate amount of Investments
in fixed maturity securities by such Person; and
     (j) solely with respect to any Foreign Subsidiary, non-Dollar denominated
(i) certificates of deposit of, bankers acceptances of, or time deposits with,
any commercial bank which is organized and existing under the laws of the
country in which such Foreign Subsidiary maintains its chief executive office
and principal place of business provided such country is a member of the
Organization for Economic Cooperation and Development, and whose short-term
commercial paper rating from S&P is at least “A-1” or the equivalent thereof or
from Moody’s is at least “P-1” or the equivalent thereof (any such bank being an
“Approved Foreign Bank”) and maturing within 12 months of the date of
acquisition or other durations approved by the Administrative Agent and (ii)
(A) equivalents of demand deposit accounts which are maintained with an Approved
Foreign Bank or (B) other temporary investments (with maturities less than
12 months or other durations approved by the Administrative Agent) of a
non-speculative nature which are made with preservation of principal as the
primary objective and in each case in accordance with normal investment
practices for cash management of such Foreign Subsidiaries.
     “Cash Management Practices” means the cash, Cash Equivalent and short-term
investment management practices of the Restricted Companies as approved by the
board of directors or chief financial officer of the Borrower from time to time,
including any Indebtedness of the Restricted Companies having a maturity of
92 days or less representing borrowings from any financial institution with
which the Restricted Companies have a depository or other investment
relationship in connection with such practices (or any Affiliate of such
financial institution), which borrowings may be secured by the cash and Cash
Equivalents purchased by the relevant Restricted Company with the proceeds of
such borrowings.
     “Casualty Event” means any event that gives rise to the receipt by the
Borrower or Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.
     “Change in Law” means the occurrence, after the Effective Date (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented.

7



--------------------------------------------------------------------------------



 



     “Change of Control” means the earliest to occur of:
     (a) a “person” or “group” (as such terms are used in Sections 13(d) and
14(d)(2) of the 1934 Act, but excluding any employee benefit plan of such person
and its subsidiaries, and any person or entity acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan), shall
become the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
1934 Act), directly or indirectly, of more than 35% of the then outstanding
voting stock of the Borrower;
     (b) during any period of twelve consecutive months, the board of directors
of the Borrower shall cease to consist of a majority of the Continuing
Directors; and
     (c) any “Change of Control” (or any comparable term) in any document
pertaining to any Permitted Subordinated Indebtedness with an aggregate
outstanding principal amount in excess of the Threshold Amount.
     “Class” (a) when used with respect to Lenders, refers to whether such
Lenders are Revolving Credit Lenders, Term A Lenders or Term B Lenders, (b) when
used with respect to Commitments, refers to whether such Commitments are
Revolving Credit Commitments, Term A Commitments or Term B Commitments and
(c) when used with respect to Loans or a Borrowing, refers to whether such
Loans, or the Loans comprising such Borrowing, are Revolving Credit Loans, Term
A Loans or Term B Loans.
     “Code” means the U.S. Internal Revenue Code of 1986.
     “Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property and assets that are or are required
under the terms hereof or of the Collateral Documents to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties.
     “Collateral Agent” means JPMCB in its capacity as collateral agent, or any
successor collateral agent.
     “Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, the Mortgages, and each of the other
agreements, instruments or documents that creates or purports to create a Lien
in favor of the Administrative Agent for the benefit of the Secured Parties,
including collateral assignments, Security Agreement Supplements, security
agreements, pledge agreements or other similar agreements delivered to the
Administrative Agent and the Lenders pursuant to Section 6.12.
     “Commitment” means a Term A Commitment, Term B Commitment or Revolving
Credit Commitment, as the context may require.
     “Committed Borrowing” means a borrowing consisting of simultaneous
Committed Loans of the same Type and Class and, in the case of Eurodollar Rate
Loans, having the same Interest Period.
     “Committed Loan” means a Term Loan or a Revolving Credit Loan.

8



--------------------------------------------------------------------------------



 



     “Committed Loan Notice” means a notice of (a) a Term A Borrowing, (b) a
Term B Borrowing, (c) a Revolving Credit Borrowing, (d) a conversion of
Committed Loans from one Type to the other or (e) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02, which, if in writing, shall be
substantially in the form of Exhibit A.
     “Compensation Period” has the meaning specified in Section 2.12(b)(ii).
     “Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
     “Consolidated Companies” means the Borrower and its Consolidated
Subsidiaries.
     “Consolidated EBITDA” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, the sum of
     (a) Consolidated Net Income, plus
     (b) an amount which, in the determination of Consolidated Net Income for
such period, has been deducted for, without duplication,
     (i) total interest expense,
     (ii) income, franchise and similar taxes,
     (iii) depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs),
     (iv) letter of credit fees,
     (v) non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees of the
Borrower or any of its Restricted Subsidiaries pursuant to a written plan or
agreement or the treatment of such options under variable plan accounting,
     (vi) all extraordinary charges,
     (vii) non-cash amortization (or write offs) of financing costs (including
debt discount, debt issuance costs and commissions and other fees associated
with Indebtedness, including the Loans) of such Person and its Restricted
Subsidiaries,
     (viii) cash expenses incurred in connection with the Transaction or, to the
extent permitted hereunder, any Investment permitted under Section 7.02
(including any Permitted Acquisition), Equity Issuance or Debt Issuance (in each
case, whether or not consummated),
     (ix) any losses realized upon the Disposition of property or assets outside
of the ordinary course of business,

9



--------------------------------------------------------------------------------



 



     (x) to the extent actually reimbursed, expenses incurred to the extent
covered by indemnification provisions in any agreement in connection with a
Permitted Acquisition,
     (xi) to the extent covered by insurance, expenses with respect to liability
or casualty events or business interruption,
     (xii) any non-cash purchase accounting adjustment and any non-cash
write-up, write-down or write-off with respect to re-valuing assets and
liabilities in connection with any Investment permitted under Section 7.02
(including any Permitted Acquisition),
     (xiii) non-cash losses from Joint Ventures and non-cash minority interest
reductions,
     (xiv) fees and expenses in connection with exchanges or refinancings
permitted by Section 7.10,
     (xv) (A) non-cash, non-recurring charges with respect to employee
severance, (B) other non-cash, non-recurring charges so long as such charges
described in this clause (B) do not result in a cash charge in a future period
(except as permitted under clause (C) below) and (C) non-recurring charges other
than those referred to in clauses (A) and (B) so long as such charges described
in this clause (C) do not exceed $35,000,000 during any fiscal year, and
     (xvi) other expenses and charges of such Person and its Restricted
Subsidiaries reducing Consolidated Net Income which do not represent a cash item
in such period or any future period; minus
     (c) an amount which, in the determination of Consolidated Net Income, has
been included for
     (i) (A) non-cash gains (other than with respect to cash actually received)
and (B) all extraordinary gains, and
     (ii) any gains realized upon the Disposition of property outside of the
ordinary course of business, plus/minus
     (d) an amount which, in the determination of Consolidated Net Income, has
been reflected for unrealized losses/gains in respect of Swap Contracts,
all as determined in accordance with GAAP.
     “Consolidated Interest Charges” means, as of any date for the applicable
period ending on such date with respect to any Person and its Restricted
Subsidiaries on a consolidated basis, the amount payable with respect to such
period in respect of (a) total interest expense payable in cash plus pay-in-kind
interest in respect of Indebtedness (other than Specified Non-Recourse
Indebtedness) of the type set forth in clause (a) of the definition thereof
(including the interest

10



--------------------------------------------------------------------------------



 



component under Capitalized Leases, but excluding, to the extent included in
interest expense, (i) fees and expenses associated with the consummation of the
Transaction, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated) and (v) amortization of deferred
financing costs), minus (b) interest income of such Person and its Restricted
Subsidiaries earned during such period, in each case as determined in accordance
with GAAP.
     “Consolidated Net Income” means, as of any date for the applicable period
ending on such date with respect to any Person and its Restricted Subsidiaries
on a consolidated basis, net income (excluding, without duplication,
(i) extraordinary items and (ii) any amounts attributable to Investments in any
Joint Venture to the extent that (A) such amounts were not earned by such Joint
Venture during the applicable period, (B) there exists any legal or contractual
encumbrance or restriction on the ability of such Joint Venture to pay dividends
or make any other distributions in cash on the Equity Interests of such Joint
Venture held by such Person and its Restricted Subsidiaries, but only to the
extent so encumbered or restricted or (C) such Person does not have the right to
receive or the ability to cause to be distributed its pro rata share of all
earnings of such Joint Venture) as determined in accordance with GAAP; provided
that Consolidated Net Income for any such period shall not include (w) the
cumulative effect of a change in accounting principles during such period,
(x) any net after-tax income or loss (less all fees and expenses or charges
relating thereto) attributable to the early extinguishment of indebtedness,
(y) any non-cash charges resulting from mark-to-market accounting relating to
Equity Interests and (z) any non-cash impairment charges resulting from the
application of Statement of Financial Accounting Standards No. 142 — Goodwill
and Other Intangibles and No. 144 — Accounting for the Impairment or Disposal of
Long-Lived Assets and the amortization of intangibles including arising pursuant
to Statement of Financial Accounting Standards No. 141 — Business Combinations.
     “Consolidated Shareholders’ Equity” means, as of any date of determination,
the consolidated shareholders’ equity of the Borrower and its Subsidiaries that
would be reported as shareholders’ equity on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared as of such date in accordance with GAAP.
     “Consolidated Subsidiaries” means, with respect to any Person at any time,
all Subsidiaries of such Person that would be consolidated in the financial
statements of such Person on such date prepared in accordance with GAAP, but
excluding any such consolidated Subsidiary of such Person that would not be so
consolidated but for the effect of FIN 46.
     “Continuing Directors” shall mean the directors of the Borrower on the
Effective Date, and each other director, if, in each case, such other directors’
nomination for election to the board of directors of the Borrower is recommended
by a majority of the then Continuing Directors.
     “Contractual Obligation” means, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

11



--------------------------------------------------------------------------------



 



     “Control” has the meaning specified in the definition of “Affiliate.”
     “Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.
     “Credit Party” means the Administrative Agent, the L/C Issuer, the Swing
Line Lender or any other Lender.
     “Debt Issuance” means the issuance by any Person and its Restricted
Subsidiaries of any Indebtedness for borrowed money.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, general assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect and affecting the rights of
creditors generally.
     “Default” means any event or condition that constitutes an Event of Default
or that, with the giving of any notice, the passage of time, or both, would be
an Event of Default.
     “Default Rate” means an interest rate equal to (a) the Base Rate plus
(b) the Applicable Margin, if any, applicable to Base Rate Loans plus (c) 2.0%
per annum; provided that with respect to a Eurodollar Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Margin) otherwise applicable to such Loan plus 2.0% per annum, in
each case, to the fullest extent permitted by applicable Laws.
     “Defaulting Lender” means any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in L/C Obligations or
Swing Line Obligations or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless (A) in the case of clause (i) above,
such Lender notifies the Administrative Agent and the Borrower in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied or (B) in the case of clause
(iii) above, such Lender notifies the Administrative Agent and the Borrower in
writing that the failure to pay such other amount is the subject of a good faith
dispute, (b) has notified the Borrower or any Credit Party in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by a Credit Party or the Borrower, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding L/C Obligations
and Swing Line Obligations under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon such Credit
Party’s and the Borrower’s receipt

12



--------------------------------------------------------------------------------



 



of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of a Bankruptcy Event.
     “Disposition” or “Dispose” means the sale, transfer, license, lease or
other disposition of any property by any Person (including any sale and
leaseback transaction and any sale of Equity Interests, but excluding any
issuance by such Person of its own Equity Interests), including any sale,
assignment, transfer or other disposal, with or without recourse, of any notes
or accounts receivable or any rights and claims associated therewith.
     “Disposition Threshold” means $10,000,000 per fiscal year; provided that,
to the extent that any portion of the Disposition Threshold for any fiscal year
is not used in such fiscal year, such unused portion may be carried over and
used to increase the Disposition Threshold for subsequent fiscal years on a
dollar-for-dollar basis; provided, however, that in no event shall the
Disposition Threshold exceed $25,000,000 in any fiscal year.
     “Disqualified Equity Interests” means any Equity Interest which, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, (b) is redeemable at the option of the
holder thereof, in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Equity Interests that would constitute Disqualified
Equity Interests, in each case, prior to the date that is 91 days after the Term
B Loan Maturity Date.
     “Dissenting Lender” has the meaning specified in Section 10.01(d).
     “Documentation Agents” means SunTrust Bank, U.S. Bank National Association
and Wells Fargo Bank, National Association, as documentation agents under this
Agreement.
     “Dollar” and “$” mean lawful money of the United States.
     “Domestic Restricted Subsidiary” means any Restricted Subsidiary that is a
Domestic Subsidiary.
     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States, any state thereof or the District of Columbia.
     “Effective Date” means August 18, 2011, subject to satisfaction of all of
the conditions specified in Section 4.03.
     “Effective Date Forecasts” has the meaning specified in Section 5.05(c).
     “Eligible Assignee” means (a) in the case of any assignment of a Term Loan,
(i) a Lender, (ii) an Affiliate of a Lender, (iii) an Approved Fund and (iv) any
other Person (other than a natural person) approved by (A) the Administrative
Agent and (B) unless an Event of Default has occurred and is continuing under
Section 8.01(a) or 8.01(f), the Borrower (each such approval not to be
unreasonably withheld or delayed) and (b) in the case of any assignment of a
Revolving Credit Commitment, any Person (other than a natural person) approved
by (A) the

13



--------------------------------------------------------------------------------



 



Administrative Agent, (B) the L/C Issuer, (C) the Swing Line Lender and
(D) unless (x) such assignment is to a Lender (who is not then a Defaulting
Lender), an Affiliate of a Lender (who is not then a Defaulting Lender) or an
Approved Fund or (y) an Event of Default has occurred and is continuing under
Section 8.01(a) or 8.01(f), the Borrower (each such approval not to be
unreasonably withheld or delayed); provided that in each case of clauses (a) and
(b), neither the Borrower nor any Affiliate of the Borrower shall be an Eligible
Assignee.
     “Environmental Laws” means any and all applicable Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Restricted Company resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.
     “Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities).
     “Equity Issuance” means any issuance for cash by any Person and its
Restricted Subsidiaries to any other Person of (a) its Equity Interests, (b) any
of its Equity Interests pursuant to the exercise of options or warrants, (c) any
of its Equity Interests pursuant to the conversion of any debt securities to
equity or (d) any options or warrants relating to its Equity Interests. A
Disposition shall not be deemed to be an Equity Issuance.
     “ERISA” means the Employee Retirement Income Security Act of 1974.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
     “ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer (as defined in Section 4001(a)(2) of ERISA) or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA

14



--------------------------------------------------------------------------------



 



Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Plan amendment as a termination under Sections 4041 or 4041A of
ERISA, or the commencement of proceedings by the PBGC to terminate a Pension
Plan or Multiemployer Plan; (e) an event or condition which constitutes grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums not yet due or premiums due but not yet delinquent under Section 4007
of ERISA, upon the Borrower or any ERISA Affiliate.
     “Eurodollar Rate” means, for any Interest Period with respect to any
Eurodollar Rate Loan:
     (a) the rate per annum equal to the rate determined by the Administrative
Agent to be the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time), for deposits in Dollars (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period, determined as of
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period, or
     (b) if the rate referenced in the preceding clause (a) is not available,
the rate per annum determined by the Administrative Agent as the rate of
interest at which deposits in Dollars for delivery on the first day of such
Interest Period in immediately available funds in the approximate amount of the
Eurodollar Rate Loan being made, continued or converted by JPMCB and with a term
equivalent to such Interest Period would be offered by JPMCB’s London Branch to
major banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period.
Notwithstanding the foregoing, the Eurodollar Rate with respect to the Term B
Loans shall not be less than 1.00%.
     “Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on the Eurodollar Rate.
     “Eurodollar Rate Revolving Credit Loan” means a Eurodollar Rate Loan that
is a Revolving Credit Loan.
     “Event of Default” has the meaning specified in Section 8.01.
     “Excess Cash Flow” means for any fiscal year of the Borrower, the excess,
if any, of:
     (a) the sum, without duplication, of
     (i) Consolidated Net Income for such fiscal year,
     (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,

15



--------------------------------------------------------------------------------



 



     (iii) decreases in Working Capital for such fiscal year, and
     (iv) the aggregate net amount of non-cash loss on the disposition of
property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
deducted in arriving at such Consolidated Net Income;
minus
     (b) the sum, without duplication, of
     (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income,
     (ii) Capital Expenditures and Permitted Acquisitions (including any earnout
or other payments made with respect to such Permitted Acquisitions) made in cash
to the extent not financed with (x) the proceeds of long-term Indebtedness
(other than the Obligations) or (y) the proceeds of asset Dispositions and
Casualty Events referred to in clause (b)(vi) below for such fiscal year or any
prior fiscal year,
     (iii) the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and Capitalized Leases) of the Borrower
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),
     (iv) increases in Working Capital for such fiscal year,
     (v) the aggregate net amount of non-cash gain on the disposition of
property by the Borrower and its Subsidiaries during such fiscal year (other
than sales of inventory in the ordinary course of business), to the extent
included in arriving at such Consolidated Net Income,
     (vi) proceeds of all Dispositions of assets other than Excluded
Dispositions and all Casualty Events, in each case to the extent received in
such fiscal year and to the extent included in arriving at such Consolidated Net
Income,
     (vii) proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income,
     (viii) cash payments made in satisfaction of non-current liabilities (other
than (A) payments in respect of Indebtedness under this Agreement or
(B) regularly scheduled principal payments of any other Indebtedness),

16



--------------------------------------------------------------------------------



 



     (ix) cash fees and expenses incurred in connection with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated),
     (x) cash indemnity payments received pursuant to indemnification provisions
in any agreement in connection with any Permitted Acquisition or any other
Investment permitted hereunder; and
     (xi) increases in the regulatory capital of each Regulated Subsidiary,
which shall be calculated by reference to the increase in the minimum statutory
capital and surplus of such Regulated Subsidiary during such fiscal period times
110%.
     “Excluded Dispositions” means:
     (a) Dispositions of obsolete, used, surplus or worn out property, whether
now owned or hereafter acquired, in the ordinary course of business and
Dispositions of property no longer used or useful in the conduct of the business
of the Restricted Companies;
     (b) Dispositions of inventory in the ordinary course of business;
     (c) Dispositions of property to the extent that (i) such property is
exchanged for credit against the purchase price of similar replacement property
or (ii) the proceeds of such Disposition are promptly applied to the purchase
price of such replacement property;
     (d) Dispositions of property by a Restricted Company to another Restricted
Company; provided that if the transferor of such property is a Loan Party
(x) the transferee thereof must either be a Loan Party or a Domestic Restricted
Company or (y) to the extent such transaction constitutes an Investment in a
Foreign Restricted Subsidiary, such transaction is permitted by Section 7.02(c);
     (e) Dispositions permitted by Section 7.02, Section 7.04 (so long as any
Disposition pursuant to a liquidation permitted pursuant to Section 7.04 shall
be done on a pro rata basis among the equity holders of the applicable
Subsidiary) and Section 7.06 and Liens permitted by Section 7.01;
     (f) Dispositions by any Restricted Company of property pursuant to
sale-leaseback transactions; provided that (i) if such property so Disposed of
constitutes Collateral as of the Effective Date, the fair market value of all
such property so Disposed of in any fiscal year in excess of the Disposition
Threshold for such fiscal year shall be applied to prepay the Term Loans
pursuant to Section 2.05(b), (ii) if any such sale and leaseback transaction is
entered into after the Effective Date to finance the purchase, repair or
improvement of fixed or capital assets, the resulting Capital Lease Obligation
is permitted by Section 7.03 and any Lien made the subject of such Capital Lease
Obligation is permitted by Section 7.01 and (iii) the purchase price for such
property shall be paid to such Restricted Company for not less than 75% cash
consideration;

17



--------------------------------------------------------------------------------



 



     (g) (i) Dispositions of cash and Cash Equivalents and (ii) Dispositions
pursuant to and in accordance with the Cash Management Practices;
     (h) Dispositions of accounts receivable in connection with the collection
or compromise thereof;
     (i) leases, subleases, licenses or sublicenses of property in the ordinary
course of business and which do not materially interfere with the business of
the Restricted Companies;
     (j) transfers of property subject to Casualty Events upon receipt of the
Net Cash Proceeds of such Casualty Event;
     (k) Dispositions in the ordinary course of business consisting of the
abandonment of IP Rights which, in the reasonable good faith determination of
the Borrower, are not material to the conduct of the business of the Restricted
Companies;
     (l) Dispositions of Investments in Joint Ventures to the extent required
by, or made pursuant to buy/sell arrangements between the joint venture parties
set forth in, joint venture arrangements and similar binding arrangements in
substantially the form as such arrangements are in effect on the Effective Date;
     (m) Dispositions of property to an Unrestricted Subsidiary; provided that
to the extent constituting an Investment, such Investment must be an Investment
permitted by Section 7.02(n);
     (n) Dispositions of real property and related assets in the ordinary course
of business in connection with relocation activities for directors, officers,
members of management, employees or consultants of the Restricted Companies;
     (o) Dispositions of tangible property in the ordinary course of business as
part of a like-kind exchange under Section 1031 of the Code;
     (p) voluntary terminations of Swap Contracts;
     (q) Dispositions of Securitization Assets (or a fractional undivided
interest therein) in a Securitization Financing permitted under Section 7.03(r);
and
     (r) Any “fee in lieu” or other disposition of assets to any Governmental
Authority that continue in use by the Borrower or any Restricted Subsidiary, so
long as the Borrower or any Restricted Subsidiary may obtain title to such
assets upon reasonable notice by paying a nominal fee.
     “Facility” means the Term A Loans, the Term B Loans, the Revolving Credit
Facility, the Swing Line Sublimit or the Letter of Credit Sublimit, as the
context may require.

18



--------------------------------------------------------------------------------



 



     “FATCA” means sections 1471 through 1474 of the Code, as in effect on the
Effective Date, and any applicable Treasury regulation promulgated thereunder or
published administrative guidance implementing such sections.
     “Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the immediately preceding Business Day as so published on the next succeeding
Business Day, and (b) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) charged to
JPMCB on such day on such transactions as determined by the Administrative
Agent.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “Foreign Restricted Subsidiary” means any Restricted Subsidiary that is a
Foreign Subsidiary.
     “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrower which is not a Domestic Subsidiary.
     “FRB” means the Board of Governors of the Federal Reserve System of the
United States.
     “Fund” means any Person (other than a natural person) that is engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit.
     “GAAP” means generally accepted accounting principles in the United States
set forth in the opinions and pronouncements of the Accounting Principles Board
and the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
     “Granting Lender” has the meaning specified in Section 10.07(i).
     “Guarantee” means, as to any Person, without duplication, (a) any
obligation, contingent or otherwise, of such Person guaranteeing or having the
economic effect of guaranteeing any

19



--------------------------------------------------------------------------------



 



Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien); provided that the term “Guarantee” shall not include
endorsements for collection or deposit, in either case in the ordinary course of
business, or customary and reasonable indemnity obligations in effect on the
Original Closing Date or entered into in connection with any acquisition or
Disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law as hazardous, toxic, pollutants or contaminants or words of
similar meaning or effect.
     “Honor Date” has the meaning specified in Section 2.03(c)(i).
     “Immaterial Subsidiaries” means, as of any date of determination, those
Restricted Subsidiaries that, individually or collectively, for the four fiscal
quarter period ended most recently prior to such date of determination
constituted (i) less than 10% of the Consolidated EBITDA of the Restricted
Companies and (ii) less than 5% of Total Assets of the Restricted Companies.
     “Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
     (a) all obligations of such Person for borrowed money and all obligations
of such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments or agreements;

20



--------------------------------------------------------------------------------



 



     (b) the maximum available amount of all letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;
     (c) net obligations of such Person under Swap Contracts (with the amount of
such net obligations being deemed to be the aggregate Swap Termination Value
thereof as of such date);
     (d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business, (ii) any earn-out obligation until such obligation appears
in the liabilities section of the balance sheet of such Person, and (iii) any
earn-out obligation that appears in the liabilities section of the balance sheet
of such Person, to the extent (A) such Person is indemnified for the payment
thereof by a solvent Person reasonably acceptable to the Administrative Agent or
(B) amounts to be applied to the payment therefor are in escrow);
     (e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;
     (f) all Attributable Indebtedness;
     (g) all obligations of such Person in respect of Disqualified Equity
Interests;
     (h) indebtedness or similar financing obligations of such Person under any
Securitization Financing; and
     (i) all Guarantees of such Person in respect of any of the foregoing
paragraphs.
     For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is
non-recourse to such Person. The amount of Indebtedness of any Person for
purposes of clause (e) above shall be deemed to be equal to the lesser of
(x) the aggregate unpaid amount of such Indebtedness and (y) the fair market
value of the property encumbered thereby as determined by such Person in good
faith.
     “Indemnified Liabilities” has the meaning set forth in Section 10.05.
     “Indemnitees” has the meaning set forth in Section 10.05.
     “Information” has the meaning specified in Section 10.09.

21



--------------------------------------------------------------------------------



 



     “Intellectual Property Security Agreement” means, collectively, the
Copyright Security Agreement, the Trademark Security Agreement and the Patent
Security Agreement, substantially in the forms attached to the Security
Agreement together with each other intellectual property security agreement
executed and delivered pursuant to Section 6.12 or the Security Agreement.
     “Interest Coverage Ratio” means, as of the end of any fiscal quarter of the
Borrower for the four fiscal quarter period ending on such date, the ratio of
(a) Consolidated EBITDA of the Borrower and its Subsidiaries for such period to
(b) Consolidated Interest Charges of the Borrower and its Subsidiaries for such
period.
     “Interest Payment Date” means, (a) as to any Loan other than a Base Rate
Loan, the last day of each Interest Period applicable to such Loan and the
Maturity Date of the Facility under which such Loan was made; provided that if
any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan or any Specified Rate Loan, the last Business Day of each March, June,
September and December and the Maturity Date of the Facility under which such
Loan was made.
     “Interest Period” means as to each Eurodollar Rate Loan, (a) initially, the
period commencing on the Effective Date and ending on August 31, 2011 and
(b) thereafter, the period commencing on the date such Eurodollar Rate Loan is
disbursed or converted to or continued as a Eurodollar Rate Loan and ending on
the date that is one month, two months, three months or six months thereafter,
or to the extent available (as determined by each relevant Lender) to all
relevant Lenders, one week, two weeks, nine months or twelve months thereafter,
as selected by the Borrower in its Committed Loan Notice (or such other period,
which is less than twelve months, as agreed by the Borrower and all applicable
Lenders); provided that:
     (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the immediately preceding Business Day;
     (ii) other than with respect to one and two week Interest Periods, any
Interest Period that begins on the last Business Day of a calendar month (or on
a day for which there is no numerically corresponding day in the calendar month
at the end of such Interest Period) shall end on the last Business Day of the
calendar month at the end of such Interest Period; and
     (iii) no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.
     “Investment” means, as to any Person, any direct or indirect acquisition
of, or investment by such Person in, another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests or debt or other securities of
another Person, (b) a loan, advance or capital contribution to, Guarantee or
assumption of debt of, or purchase or other acquisition of any other debt or
equity participation or interest in, another Person, including any partnership
or

22



--------------------------------------------------------------------------------



 



joint venture interest in such other Person and any arrangement pursuant to
which the investor incurs debt of the type referred to in clause (i) of the
definition of “Indebtedness” set forth in this Section 1.01 in respect of such
Person or (c) the purchase or other acquisition (in one transaction or a series
of transactions) of all or substantially all of the property and assets or
business of another Person or assets constituting a business unit, line of
business or division of such Person. For all purposes of this Agreement, the
amount of any Investment shall be the amount actually invested, without
adjustment for subsequent increases or decreases in the value of such
Investment. The amount expended in any Investment, if other than in cash, will
be deemed to be the fair market value of the relevant non-cash assets, as
determined in good faith by the board of directors of the Borrower and evidenced
by a board resolution.
     “IP Rights” has the meaning set forth in Section 5.13.
     “IRS” means the United States Internal Revenue Service.
     “Jacksonville Corporate Campus” means any and all real property located in
the City of Jacksonville, Florida which at any time is owned by any Restricted
Company, including, without limitation, that certain real property commonly
known as 601 Riverside Avenue, Jacksonville, Florida.
     “Joint Venture” means (a) any Person which would constitute an “equity
method investee” of the Borrower or any of its Subsidiaries, (b) any other
Person designated by the Borrower in writing to the Administrative Agent (which
designation shall be irrevocable) as a “Joint Venture” for purposes of this
Agreement and at least 50% but less than 100% of whose Equity Interests are
directly owned by the Borrower or any of its Subsidiaries, and (c) any Person in
whom the Borrower or any of its Subsidiaries beneficially owns any Equity
Interest that is not a Subsidiary.
     “JPMCB” means JPMorgan Chase Bank, N.A. and its successors.
     “Laws” means, collectively, all applicable international, foreign, Federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
     “L/C Advance” means, with respect to each Revolving Credit Lender, such
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Pro Rata Share.
     “L/C Borrowing” means an extension of credit resulting from a drawing under
any Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
     “L/C Credit Extension” means, with respect to any Letter of Credit, the
issuance thereof or extension of the expiry date thereof, or the renewal or
increase of the amount thereof.

23



--------------------------------------------------------------------------------



 



     “L/C Issuer” means JPMCB or any other Revolving Lender (or Affiliate
thereof) that agrees in writing with the Borrower and the Administrative Agent
to act as an L/C Issuer, in each case in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.
     “L/C Obligations” means, as at any date of determination, the aggregate
undrawn amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings.
     “Lender” has the meaning specified in the introductory paragraph to this
Agreement and, as the context requires, includes the L/C Issuer and the Swing
Line Lender.
     “Lending Office” means, as to any Lender, the office or offices of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Administrative Agent.
     “Letter of Credit” means any letter of credit issued hereunder. A Letter of
Credit may be a commercial letter of credit or a standby letter of credit.
     “Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.
     “Letter of Credit Expiration Date” means the day that is five days prior to
the Revolving Credit Maturity Date (or, if such day is not a Business Day, the
next preceding Business Day).
     “Letter of Credit Sublimit” means an amount equal to $25,000,000. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.
     “Leverage Ratio” means, as of the end of any fiscal quarter of the Borrower
for the four fiscal quarter period ending on such date, the ratio of (a) Total
Indebtedness on the last day of such period to (b) Consolidated EBITDA of the
Borrower and its Restricted Subsidiaries for such period; provided that the
amount of Total Indebtedness determined pursuant to clause (a) above at any date
shall be reduced in the case of any such Indebtedness of a Majority-Owned
Subsidiary by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA determined pursuant to clause (b) above for such date was
reduced (including through the calculation of Consolidated Net Income) by the
elimination of a minority interest in such Majority-Owned Subsidiary owned by a
Person other than a Consolidated Company.
     “Lien” means any mortgage, pledge, hypothecation, assignment for security,
deposit arrangement for security, encumbrance, lien (statutory or other),
charge, or preference, priority or other security interest or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any Capitalized Lease having substantially the
same economic effect as any of the foregoing but excluding operating leases).
     “Like-Kind-Exchange Companies” means Investment Property Exchange Services,
Inc. and any other Restricted Companies that are engaged in like-kind-exchange
operations.

24



--------------------------------------------------------------------------------



 



     “Loan” means an extension of credit by a Lender to the Borrower under
Article 2 in the form of a Term Loan, a Revolving Credit Loan or a Swing Line
Loan.
     “Loan Documents” means, collectively, (a) this Agreement, (b) the
Collateral Documents, (c) the Amendment Agreement, (d) the Notes, (e) the
Subsidiary Guaranty and (f) each Letter of Credit Application.
     “Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.
     “Majority-Owned Subsidiary” means a Consolidated Subsidiary that is not
wholly-owned (directly or indirectly) by the Borrower.
     “Material Adverse Effect” means (a) a material adverse effect on the
business, assets, liabilities, results of operations or financial position of
the Borrower and its Restricted Subsidiaries taken as a whole, (b) a material
and adverse effect on the ability of any Loan Party to perform its obligations
under the Loan Documents or (c) a material and adverse effect on the rights and
remedies of the Lenders under the Loan Documents.
     “Material Companies” means the Borrower and all Restricted Subsidiaries
(other than Immaterial Subsidiaries).
     “Material Real Property” means fee owned real property with a value in
excess of $10,000,000; provided, however, that the following are hereby deemed
not to constitute Material Real Property: (i) the Jacksonville Corporate Campus
and (ii) any real property obtained or held by any Consolidated Company in
connection with its like-kind exchange services or other services provided to
third parties that involve processing or taking title or other interests in real
property.
     “Maturity Date” means (a) with respect to the Revolving Credit Facility and
the Swing Line Facility, the Revolving Credit Maturity Date, (b) with respect to
the Term A Loans, the Term A Loan Maturity Date and (c) with respect to the Term
B Loans, the Term B Loan Maturity Date.
     “Maximum Rate” has the meaning specified in Section 10.11.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
     “Mortgage” means, collectively, each mortgage executed and delivered on or
prior to the Effective Date and thereafter pursuant to Section 6.12, in each
case substantially in the form of Exhibit K.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

25



--------------------------------------------------------------------------------



 



     “Net Cash Proceeds” means:
     (a) with respect to the Disposition of any asset by any Restricted Company
or any Casualty Event, the excess, if any, of (i) the sum of cash and Cash
Equivalents received in connection with such Disposition or Casualty Event
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received and, with respect to any Casualty Event, any insurance
proceeds or condemnation awards in respect of such Casualty Event actually
received by or paid to or for the account of such Restricted Company) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the asset subject to such Disposition or Casualty Event and that is repaid in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (B) the out-of-pocket expenses (including attorneys’
fees, investment banking fees, underwriting fees, survey costs, title insurance
premiums, and related search and recording charges, transfer taxes, deed or
mortgage recording taxes, other customary expenses and brokerage, consultant and
other customary fees) actually incurred by such Restricted Company in connection
with such Disposition or Casualty Event, (C) taxes paid or reasonably estimated
to be payable by such Restricted Company or any of the direct or indirect
members thereof and attributable to such Disposition (including, in respect of
any proceeds received in connection with a Disposition or Casualty Event of any
asset of any Foreign Subsidiary, deductions in respect of withholding taxes that
are or would be payable in cash if such funds were repatriated to the United
States), (D) payments required to be made to holders of minority interests in
Restricted Subsidiaries as a result of such Disposition, (E) any reserve for
adjustment in respect of (1) the sale price of such asset or assets established
in accordance with GAAP and (2) any liabilities associated with such asset or
assets and retained by such Restricted Company after such sale or other
disposition thereof, including pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such transaction and it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
(I) received upon the Disposition of any non-cash consideration received by such
Restricted Company in any such Disposition and (II) upon the reversal (without
the satisfaction of any applicable liabilities in cash in a corresponding
amount) of any reserve described in clause (E) of the preceding sentence or, if
such liabilities have not been satisfied in cash and such reserve not reversed
within 365 days after such Disposition or Casualty Event, the amount of such
reserve, and (F) in the case of any Disposition by a Regulated Subsidiary or any
Casualty Event with respect to assets of a Regulated Subsidiary, any amount that
would be prohibited by applicable Law from being distributed (including as a
dividend or otherwise) or the distribution of which would result in a negative
impact on any minimum capital or similar requirement applicable to it (it being
understood and agreed that any such amount shall still be subject to the
reinvestment provisions of Section 2.05(b)(i)(B) to the fullest extent permitted
by applicable Law (including any minimum capital or similar requirement
applicable to such Regulated Subsidiary)); provided that (x) no proceeds
realized in a single transaction or series of related transactions shall
constitute Net Cash Proceeds unless such proceeds shall exceed $5,000,000 and
(y) no proceeds shall constitute Net Cash Proceeds under this clause (a) in any
fiscal year until the aggregate amount of all such proceeds in such fiscal year
shall exceed $15,000,000

26



--------------------------------------------------------------------------------



 



(and thereafter only proceeds in excess of such amount shall constitute Net Cash
Proceeds under this clause (a));
     (b) with respect to the incurrence or issuance of any Indebtedness by any
Restricted Company, the excess, if any, of (i) the sum of the cash received in
connection with such sale over (ii) the investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses, incurred by such Restricted Company (or, in the case of
taxes, any member thereof) in connection with such incurrence or issuance and,
in the case of Indebtedness of any Foreign Subsidiary, deductions in respect of
withholding taxes that are or would otherwise be payable in cash if such funds
were repatriated to the United States; and
     (c) with respect to the issuance of any Qualified Equity Interest by any
Restricted Company, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such issuance over (ii) all taxes (including, in
respect of any proceeds received in connection with the issuance of Equity
Interests of any Foreign Subsidiary, deductions in respect of withholding taxes
that are or would otherwise be payable in cash if such funds were repatriated to
the United States) and fees (including investment banking fees, underwriting
discounts, commissions, costs and other out-of-pocket expenses and other
customary expenses) incurred by such Restricted Company (or, in the case of
taxes, any member thereof) in connection with such issuance.
     “Nonrenewal Notice Date” has the meaning specified in Section 2.03(b)(iii).
     “Note” means a Term Note or a Revolving Credit Note, as the context may
require.
     “Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents include (a) the
obligation to pay principal, interest, Letter of Credit commissions, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
     “OID” has the meaning specified in Section 2.14(b).
     “Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-US. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint

27



--------------------------------------------------------------------------------



 



venture or other applicable agreement of formation or organization and any
agreement, instrument, filing or notice with respect thereto filed in connection
with its formation or organization with the applicable Governmental Authority in
the jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
     “Original Closing Date” means July 2, 2008.
     “Original Credit Agreement” means the Credit Agreement dated as of July 2,
2008 (as amended, supplemented or otherwise modified from time to time prior to
the Effective Date) among the Borrower, the lenders party thereto and JPMCB, as
administrative agent, swing line lender and L/C issuer.
     “Other Taxes” has the meaning specified in Section 3.01(c).
     “Outstanding Amount” means (a) with respect to the Term Loans, Revolving
Credit Loans and Swing Line Loans on any date, the principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Borrowings as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the aggregate outstanding
amount thereof on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes thereto as of such date, including
as a result of any reimbursements of outstanding unpaid drawings under any
Letters of Credit (including any refinancing of outstanding unpaid drawings
under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) or any reductions in the maximum amount available for drawing under
Letters of Credit taking effect on such date.
     “Participant” has the meaning specified in Section 10.07(f).
     “PBGC” means the Pension Benefit Guaranty Corporation.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
     “Permitted Acquisition” has the meaning specified in Section 7.02(h).
     “Permitted Encumbrances” has the meaning specified in the Mortgages.
     “Permitted Refinancing” means, with respect to any Person, any
modification, refinancing, refunding, renewal or extension of any Indebtedness
of such Person; provided that (a) the principal amount (or accreted value, if
applicable) thereof does not exceed the principal amount (or accreted value, if
applicable) of the Indebtedness so modified, refinanced, refunded, renewed or
extended except by an amount equal to the sum of (i) unpaid accrued interest and

28



--------------------------------------------------------------------------------



 



premium thereon, (ii) other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such modification, refinancing,
refunding, renewal or extension and (iii) the aggregate amount of any existing
commitments unutilized thereunder (it being understood that the incurrence of
Indebtedness in an aggregate principal amount in excess of such limitations on
principal in this clause (a) may still constitute a “Permitted Refinancing” up
to such limited aggregate principal amount with any excess principal amount
thereof being Indebtedness which must otherwise be permitted pursuant to
Section 7.03), (b) such modification, refinancing, refunding, renewal or
extension has a final maturity date equal to or later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Obligations, such modification, refinancing, refunding, renewal
or extension is subordinated in right of payment to the Obligations on terms at
least as favorable to the Lenders in all material respects as those contained in
the documentation governing the Indebtedness being modified, refinanced,
refunded, renewed or extended, taken as a whole, (d) the terms and conditions
(including, if applicable, as to collateral but excluding pricing) of any such
modified, refinanced, refunded, renewed or extended Indebtedness are not
materially less favorable to the Loan Parties or the Lenders than the terms and
conditions of the Indebtedness being modified, refinanced, refunded, renewed or
extended, taken as a whole, (e) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor (or another of
the Restricted Companies, at the election of the Borrower, provided that if the
obligor is a Loan Party, such other Restricted Company must also be a Loan
Party) on the Indebtedness being modified, refinanced, refunded, renewed or
extended, and such new or additional obligors as are or become Loan Parties in
accordance with Section 6.12 and with respect to subordinated Indebtedness the
obligations of such obligors shall be subordinated in right of payment to the
Obligations on terms at least as favorable to the Lenders as those contained in
documentation governing the Indebtedness, taken as a whole and (f) at the time
thereof, no Event of Default shall have occurred and be continuing.
     “Permitted Senior Indebtedness” means any unsecured Indebtedness (other
than Permitted Subordinated Indebtedness) that (a) is not scheduled to mature
prior to the date that is 91 days after the Term B Loan Maturity Date, (b) has
no scheduled amortization or payments of principal prior to the Term B Loan
Maturity Date, (c) has mandatory prepayment, repurchase or redemption provisions
(other than a customary offer to purchase upon a change of control) no more
onerous or expansive in scope, taken as a whole, than those contained in this
Agreement for the Term B Loans or are otherwise reasonably acceptable to the
Administrative Agent and (d) otherwise has terms, including covenants, that are
usual and customary for high-yield debt securities or that are otherwise
reasonably acceptable to the Administrative Agent.
     “Permitted Subordinated Indebtedness” means any unsecured Indebtedness that
(a) is expressly subordinated to the prior payment in full in cash of the
Obligations on terms not materially less favorable to the Lenders, taken as a
whole, than the terms set forth on Exhibit H hereto or on such other terms as
shall be reasonably acceptable to the Administrative Agent, (b) is not scheduled
to mature prior to the date that is 91 days after the Term B Loan Maturity Date,
(c) has no scheduled amortization or payments of principal prior to the Term B
Loan Maturity Date and (d) has mandatory prepayment, repurchase or redemption
provisions and covenants no

29



--------------------------------------------------------------------------------



 



more onerous or expansive in scope, taken as a whole, than those contained in
this Agreement for the Term B Loans or are otherwise reasonably acceptable to
the Administrative Agent.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any “employee pension benefit plan” (as such term is defined
in Section 3(2) of ERISA) maintained or sponsored by the Borrower or, with
respect to any such plan that is subject to Section 412 of the Code or Title IV
of ERISA, any ERISA Affiliate.
     “Platform” has the meaning specified in Section 6.02.
     “Pledged Debt” has the meaning specified in the Security Agreement.
     “Pledged Equity” has the meaning specified in the Security Agreement.
     “Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, for
purposes of calculating compliance with the Leverage Ratio, the Applicable
Leverage Ratio or each of the financial covenants set forth in Section 7.09 in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith shall be deemed to have occurred
as of the first day of the applicable period of measurement in such covenant:
(a) income statement items (whether positive or negative) attributable to the
property or Person subject to such Specified Transaction, in the case of a
Permitted Acquisition or Investment described in the definition of “Specified
Transaction”, shall be included, (b) any retirement of Indebtedness, and (c) any
Indebtedness incurred or assumed by any Restricted Company in connection with
such Specified Transaction, and if such Indebtedness has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination; provided that the foregoing pro forma adjustments may be applied
to the Leverage Ratio, the Applicable Leverage Ratio and the financial covenants
set forth in Section 7.09 to the extent that such adjustments are consistent
with the definition of Consolidated EBITDA and may take into account cost
savings in an amount not to exceed the greater of (x) $25,000,000 and (y) 5.0%
of Consolidated EBITDA of the Company and its Restricted Subsidiaries for such
period (calculated after giving effect to any Specified Disposition or Specified
Acquisition that occurs during the applicable measuring period but prior to
giving effect to any adjustment pursuant to this proviso) for all such cost
savings in any fiscal year for which the necessary steps have been implemented
or are reasonably expected to be implemented within twelve months after the
closing of the applicable Permitted Acquisition.
     “Pro Rata Share” means, with respect to each Lender at any time, a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments of such Lender under the
applicable Facility or Facilities at such time and the denominator of which is
the amount of the Aggregate Commitments under the applicable Facility or
Facilities at such time.
     “Public Lender” has the meaning specified in Section 6.02.

30



--------------------------------------------------------------------------------



 



     “Qualified Equity Interests” means Equity Interests of the Borrower other
than Disqualified Equity Interests.
     “Register” has the meaning set forth in Section 10.07(e).
     “Regulated Subsidiary” means any Restricted Subsidiary that is subject to
regulation by any Governmental Authority as an insurance company or otherwise as
a company subject to minimum capital or similar requirements and for which the
incurrence of Indebtedness (including Guarantees) or the granting of Liens with
respect to its assets would be prohibited or restricted or would result in a
negative impact on any minimum capital or similar requirement applicable to it.
     “Regulatory Supervising Organization” means any Governmental Authority or
regulatory organization of which a Regulated Subsidiary is a member or to whose
rules it is subject.
     “Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
     “Request for Credit Extension” means (a) with respect to a Borrowing,
conversion or continuation of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
     “Required Lenders” means, as of any date of determination, Lenders having
more than 50% of the sum of the (a) Total Outstandings (with the aggregate
amount of each Lender’s risk participation and funded participation in L/C
Obligations and Swing Line Loans being deemed “held” by such Lender for purposes
of this definition), (b) aggregate unused Term Commitments, if any, and
(c) aggregate unused Revolving Credit Commitments, if any; provided that the
unused Term Commitment, unused Revolving Credit Commitment of, and the portion
of the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
     “Responsible Officer” means the chief executive officer, president, any
vice president, chief financial officer, treasurer or assistant treasurer or
other similar officer of a Loan Party (or any other person duly authorized by a
Loan Party to act with respect to the Loan Documents on behalf of such Loan
Party) and, as to any document delivered on the Effective Date, secretary or
assistant secretary. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
     “Restricted Companies” means the Borrower and its Restricted Subsidiaries,
and “Restricted Company” means any of the foregoing.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interest of any
Restricted Company, or any payment (whether in cash, securities or other
property), including any sinking fund or similar

31



--------------------------------------------------------------------------------



 



deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to the Borrower’s stockholders, partners or
members (or the equivalent Persons thereof). The amount expended in any
Restricted Payment, if other than in cash, will be deemed to be the fair market
value of the relevant non-cash assets, as determined in good faith by the board
of directors of the Borrower and evidenced by a board resolution.
     “Restricted Prepayment” has the meaning specified in Section 7.10.
     “Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
     “Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by the Revolving Credit Lenders
pursuant to Section 2.01(c).
     “Revolving Credit Commitment” means, as to each Revolving Credit Lender,
its obligation to make Revolving Credit Loans and purchase participations in L/C
Obligations and Swing Line Loans, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Revolving Credit Commitment” or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto
under the caption “Revolving Credit Commitment”, as applicable, as such amount
may be adjusted from time to time in accordance with this Agreement. The
aggregate Revolving Credit Commitments of all Revolving Credit Lenders shall be
$400,000,000 on the Effective Date, as such amount may be adjusted from time to
time in accordance with the terms of this Agreement.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means, at any time, any Lender that has a
Revolving Credit Commitment at such time.
     “Revolving Credit Loan” has the meaning specified in Section 2.01(c).
     “Revolving Credit Maturity Date” means the fifth anniversary of the
Effective Date.
     “Revolving Credit Note” means a promissory note of the Borrower payable to
any Revolving Credit Lender or its registered assigns, in substantially the form
of Exhibit C-3 hereto, evidencing the aggregate indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender.
     “S&P” means Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

32



--------------------------------------------------------------------------------



 



     “Secured Cash Management Obligations” means the obligations of any Loan
Party with respect to any overdraft and related liabilities arising from
treasury, depository and cash management services or any automated clearing
house transfer of funds provided by a Person who was a Lender or an Affiliate
thereof at the time the agreements giving rise to such obligations were created,
or who subsequently has become a Lender or an Affiliate thereof.
     “Secured Hedge Agreement” means any Swap Contract permitted under Article 7
that is entered into by and between the Borrower or any of its Subsidiaries and
any Person who was a Lender or an Affiliate thereof at the time the relevant
Swap Contract was executed, or who subsequently has become a Lender or an
Affiliate thereof.
     “Secured Hedge Bank” means any Person who was a Lender or an Affiliate
thereof at the time the relevant Swap Contract was executed, or who subsequently
has become a Lender or an Affiliate thereof, in each case in its capacity as a
party to a Secured Hedge Agreement.
     “Secured Hedging Obligations” means the obligations of any Loan Party under
any Secured Hedge Agreement.
     “Secured Obligations” has the meaning specified in the Security Agreement.
     “Secured Parties” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the Secured Hedge Banks, the holders of Secured
Cash Management Obligations, the Supplemental Administrative Agent and each
co-agent or sub-agent appointed by the Administrative Agent from time to time
pursuant to Section 9.02.
     “Securitization Assets” means any accounts receivable, royalty or revenue
streams, other financial assets, proceeds and books, records and other related
assets incidental to the foregoing subject to a Securitization Financing.
     “Securitization Financing” has the meaning referred to in Section 7.03(r).
     “Securitization Vehicle” means one or more special purpose vehicles that
are, directly or indirectly, wholly-owned Subsidiaries of the Borrower and are
Persons organized for the limited purpose of entering into a Securitization
Financing by purchasing, or receiving by way of capital contributions, sale or
other transfer, assets from the Borrower and its Subsidiaries and obtaining
financing for such assets from third parties, and whose structure is designed to
insulate such vehicle from the credit risk of the Borrower.
     “Security Agreement” means, collectively, the Amended and Restated Security
Agreement executed by the Loan Parties, substantially in the form of Exhibit G,
together with each other security agreement supplement executed and delivered
pursuant to Section 6.12.
     “Security Agreement Supplement” has the meaning specified in the Security
Agreement.
     “Senior Notes” means the Borrower’s senior unsecured notes due 2016 issued
on the Original Closing Date in the aggregate principal amount of $375,000,000,
and includes any

33



--------------------------------------------------------------------------------



 



“Exchange Notes” (as defined in the Senior Notes Documents) registered with the
SEC and exchanged for unregistered Senior Notes.
     “Senior Notes Documents” means the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any Guarantee or other right in respect thereof.
     “Senior Notes Indenture” means the Indenture dated as of July 2, 2008 among
the Borrower, each of the guarantors named therein and U.S. Bank Corporate Trust
Services, as trustee, in respect of the Senior Notes.
     “SFAS No. 141(R)” has the meaning specified in Section 1.03(d).
     “Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature and (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
     “SPC” has the meaning specified in Section 10.07(i).
     “Specified Debt” has the meaning specified in the last paragraph of
Section 7.03.
     “Specified Debt Test” has the meaning specified in the proviso contained in
the last paragraph of Section 7.03.
     “Specified Acquisition” means any acquisition of property or series of
related acquisitions of property that (a) constitutes (i) assets comprising all
or substantially all of the property and assets or business of any Person or of
assets constituting a business unit, a line of business or division of such
Person, or (ii) more than 50% of the common stock or Equity Interests of a
Person and (b) involves the payment of consideration by the Borrower and its
Restricted Subsidiaries in excess of $20,000,000.
     “Specified Disposition” means any Disposition of property or series of
related Dispositions of property that (a) constitutes (i) assets comprising all
or substantially all of the property and assets or business of any Person or of
assets constituting a business unit, a line of business or division of such
Person or (ii) more than 50% of the common stock or other Equity Interests of a
Person and (b) yields gross proceeds to the Borrower and its Restricted
Subsidiaries in excess of $20,000,000.
     “Specified Non-Recourse Indebtedness” has the meaning set forth in
Section 7.03(f).

34



--------------------------------------------------------------------------------



 



     “Specified Rate Loan” means a loan that bears interest at a rate per annum
equal to the Federal Funds Rate plus the Applicable Margin specified for
Eurodollar Rate Revolving Credit Loans.
     “Specified Responsible Officer” means the chief executive officer,
president, chief operating officer, chief financial officer, treasurer or
general counsel of the Borrower.
     “Specified Transaction” means, any Investment, incurrence of Indebtedness,
Restricted Payment or Restricted Prepayment in respect of which compliance with
a specified Leverage Ratio or the financial covenants set forth in Section 7.09,
or the Applicable Leverage Ratio, is by the terms of this Agreement required to
be calculated on a Pro Forma Basis or any Specified Disposition or Specified
Acquisition.
     “Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.
     “Subsidiary Guarantor” has the meaning specified in Section 6.12(a). Each
Subsidiary Guarantor as of the Effective Date is listed on Schedule 1.01B.
     “Subsidiary Guaranty” means, collectively, the guaranty in respect of the
Secured Obligations made by those Subsidiaries of the Borrower that are
Subsidiary Guarantors in favor of the Administrative Agent on behalf of the
Secured Parties, substantially in the form of Exhibit F, together with any other
guaranty and guaranty supplement delivered pursuant to Section 6.12.
     “Supplemental Administrative Agent” has the meaning specified in
Section 9.13 and “Supplemental Administrative Agents” shall have the
corresponding meaning.
     “Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward contracts, futures contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, repurchase agreements,
reverse repurchase agreements, sell buy backs and buy sell back agreements, and
securities lending and borrowing agreements or any other similar transactions or
any combination of any of the foregoing (including any options to enter into any
of the foregoing), whether or not any such transaction is governed by or subject
to any master agreement, and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association,

35



--------------------------------------------------------------------------------



 



Inc., any International Foreign Exchange Master Agreement, or any other master
agreement or related schedules, including any such obligations or liabilities
arising therefrom.
     “Swap Termination Value” means, in respect of any one or more Swap
Contracts, after taking into account the effect of any legally enforceable
netting agreement relating to such Swap Contracts, (a) for any date on or after
the date such Swap Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
     “Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.
     “Swing Line Facility” means the revolving credit facility made available by
the Swing Line Lender pursuant to Section 2.04.
     “Swing Line Lender” means JPMCB in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.
     “Swing Line Loan” has the meaning specified in Section 2.04(a).
     “Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant
to Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B.
     “Swing Line Obligations” means, at any time, the aggregate principal amount
of all Swing Line Loans outstanding at such time.
     “Swing Line Sublimit” means an amount equal to $50,000,000. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Facility.
     “Taxes” has the meaning specified in Section 3.01(a).
     “Term A Borrowing” means a borrowing consisting of simultaneous Term A
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term A Lenders pursuant to
Section 2.01(a).
     “Term A Commitment” means, as to each Term A Lender, its obligation to make
a Term A Loan to the Borrower pursuant to Section 2.01(a) in an aggregate amount
not to exceed the amount set forth opposite such Term A Lender’s name on
Schedule 2.01 under the caption “Term A Commitment” or in the Assignment and
Assumption pursuant to which such Term A Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term A Commitments is
$535,000,000.
     “Term A Lender” means, at any time, any Lender that has a Term A Commitment
or Term A Loans at such time.

36



--------------------------------------------------------------------------------



 



     “Term A Loan” means a Loan made pursuant to Section 2.01(a).
     “Term A Loan Maturity Date” means the fifth anniversary of the Effective
Date.
     “Term B Borrowing” means a borrowing consisting of simultaneous Term B
Loans of the same Type and, in the case of Eurodollar Rate Loans, having the
same Interest Period made by each of the Term B Lenders pursuant to
Section 2.01(b).
     “Term B Commitment” means, as to each Term B Lender, its obligation to make
a Term B Loan to the Borrower pursuant to Section 2.01(b) in an aggregate amount
not to exceed the amount set forth opposite such Term B Lender’s name on
Schedule 2.01 under the caption “Term B Commitment” or in the Assignment and
Assumption pursuant to which such Term B Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The initial aggregate amount of the Term B Commitments is
$250,000,000.
     “Term B Lender” means, at any time, any Lender that has a Term B Commitment
or Term B Loans at such time.
     “Term B Loan” means a Loan made pursuant to Section 2.01(b).
     “Term B Loan Maturity Date” means August 14, 2018.
     “Term Commitment” means a Term A Commitment, a Term B Commitment or a
commitment to make a Term Loan to the Borrower pursuant to an increase and
joinder agreement described in Section 2.14 pursuant to which such Term Lender
becomes a party hereto, as applicable, in each case as such amount may be
adjusted from time to time in accordance with this Agreement.
     “Term Lender” means, at any time, any Lender that has a Term Commitment or
Term Loans at such time.
     “Term Loan” means a Term A Loan, a Term B Loan or an Additional Term Loan
made pursuant to Section 2.14.
     “Term Note” means a promissory note of the Borrower payable to any Term
Lender or its registered assigns, in substantially the form of Exhibit C-1 or
Exhibit C-2 hereto, evidencing the aggregate indebtedness of the Borrower to
such Term Lender resulting from the Term Loans made by such Term Lender.
     “Threshold Amount” means $70,000,000.
     “Total Assets” means, at any time with respect to any Person, the total
assets appearing on the most recently prepared consolidated balance sheet of
such Person as of the end of the most recent fiscal quarter of such Person for
which such balance sheet is available, prepared in accordance with GAAP.

37



--------------------------------------------------------------------------------



 



     “Total Consolidated Assets” means, at any time, the total assets appearing
on the most recently prepared consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of the most recent fiscal quarter of the
Borrower and its Consolidated Subsidiaries for which such balance sheet is
available, prepared in accordance with GAAP.
     “Total Indebtedness” means, without duplication, (i) the aggregate
Outstanding Amount of all Loans, the aggregate undrawn amount of all outstanding
trade Letters of Credit and all Unreimbursed Amounts and (ii) all other
Indebtedness of the Borrower and its Restricted Subsidiaries of the type
referred to in clauses (a), (b) (but solely in respect of letters of credit and
bankers’ acceptances, and solely to the extent drawn and not yet reimbursed),
(d), (e), (f) and (h) of the definition thereof and all Guarantees of the
Borrower and its Restricted Subsidiaries in respect of such Indebtedness of any
other Person, in each case other than Specified Non-Recourse Indebtedness.
     “Total Outstandings” means the aggregate Outstanding Amount of all Loans
and all L/C Obligations.
     “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, all L/C Obligations and Swing Line Loans.
     “Transaction” means, collectively, (a) the amendment and restatement of the
Original Credit Agreement in the form of this Agreement and the repayment of all
outstanding loans and payment of all accrued fees and interest under the
Original Credit Agreement on the Effective Date, (b) the execution, delivery and
performance by each Loan Party of the Loan Documents to which it is to be a
party, the borrowing or issuance of Loans, the use of any proceeds thereof and
the issuance of Letters of Credit hereunder and (c) the payment of the fees and
expenses incurred in connection with any of the foregoing.
     “Type” means, with respect to a Committed Loan, its character as a Base
Rate Loan or a Eurodollar Rate Loan.
     “U.S. Lender” has the meaning set forth in Section 10.16(b).
     “Uniform Commercial Code” means the Uniform Commercial Code as the same may
from time to time be in effect in the State of New York or the Uniform
Commercial Code (or similar code or statute) of another jurisdiction, to the
extent it may be required to apply to any item or items of Collateral.
     “United States” and “U.S.” mean the United States of America.
     “Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).
     “Unrestricted Subsidiary” means (a) each Subsidiary of the Borrower listed
on Schedule 1.01B and (b) any Subsidiary of the Borrower designated by the board
of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Effective Date (and continuing until such time
that such designation may be thereafter revoked by the Borrower).

38



--------------------------------------------------------------------------------



 



     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing: (a) the sum of the
products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment; by (b) the then outstanding principal
amount of such Indebtedness.
     “Withholding Agent” means a Loan Party or the Administrative Agent, as
applicable.
     “Working Capital” means, at any date, the excess of current assets of the
Borrower and its Subsidiaries on such date (excluding cash and Cash Equivalents)
over current liabilities of the Borrower and its Subsidiaries on such date
(excluding current liabilities in respect to Indebtedness), all determined on a
consolidated basis in accordance with GAAP.
     Section 1.02 Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document:
     (a) The meanings of defined terms are equally applicable to the singular
and plural forms of the defined terms.
     (b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.
     (c) Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.
     (d) The term “including” is by way of example and not limitation.
     (e) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.
     (f) Section headings herein and in the other Loan Documents are included
for convenience of reference only and shall not affect the interpretation of
this Agreement or any other Loan Document.
     Section 1.03 Accounting Terms.
     (a) All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations pursuant to Section 7.09)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP, as in effect from time to time, applied on a basis
consistent (except for changes concurred in by the Borrower’s independent public
accountants) with the most recent audited consolidated financial statements of
the Borrower and its Subsidiaries delivered to the Lenders pursuant to
Section 6.01 or, prior to such delivery, the financial statements referred to in
Section 5.05(a) for December 31, 2010 and the fiscal year then ended.

39



--------------------------------------------------------------------------------



 



     (b) In the event that any “Accounting Change” (as defined below) shall
occur after the date hereof and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement or any
other Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent and the Borrower shall negotiate in good faith
to amend such provisions to preserve the original intent thereof in light of
such Accounting Change (subject to the approval of the Required Lenders);
provided that, until so amended, (i) all financial covenants, standards and
terms in this Agreement and the other Loan Documents shall continue to be
calculated or construed as if such Accounting Change had not occurred and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders a
written reconciliation in form reasonably satisfactory to the Administrative
Agent, between calculations of such financial covenants, standards and terms
made before and after giving effect to such Accounting Change. “Accounting
Change” refers to any change in accounting principles required by the
promulgation of any rule, regulation, pronouncement or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants or, if applicable, the SEC.
     (c) Notwithstanding anything to the contrary contained herein, financial
ratios and other financial calculations pursuant to this Agreement shall,
following any Specified Acquisition or any Specified Disposition, be calculated
on a Pro Forma Basis until the completion of four full fiscal quarters following
such Specified Acquisition or Specified Disposition.
     (d) Notwithstanding anything to the contrary in any Loan Document, for
purposes of making any calculation or determination pursuant to the terms of
this Agreement on and after the Effective Date, the change in GAAP resulting
from the adoption by any of the Consolidated Companies of Statement of Financial
Accounting Standards No. 141(R) (Business Combinations) and/or FSP FAS 141(R)-1
(Accounting for Assets Acquired and Liabilities Assumed in a Business
Combination That Arise from Contingencies) (collectively, “SFAS No. 141(R)”),
shall not be given effect in respect of any earn-out obligations and such
calculations and determinations shall be made on the basis of GAAP as in effect
from time to time but without giving effect to the adoption of SFAS No. 141(R)
in respect of any earn-out obligations. The Borrower shall provide to the
Administrative Agent and the Lenders a written reconciliation in form reasonably
satisfactory to the Administrative Agent, between such calculations or
determinations made before and after giving effect to SFAS No. 141(R) in respect
of any earn-out obligations.
     Section 1.04 Rounding. Any financial ratios required to be maintained by
the Borrower pursuant to this Agreement (or required to be satisfied in order
for a specific action to be permitted under this Agreement) shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number).
     Section 1.05 References to Agreements and Laws. Unless otherwise expressly
provided herein, (a) references to Organization Documents, agreements (including
the Loan Documents) and other contractual instruments shall be deemed to include
all subsequent amendments, restatements, extensions, supplements and other
modifications thereto, but only to

40



--------------------------------------------------------------------------------



 



the extent that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document; and (b) references to any
Law shall include all statutory and regulatory provisions consolidating,
amending, replacing, supplementing or interpreting such Law.
     Section 1.06 Times of Day. Unless otherwise specified, all references
herein to times of day shall be references to Eastern time (daylight or
standard, as applicable).
     Section 1.07 Timing of Payment or Performance. When the payment of any
obligation or the performance of any covenant, duty or obligation is stated to
be due or performance required on a day which is not a Business Day, the date of
such payment or performance shall extend to the immediately succeeding Business
Day and such extension of time shall be reflected in computing interest or fees,
as the case may be; provided that, with respect to any payment of interest on or
principal of Eurodollar Rate Loans, if such extension would cause any such
payment to be made in the next succeeding calendar month, such payment shall be
made on the immediately preceding Business Day.
     Section 1.08 Foreign Currency Denominated Debt. For purposes of determining
compliance with any U.S. dollar-denominated restriction on the incurrence of
Indebtedness, the U.S. dollar-equivalent principal amount of Indebtedness
denominated in a foreign currency shall be calculated based on the relevant
currency exchange rate in effect on the date such Indebtedness was incurred, in
the case of term Indebtedness, or first committed, in the case of revolving
credit Indebtedness; provided that if such Indebtedness is incurred to refinance
other Indebtedness denominated in a foreign currency, and such refinancing would
cause the applicable U.S. dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing, such U.S. dollar-denominated restriction shall be deemed not to
have been exceeded so long as the principal amount of such refinancing
Indebtedness does not exceed the principal amount of such Indebtedness being
refinanced. Notwithstanding anything to the contrary in this Agreement, the
maximum amount of Indebtedness that the Restricted Companies may incur in
compliance with this Agreement shall not be deemed to be exceeded solely as a
result of fluctuations in the exchange rate of currencies. The principal amount
of any Indebtedness incurred to refinance other Indebtedness, if incurred in a
different currency from the Indebtedness being refinanced, shall be calculated
based on the currency exchange rate applicable to the currencies in which such
refinancing Indebtedness is denominated that is in effect on the date of such
refinancing.
ARTICLE 2
The Commitments and Credit Extensions
     Section 2.01 The Committed Loans. (a) The Term A Borrowings. Subject to the
terms and conditions set forth herein and the Amendment Agreement, each Term A
Lender party to the Amendment Agreement severally agrees to make, on the
Effective Date, a single loan in Dollars to the Borrower in an amount equal to
such Lender’s Term A Commitment. Amounts borrowed under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Term A Loans may be Base Rate Loans or
Eurodollar Rate Loans, as further provided herein.

41



--------------------------------------------------------------------------------



 



     (b) The Term B Borrowings. Subject to the terms and conditions set forth
herein and the Amendment Agreement, each Term B Lender party to the Amendment
Agreement severally agrees to make, on the Effective Date, a single loan in
Dollars to the Borrower in an amount equal to such Lender’s Term B Commitment.
Amounts borrowed under this Section 2.01(b) and repaid or prepaid may not be
reborrowed. Term B Loans may be Base Rate Loans or Eurodollar Rate Loans, as
further provided herein.
     (c) The Revolving Credit Borrowings. Subject to the terms and conditions
set forth herein, each Revolving Credit Lender severally agrees to make loans
(each such loan, a “Revolving Credit Loan”) to the Borrower from time to time,
on any Business Day prior to the Revolving Credit Maturity Date, in an aggregate
amount not to exceed at any time outstanding the amount of such Lender’s
Revolving Credit Commitment; provided that after giving effect to any Revolving
Credit Borrowing, (x) the aggregate Outstanding Amount of the Revolving Credit
Loans of any Lender, plus such Lender’s Pro Rata Share of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Pro Rata Share of the Outstanding
Amount of all Swing Line Loans shall not exceed such Lender’s Revolving Credit
Commitment and (y) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Credit Commitments. Within the limits of each Lender’s
Revolving Credit Commitment, and subject to the other terms and conditions
hereof, the Borrower may borrow under this Section 2.01(c), prepay under
Section 2.05 and reborrow under this Section 2.01(c). Revolving Credit Loans may
be Base Rate Loans or Eurodollar Rate Loans, as further provided herein.
     Section 2.02 Borrowings, Conversions and Continuations of Committed Loans.
(a) Each Term A Borrowing, each Term B Borrowing, each Revolving Credit
Borrowing, each conversion of Term Loans or Revolving Credit Loans from one Type
to the other, and each continuation of Eurodollar Rate Loans shall be made upon
the Borrower’s irrevocable notice to the Administrative Agent, which may be
given by telephone. Each such notice must be received by the Administrative
Agent not later than (i) 1:00 p.m. three Business Days prior to the requested
date of any Borrowing of Eurodollar Rate Loans, continuation of Eurodollar Rate
Loans or any conversion of Base Rate Loans to Eurodollar Rate Loans, and
(ii) 12:00 p.m. on the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Borrower pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Each Borrowing of, conversion to or continuation of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $1,000,000 in excess thereof. Except as provided in Section
2.03(c)(i) and Section 2.04(c)(i), each Borrowing of or conversion to Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Term A Borrowing, a Term
B Borrowing, a Revolving Credit Borrowing, a conversion of Term Loans or
Revolving Credit Loans from one Type to the other, or a continuation of
Eurodollar Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or which existing Term Loans or
Revolving Credit Loans are to be converted and (v) if applicable, the duration
of the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or fails to give a timely notice
requesting a conversion or continuation, then the

42



--------------------------------------------------------------------------------



 



applicable Term Loans or Revolving Credit Loans shall be made as, or converted
to, a Eurodollar Rate Loan with an Interest Period of one month (subject to the
definition of Interest Period). Any such automatic conversion to Eurodollar Rate
Loans with an Interest Period of one month shall be effective as of the last day
of the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month.
     (b) Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Appropriate Lender of the amount of its Pro Rata
Share of the applicable Class of Loans, and if no timely notice of a conversion
or continuation is provided by the Borrower, the Administrative Agent shall
notify each Lender of the details of any automatic conversion to Eurodollar Rate
Loans with an Interest Period of one month or continuation described in Section
2.02(a). In the case of each Committed Borrowing, each Appropriate Lender shall
make the amount of its Committed Loan available to the Administrative Agent in
immediately available funds at the Administrative Agent’s Office not later than
1:00 p.m. on the Business Day specified in the applicable Committed Loan Notice.
Upon satisfaction of the applicable conditions set forth in Section 4.02 (and,
if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower on the books of JPMCB with the amount of such funds
or (ii) wire transfer of such funds, in each case in accordance with
instructions provided to the Administrative Agent by the Borrower; provided that
if, on the date the Committed Loan Notice with respect to such Borrowing is
given by the Borrower, there are Swing Line Loans or L/C Borrowings outstanding,
then the proceeds of such Borrowing shall be applied, first, to the payment in
full of any such L/C Borrowings, second, to the payment in full of any such
Swing Line Loans, and third, to the Borrower as provided above.
     (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.07 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurodollar Rate Loans.
     (d) The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate. The determination of the
Eurodollar Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
JPMCB’s prime rate used in determining the Base Rate promptly following the
public announcement of such change.
     (e) After giving effect to all Term A Borrowings, all Term B Borrowings,
all Revolving Credit Borrowings, all conversions of Term Loans or Revolving
Credit Loans from one Type to the other, and all continuations of Term Loans or
Revolving Credit Loans as the same Type, there shall not be more than 20
Interest Periods in effect with respect to Committed Loans.

43



--------------------------------------------------------------------------------



 



     (f) The failure of any Lender to make the Committed Loan to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Committed Loan on the date of such Borrowing, but
no Lender shall be responsible for the failure of any other Lender to make the
Committed Loan to be made by such other Lender on the date of any Borrowing.
Section 2.03 Letters of Credit. (a) The Letter of Credit Commitment. (i) Subject
to the terms and conditions set forth herein, (A) the L/C Issuer agrees, in
reliance upon the agreements of the other Revolving Credit Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day until the Letter of
Credit Expiration Date, to issue Letters of Credit for the account of the
Borrower and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued for the account of the Borrower; provided that the L/C
Issuer shall not be obligated to make any L/C Credit Extension with respect to
any Letter of Credit, and no Lender shall be obligated to participate in any
Letter of Credit if as of the date of such L/C Credit Extension or after giving
effect thereto, (x) the Total Revolving Outstandings would exceed the Aggregate
Revolving Credit Commitments, (y) the aggregate Outstanding Amount of the
Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata Share of
the Outstanding Amount of all Swing Line Loans would exceed such Lender’s
Revolving Credit Commitment or (z) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed. For the
avoidance of doubt, all Letters of Credit (as defined in the Original Credit
Agreement) outstanding on the Effective Date shall be deemed to be Letters of
Credit under this Agreement.
     (ii) The L/C Issuer shall be under no obligation to issue any Letter of
Credit if:
     (A) any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which, in each case, the L/C Issuer in good faith deems material to it;
provided that for purposes of the foregoing and notwithstanding anything herein
to the contrary (x) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives thereunder or issued in
connection therewith and (y)

44



--------------------------------------------------------------------------------



 



all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee or Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be enacted, adopted or issued after the Effective Date, regardless of the date
actually enacted, adopted or issued.
     (B) subject to Section 2.03(b)(iii), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last renewal, unless the Revolving Credit Lenders (other than any Revolving
Credit Lender that is a Defaulting Lender) have approved such expiry date;
     (C) the expiry date of such requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Revolving Credit Lenders
(other than any Revolving Credit Lender that is a Defaulting Lender) have
approved such expiry date; or
     (D) the issuance of such Letter of Credit would violate any Laws or one or
more policies of the L/C Issuer.
     (iii) The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
     (b) Procedures for Issuance and Amendment of Letters of Credit;
Auto-Renewal Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to the
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the L/C
Issuer and the Administrative Agent not later than 1:00 p.m. at least two
Business Days prior to the proposed issuance date or date of amendment, as the
case may be, or such later date and time as the L/C Issuer may agree in a
particular instance in its sole discretion. In the case of a request for an
initial issuance of a Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may reasonably request.
In the case of a request for an amendment of any outstanding Letter of Credit,
such Letter of Credit Application shall specify in form and detail reasonably
satisfactory to the L/C Issuer: (1) the Letter of Credit to be amended; (2) the
proposed date of amendment thereof (which shall be a Business Day); (3) the
nature of the proposed amendment; and (4) such other matters as the L/C Issuer
may reasonably request. In the event that any Letter of Credit Application
includes representations and warranties, covenants and/or events of default that
do not

45



--------------------------------------------------------------------------------



 



contain the materiality qualifiers, exceptions or thresholds that are applicable
to the analogous provisions of this Agreement or other Loan Documents, or are
otherwise more restrictive, the relevant qualifiers, exceptions and thresholds
contained herein shall be incorporated therein or, to the extent more
restrictive, shall be deemed for purposes of such Letter of Credit Application
to be the same as the analogous provisions herein.
     (ii) Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Upon receipt by the L/C Issuer of
confirmation from the Administrative Agent that the requested issuance or
amendment is permitted in accordance with the terms hereof (such confirmation to
be promptly provided by the Administrative Agent), then, subject to the terms
and conditions hereof, the L/C Issuer shall, on the requested date, issue a
Letter of Credit for the account of the Borrower or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the L/C Issuer a risk participation
in such Letter of Credit in an amount equal to the product of such Lender’s Pro
Rata Share times the amount of such Letter of Credit.
     (iii) If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole and absolute discretion, agree to
issue a Letter of Credit that has automatic renewal provisions (each, an
“Auto-Renewal Letter of Credit”); provided that any such Auto-Renewal Letter of
Credit must permit the L/C Issuer to prevent any such renewal at least once in
each twelve month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Nonrenewal Notice Date”) in each such twelve month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such renewal. Once an Auto-Renewal Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the renewal of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided that the L/C Issuer shall not permit any such renewal if (A) the L/C
Issuer has determined that it would have no obligation at such time to issue
such Letter of Credit in its renewed form under the terms hereof (by reason of
the provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
five Business Days before the Nonrenewal Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.
     (iv) Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

46



--------------------------------------------------------------------------------



 



(c) Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the L/C Issuer shall notify the Borrower and the
Administrative Agent thereof. Not later than 3:00 p.m. on the date of any
payment by the L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse the L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing; provided that if notice
of such drawing is not provided to the Borrower prior to 1:00 p.m. on the Honor
Date, then the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing on the
next succeeding Business Day and such extension of time shall be reflected in
computing fees in respect of any such Letter of Credit. If the Borrower fails to
so reimburse the L/C Issuer by such time, the Administrative Agent shall
promptly notify each Revolving Credit Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Revolving Credit Lender’s Pro Rata Share thereof. In such event, the Borrower
shall be deemed to have requested a Revolving Credit Borrowing of Base Rate
Loans to be disbursed on the Honor Date in an amount equal to the Unreimbursed
Amount, without regard to the minimum and multiples specified in Section 2.02(a)
for the principal amount of Base Rate Loans but subject to the amount of the
unutilized portion of the Revolving Credit Commitments and the conditions set
forth in Section 4.02 (other than the delivery of a Committed Loan Notice). Any
notice given by the L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.
     (ii) Each Revolving Credit Lender (including the Lender acting as L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available to the Administrative Agent for the account of the L/C Issuer, in
Dollars, at the Administrative Agent’s Office in an amount equal to its Pro Rata
Share of the Unreimbursed Amount not later than 1:00 p.m. on the Business Day
specified in such notice by the Administrative Agent, whereupon, subject to the
provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
L/C Issuer.
     (iii) With respect to any Unreimbursed Amount that is not fully refinanced
by a Revolving Credit Borrowing of Base Rate Loans, the Borrower shall be deemed
to have incurred from the L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Revolving Credit Lender’s payment to the
Administrative Agent for the account of the L/C Issuer pursuant to Section
2.03(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.03.
     (iv) Until each Revolving Credit Lender funds its Revolving Credit Loan or
L/C Advance pursuant to this Section 2.03(c) to reimburse the L/C Issuer for any
amount

47



--------------------------------------------------------------------------------



 



drawn under any Letter of Credit, interest in respect of such Lender’s Pro Rata
Share of such amount shall be solely for the account of the L/C Issuer.
     (v) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or L/C Advances to reimburse the L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03(c), shall be absolute
and unconditional and shall not be affected by any circumstance, including
(A) any setoff, counterclaim, recoupment, defense or other right which such
Lender may have against the L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default; or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice ). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the L/C Issuer for
the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.
     (vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), the L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and a rate determined by the L/C Issuer in accordance with banking industry
rules on interbank compensation. If such Lender pays such amount (with interest
as aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or L/C Advance in respect of the
relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.
(d) Repayment of Participations. (i) If, at any time after the L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of the
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share thereof and in the same
funds as those received by the Administrative Agent.
     (ii) If any payment received by the Administrative Agent for the account of
the L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the

48



--------------------------------------------------------------------------------



 



Administrative Agent for the account of the L/C Issuer its Pro Rata Share
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the Federal Funds Rate from time to time in effect.
     (e) Obligations Absolute. The obligation of the Borrower to reimburse the
L/C Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
     (i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;
     (ii) the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the L/C Issuer or any other Person,
whether in connection with this Agreement, the transactions contemplated hereby
or by such Letter of Credit or any agreement or instrument relating thereto, or
any unrelated transaction;
     (iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
     (iv) any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
     (v) any exchange, release or nonperfection of any Collateral, or any
release or amendment or waiver of or consent to departure from the Subsidiary
Guaranty or any other guarantee, for all or any of the Obligations of the
Borrower in respect of such Letter of Credit; or
     (vi) any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower;
provided that the foregoing shall not excuse the L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable law) suffered by the Borrower that are caused by the L/C
Issuer’s gross negligence or willful misconduct. The Borrower shall promptly
examine a copy of each Letter of Credit and each amendment thereto that is
delivered

49



--------------------------------------------------------------------------------



 



to it and, in the event of any claim of noncompliance with the Borrower’s
instructions or other irregularity, the Borrower will promptly notify the L/C
Issuer. The Borrower shall be conclusively deemed to have waived any such claim
against the L/C Issuer and its correspondents unless such notice is given as
aforesaid.
     (f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of the L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Required Lenders, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct; or (iii) the
due execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower from
pursuing such rights and remedies as it may have against the beneficiary or
transferee at Law or under this Agreement or any other agreement. None of the
L/C Issuer, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of the L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower proves were caused by the L/C Issuer’s willful misconduct or gross
negligence or the L/C Issuer’s willful or grossly negligent failure to pay under
any Letter of Credit after the presentation to it by the beneficiary of a sight
draft and certificate(s) strictly complying with the terms and conditions of a
Letter of Credit. In furtherance and not in limitation of the foregoing, the L/C
Issuer may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
     (g) Cash Collateral. Upon the request of the Administrative Agent, (i) if
the L/C Issuer has honored any full or partial drawing request under any Letter
of Credit and such drawing has resulted in an L/C Borrowing and the conditions
set forth in Section 4.02 to a Revolving Credit Borrowing cannot then be met, or
(ii) if, as of the Letter of Credit Expiration Date, any Letter of Credit may
for any reason remain outstanding and partially or wholly undrawn, the Borrower
shall, within three Business Days, Cash Collateralize the then Outstanding
Amount of all L/C Obligations (in an amount equal to such Outstanding Amount
determined as of the date of such L/C Borrowing or the Letter of Credit
Expiration Date, as the case may be) or, in the case of clause (ii), provide a
back-to-back letter of credit in a face amount at least equal to the then
undrawn amount of such Letter of Credit from an issuer and in form and substance
reasonably satisfactory to the L/C Issuer. For purposes hereof, “Cash
Collateralize”

50



--------------------------------------------------------------------------------



 



means to pledge and deposit with or deliver to the Administrative Agent, for the
benefit of the L/C Issuer and the Lenders, as collateral for the L/C
Obligations, cash or deposit account balances (“Cash Collateral”) pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and the L/C Issuer (which documents are hereby consented to
by the Lenders). Derivatives of such term have corresponding meanings. Cash
Collateral shall be maintained in a Cash Collateral Account. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
subject to any right or claim of any Person other than rights or claims of the
Administrative Agent and claims of the Collateral Agent arising by operation of
law or that the total amount of such funds is less than the aggregate
Outstanding Amount of all L/C Obligations, the Borrower will, forthwith upon
demand by the Administrative Agent, pay to the Administrative Agent, as
additional funds to be deposited and held in the Cash Collateral Account, an
amount equal to the excess of (A) such aggregate Outstanding Amount over (B) the
total amount of funds, if any, then held as Cash Collateral that the
Administrative Agent determines to be free and clear of any such right and
claim. Upon the drawing of any Letter of Credit for which funds are on deposit
as Cash Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the L/C Issuer. To the extent the amount of any
Cash Collateral exceeds the aggregate Outstanding Amount of all L/C Obligations
and so long as no Event of Default has occurred and is continuing, the excess
shall be refunded to the Borrower.
     (h) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by
the L/C Issuer and the Borrower when a Letter of Credit is issued, (i) the rules
of the “International Standby Practices 1998” published by the Institute of
International Banking Law & Practice (or such later version thereof as may be in
effect at the time of issuance) shall apply to each standby Letter of Credit,
and (ii) the rules of the Uniform Customs and Practice for Documentary Credits,
as most recently published by the International Chamber of Commerce at the time
of issuance shall apply to each commercial Letter of Credit.
     (i) Letter of Credit Fees. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Credit Lender in accordance with its Pro
Rata Share a Letter of Credit fee for each Letter of Credit issued for the
account of the Borrower equal to the Applicable Margin times the daily maximum
amount then available to be drawn under such Letter of Credit (whether or not
such maximum amount is then in effect under such Letter of Credit if such
maximum amount increases periodically pursuant to the terms of such Letter of
Credit). Such letter of credit fees shall be computed on a quarterly basis in
arrears. Such letter of credit fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. If
there is any change in the Applicable Margin during any quarter, the daily
maximum amount of each Letter of Credit shall be computed and multiplied by the
Applicable Margin separately for each period during such quarter that such
Applicable Margin was in effect.
     (j) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to the L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued for the account of the
Borrower equal to 0.125% per annum (or, in the case of any L/C Issuer, any
lesser percentage that may be agreed by the Borrower and such L/C Issuer) of the
daily maximum amount then available to be drawn under such Letter of Credit

51



--------------------------------------------------------------------------------



 



(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit). Such fronting fees shall be computed on a quarterly
basis in arrears. Such fronting fees shall be due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. In
addition, the Borrower shall pay directly to the L/C Issuer for its own account
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard costs
and charges are due and payable within five Business Days of demand and are
nonrefundable.
     (k) Conflict with Letter of Credit Application. In the event of any
conflict between the terms hereof and the terms of any Letter of Credit
Application, the terms hereof shall control.
     (l) Defaulting Lenders. This Section 2.03 shall be subject to the
applicable provisions of Section 2.15 in the event any Lender becomes a
Defaulting Lender.
     Section 2.04 Swing Line Loans. (a) The Swing Line. Subject to the terms and
conditions set forth herein, the Swing Line Lender agrees to make loans (each
such loan, a “Swing Line Loan”) to the Borrower from time to time on any
Business Day until the Revolving Credit Maturity Date in an aggregate amount not
to exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Lender’s Revolving Credit Commitment; provided that after giving effect to
any Swing Line Loan, (x) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Credit Commitments and (y) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share
of the Outstanding Amount of all L/C Obligations, plus such Lender’s Pro Rata
Share of the Outstanding Amount of all Swing Line Loans shall not exceed such
Lender’s Revolving Credit Commitment; provided further that the Borrower shall
not use the proceeds of any Swing Line Loan to refinance any outstanding Swing
Line Loan. Within the foregoing limits, and subject to the other terms and
conditions hereof, the Borrower may borrow under this Section 2.04, prepay under
Section 2.05 and reborrow under this Section 2.04. Each Swing Line Loan shall be
a Specified Rate Loan. Immediately upon the making of a Swing Line Loan, each
Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Pro Rata Share times the amount of such Swing Line Loan.
     (b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 3:00 p.m. on the
requested borrowing date or such later time on the requested borrowing date as
may be approved by the Swing Line Lender in its sole discretion, and shall
specify (i) the amount to be borrowed, which shall be a minimum of $100,000, and
(ii) the requested borrowing date, which shall be a Business Day. Each such

52



--------------------------------------------------------------------------------



 



telephonic notice must be confirmed promptly by delivery to the Swing Line
Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower.
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof.
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Revolving Credit
Lender) prior to 3:30 p.m. on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the provisos to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 4:00 p.m. on the borrowing
date specified in such Swing Line Loan Notice, make the amount of its Swing Line
Loan available to the Borrower.
(c) Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, on behalf of the Borrower (which
hereby irrevocably authorizes the Swing Line Lender to so request on its
behalf), that each Revolving Credit Lender make a Specified Rate Loan in an
amount equal to such Lender’s Pro Rata Share of the amount of Swing Line Loans
then outstanding. Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02(a) as if it were a Base Rate
Loan, without regard to the minimum and multiples specified therein for the
principal amount of Specified Rate Loans, but subject to the unutilized portion
of the Revolving Credit Facility and the conditions set forth in Section 4.02.
The Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Revolving Credit Lender shall make an amount equal to
its Pro Rata Share of the amount specified in such Committed Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swing Line Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Committed Loan Notice, whereupon,
subject to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Specified Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
Swing Line Lender.
     (ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Specified Rate Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Revolving Credit Lenders fund its risk participation in the relevant Swing Line
Loan and each Revolving Credit Lender’s payment to the Administrative Agent for
the account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be
deemed payment in respect of such participation.

53



--------------------------------------------------------------------------------



 



     (iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Federal Funds Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Loan included in the relevant Committed Borrowing or funded
participation in the relevant Swing Line Loan, as the case may be. A certificate
of the Swing Line Lender submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (iii) shall be
conclusive absent manifest error.
     (iv) Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the Swing
Line Lender, the Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02
(other than delivery by the Borrower of a Committed Loan Notice). No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swing Line Loans, together with interest as provided
herein.
(d) Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to such Lender its Pro Rata Share of such
payment in the same funds as those received by the Swing Line Lender.
     (ii) If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the Swing Line Lender in
its discretion), each Revolving Credit Lender shall pay to the Swing Line Lender
its Pro Rata Share thereof on demand of the Administrative Agent, plus interest
thereon from the date of such demand to the date such amount is returned, at a
rate per annum equal to the applicable Federal Funds Rate. The Administrative
Agent will make such demand upon the request of the Swing Line Lender.
     (e) Interest for Account of Swing Line Lender. The Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each

54



--------------------------------------------------------------------------------



 



Revolving Credit Lender funds its Specified Rate Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Pro Rata Share of any
Swing Line Loan, interest in respect of such Pro Rata Share shall be solely for
the account of the Swing Line Lender.
     (f) Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
     (g) Defaulting Lenders. This Section 2.04 shall be subject to the
applicable provisions of Section 2.15 in the event any Lender becomes a
Defaulting Lender.
     Section 2.05 Prepayments.
     (a) Optional.
     (i) Subject to Section 2.05(a)(iv), the Borrower may, upon notice to the
Administrative Agent, at any time or from time to time, voluntarily prepay the
Term Loans and Revolving Credit Loans in whole or in part without premium or
penalty; provided that (A) such notice must be received by the Administrative
Agent not later than (1) 1:00 p.m. three Business Days prior to any date of
prepayment of Eurodollar Rate Loans and (2) 12:00 p.m. on the date of prepayment
of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall be in a
minimum principal amount of $1,000,000 or a whole multiple of $500,000 in excess
thereof; and (C) any prepayment of Base Rate Loans shall be in a principal
amount of $500,000 or a whole multiple of $100,000 in excess thereof or, in each
case, if less, the entire principal amount thereof then outstanding. Each such
notice shall specify the date and amount of such prepayment and the Class(es)
and Type(s) of Committed Loans to be prepaid. The Administrative Agent will
promptly notify each Appropriate Lender of its receipt of each such notice, and
of the amount of such Lender’s Pro Rata Share of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest thereon, together with any additional amounts required
pursuant to Section 3.07. Each prepayment of the Loans pursuant to this
Section 2.05(a) shall be applied among the Facilities in such amounts as the
Borrower may direct in its sole discretion, provided that any such prepayment of
any Class of Term Loans shall be applied against the then remaining scheduled
amortization payments under such Class of Term Loans in order of their
maturities. Each prepayment in respect of a particular Facility shall be paid to
the Appropriate Lenders in accordance with their respective Pro Rata Shares.
     (ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 3:00 p.m. on the date of the prepayment and (B) any such
prepayment shall be in a minimum principal amount of the lesser of $100,000 and
the total principal amount of the Swing Line Loans then outstanding. Each such
notice shall specify the date and amount of such prepayment. If such notice is
given by the Borrower, the Borrower shall make

55



--------------------------------------------------------------------------------



 



such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein.
     (iii) Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
Section 2.05(a)(ii) if such prepayment would have resulted from a refinancing of
all of the Facilities, which refinancing shall not be consummated or shall
otherwise be delayed.
     (iv) Notwithstanding anything herein to the contrary, all optional
prepayments of the Term B Loans effected on or prior to the first anniversary of
the Effective Date with the proceeds of a substantially concurrent issuance or
incurrence of new term loans, including new term loans under this Agreement, as
amended, amended and restated, supplemented, waived or otherwise modified from
time to time, (excluding a refinancing of all the facilities outstanding under
this Agreement in connection with another transaction not permitted by this
Agreement (as determined prior to giving effect to any amendment or waiver of
this Agreement being adopted in connection with such transaction)) shall be
accompanied by a prepayment fee equal to 1% of the aggregate principal amount of
such prepayments if the Applicable Margin (or similar interest rate spread)
applicable to such new term loans is or, upon the satisfaction of certain
conditions, could be less than the Applicable Margin applicable to the Term B
Loans on the Effective Date.
     (b) Mandatory. (i)
     (A) If (1) any Restricted Company Disposes of any property or assets other
than Excluded Dispositions (but solely to the extent the aggregate fair market
value of all such Dispositions from and after the Effective Date exceed
$25,000,000), or (2) any Casualty Event occurs, which in the aggregate results
in the realization or receipt by any Restricted Company of Net Cash Proceeds in
excess of $5,000,000 in any fiscal year, the Borrower shall cause to be prepaid
on or prior to the date which is ten Business Days after the date of the
realization or receipt of such Net Cash Proceeds an aggregate principal amount
of Term Loans in an amount equal to 100% of all Net Cash Proceeds received;
provided that no such prepayment shall be required pursuant to this
Section 2.05(b)(i)(A) if, on or prior to such date, the Borrower shall have
given written notice to the Administrative Agent of its intention to reinvest
all or a portion of such Net Cash Proceeds in accordance with
Section 2.05(b)(i)(B) (which election may only be made if no Event of Default
has occurred and is then continuing);
     (B) With respect to any Net Cash Proceeds realized or received with respect
to any Disposition or any Casualty Event required to be applied in accordance
with Section 2.05(b)(i)(A), at the option of the Borrower, and so long as no
Event of Default shall have occurred and be continuing, the Borrower may or may
cause any of its Restricted Subsidiaries to reinvest all or any portion of such
Net Cash Proceeds in the acquisition, improvement or maintenance of assets
useful in the operations of the Restricted Companies (1) in the case of any Net
Cash Proceeds received with respect to any Disposition, within (x) 12 months

56



--------------------------------------------------------------------------------



 



following receipt of such Net Cash Proceeds or (y) if a Restricted Company
enters into a contract to reinvest such Net Cash Proceeds within such 12 month
period following receipt thereof, 18 months following receipt of such Net Cash
Proceeds and (2) in the case of any Net Cash Proceeds received with respect to
any Casualty Event, within (x) 24 months following receipt of such Net Cash
Proceeds or (y) if a Restricted Company enters into a contract to reinvest such
Net Cash Proceeds within such 24 month period following receipt thereof,
30 months following receipt of such Net Cash Proceeds; provided that if any Net
Cash Proceeds are no longer intended to be so reinvested at any time after
delivery of a notice of reinvestment election or are not so reinvested during
(I) in the case of any such Disposition, such 12 month period or 18 month
period, as applicable and (II) in the case of any such Casualty Event, such
24 month period or 30 month period, as applicable, an amount equal to any such
Net Cash Proceeds shall be immediately applied to the prepayment of the Term
Loans as set forth in this Section 2.05.
     (ii) If any Restricted Company incurs or issues (A) any Indebtedness not
expressly permitted to be incurred or issued pursuant to Section 7.03 or (B) any
Indebtedness incurred pursuant to Section 7.03(r), the Borrower shall cause to
be prepaid an aggregate principal amount of Term Loans in an amount equal to
100% of all Net Cash Proceeds received therefrom on or prior to the date which
is five Business Days after the receipt of such Net Cash Proceeds.
     (iii) Within fifteen Business Days after financial statements have been
delivered pursuant to Section 6.01(a) and the related Compliance Certificate has
been delivered pursuant to Section 6.02(b), the Borrower shall cause to be
prepaid an aggregate principal amount of Term Loans in an amount equal to
(A) 50% of Excess Cash Flow, if any, for the fiscal year covered by such
financial statements (commencing with the fiscal year ending December 31, 2012)
minus (B) the sum of (1) the amount of any prepayments of the Term Loans made
pursuant to Section 2.05(a) during the fiscal year covered by such financial
statements and (2) solely to the extent the Revolving Credit Commitments are
reduced pursuant to Section 2.06(a) in connection therewith (and solely to the
extent of the amount of such reduction), the amount of any prepayments of the
Revolving Credit Loans made pursuant to Section 2.05(a) during the fiscal year
covered by such financial statements; provided that such percentage shall be
reduced to (x) 25% if the Leverage Ratio as of the last day of the immediately
preceding four fiscal quarters was less than 2.50:1.00 or (y) 0% if (I) the
Leverage Ratio as of the last day of the immediately preceding four fiscal
quarters was less than 2.00:1 or (II) the Excess Cash Flow for such year was
less than $10,000,000.
     (iv) Each prepayment of Term Loans pursuant to this Section 2.05(b) shall
be applied ratably to each of the Term A Loans and the Term B Loans and in
direct order of maturities to the principal repayment installments of the Term
Loans that are due after the date of such prepayment. Each such prepayment shall
be paid to the Term Lenders in accordance with their respective Pro Rata Shares.

57



--------------------------------------------------------------------------------



 



     (v) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i),
(ii) and (iii) of this Section 2.05(b) at least (A) in the case of the
prepayment of Term Loans which are Base Rate Loans, one Business Day and (B) in
the case of prepayments of Term Loans which are Eurodollar Rate Loans, three
Business Days, in each case prior to the date of such prepayment. Each such
notice shall specify the date of such prepayment and provide a reasonably
detailed calculation of the amount of such prepayment. The Administrative Agent
will promptly notify each Appropriate Lender of the contents of the Borrower’s
prepayment notice and of such Appropriate Lender’s Pro Rata Share of the
prepayment.
     (c) Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurodollar Rate Loan
on a date other than the last day of an Interest Period therefor, any amounts
owing in respect of such Eurodollar Rate Loan pursuant to Section 3.07.
Notwithstanding any of the other provisions of Section 2.05(b), so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurodollar Rate Loans is required to be made under Section 2.05(b), other than
on the last day of the Interest Period therefor, the Borrower may, in its sole
discretion, deposit the amount of any such prepayment otherwise required to be
made thereunder into a Cash Collateral Account until the last day of such
Interest Period, at which time the Administrative Agent shall be authorized
(without any further action by or notice to or from the Borrower or any other
Loan Party) to apply such amount to the prepayment of such Loans in accordance
with Section 2.05(b). Upon the occurrence and during the continuance of any
Event of Default, the Administrative Agent shall also be authorized (without any
further action by or notice to or from the Borrower or any other Loan Party) to
apply such amount to the prepayment of the outstanding Loans in accordance with
Section 2.05(b).
     Section 2.06 Termination or Reduction of Commitments. (a) Optional. The
Borrower may, upon written notice to the Administrative Agent, terminate the
Aggregate Revolving Credit Commitments or from time to time permanently reduce
the Revolving Credit Commitments; provided that (i) any such notice shall be
received by the Administrative Agent one Business Day prior to the date of
termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $500,000 or any whole multiple of $100,000 in excess thereof
or equal to the Aggregate Revolving Credit Commitments at such time and
(iii) if, after giving effect to any reduction of the Revolving Credit
Commitments, the Letter of Credit Sublimit or the Swing Line Sublimit exceeds
the amount of the Aggregate Revolving Credit Commitments, such sublimit shall be
automatically reduced by the amount of such excess. Notwithstanding the
foregoing, the Borrower may rescind or postpone any notice of termination of the
Aggregate Revolving Credit Commitments if such termination would have resulted
from a refinancing of all of the Facilities, which refinancing shall not be
consummated or otherwise shall be delayed.
     (b) Mandatory. The Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 on the Effective Date upon the
making of the Term Loans in accordance with Section 2.01. The Revolving Credit
Commitments shall be automatically and permanently reduced to $0 on the
Revolving Credit Maturity Date.

58



--------------------------------------------------------------------------------



 



     (c) Application of Commitment Reductions; Payment of Fees. The
Administrative Agent will promptly notify the Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.09). All commitment fees accrued until
the effective date of any termination of the Revolving Credit Commitments shall
be paid on the effective date of such termination.
     Section 2.07 Repayment of Loans. (a) Term A Loans. The Borrower shall repay
to the Administrative Agent for the ratable account of the Term A Lenders the
aggregate principal amount of all Term A Loans outstanding in quarterly
installments as follows (which installments shall be reduced as a result of the
application of prepayments in accordance with the order of priority set forth in
Section 2.05(b)(iv)), each such payment to be made on or prior to the date
specified below:

              Aggregate Term A Loan Principal Payment Date   Amortization
Payment
December 31, 2011
  $ 6,687,500  
March 31, 2012
  $ 6,687,500  
June 30, 2012
  $ 6,687,500  
September 30, 2012
  $ 6,687,500  
December 31, 2012
  $ 6,687,500  
March 31, 2013
  $ 6,687,500  
June 30, 2013
  $ 6,687,500  
September 30, 2013
  $ 6,687,500  
December 31, 2013
  $ 13,375,000  
March 31, 2014
  $ 13,375,000  
June 30, 2014
  $ 13,375,000  
September 30, 2014
  $ 13,375,000  
December 31, 2014
  $ 20,062,500  
March 31, 2015
  $ 20,062,500  
June 30, 2015
  $ 20,062,500  
September 30, 2015
  $ 20,062,500  
December 31, 2015
  $ 20,062,500  
March 31, 2016
  $ 20,062,500  
Term A Loan Maturity Date
  All remaining outstanding principal amounts of the Term A Loans

provided that the final principal repayment installment of the Term A Loans
shall be repaid on the Term A Loan Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term A Loans outstanding
on such date.
     (b) Term B Loans. The Borrower shall repay to the Administrative Agent for
the ratable account of the Term B Lenders the aggregate principal amount of all
Term B Loans

59



--------------------------------------------------------------------------------



 



outstanding in quarterly installments as follows (which installments shall be
reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05(b)(iv)), each such payment to be
made on or prior to the date specified below:

              Aggregate Term B Loan Principal Payment Date   Amortization
Payment
September 30, 2011
  $ 625,000  
December 31, 2011
  $ 625,000  
March 31, 2012
  $ 625,000  
June 30, 2012
  $ 625,000  
September 30, 2012
  $ 625,000  
December 31, 2012
  $ 625,000  
March 31, 2013
  $ 625,000  
June 30, 2013
  $ 625,000  
September 30, 2013
  $ 625,000  
December 31, 2013
  $ 625,000  
March 31, 2014
  $ 625,000  
June 30, 2014
  $ 625,000  
September 30, 2014
  $ 625,000  
December 31, 2014
  $ 625,000  
March 31, 2015
  $ 625,000  
June 30, 2015
  $ 625,000  
September 30, 2015
  $ 625,000  
December 31, 2015
  $ 625,000  
March 31, 2016
  $ 625,000  
June 30, 2016
  $ 625,000  
September 30, 2016
  $ 625,000  
December 31, 2016
  $ 625,000  
March 31, 2017
  $ 625,000  
June 30, 2017
  $ 625,000  
September 30, 2017
  $ 625,000  
December 31, 2017
  $ 625,000  
March 31, 2018
  $ 625,000  
Term B Loan Maturity Date
  All remaining outstanding principal amounts of the Term B Loans

provided that the final principal repayment installment of the Term B Loans
shall be repaid on the Term B Loan Maturity Date and in any event shall be in an
amount equal to the aggregate principal amount of all Term B Loans outstanding
on such date.
     (c) Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Revolving Credit Lenders on the
Revolving Credit Maturity Date the aggregate principal amount of all of its
Revolving Credit Loans outstanding on such date.

60



--------------------------------------------------------------------------------



 



     (d) Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date that is ten (10) Business Days after such Loan
is made and (ii) the Revolving Credit Maturity Date.
     Section 2.08 Interest. (a) Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurodollar Rate for such Interest Period plus the Applicable Margin, (ii) each
Base Rate Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Federal Funds Rate plus the Applicable Margin for
Revolving Credit Loans, or at such other rate as may be agreed between the
Borrower and the Swing Line Lender.
     (b) While any Event of Default set forth in Section 8.01(a) or (f) exists
(but, in the case of any Event of Default set forth in Section 8.01(a), only
upon the election of the Administrative Agent or the Required Lenders), the
Borrower shall pay interest on all overdue Obligations hereunder (regarding
which all applicable grace periods set forth in Section 8.01 have expired) at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws. Accrued and unpaid interest on
past due amounts (including interest on past due interest) shall be due and
payable upon demand.
     (c) Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
     Section 2.09 Fees. In addition to certain fees described in
Sections 2.03(i) and (j):
     (a) Commitment Fee. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Credit Lender in accordance with its Pro Rata
Share, a commitment fee equal to the Applicable Margin times the actual daily
amount by which the aggregate Revolving Credit Commitments exceed the sum of
(i) the Outstanding Amount of Revolving Credit Loans, (ii) the Outstanding
Amount of L/C Obligations and (iii) the Outstanding Amount of Swing Line Loans.
The commitment fee shall accrue at all times from the Effective Date until the
date on which the Aggregate Revolving Credit Commitments have terminated, the
Outstanding Amounts on all Committed Loans and Swing Line Loans have been paid
and the Outstanding Amounts on all L/C Obligations have been paid or Cash
Collateralized (the “Termination Date”), and shall be due and payable quarterly
in arrears on the first Business Day after the end of each March, June,
September and December ending after the Effective Date, and on the Termination
Date. The commitment fee shall be calculated quarterly in arrears, and if there
is any change in the Applicable Margin during any quarter, the actual daily
amount shall be computed and multiplied by the Applicable Margin separately for
each period during such quarter that such Applicable Margin was in effect.

61



--------------------------------------------------------------------------------



 



     (b) Other Fees. The Borrower shall pay to the Agents such fees as shall
have been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.
     Section 2.10 Computation of Interest and Fees. All computations of interest
for Base Rate Loans when the Base Rate is determined by JPMCB’s “prime rate”
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year). Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
     Section 2.11 Evidence of Indebtedness. (a) The Credit Extensions made by
each Lender shall be evidenced by one or more accounts or records maintained by
such Lender and evidenced by one or more entries in the Register maintained by
the Administrative Agent, acting solely for purposes of Treasury
Regulation Section 5f.103-1(c), as agent for the Borrower, in each case in the
ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be prima facie evidence absent
manifest error of the amount of the Credit Extensions made by the Lenders to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Borrower made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a Note
payable to such Lender, which shall evidence such Lender’s Loans in addition to
such accounts or records. Each Lender may attach schedules to a Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.
     (b) In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.
     (c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Section 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Section 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the

62



--------------------------------------------------------------------------------



 



other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.
     Section 2.12 Payments Generally. (a) All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars and in immediately available
funds not later than 2:00 p.m. (or, in the case of Section 2.05(a)(ii), 3:00
p.m.) on the date specified herein. The Administrative Agent will promptly
distribute to each Lender its Pro Rata Share (or other applicable share as
provided herein) of such payment in like funds as received by wire transfer to
such Lender’s Lending Office. All payments received by the Administrative Agent
after 2:00 p.m. (or, in the case of Section 2.05(a)(ii), 3:00 p.m.) shall be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue. If any payment to be made by the Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
     (b) Unless the Borrower or any Lender has notified the Administrative
Agent, prior to the date any payment is required to be made by it to the
Administrative Agent hereunder, that the Borrower or such Lender, as the case
may be, will not make such payment, the Administrative Agent may assume that the
Borrower or such Lender, as the case may be, has timely made such payment and
may (but shall not be so required to), in reliance thereon, make available a
corresponding amount to the Person entitled thereto. If and to the extent that
such payment was not in fact made to the Administrative Agent in immediately
available funds, then:
     (i) if the Borrower failed to make such payment, each Lender shall
forthwith on demand repay to the Administrative Agent the portion of such
assumed payment that was made available to such Lender in immediately available
funds, together with interest thereon in respect of each day from and including
the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is repaid to the Administrative Agent in
immediately available funds at the applicable Federal Funds Rate from time to
time in effect; and
     (ii) if any Lender failed to make such payment with respect to any
Committed Borrowing, such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in immediately available funds together
with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect.
When such Lender makes payment to the Administrative Agent (together with all
accrued interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Committed Loan included in the applicable
Committed Borrowing. If such Lender does not pay such amount forthwith upon the

63



--------------------------------------------------------------------------------



 



Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Committed Borrowing. Nothing herein shall be deemed to relieve any Lender from
its obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.
     A notice of the Administrative Agent to any Lender or the Borrower with
respect to any amount owing under this Section 2.12(b) shall be conclusive,
absent manifest error.
     (c) If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article 4 are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.
     (d) The obligations of the Lenders hereunder to make Committed Loans and to
fund participations in Letters of Credit and Swing Line Loans are several and
not joint. The failure of any Lender to make any Committed Loan or to fund any
such participation on any date required hereunder shall not relieve any other
Lender of its corresponding obligation to do so on such date, and no Lender
shall be responsible for the failure of any other Lender to so make its
Committed Loan or purchase its participation.
     (e) Nothing herein shall be deemed to obligate any Lender to obtain the
funds for any Loan in any particular place or manner or to constitute a
representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.
     (f) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may, but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (i) the Outstanding
Amount of all Loans outstanding at such time and (ii) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.
     Section 2.13 Sharing of Payments. If, other than as expressly provided
elsewhere herein, any Lender shall obtain on account of the Committed Loans made
by it, or the participations in L/C Obligations or in Swing Line Loans held by
it, any payment (whether

64



--------------------------------------------------------------------------------



 



voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Committed Loans made by them and/or such subparticipations in the
participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of such Committed Loans or such participations, as the
case may be, pro rata with each of them; provided that if all or any portion of
such excess payment is thereafter recovered from the purchasing Lender under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by the purchasing Lender in its discretion), such
purchase shall to that extent be rescinded and each other Lender shall repay to
the purchasing Lender the purchase price paid therefor, together with an amount
equal to such paying Lender’s ratable share (according to the proportion of
(i) the amount of such paying Lender’s required repayment to (ii) the total
amount so recovered from the purchasing Lender) of any interest or other amount
paid or payable by the purchasing Lender in respect of the total amount so
recovered, without further interest thereon. The Borrower agrees that any Lender
so purchasing a participation from another Lender may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.10) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.
     Section 2.14 Increase In Commitments. (a) Upon notice to the Administrative
Agent (which shall promptly notify the Lenders), at any time after the Effective
Date, the Borrower may request on one or more occasions, additional Term
Commitments and/or additional Revolving Credit Commitments; provided that
(A) after giving effect to any such additional Indebtedness, the Borrower would
be in compliance (the “Additional Commitments Compliance Condition”) with the
covenant set forth in Section 7.09(b) and the Leverage Ratio calculated on a Pro
Forma Basis would be no greater than 2.00:1.00 as of the most recently completed
period of four consecutive fiscal quarters ending prior to the incurrence of
such Indebtedness, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or Section 6.01(b) as if Loans had been
made in an aggregate principal amount equal to the full amount of such
additional Commitments of the first day of the fiscal period covered thereby and
(B) after giving effect to any such addition, the aggregate amount of all
additional Term Commitments and additional Revolving Credit Commitments that
have been added pursuant to this Section 2.14) shall not exceed $250,000,000.
Any such addition under this Section 2.14(a) shall be in an aggregate amount of
$50,000,000 or any whole multiple of $5,000,000 in excess thereof.
     (b) Any loans made in respect of any such additional Term Commitments (the
“Additional Term Loans”) may be made, at the option of the Borrower, either by
(i) increasing

65



--------------------------------------------------------------------------------



 



the Term B Loans with the same terms (including pricing) as the existing Term B
Loans, or (ii) creating a new tranche of term loans (an “Additional Term Loan
Tranche”). Any Additional Term Loan Tranche shall not mature prior to the stated
Maturity Date applicable to the latest maturing Tranche of Term Loans on the
date of incurrence of such Additional Term Loans. The Weighted Average Life to
Maturity of any Additional Term Loan Tranche shall be no less than the Weighted
Average Life to Maturity of such latest maturing Tranche of Term Loans. The
applicable yield relating to any Additional Term Loan Tranche shall not be
greater than the Applicable Margin for the existing Term B Loans plus 0.50% per
annum unless the Applicable Margin for the existing Term B Loans are increased
so that the yield applicable to the applicable Additional Term Loan Tranche does
not exceed the Applicable Margin for the existing Term B Loans by more than
0.50% per annum; provided that in determining the yield applicable to the
existing Term B Loans and the Additional Term Loans, (A) original issue discount
(“OID”) or upfront fees (which shall be deemed to constitute like amounts of
OID) payable by the Borrower to the Lenders of the existing Term B Loans or the
Additional Term Loans in the syndication thereof shall be included (with OID
being equated to interest based on an assumed four-year life to maturity or, if
less, the remaining life to maturity of the Additional Term Loans),
(B) customary arrangement or commitment fees payable to the joint bookrunners
(or their affiliates) or to one or more arrangers (or their affiliates) of the
Additional Term Loans shall be excluded and (C) if the Additional Term Loan
Tranche includes a “LIBOR floor”, such amount shall be converted into an
interest margin (in an amount reasonably determined by the Administrative Agent)
for purposes of determining any increase to the applicable yield.
     (c) Any such additional Revolving Credit Commitments (the “Additional
Revolving Credit Commitments”) shall be made by increasing the Revolving Credit
Commitments with the same terms (including pricing) as the existing Revolving
Credit Commitments.
     (d) To achieve the full amount of a requested increase, the Borrower
(i) shall request additional Term Commitments and/or Revolving Commitments from
the Lenders and (ii) may, at its option, at the same time or thereafter, invite
additional Eligible Assignees to become Term Lenders or Revolving Credit
Lenders, as applicable, in each case, pursuant to a commitment increase and
joinder agreement in form and substance reasonably satisfactory to the
Administrative Agent and its counsel. At the time of the sending of notice
requesting additional Term Commitments and/or additional Revolving Credit
Commitments, the Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Lender is requested to respond (which
shall in no event be less than ten Business Days from the date of delivery of
such notice to the Lenders). Each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide an additional Term
Commitment or Revolving Credit Commitment, as applicable, and, if so, whether by
an amount equal to, greater than, or less than its Pro Rata Share of such
requested increase (which shall be calculated on the basis of the amount of the
funded and unfunded exposure under all the Facilities held by each Lender). Any
Lender not responding within such time period shall be deemed to have declined
to provide an additional Term Commitment or Revolving Credit Commitment, as
applicable. The Administrative Agent shall notify the Borrower and each Lender
of the Lenders’ responses to each request made hereunder.
     (e) If any Term Commitments or Revolving Credit Commitments are added in
accordance with this Section 2.14, the Administrative Agent and the Borrower
shall determine

66



--------------------------------------------------------------------------------



 



the effective date (the “Additional Commitments Effective Date”) and the final
allocation of such addition. The Administrative Agent shall promptly notify the
Borrower and the Lenders of the final allocation of such addition and the
Additional Commitments Effective Date. As condition precedents to such addition,
(i) the Borrower shall deliver to the Administrative Agent a certificate of the
Borrower dated as of the Additional Commitments Effective Date signed by a
Responsible Officer of the Borrower certifying that, before and after giving
effect to such increase, (A) the representations and warranties contained in
Article 5 and the other Loan Documents are true and correct in all material
respects on and as of the Additional Commitments Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall have been true and correct in all material
respects as of such earlier date, and except that for purposes of this
Section 2.14(e), the representations and warranties contained in Section 5.05(a)
and (b) shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (B) no
Default exists before or after giving effect to such addition and (C) compliance
with the Additional Commitments Compliance Condition and (ii) all fees and
expenses owing in respect of such increase to the Administrative Agent and the
Lenders shall have been paid.
     (f) On each Additional Commitments Effective Date, (i) each Lender or
Eligible Assignee which is providing an additional Term Commitment (A) shall
become a “Term Lender” for all purposes of this Agreement and the other Loan
Documents, and (B) shall make an Additional Term Loan to the Borrower in a
principal amount equal to such additional Term Commitment, and such Additional
Term Loan shall be a “Term Loan” for all purposes of this Agreement and the
other Loan Documents (except that the interest rate, amortization payment
amounts and maturity date applicable to any Additional Term Loan under an
Additional Term Loan Tranche may be as agreed by the Borrower and the applicable
Lenders providing the additional Term Commitments; provided that such
amortization payment amounts and maturity date shall be in accordance with the
requirements of Section 2.14(b)) and (ii) each Lender or Eligible Assignee which
is providing an additional Revolving Credit Commitment shall become a “Revolving
Credit Lender” for all purposes of this Agreement and the other Loan Documents
with a Revolving Credit Commitment that is increased by (in the case of an
existing Revolving Credit Lender) or equal to (in the case of a new Revolving
Credit Lender) such additional Revolving Credit Commitment.
     Section 2.15 Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Credit Lender becomes a Defaulting
Lender, then the following provisions shall apply for so long as such Lender is
a Defaulting Lender.
     (a) fees shall cease to accrue on the unused portion of the Revolving
Credit Commitments of such Defaulting Lender under Section 2.09.
     (b) if any Swing Line Obligations or L/C Obligations exist at the time any
Revolving Credit Lender becomes a Defaulting Lender then:
     (i) all or any part of the Swing Line Obligations and L/C Obligations of
such Defaulting Lender shall be reallocated among the non-Defaulting Lenders
that are Revolving Credit Lenders in accordance with their respective Pro Rata
Shares of Swing Line Obligations and L/C Obligations but only to the extent
(A) no Event of Default has

67



--------------------------------------------------------------------------------



 



occurred and is continuing at such time and (B) the sum of all non-Defaulting
Lenders’ Revolving Credit Exposures plus such Defaulting Lender’s Pro Rata Share
of all Swing Line Obligations and L/C Obligations does not exceed the total of
all non-Defaulting Lenders’ Revolving Credit Commitments;
     (ii) if the reallocation described in clause (i) above cannot, or can only
partially be effected, the Borrower shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Defaulting Lender’s
Pro Rata Share of all Swing Line Obligations and (y) second, cash collateralize
for the benefit of the L/C Issuer only the Borrower’s obligations corresponding
to such Defaulting Lender’s Pro Rata Share of all L/C Obligations (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.03(g) for so long as such Defaulting
Lender’s Pro Rata Share of all L/C Obligations is outstanding;
     (iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s Pro Rata Share of all L/C Obligations pursuant to clause (ii) above,
the Borrowers shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 2.03(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations during the period of such Defaulting Lender’s Pro
Rata Share of all L/C Obligations is cash collateralized;
     (iv) if such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated to the non-Defaulting Lenders pursuant to clause (i) above, then the
fees payable to the non-Defaulting Lenders pursuant to Section 2.03(i), 2.09(a)
and 2.09(b) shall be adjusted in accordance with such non-Defaulting Lenders’
Pro Rata Shares; and
     (v) if all or any portion of such Defaulting Lender’s Pro Rata Share of all
L/C Obligations is neither reallocated nor cash collateralized pursuant to
clause (i) or (ii) above, then, without prejudice to any rights or remedies of
the L/C Issuer or any other Lender hereunder, all facility fees and commitment
fees that otherwise would have been payable to such Defaulting Lender (solely
with respect to the portion of such Defaulting Lender’s Revolving Credit
Commitment that was utilized by such L/C Obligations) and letter of credit fees
payable under Section 2.03(i) with respect to such Defaulting Lender’s Pro Rata
Share of all L/C Obligations shall be payable to the L/C Issuer until and to the
extent that such Defaulting Lender’s Pro Rata Share of all L/C Obligations is
reallocated and/or cash collateralized; and
     (c) so long as any Revolving Credit Lender is a Defaulting Lender, the
Swing Line Lenders shall not be required to fund such portion of any Swing Line
Loan that equals such Defaulting Lender’s Pro Rata Share of such Swing Line
Loan, and the L/C Issuer shall not be required to issue, amend or increase any
Letter of Credit, unless they are satisfied (in their reasonable judgment) that
the related exposure and the Defaulting Lender’s then outstanding Pro Rata Share
of all L/C Obligations will be 100% covered by the Revolving Credit Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 2.15(b), and participating interests in any
newly made Swing Line Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting

68



--------------------------------------------------------------------------------



 



Lenders in a manner consistent with Section 2.14(b)(i) (and such Defaulting
Lender shall not participate therein).
     (d) In the event that the Administrative Agent, the Borrower, the Swing
Line Lender and the L/C Issuer each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Revolving Credit Lenders’ Pro Rata Shares of the Swing Line
Obligations and L/C Obligations shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Revolving Credit Loans of the other Lenders (other
than Swing Line Loans) as the Administrative Agent shall determine may be
necessary in order for such Lender to hold such Revolving Credit Loans in
accordance with its Pro Rata Share, and such Lender shall cease to be a
Defaulting Lender.
ARTICLE 3
Taxes, Increased Costs and Illegality
     Section 3.01 Taxes. (a) Except as provided in this Section 3.01, any and
all payments by the Borrower to or for the account of any Agent or any Lender
under any Loan Document shall be made free and clear of and without deduction
for any and all present or future taxes, duties, levies, imposts, deductions,
assessments, fees, withholdings or similar charges imposed by any Governmental
Authority, and all liabilities (including additions to tax, penalties and
interest) with respect thereto, excluding, in the case of each Agent and each
Lender, (i) taxes imposed on or measured by its net income (including branch
profits), and franchise (and similar) taxes imposed on it in lieu of net income
taxes, by the jurisdiction (or any political subdivision thereof) under the Laws
of which such Agent or such Lender, as the case may be, is organized, is (or
was, during the relevant period) doing business (by virtue of activities or
residence) or maintains a Lending Office, and all liabilities (including
additions to tax, penalties and interest) with respect thereto or (ii) any
withholding tax to the extent imposed as a result of a failure by a recipient of
any sum payable under any Loan Document to satisfy the conditions for avoiding
withholding under FATCA (all such non-excluded taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and liabilities
with respect to such a payment being hereinafter referred to as “Taxes”).
     (b) If a Withholding Agent shall be required by any Laws to deduct any
Taxes from or in respect of any sum payable under any Loan Document to any Agent
or any Lender, (i) except to the extent provided in Sections 3.01(e), 3.01(f)
and Section 10.16(a)(iv) below, the sum payable by the Borrower shall be
increased as necessary so that after all required deductions are made (including
deductions applicable to additional sums payable under this Section 3.01), such
Agent or Lender, as applicable, receives an amount equal to the sum it would
have received had no such deductions been made, (ii) the Withholding Agent shall
make such deductions, (iii) the Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws, and (iv) within 30 days after the date of such payment,
the Withholding Agent shall furnish to such Agent or Lender (as the case may be)
the original or a certified copy of a receipt evidencing payment thereof to the
extent such a receipt is issued therefor, or other written proof of payment
thereof that is reasonably satisfactory to the Administrative Agent.

69



--------------------------------------------------------------------------------



 



     (c) The Borrower also agrees to pay any and all present or future stamp,
court or documentary taxes and any other excise, property, intangible or
mortgage recording taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of, or otherwise with respect to, any
Loan Document (hereinafter referred to as “Other Taxes”).
     (d) Except to the extent provided in Sections 3.01(e), 3.01(f) and
Section 10.16(a)(iv), the Borrower agrees to indemnify each Agent and each
Lender for (i) the full amount of Taxes and Other Taxes (including any Taxes or
Other Taxes imposed or asserted by any jurisdiction on amounts payable under
this Section 3.01) paid by such Agent or such Lender, and (ii) any liability
(including additions to tax, penalties, interest and expenses) arising therefrom
or with respect thereto, in each case whether or not such Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority; provided such Agent or Lender, as the case may be, provides the
Borrower with a written statement thereof setting forth in reasonable detail the
basis and calculation of such amounts. Payment under this Section 3.01(d) shall
be made within 30 days after the date such Lender or such Agent makes a demand
therefor. The Borrower shall not be liable for any penalties, interest and other
liabilities with respect to Taxes or Other Taxes to the extent it has reimbursed
the amount of such Taxes or Other Taxes to the Agent or Lender, as the case may
be, and such liabilities are attributable to the Agent’s or Lender’s failure to
promptly remit the amount reimbursed, or to the extent attributable to the gross
negligence or willful misconduct of the Agent or Lender, as the case may be.
     (e) The Borrower shall not be required pursuant to this Section 3.01 to pay
any additional amount to, or to indemnify, any Lender or Agent, as the case may
be, to the extent that such Lender or such Agent becomes subject to Taxes
subsequent to the Effective Date (or, if later, the date such Lender or Agent
becomes a party to this Agreement) as a result of a change in the place of
organization of such Lender or Agent or a change in the Lending Office of such
Lender, except to the extent that any such change is requested or required in
writing by the Borrower (and provided that nothing in this clause (e) shall be
construed as relieving the Borrower from any obligation to make such payments or
indemnification in the event of a change in Lending Office or place of
organization that precedes a change in Law to the extent such Taxes result from
a change in Law).
     (f) If a Lender or an Agent is subject to United States withholding tax
with respect to a type of income paid pursuant to this Agreement at a rate in
excess of zero percent at the time such Lender or such Agent, as the case may
be, first becomes a party to this Agreement, withholding tax at such rate shall
be considered excluded from Taxes with respect to payments of that type of
income unless and until such Lender or Agent, as the case may be, provides the
appropriate forms certifying that a lesser rate applies, whereupon withholding
tax at such lesser rate shall be considered excluded from Taxes only for periods
governed by such forms; provided that, if at the date of the Assignment and
Assumption pursuant to which a Lender becomes a party to this Agreement, the
Lender assignor was entitled to payments under clause (a) of this Section 3.01
in respect of United States withholding tax with respect to a type of income
paid at such date, then, to such extent, the term Taxes shall include (in
addition to withholding taxes that may be imposed in the future or other amounts
otherwise includable in Taxes) United States withholding tax, if any, applicable
with respect to the Lender assignee on such date on such type

70



--------------------------------------------------------------------------------



 



of income imposed at a rate up to the rate that applied to such type of income
paid to the Lender assignor.
     (g) If any Lender or Agent shall become aware that it is entitled to
receive a refund in respect of amounts paid by the Borrower pursuant to this
Section 3.01, which refund in the good faith judgment of such Lender or Agent is
allocable to such payment, it shall promptly notify Borrower of the availability
of such refund and shall, within 30 days after the receipt of a request by the
Borrower, apply for such refund; provided that in the sole reasonable judgment
of the Lender or Agent, applying for such refund would not be disadvantageous to
it.
     (h) If any Lender or Agent receives a refund in respect of any Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower pursuant to this Section 3.01, it shall promptly remit such
refund (including any interest included in such refund) to the Borrower (to the
extent that it determines that it can do so without prejudice to the retention
of the refund), net of all out-of-pocket expenses of the Lender or Agent, as the
case may be; provided that the Borrower, upon the request of the Lender or
Agent, as the case may be, agrees promptly to return such refund (including any
interest included in such refund) to such party in the event such party is
required to repay such refund to the relevant taxing authority. Such Lender or
Agent, as the case may be, shall, at the Borrower’s request, provide the
Borrower with a copy of any notice of assessment or other evidence of the
requirement to repay such refund received from the relevant taxing authority;
provided that such Lender or Agent may delete any information therein that such
Lender or Agent deems confidential.
     (i) Nothing in this Section 3.01 shall interfere with the right of a Lender
or Agent to arrange its tax affairs in whatever manner it thinks fit nor oblige
any Lender or Agent to claim any tax refund or to disclose any information
relating to its tax affairs or any computations in respect thereof or require
any Lender or Agent to do anything that would prejudice its ability to benefit
from any other refunds, credits, reliefs, remissions or repayments to which it
may be entitled.
     Section 3.02 Illegality. If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Rate Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Committed Loans to Eurodollar Rate
Loans, shall be suspended until such Lender notifies the Administrative Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

71



--------------------------------------------------------------------------------



 



     Section 3.03 Inability to Determine Rates. If the Required Lenders
determine that for any reason adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or that the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such Loan,
or that deposits are not being offered to banks in the London interbank market
for the applicable amount and Interest Period of such Eurodollar Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Committed Borrowing of Base Rate
Loans in the amount specified therein.
     Section 3.04 Increased Cost and Reduced Return. If any Lender determines
that as a result of any Change in Law, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Loans or (as the case may be)
issuing or participating in Letters of Credit, or a reduction in the amount
received or receivable by such Lender in connection with any of the foregoing
(excluding for purposes of this Section 3.04 any such increased costs or
reduction in amount resulting from (i) Taxes or Other Taxes (as to which
Section 3.01 and Section 10.16 shall govern), (ii) changes in the basis of
taxation of overall net income or overall gross income (including branch
profits), and franchise (and similar) taxes imposed in lieu of net income taxes,
by the United States or any foreign jurisdiction or any political subdivision of
either thereof under the Laws of which such Lender is organized, is doing
business or maintains a Lending Office and (iii) reserve requirements
contemplated by Section 3.06, then from time to time within 30 days following
written demand of such Lender setting forth in reasonable detail such increased
costs (with a copy of such demand to the Administrative Agent given in
accordance with Section 3.08)), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender for such increased cost or
reduction.
     Section 3.05 Capital Adequacy. If any Lender determines that any Change in
Law regarding capital adequacy or any change therein or in the interpretation
thereof, in each case after the Effective Date, or compliance by such Lender (or
its Lending Office) therewith, has the effect of reducing the rate of return on
the capital of such Lender or any Person controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
such Lender’s policies with respect to capital adequacy and desired return on
capital), then from time to time within 30 days following written demand of such
Lender setting forth in reasonable detail the charge and the calculation of such
reduced rate of return (with a copy of such demand to the Administrative Agent
given in accordance with Section 3.08), the Borrower shall pay to such Lender
such additional amounts as will compensate such Lender for such reduction.
     Section 3.06 Reserves on Eurodollar Rate Loans. (a) If any Lender is
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurodollar funds or deposits (currently known as “Eurocurrency
liabilities”), the Borrower shall pay to such Lender additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to

72



--------------------------------------------------------------------------------



 



the actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be conclusive
in the absence of manifest error).
     (b) If any Lender is required to comply with any reserve ratio requirement
or analogous requirement of any other Governmental Authority imposed in respect
of the maintenance of the Commitments or the funding of the Eurodollar Rate
Loans, the Borrower shall pay such additional costs (expressed as a percentage
per annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive absent manifest error) which in each case shall be due and payable on
each date on which interest is payable on such Loan. Any Lender requesting
payment from the Borrower under Section 3.06(a) or (b) shall give the Borrower
at least fifteen days’ prior notice (with a copy to the Administrative Agent).
If a Lender fails to give notice fifteen days prior to the relevant Interest
Payment Date, such additional interest or cost shall be due and payable fifteen
days from receipt of such notice.
     Section 3.07 Funding Losses. Upon demand of any Lender (with a copy to the
Administrative Agent), the Borrower shall promptly compensate such Lender for
and hold such Lender harmless from any loss (other than loss of Applicable
Margin or profit), cost or expense incurred by it as a result of:
     (a) any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or
     (b) any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;
including any loss or expense arising from the liquidation or reemployment of
funds obtained by such Lender to maintain such Loan, or from fees payable to
terminate the deposits from which such funds were obtained.
For purposes of calculating amounts payable by the Borrower to any Lender under
this Section 3.07, such Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
     Section 3.08 Matters Applicable to All Requests for Compensation. (a) Any
Agent or any Lender claiming compensation under this Article 3 shall deliver a
certificate to the Borrower contemporaneously with the demand for payment
setting forth in reasonable detail a calculation of the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods. For the avoidance of doubt,
any additional

73



--------------------------------------------------------------------------------



 



amounts required to be paid pursuant to Section 3.01(b) are not subject to the
limitations set forth in this Section 3.08.
     (b) With respect to any Lender’s claim for compensation under any of
Sections 3.04 through Section 3.07, the Borrower shall not be required to
compensate such Lender for any amount incurred more than 180 days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such increased cost or
reduction is retroactive, then such 180-day period referred to above shall be
extended to include the period of retroactive effect thereof. If any Lender
requests compensation from the Borrower under any of Sections 3.04 through 3.06,
the Borrower may, by notice to such Lender (with a copy to the Administrative
Agent), suspend the obligation of such Lender to make or continue from one
Interest Period to another Eurodollar Rate Loans, or to convert Base Rate Loans
into Eurodollar Rate Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 3.08(c)
shall be applicable); provided that such suspension shall not affect the right
of such Lender to receive the compensation so requested.
     (c) If the obligation of any Lender to make or continue from one Interest
Period to another any Eurodollar Rate Loan (or to convert Base Rate Loans into
Eurodollar Rate Loans) shall be suspended pursuant to Section 3.08(b) hereof,
such Lender’s Eurodollar Rate Loans shall be automatically converted into Base
Rate Loans on the last day(s) of the then current Interest Period(s) for such
Eurodollar Rate Loans (or, in the case of an immediate conversion required by
Section 3.02, on such earlier date as required by Law) and, unless and until
such Lender gives notice as provided below that the circumstances specified in
Sections 3.01 through 3.06 hereof that gave rise to such conversion no longer
exist:
     (i) to the extent that such Lender’s Eurodollar Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s Eurodollar Rate Loans shall be applied instead to its
Base Rate Loans; and
     (ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurodollar Rate Loans shall be made or
continued instead as Base Rate Loans, and all Base Rate Loans of such Lender
that would otherwise be converted into Eurodollar Rate Loans shall remain as
Base Rate Loans.
     (d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in any of Sections 3.02
through 3.06 that gave rise to the conversion of such Lender’s Eurodollar Rate
Loans pursuant to this Section 3.08 no longer exist (which such Lender agrees to
do promptly upon such circumstances ceasing to exist) at a time when Eurodollar
Rate Loans made by other Lenders are outstanding, such Lender’s Base Rate Loans
shall be automatically converted, on the first day(s) of the next succeeding
Interest Period(s) for such outstanding Eurodollar Rate Loans, to the extent
necessary so that, after giving effect thereto, all Loans held by the Lenders
holding Eurodollar Rate Loans and by such Lender are held pro rata (as to
principal amounts, interest rate basis, and Interest Periods) in accordance with
their respective Commitments.

74



--------------------------------------------------------------------------------



 



     (e) Each Lender agrees that (i) upon the occurrence of any event giving
rise to the operation of Section 3.08(b) or (d) with respect to such Lender it
will, if requested by the Borrower, use commercially reasonable efforts (subject
to such Lender’s internal policies and any legal or regulatory restrictions) to
avoid the consequences of such event, including to designate another Lending
Office for any Loan or Letter of Credit affected by such event and (ii) if any
Lender (A) requests compensation under any of Sections 3.04 through 3.06, or
(B) notifies the Borrower that it has determined that it is unlawful for its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that in each case, such efforts are made on terms that, in
the reasonable judgment of such Lender, cause such Lender and its Lending
Office(s) to suffer no material economic, legal or regulatory disadvantage, and
provided further that nothing in this Section 3.08(e) shall affect or postpone
any of the Obligations of the Borrower or the rights of such Lender pursuant to
3.02 or 3.04 through 3.06, or Section 3.08(b) or (d).
     Section 3.09 Replacement of Lenders Under Certain Circumstances. (a) If at
any time:
     (i) the Borrower becomes obligated to pay additional amounts or indemnity
payments described in Section 3.01 or Sections 3.04 through 3.06, as a result of
any condition described in such Sections or any Lender ceases to make Eurodollar
Rate Loans as a result of any condition described in Section 3.02 or
Sections 3.04 through 3.06 or
     (ii) any Lender becomes a Defaulting Lender,
then the Borrower may, on ten Business Days’ prior written notice to the
Administrative Agent and such Lender, either:
     (A) replace such Lender by causing such Lender to (and such Lender shall be
obligated to) assign 100% of its relevant Commitments and the principal of its
relevant outstanding Loans plus any accrued and unpaid interest pursuant to
Section 10.07(d) (with the assignment fee to be paid by the Borrower unless
waived by the Administrative Agent in such instance) all of its relevant rights
and obligations under this Agreement to one or more Eligible Assignees; provided
that neither the Administrative Agent nor any Lender shall have any obligation
to the Borrower to find a replacement Lender or other such Person; or
     (B) terminate the Commitment of such Lender and repay all obligations of
the Borrower owing to such Lender relating to the Loans and participations held
by such Lender as of such termination date.
provided, however, that in the case of a Defaulting Lender only, the Borrower
shall have the right to take such action as it may elect (including no action)
under the immediately preceding clauses (A) and/or (B) independently and at
different times with respect to any one or more Classes or Tranches of Loans
(and the related Commitments) of such Defaulting Lender, without

75



--------------------------------------------------------------------------------



 



being obligated to take the same action with respect to all Classes and Tranches
of Loans and related Commitments of such Defaulting Lender.
     (b) Any Lender being replaced pursuant to Section 3.09(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s Commitment and outstanding Loans and participations in L/C Obligations
and Swing Line Loans, and (ii) deliver any Notes evidencing such Loans to the
Borrower or the Administrative Agent.
     (c) Pursuant to an Assignment and Assumption arising by operation of
Section 3.09(b), (i) the assignee Lender shall acquire all or a portion, as the
case may be, of the assigning Lender’s Commitment and outstanding Loans and
participations in L/C Obligations and Swing Line Loans, (ii) all obligations of
the Borrower owing to the assigning Lender relating to the Loans and
participations so assigned shall be paid in full by the assignee Lender to such
assigning Lender concurrently with the execution of such Assignment and
Assumption and (iii) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to be a Lender hereunder with respect to
such assigned Loans, Commitments and participations, except with respect to
indemnification provisions under this Agreement, which shall survive as to such
assigning Lender.
     (d) Notwithstanding anything to the contrary, (i) any Lender that acts as
L/C Issuer may not be replaced by operation of this Section 3.09 at any time
that it has any Letter of Credit outstanding unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a Cash
Collateral Account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to such outstanding
Letter of Credit and (ii) any Lender that acts as Administrative Agent may not
be replaced by operation of this Section 3.09 except in accordance with the
terms of Section 9.09.
     (e) The Borrower shall also be entitled to replace a Dissenting Lender in
accordance with Section 10.01(d).
     Section 3.10 Survival. All of the Borrower’s obligations under this
Article 3 shall survive termination of the Aggregate Commitments and repayment
of all other Obligations hereunder.
ARTICLE 4
Conditions Precedent to Credit Extensions
     Section 4.01 Conditions of Initial Credit Extension. The Original Closing
Date was subject to satisfaction of the conditions precedent set forth in
Section 4.01 of the Original Credit Agreement, and occurred on July 2, 2008.
     Section 4.02 Conditions to All Credit Extensions. The obligation of each
Lender to honor any Request for Credit Extension (other than a Committed Loan
Notice requesting only a conversion of Committed Loans to the other Type, or a
continuation of Eurodollar Rate Loans) is subject to the following conditions
precedent:

76



--------------------------------------------------------------------------------



 



     (a) The representations and warranties of each Loan Party contained in
Article 5 or any other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension, except (i) to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date and (ii) that for purposes of this Section 4.02(a), the
representations and warranties contained in Section 5.05(a) shall be deemed to
refer to the most recent financial statements furnished pursuant to
Section 6.01(a) and Section 6.01(b) and, in the case of the financial statements
furnished pursuant to Section 6.01(b), the representations contained in
Section 5.05(a), as modified by this clause (ii), shall be qualified by the
statement that such financial statements are subject to the absence of footnotes
and year-end audit adjustments.
     (b) No Default shall exist, or would result from such Credit Extension or
from the application of the proceeds therefrom.
     (c) The Administrative Agent and, if applicable, the L/C Issuer or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof.
     Each Request for Credit Extension (other than a Committed Loan Notice
requesting only a conversion of Committed Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in
Section 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.
     Section 4.03 Effective Date Conditions. The effectiveness of the amendment
and restatement of the Original Credit Agreement in the form of this Agreement
is subject to the satisfaction of the following conditions precedent:
     (a) The Administrative Agent’s receipt of the following, each of which
shall be originals, or electronic copies or facsimiles followed promptly by
originals (unless otherwise specified), each properly executed by a Responsible
Officer of the signing Loan Party (as applicable), each in form and substance
reasonably satisfactory to the Administrative Agent and its legal counsel:
     (i) executed counterparts of (x) the Amendment Agreement and (y) the
Subsidiary Guaranty executed by Subsidiary Guarantors that satisfy the
requirements set forth in Section 6.12, but determined with respect to the
financial statements referred to in Section 5.05(a)(ii), in the case (but in any
event each of the Subsidiary Guarantors that is party to the Subsidiary Guaranty
immediately prior to the Effective Date);
     (ii) a Note executed by the Borrower in favor of each Lender requesting a
Note at least two Business Days prior to the Effective Date;

77



--------------------------------------------------------------------------------



 



     (iii) executed counterparts of the Security Agreement together with the
following:
     (A) to the extent not already in the possession of the Administrative Agent
prior to the Effective Date, certificates representing any certificated Pledged
Equity referred to therein accompanied by undated stock powers executed in blank
and instruments evidencing the Pledged Debt endorsed in blank;
     (B) a completed Perfection Certificate, substantially in the form of
Exhibit I, dated the Effective Date and executed by a Responsible Officer of
each Loan Party (or such other form as may be reasonably acceptable to the
Administrative Agent);
     (C) copies of all necessary searches with respect to the Collateral, and
all proper financing statements, duly prepared for filing under the Uniform
Commercial Code in all jurisdictions that the Administrative Agent may
reasonably deem necessary in order to perfect and protect the Liens created
under the Security Agreement, covering the Collateral described in the Security
Agreement;
     (D) evidence reasonably satisfactory to the Administrative Agent that the
Liens (if any) indicated on a lien search with respect to each Loan Party in the
jurisdiction where such Loan Party is located (within the meaning of
Section 9-307 of the Uniform Commercial Code as in effect in the State of New
York) or any other relevant jurisdiction are either discharged or permitted by
Section 7.01; and
     (E) evidence that all other actions, recordings and filings of or with
respect to the Security Agreement that the Administrative Agent may reasonably
deem necessary in order to perfect and protect the Liens created thereby shall
have been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent;
     (iv) if applicable, the Intellectual Property Security Agreement, duly
executed by each Loan Party not already party to an Intellectual Property
Security Agreement, together with evidence that all action that the
Administrative Agent in its reasonable judgment may reasonably deem necessary in
order to perfect and protect the Liens created under the Intellectual Property
Security Agreement has been taken
     (v) such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may reasonably require evidencing the
identity, authority and capacity of each Responsible Officer thereof authorized
to act as a Responsible Officer in connection with this Agreement, the Amendment
Agreement and the other Loan Documents to which such Loan Party is a party;

78



--------------------------------------------------------------------------------



 



     (vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;
     (vii) opinions of Dewey & LeBoeuf, LLC (and any other relevant counsel to
the Loan Parties), providing legal opinions substantially similar to those set
forth on Exhibit J (with standard exceptions and qualifications reasonably
acceptable to the Administrative Agent) and in each case, addressed to each
Agent and each Lender;
     (viii) a certificate signed by a Responsible Officer of the Borrower
certifying as to the satisfaction of the conditions set forth in Section 4.02(a)
and Section 4.02(b);
     (ix) a certificate attesting to the Solvency of the Loan Parties and the
Restricted Subsidiaries (taken as a whole) after giving effect to the
Transaction, from the chief financial officer of the Borrower;
     (x) evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect and that the Administrative
Agent has been named as loss payee or additional insured, as appropriate, under
each insurance policy with respect to casualty and liability insurance as to
which the Administrative Agent shall have requested to be so named; and
     (xi) a Committed Loan Notice or Letter of Credit Application, as
applicable, relating to the Credit Extension to occur on the Effective Date;
provided, for the avoidance of doubt, that no Letter of Credit Application shall
be required for the Letters of Credit (as defined in the Original Credit
Agreement) outstanding on the Effective Date.
     (b) All fees and indemnified expenses required to be paid by (or on behalf
of) the Borrower to the Agents (including the fees and expenses of counsel for
the Administrative Agent and the Joint Lead Arrangers) and the Lenders on or
before the Effective Date shall have been paid in full in cash.
     (c) All governmental and third party consents and approvals necessary in
connection with the Loan Documents and the transactions contemplated thereby
(including the granting of the Liens on the Collateral) shall have been
obtained.
     (d) There shall not have occurred between December 31, 2010 and the
Effective Date any Material Adverse Effect.
     (e) The Administrative Agent and the Lenders shall have received the
Effective Date Forecast.

79



--------------------------------------------------------------------------------



 



ARTICLE 5
Representations and Warranties
     The Borrower represents and warrants to the Agents and the Lenders that:
     Section 5.01 Existence, Qualification and Power; Compliance with Laws. Each
Restricted Company (a) is a Person, validly existing and in good standing under
the Laws of the jurisdiction of its organization, (b) has all requisite power
and authority to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party, (c) is duly qualified and in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification, (d) is in compliance
with all Laws (including, without limitation, Environmental Laws), orders, writs
and injunctions, and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clauses (a) (other than with
respect to the Borrower), (c), (d) or (e), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
     Section 5.02 Authorization; No Contravention. The execution, delivery and
performance by each Loan Party of each Loan Document to which such Person is a
party are (a) within such Loan Party’s corporate or other powers, (b) have been
duly authorized by all necessary corporate, shareholder or other organizational
action, and (c) do not and will not (i) contravene the terms of any of such
Person’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under, (A) any documentation
governing any Permitted Subordinated Indebtedness, (B) any other Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (C) any order,
injunction, writ or decree, of or with any Governmental Authority or any
arbitral award to which such Person or its property is subject or (iii) violate,
in any material respect, any Law; except with respect to any conflict, breach or
contravention or payment (but not creation of Liens) referred to in clause
(ii) to the extent that such conflict, breach, contravention or payment could
not reasonably be expected to have a Material Adverse Effect.
     Section 5.03 Governmental Authorization; Other Consents. No material
approval, consent, exemption, authorization, or other action by, or notice to,
or filing with, any Governmental Authority or any other Person is necessary or
required to be made or obtained by any Loan Party in connection with (a) the
execution, delivery or performance by any Loan Party of this Agreement or any
other Loan Document, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents (including the priority thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, except for (i) filings necessary to perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties,
(ii) the approvals, consents, exemptions, authorizations, actions, notices and
filings which have been duly obtained, taken, given or made and are in full
force, (iii) those approvals, consents, exemptions, authorizations, actions,
notices or filings described in the Security Agreement and (iv) those approvals,
consents, exemptions, authorizations, actions,

80



--------------------------------------------------------------------------------



 



notices or filings, the failure of which to obtain or make could not reasonably
be expected to have a Material Adverse Effect.
     Section 5.04 Binding Effect. The Amendment Agreement and each other Loan
Document has been duly executed and delivered by each Loan Party that is party
thereto. This Agreement and each other Loan Document constitutes a legal, valid
and binding obligation of each Loan Party that is a party thereto, enforceable
against such Loan Party in accordance with its terms, except as such
enforceability may be limited by bankruptcy insolvency, reorganization,
receivership, moratorium or other Laws affecting creditors’ rights generally and
by general principles of equity.
     Section 5.05 Financial Statements; No Material Adverse Effect. (a) The
(i) audited consolidated balance sheet of the Borrower and its Subsidiaries for
the fiscal year ended December 31, 2010, and the related consolidated statements
of income, shareholders’ equity and cash flows for such fiscal year of the
Borrower and its Subsidiaries, including the notes thereto and (ii) unaudited
consolidated balance sheet of the Borrower and its Subsidiaries dated March 31,
2011, and the related consolidated statements of income, shareholders’ equity
and cash flows for the fiscal quarter period ended on such date fairly present
in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations and cash
flows for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein (and, with respect to unaudited financial statements, the absence
of footnotes and subject to such adjustments as would be made in connection with
the audit of financial statements for the relevant period).
     (b) Since December 31, 2010, there has been no change, effect, event or
occurrence that has had or would reasonably be expected to have a Material
Adverse Effect.
     (c) The forecasts prepared by management of the Borrower of consolidated
balance sheets, income statements and cash flow statements (i) for each quarter
commencing with the fiscal quarter ending on September 30, 2011 through the
fiscal quarter ending on December 31, 2012 and (ii) for each year commencing
with the fiscal year ending on December 31, 2013 through the fiscal year ending
on December 31, 2018 (the “Effective Date Forecasts”), copies of which have been
furnished to the Administrative Agent and the Lenders prior to the Effective
Date, have been prepared in good faith based upon assumptions believed in good
faith by the Borrower to be reasonable in light of conditions existing at the
time of preparation, it being understood that (x) such forecasts, as to future
events, are not to be viewed as facts, that actual results during the period or
periods covered by any such forecasts may differ significantly from the
forecasted results and that such differences may be material and that such
forecasts are not a guarantee of financial performance and (y) no representation
is made with respect to information of a general economic or general industry
nature.
     Section 5.06 Litigation and Environmental Matters. (a) Except as disclosed
in Schedule 5.06, there are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority or Regulatory
Supervising Organization, by or against the Borrower or against any of its
Restricted Subsidiaries or against any of their properties or revenues that
either

81



--------------------------------------------------------------------------------



 



individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
     (b) Except for matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any Restricted Subsidiary (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, or (iii) has received notice of any claim with
respect to any Environmental Liability.
     (c) The Material Real Properties do not contain any Hazardous Materials in
amounts or concentrations which (i) constitute a violation of, (ii) require
remedial action under or (iii) could result in any Loan Party or any of its
Restricted Subsidiaries or any Lender incurring liability under, Environmental
Laws, which violations, remedial actions and liabilities, in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.
     Section 5.07 Ownership of Property; Liens. Each Loan Party and each of its
Restricted Subsidiaries has good record and marketable title in fee simple to,
or valid leasehold interests in, or easements or other limited property
interests in, all real property necessary in the ordinary conduct of its
business, free and clear of all Liens except for minor defects in title that do
not materially interfere with its ability to conduct its business or to utilize
such assets for their intended purposes and Liens permitted by Section 7.01 and
except where the failure to have such title or the existence of such Lien could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
     Section 5.08 Taxes. The Borrower and its Subsidiaries have filed all
Federal and material state and other tax returns and reports required to be
filed, and have paid all Federal and material state and other taxes,
assessments, fees and other governmental charges levied or imposed upon them or
their properties, income or assets otherwise due and payable, except those
(a) which are not overdue by more than 30 days, (b) which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP or (c) with respect
to which the failure to make such filing or payment could not reasonably be
expected to have a Material Adverse Effect.
     Section 5.09 ERISA Compliance. (a) Each Plan is in compliance in all
material respects with the applicable provisions of ERISA and the Code except to
the extent that non-compliance could not reasonably be expected to have a
Material Adverse Effect. In the preceding five years, each Loan Party and each
ERISA Affiliate have made all required contributions to each Pension Plan
subject to Section 412 of the Code, and in the preceding five years, no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan,
except to the extent a failure to make such contributions or application, as the
case may be, could not reasonably be expected to have a Material Adverse Effect.
     (b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no prohibited

82



--------------------------------------------------------------------------------



 



transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or would reasonably be expected to result in a
Material Adverse Effect.
     (c) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) no Pension Plan has an “accumulated funding deficiency” (as defined in
Section 412 of the Code), whether or not waived, and no application for a waiver
of the minimum funding standard has been filed with respect to any Pension Plan;
(iii) neither the Borrower nor any ERISA Affiliate has incurred, or reasonably
expects to incur, any liability under Title IV of ERISA with respect to any
Pension Plan (other than premiums not yet due or premiums due and not yet
delinquent under Section 4007 of ERISA); (iv) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (and no
event has occurred which, with the giving of notice under Section 4219 of ERISA,
would result in such liability) under Sections 4201 or 4243 of ERISA with
respect to a Multiemployer Plan; and (v) neither the Borrower nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA, except, with respect to each of the foregoing clauses of this
Section 5.09(c), as could not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.
     Section 5.10 Subsidiaries; Equity Interests. As of the Effective Date,
(a) the Equity Interests of each Restricted Subsidiary that are owned directly
or indirectly by the Borrower are owned free and clear of all Liens except for
any Lien permitted under Section 7.01 and (b) Schedule 5.10 (i) sets forth the
name and jurisdiction of organization of each Subsidiary (other than
Subsidiaries that in the aggregate represent less than the greater of (x) 5% of
the Total Consolidated Assets and (y) 5% of the Consolidated EBITDA of the
Borrower and its Consolidated Subsidiaries) and (ii) sets forth the ownership
interest of the Borrower and any other Subsidiary in each such Subsidiary,
including the percentage of such ownership and identifies each Subsidiary that
is a Regulated Subsidiary, if any.
     Section 5.11 Margin Regulations; Investment Company Act. (a) No proceeds of
any Borrowings or drawings under any Letter of Credit will be used to purchase
or carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock in violation of Regulation U issued by
the FRB.
     (b) Neither the Borrower nor any Person Controlling the Borrower, nor any
Restricted Subsidiary is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.
     Section 5.12 Disclosure. No report, financial statement, certificate or
other written information furnished by or on behalf of any Loan Party to any
Agent or any Lender in connection with the transactions contemplated hereby and
the negotiation of this Agreement or delivered hereunder or any other Loan
Document (as modified or supplemented by other information so furnished) when
taken as a whole (and considered together with all information publicly
disclosed by the Consolidated Companies) contains any material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under and at the time which they were
made, not materially misleading; provided that, with respect to financial
estimates, projected or forecasted financial information and other
forward-looking information, Borrower represents and warrants only that such
information was prepared in good faith based upon assumptions believed by the
Borrower to be reasonable in

83



--------------------------------------------------------------------------------



 



light of conditions existing at the time of preparation; it being understood
that (A) such projections and forecasts, as to future events, are not to be
viewed as facts, that actual results during the period or periods covered by any
such projections or forecasts may differ significantly from the projected or
forecasted results and that such differences may be material and that such
projections and forecasts are not a guarantee of financial performance and
(B) no representation is made with respect to information of a general economic
or general industry nature.
     Section 5.13 Intellectual Property; Licenses, etc. Each Loan Party and its
Restricted Subsidiaries own, or possess the right to use, all of the trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses, database rights and design rights and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person, except to the extent such failure to own or possess the right
to use or such conflicts, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect. To the knowledge of
the Borrower, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by any Loan Party or any
Restricted Subsidiary infringes upon any rights held by any other Person except
for such infringements, individually or in the aggregate, which could not
reasonably be expected to have a Material Adverse Effect. No claim or litigation
regarding any of the foregoing is pending or, to the knowledge of the Borrower,
threatened, which, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
     Section 5.14 Solvency. On the Effective Date after giving effect to the
Transaction, the Loan Parties, on a consolidated basis, are Solvent.
     Section 5.15 Perfection, Etc. All filings and other actions necessary to
perfect and protect the Liens in the Collateral created under and in the manner
contemplated by the Collateral Documents have been duly made or taken or
otherwise provided for in the manner reasonably requested by the Administrative
Agent and are in full force and effect, and the Collateral Documents create in
favor of the Collateral Agent for the benefit of the Secured Parties a valid
and, together with such filings and other actions, perfected first priority Lien
in the Collateral, securing the payment of the Secured Obligations, subject to
Liens permitted by Section 7.01. The Loan Parties are the legal and beneficial
owners of the Collateral free and clear of any Lien, except for the Liens
created or permitted under the Loan Documents.
ARTICLE 6
Affirmative Covenants
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the L/C Issuer, the
Borrower shall, and shall (except in the case of the covenants set forth in
Section 6.01, Section 6.02, Section 6.03 and Section 6.14) cause each Restricted
Subsidiary to:

84



--------------------------------------------------------------------------------



 



     Section 6.01 Financial Statements. Deliver to the Administrative Agent for
further distribution to each Lender:
     (a) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Borrower beginning with the fiscal year ending on
December 31, 2011, a consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, and audited and accompanied by a report and opinion of KPMG LLP or any
other independent certified public accountant of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; provided that if the independent auditor provides an attestation and
a report with respect to management’s report on internal control over financial
reporting and its own evaluation of internal control over financial reporting,
then such report may include a qualification or limitation due to the exclusion
of any acquired business from such report to the extent such exclusion is
permitted under rules or regulations promulgated by the SEC or the Public
Company Accounting Oversight Board;
     (b) as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower
beginning with the fiscal quarter ending on June 30, 2011, a consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
quarter, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such fiscal quarter and for the portion
of the fiscal year then ended, setting forth, in each case, in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, all in reasonable detail
and certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes;
     (c) as soon as available, but in any event no later than 90 days after the
end of each fiscal year, forecasts prepared by management of the Borrower, in
form reasonably satisfactory to the Administrative Agent of consolidated balance
sheets, income statements and cash flow statements of the Borrower and its
Subsidiaries for the fiscal year following such fiscal year then ended, which
shall be prepared in good faith upon reasonable assumptions at the time of
preparation and which shall state therein all the material assumptions on the
basis of which such forecasts were prepared), it being understood that actual
results may vary from such forecasts and that such variations may be material;
and
     (d) if there are any Unrestricted Subsidiaries as of the last day of any
fiscal quarter, simultaneously with the delivery of each set of consolidated
financial statements referred to in Section 6.01(a) and Section 6.01(b) above,
the related consolidating financial statements reflecting the adjustments
necessary to eliminate the accounts of Unrestricted Subsidiaries from such
consolidated financial statements.

85



--------------------------------------------------------------------------------



 



     Section 6.02 Certificates; Other Information. Deliver to the Administrative
Agent for further distribution to each Lender:
     (a) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Section 6.01(a), a certificate
of the Borrower’s independent certified public accountants certifying such
financial statements and stating that in making the examination necessary
therefor no knowledge was obtained of any Event of Default under Section 7.09
or, if any such Event of Default shall exist, stating the nature and status of
such event;
     (b) no later than five Business Days after the delivery of each set of
consolidated financial statements referred to in Section 6.01(a) and 6.01(b), a
duly completed Compliance Certificate signed by a Responsible Officer of the
Borrower;
     (c) promptly after the same are publicly available, copies of each annual
report, proxy or financial statement sent to the stockholders of the Borrower,
and copies of all annual, regular, periodic and special reports and registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent) which the Borrower files, copies of any report,
filing or communication with the SEC under Section 13 or 15(d) of the 1934 Act,
or with any Governmental Authority that may be substituted therefor, or with any
national securities exchange, and in any case not otherwise required to be
delivered to the Administrative Agent pursuant hereto;
     (d) promptly after the furnishing thereof, copies of any notices of default
or acceleration received by any Loan Party or notices of default or acceleration
furnished by any Loan Party to any holder of debt securities of any of the
Restricted Companies pursuant to the terms of any documentation governing any
Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) in a principal amount greater
than the Threshold Amount and not otherwise required to be furnished to the
Lenders;
     (e) promptly after the receipt thereof by a Specified Responsible Officer
of the Borrower, copies of each notice or other correspondence received from any
Governmental Authority concerning any material investigation or other material
inquiry regarding any material violation of applicable Law by any Restricted
Company which would reasonably be expected to have a Material Adverse Effect;
     (f) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(b), (i) a report identifying all Material Real Property disposed of
by any Loan Party or any of its Restricted Subsidiaries since the delivery of
the last supplements and a list and description of all Material Real Property
acquired since the delivery of the last supplements (including the street
address (if available), county or other relevant jurisdiction, state and the
record owner), (ii) a description of each event, condition or circumstance
during the last fiscal quarter covered by such Compliance Certificate requiring
a mandatory prepayment under Section 2.05(b) and (iii) a list of each Subsidiary
that is a Regulated Subsidiary as of the date of delivery of such Compliance
Certificate that was not identified as such either in Schedule 5.11 to this
Agreement or in any Compliance Certificate previously delivered pursuant to this
clause (f); and

86



--------------------------------------------------------------------------------



 



     (g) promptly after any request therefor, such additional information
regarding the business, legal, financial or corporate affairs of any Restricted
Company, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and, if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Borrower’s behalf on SyndTrak or
other relevant website, to which each Lender and the Administrative Agent are
granted access (whether a commercial, third-party website or whether sponsored
by the Administrative Agent); provided that the Borrower shall notify (which may
be by facsimile or electronic mail or by an automated electronic alert of a
posting) the Administrative Agent of the posting of any such documents which
notice may be included in the certificate delivered pursuant to Section 6.02(b).
Except for such Compliance Certificates, the Administrative Agent shall have no
obligation to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Borrower with
any such request for delivery, and each Lender shall be solely responsible for
requesting delivery to it or maintaining its copies of such documents. The
Borrower hereby acknowledges that (A) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrower hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on SyndTrak or another
similar electronic system (the “Platform”) and (B) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (1) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (2) by marking
Borrower Materials “PUBLIC”, the Borrower shall be deemed to have authorized the
Administrative Agent, the Arrangers, the L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States Federal and state
securities laws; (3) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor”;
and (4) the Administrative Agent and the Arrangers shall treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor”.
     Section 6.03 Notices. Promptly notify the Administrative Agent (who shall
promptly give notice thereof to the Lenders) after a Specified Responsible
Officer obtains knowledge of:
     (a) the occurrence of any Default;
     (b) any matter that has resulted or would reasonably be expected to result
in a Material Adverse Effect, including any matter arising out of or resulting
from (i) breach or non-performance of, or any default under, a Contractual
Obligation of any Loan Party or any

87



--------------------------------------------------------------------------------



 



Subsidiary, (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Restricted Subsidiary and any
Governmental Authority, (iii) the commencement of, or any material adverse
development in, any litigation, investigation or proceeding affecting any Loan
Party or any Subsidiary or (iv) the occurrence of any ERISA Event; and
     (c) the occurrence of any Casualty Event with respect to any Material Real
Property having a cost of restoration reasonably estimated by the Borrower to
exceed $2,500,000.
     Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b) or (c) (as applicable) and
(y) setting forth details of the occurrence referred to therein and, in the case
of a notice delivered pursuant to Section 6.03(a) or (b), stating what action
the Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.03(a) shall describe with particularity to the extent
known any and all provisions of this Agreement and any other Loan Document in
respect of which such Default exists.
     Section 6.04 Payment of Obligations. Pay, discharge or otherwise satisfy as
the same shall become due and payable, all of its obligations and liabilities
except, in each case, to the extent the failure to pay or discharge the same
could not reasonably be expected to have a Material Adverse Effect or such
obligations or liabilities are being contested in good faith by appropriate
proceedings.
     Section 6.05 Preservation of Existence, Etc. (a) Preserve, renew and
maintain in full force and effect its legal existence under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05 (and, in the case of any Restricted Subsidiary, to the
extent the failure to do so, could not reasonably be expected to have a Material
Adverse Effect), (b) take all reasonable action to maintain all rights,
privileges (including its good standing), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect and (c) preserve or renew all of its registered patents,
trademarks, trade names, service marks and copyrights, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     Section 6.06 Maintenance of Properties. Except if the failure to do so
could not reasonably be expected to have a Material Adverse Effect,
(a) maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order, ordinary wear
and tear excepted and casualty and condemnation excepted, and (b) make all
necessary renewals, replacements, modifications, improvements, upgrades,
extensions and additions to material properties and equipment in accordance with
prudent industry practice.
     Section 6.07 Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies, insurance of such types and in such amounts
(after giving effect to any self-insurance) reasonable and customary for
similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons except, in the case of Foreign

88



--------------------------------------------------------------------------------



 



Subsidiaries, to the extent that the failure to maintain such insurance with
respect to one or more Foreign Subsidiaries could not reasonably be expected to
result in a Material Adverse Effect.
     Section 6.08 Compliance with Laws. Comply in all material respects with the
requirements of all Laws (including, without limitation, Environmental Laws) and
all orders, writs, injunctions, and decrees applicable to it or to its business
or property, except if the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect or the necessity of compliance
therewith is being contested in good faith by appropriate proceedings.
     Section 6.09 Books and Records. Maintain proper books of record and
account, in a manner to allow financial statements to be prepared in conformity
with GAAP consistently applied shall be made of all material financial
transactions and matters involving the assets and business of the Borrower or
such Restricted Subsidiary, as the case may be.
     Section 6.10 Inspection Rights. With respect to any Loan Party, permit
representatives and independent contractors of the Administrative Agent and each
Lender to visit and inspect any of its properties, to examine its corporate,
financial and operating records, and make copies thereof or abstracts therefrom,
and to discuss its affairs, finances and accounts with its directors, officers,
and independent public accountants, all at the expense of the Borrower and at
such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided
that, excluding any such visits and inspections during the continuation of an
Event of Default, only the Administrative Agent on behalf of the Lenders may
exercise rights under this Section 6.10 and the Administrative Agent shall not
exercise such rights more often than once during any calendar year absent the
existence of an Event of Default and such inspections shall be conducted at the
sole expense of the Administrative Agent without charge to the Borrower;
provided further that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and upon reasonable advance notice. The
Administrative Agent and the Lenders shall give the Borrower the opportunity to
participate in any discussions with the Borrower’s accountants.
     Section 6.11 Use of Proceeds. Use the proceeds of the Credit Extensions
under the (a) the Term Loans (i) to refinance all of the outstanding amounts
under the Original Credit Agreement (other than outstanding Letters of Credit)
and (ii) to the extent of any excess, to provide for other general corporate
purposes of the Consolidated Companies and (b) Revolving Credit Facility (i) to
continue outstanding Letters of Credit under the Original Credit Agreement as
Letters of Credit hereunder, (ii) to pay fees and expenses incurred in
connection with the Transaction, and (iii) to provide ongoing working capital
and for other general corporate purposes of the Consolidated Companies.
     Section 6.12 Covenant to Guarantee Secured Obligations and Give Security.
(a) Cause the following Restricted Subsidiaries to guarantee the Secured
Obligations (each a “Subsidiary Guarantor”): such Restricted Subsidiaries as
shall constitute, together with the Borrower, (x) at least 95% of the
Consolidated EBITDA of the Borrower and its Domestic Subsidiaries (excluding,
for the purposes of such calculation, (1) all Unrestricted Subsidiaries, but
including any Subsidiaries that were, at one time, designated as Unrestricted
Subsidiaries, but

89



--------------------------------------------------------------------------------



 



have been redesignated as Restricted Subsidiaries pursuant to Section 6.14 and
(2) all Regulated Subsidiaries) for the four fiscal quarters most recently ended
for which financial statements have been delivered pursuant to Section 6.01 and
(y) at least 95% of the Total Assets of the Borrower and its Domestic
Subsidiaries (excluding, for the purposes of such calculation, (1) all
Unrestricted Subsidiaries, but including any Subsidiaries that were, at one
time, designated as Unrestricted Subsidiaries, but have been redesignated as
Restricted Subsidiaries pursuant to Section 6.14 and (2) all Regulated
Subsidiaries) as of the last day of the fiscal quarter most recently ended for
which financial statements have been delivered pursuant to Section 6.01.
Notwithstanding the foregoing, (i) any Restricted Subsidiary that is a guarantor
of any Permitted Subordinated Indebtedness shall also be required to be a
Subsidiary Guarantor, (ii) no Regulated Subsidiary shall be required to become a
Subsidiary Guarantor and (iii) no Subsidiary shall be required to be a
Subsidiary Guarantor if such Subsidiary is a Foreign Subsidiary or a Domestic
Subsidiary of a Foreign Subsidiary.
     (b) At the end of each fiscal quarter of the Borrower, the Borrower shall
determine whether any Restricted Companies that are not currently Subsidiary
Guarantors shall be required, pursuant to the provisions of Section 6.12(a) to
become Subsidiary Guarantors and, within 60 days after the end of such fiscal
quarter (or such longer period as the Administrative Agent may agree in its
reasonable discretion), will at the Borrower’s expense:
     (i) Cause any new Subsidiary Guarantors (each, an “Additional Guarantor”)
to duly execute and deliver to the Administrative Agent a guaranty substantially
in the form of Exhibit F (either directly or via a guaranty supplement) or such
other form of guaranty or guaranty supplement to guarantee the Secured
Obligations in form and substance reasonably satisfactory to the Administrative
Agent and the Borrower, it being understood and agreed that each Subsidiary that
is required to be a Subsidiary Guarantor on the Effective Date shall duly
execute and deliver to the Administrative Agent a Subsidiary Guaranty on the
Effective Date; provided that in connection with any acquisition of any
Restricted Company, if any Subsidiary that is not already a Subsidiary Guarantor
shall be required, pursuant to the provisions of Section 6.12 to become a
Subsidiary Guarantor, the Borrower shall, in each case at the Borrower’s expense
and within 30 days of being so required, cause such Subsidiary to duly execute
and deliver to the Administrative Agent a Subsidiary Guaranty;
     (ii) Cause such Additional Guarantor to furnish to the Administrative Agent
a description of any Material Real Property owned by such Additional Guarantor
consisting of the street address (if available), county or other relevant
jurisdiction, state and the record owner;
     (iii) Cause such Additional Guarantor to duly execute and deliver to the
Administrative Agent Mortgages, Security Agreement Supplements, Intellectual
Property Security Agreements and other security documents, as specified by and
in form and substance reasonably satisfactory to the Administrative Agent
(consistent with the Mortgages, Security Agreement, Intellectual Property
Security Agreement and other security documents in effect on the Effective
Date), granting a Lien in substantially all of the Material Real Property and
personal property of such Restricted Subsidiary to the extent required by the
applicable Collateral Documents, in each case securing the

90



--------------------------------------------------------------------------------



 



Secured Obligations of such Additional Guarantor; provided that (A) no more than
65% of the voting Equity Interests of any Foreign Subsidiary that are held
directly by a Loan Party shall be required to be pledged to support the Secured
Obligations (except to the extent such Equity Interests are pledged to support
obligations under any Permitted Subordinated Indebtedness); (B) no Equity
Interests of any Restricted Subsidiary that is not made a Subsidiary Guarantor
in accordance with Section 6.12(a) which have been pledged to secure
Indebtedness of such Additional Guarantor assumed in connection with a Permitted
Acquisition that is secured by a Lien permitted by Section 7.01(p) shall be
required to be pledged, but only for so long as such Lien is in effect; (C) no
Equity Interests of any Foreign Subsidiary that are held directly by a Foreign
Subsidiary shall be required to be pledged to support the Secured Obligations
(except to the extent such Equity Interests are pledged to support obligations
under any Permitted Subordinated Indebtedness); (D) Equity Interests (or assets)
in any Joint Venture which cannot be pledged without the consent of any third
party (and which such consent has not been obtained) shall not be required to be
pledged to support the Secured Obligations to the extent such restriction is
enforceable; (E) no assets of any Regulated Subsidiary (and no Equity Interests
issued by such Regulated Subsidiary) shall be required to be pledged to support
the Obligations (except to the extent such assets or such Equity Interests are
pledged to support obligations under any Permitted Subordinated Indebtedness);
and (F) no Restricted Subsidiary shall be required to pledge assets as to which
the Administrative Agent reasonably determines that the costs (including,
without limitation, any mortgage, stamp, intangible or other tax, title
insurance or similar items) of obtaining the security interest in such assets
are unreasonably excessive in relation to the benefit to the Secured Parties of
the security to be afforded thereby.
     (iv) Cause such Additional Guarantor to deliver, to the extent required to
be pledged hereunder or under the Collateral Documents, (A) any and all
certificates representing Equity Interests owned by such Restricted Subsidiary
accompanied by undated stock powers or other appropriate instruments of transfer
executed in blank and (B) a counterpart to a global intercompany note and any
other instruments required to be delivered under the Collateral Documents
evidencing any intercompany debt held by such Additional Guarantor (except in
respect of (1) intercompany debt of up to $10,000,000 in the aggregate for all
Loan Parties and (2) intercompany debt with any Regulated Subsidiary), endorsed
in blank to the Administrative Agent; and
     (v) Take and cause such Additional Guarantor to take whatever action
(including the recording of Mortgages with respect to Material Real Property,
the filing of Uniform Commercial Code financing statements, and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Administrative Agent to vest in the Administrative
Agent (or in any representative of the Administrative Agent designated by it)
valid and subsisting Liens on the properties purported to be subject to the
Mortgages, Security Agreement Supplements, Intellectual Property Security
Agreements and other security documents delivered pursuant to this Section 6.12,
enforceable against all third parties in accordance with their terms.
     (c) Within 45 days after the reasonable request therefor by the
Administrative Agent, or such longer period as the Administrative Agent may
agree in its reasonable discretion, the

91



--------------------------------------------------------------------------------



 



Borrower shall, at the Borrower’s expense, deliver to the Administrative Agent a
signed copy of an opinion, addressed to the Administrative Agent and the other
Secured Parties, of counsel for the Loan Parties reasonably acceptable to the
Administrative Agent as to such matters set forth in Section 6.12(b) in respect
of foreign Equity Interests or Material Real Property as the Administrative
Agent may reasonably request.
     (d) As promptly as practicable after the request therefor by the
Administrative Agent, the Borrower shall, at the Borrower’s expense, deliver to
the Administrative Agent with respect to each Material Real Property of each
Additional Guarantor that is the subject of such request, title reports in
scope, form and substance reasonably satisfactory to the Administrative Agent
and, to the extent existing and available, surveys and environmental assessment
reports.
     (e) Upon the acquisition by any Loan Party of any Material Real Property
that is not already subject to a perfected Lien in favor of the Administrative
Agent for the benefit of the Secured Parties, the Borrower shall give notice
thereof to the Administrative Agent and shall, if requested by the
Administrative Agent and required by the applicable Collateral Documents, cause
such assets to be subjected to a Lien securing such Loan Party’s Obligations and
will take, or cause the relevant Loan Party to take, such actions as shall be
necessary or reasonably requested by the Administrative Agent to grant and
perfect or record such Lien to the extent required by the applicable Collateral
Documents, including the actions referred to in Section 6.12(b) with respect to
Material Real Property.
     (f) Notwithstanding anything to the contrary in this Agreement, to the
extent that the Borrower shall determine (and demonstrate to the reasonable
satisfaction of the Administrative Agent) at any time that certain Restricted
Subsidiaries that are not required to be Subsidiary Guarantors pursuant to the
provisions of Section 6.12(a) above are parties to a Subsidiary Guaranty and/or
a Collateral Document, the Borrower shall be entitled to give notice to that
effect to the Administrative Agent (along with any information reasonably
requested by the Administrative Agent to support such determination) whereupon
such Restricted Subsidiaries shall no longer be deemed to be Subsidiary
Guarantors and the Administrative Agent shall promptly release each such
Restricted Subsidiary from its Subsidiary Guaranty and any applicable Collateral
Document (and release any liens granted on any Collateral of such Restricted
Subsidiary).
     Section 6.13 Further Assurances. (a) Promptly upon reasonable request by
the Administrative Agent, (i) correct any material defect or error that may be
discovered in the execution, acknowledgment, filing or recordation of any Loan
Document or other document or instrument relating to any Collateral and (ii) do,
execute, acknowledge, deliver, record, re-record, file, re-file, register and
re-register any and all such further acts, deeds, certificates, assurances and
other instruments as the Administrative Agent may reasonably require from time
to time in order to carry out more effectively the purposes of the Loan
Documents.
     (b) Concurrently with the delivery of each Compliance Certificate pursuant
to Section 6.02(b), sign and deliver to the Administrative Agent an appropriate
Intellectual Property Security Agreement with respect to all After-Acquired
Intellectual Property (as defined in the Security Agreement) owned by it as of
the last day of the period for which such Compliance Certificate is delivered,
to the extent that such After-Acquired Intellectual Property is not

92



--------------------------------------------------------------------------------



 



covered by any previous Intellectual Property Security Agreement so signed and
delivered by it; provided that an Intellectual Property Security Agreement shall
not be required to be delivered with respect to After-Acquired Intellectual
Property except as provided in the Security Agreement. In each case, the
Borrower will, and will cause each of the Subsidiary Guarantors to, promptly
cooperate as necessary to enable the Administrative Agent to make any necessary
or reasonably desirable recordations with the U.S. Copyright Office or the U.S.
Patent and Trademark Office, as appropriate.
     Section 6.14 Designation of Subsidiaries. The Borrower may at any time
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided that (a) other than
in the case of the designation of (x) a Joint Venture in existence on the
Effective Date that thereafter becomes a Subsidiary or (y) a Securitization
Vehicle (each, an “Excluded Unrestricted Subsidiary”), immediately before and
after such designation, no Default shall have occurred and be continuing,
(b) other than in the case of the designation of an Excluded Unrestricted
Subsidiary, immediately after giving effect to such designation, the Borrower
and its Consolidated Subsidiaries shall be in compliance, on a Pro Forma Basis,
with the covenants set forth in Section 7.09 (and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance), (c) no designation of a Restricted
Subsidiary as an Unrestricted Subsidiary, other than an Excluded Unrestricted
Subsidiary, shall be effective if, immediately after such designation, (i) the
Consolidated EBITDA of the Unrestricted Subsidiaries would exceed 5% of the
Consolidated EBITDA of the Consolidated Companies for the four fiscal quarter
period then most recently ended or (ii) the aggregate Investments made by
Restricted Companies in Unrestricted Subsidiaries would exceed the sum of (x)
$50,000,000 plus (y) the aggregate amount of any cash repayment of or return on
such Investments theretofore received by Restricted Companies after the
Effective Date, in each case determined without regard to any Excluded
Unrestricted Subsidiary at any time after such Person becomes a Subsidiary, and
(d) no Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of any Permitted Subordinated
Indebtedness. The designation of any Subsidiary (other than a Securitization
Vehicle) as an Unrestricted Subsidiary shall constitute an Investment by the
applicable Restricted Companies therein at the date of designation in an amount
equal to the net book value (or, in the case of any guarantee or similar
Investment, the amount) of the Restricted Companies’ Investments therein. If any
Person becomes a Restricted Subsidiary on any date after the Effective Date
(including by redesignation of an Unrestricted Subsidiary as a Restricted
Subsidiary), the Indebtedness of such Person outstanding on such date will be
deemed to have been incurred by such Person on such date for purposes of
Section 7.03, but will not be considered the sale or issuance of Equity
Interests for purposes of Section 7.05.
ARTICLE 7
Negative Covenants
     So long as any Lender shall have any Commitment hereunder, any Loan or
other Obligation hereunder which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding or not otherwise
provided for in full in a manner reasonably satisfactory to the L/C Issuer, the
Borrower shall not, nor shall it permit any Restricted Subsidiary to, directly
or indirectly:

93



--------------------------------------------------------------------------------



 



     Section 7.01 Liens. Create, incur, assume or suffer to exist any Lien upon
any of its property, assets or revenues, whether now owned or hereafter
acquired, other than the following:
     (a) Liens pursuant to any Loan Document;
     (b) Liens existing on the Effective Date and listed on Schedule 7.01 and
any modifications, replacements, refinancings, renewals or extensions thereof;
provided that (i) the Lien does not extend to any additional property other than
(A) after-acquired property that is affixed or incorporated into the property
covered by such Lien or financed by Indebtedness permitted under Section 7.03,
and (B) proceeds and products thereof and (ii) the modification, replacement,
renewal, extension or refinancing of the obligations secured or benefited by
such Liens (if such obligations constitute Indebtedness) is permitted by
Section 7.03;
     (c) Liens for taxes, assessments or governmental charges which are not
overdue for a period of more than 30 days, or, if more than 30 days overdue,
(i) which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP or (ii) with
respect to which the failure to make payment could not reasonably be expected to
have a Material Adverse Effect;
     (d) statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens arising in
the ordinary course of business which secure amounts not overdue for a period of
more than 30 days or, if more than 30 days overdue, (i) no action has been taken
to enforce such Lien, (ii) such Lien is being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP or (iii) with respect to which the failure to make payment as to all such
amounts, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect;
     (e) (i) Liens incurred in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation and (ii) Liens incurred in the ordinary course of business securing
insurance premiums or reimbursement obligations under insurance policies (and,
in each case, Liens securing reimbursement and related obligations with respect
to letters of credit issued in connection with any of the foregoing up to an
amount such that such reimbursement and related obligations secured by Liens,
when taken together with the outstanding reimbursement and related obligations
secured by Liens pursuant to the parentheticals contained in clauses (f) and
(k) of this Section 7.01, do not exceed $5,000,000 in the aggregate at any time
outstanding);
     (f) deposits to secure the performance of bids, trade contracts,
governmental contracts and leases (other than Indebtedness for borrowed money),
statutory obligations, surety, stay, customs and appeal bonds, performance
bonds, performance and completion guarantees and other obligations of a like
nature (including those to secure health, safety and environmental obligations)
incurred in the ordinary course of business (and, in each case, Liens securing
reimbursement and related obligations with respect to letters of credit issued
in connection with any of the foregoing up to an amount such that such
reimbursement and related obligations secured by Liens, when taken together with
the outstanding reimbursement and related

94



--------------------------------------------------------------------------------



 



obligations secured by Liens pursuant to the parentheticals contained in clauses
(e) and (k) of this Section 7.01, do not exceed $5,000,000 in the aggregate at
any time outstanding);
     (g) (i) Permitted Encumbrances and (ii) easements, rights-of-way,
restrictions, encroachments, protrusions and other similar encumbrances and
minor title defects affecting real property which, in the aggregate, do not in
any case materially and adversely interfere with the ordinary conduct of the
business of the applicable Person;
     (h) Liens securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h);
     (i) Liens arising in connection with the Cash Management Practices,
including Liens securing borrowings from financial institutions and their
Affiliates permitted under Section 7.03(m) to the extent specified in the
definition of “Cash Management Practices”;
     (j) (i) leases, licenses, subleases or sublicenses granted to other Persons
in the ordinary course of business which do not (A) interfere in any material
respect with the business of the Borrower or any of its material Restricted
Subsidiaries or (B) secure any Indebtedness (other than any obligation that is
Indebtedness solely as a result of the operation of clause (f) of the definition
thereof) and (ii) the rights reserved or vested in any Person by the terms of
any lease, license, franchise, grant or permit held by any Restricted Company or
by a statutory provision to terminate any such lease, license, franchise, grant
or permit or to require periodic payments as a condition to the continuance
thereof;
     (k) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business (and, in each case, Liens securing
reimbursement and related obligations with respect to letters of credit issued
in connection with any of the foregoing up to an amount such that such
reimbursement and related obligations secured by Liens, when taken together with
the outstanding reimbursement and related obligations secured by Liens pursuant
to the parentheticals contained in clauses (e) and (f) of this Section 7.01, do
not exceed $5,000,000 in the aggregate at any time outstanding);
     (l) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other brokerage accounts incurred in the ordinary
course of business, and (iii) in favor of a banking institution arising as a
matter of law encumbering deposits (including the right of set-off) and which
are within the general parameters customary in the banking industry;
     (m) Liens (i) (A) on advances of cash or Cash Equivalents in favor of the
seller of any property to be acquired in an Investment permitted pursuant to
Section 7.02(h) to be applied against the purchase price for such Investment, or
(B) consisting of an agreement to Dispose of any property in a Disposition
permitted under Section 7.05 and (ii) on cash earnest money deposits made by any
Restricted Company in connection with any letter of intent or purchase agreement
permitted hereunder;
     (n) Liens on property of any Foreign Subsidiary securing Indebtedness of
such Foreign Subsidiary to the extent permitted under Section 7.03(g);

95



--------------------------------------------------------------------------------



 



     (o) Liens in favor of any Restricted Company securing Indebtedness
permitted under Section 7.03(e) or other obligations other than Indebtedness
owed by a Restricted Company to another Restricted Company;
     (p) Liens existing on property at the time of its acquisition or existing
on the property of any Person at the time such Person becomes a Restricted
Subsidiary, in each case after the Original Closing Date (other than Liens on
the Equity Interests of any Person that becomes a Subsidiary Guarantor in
accordance with Section 6.12(a)) and any modifications, replacements,
refinancings, renewals or extensions thereof; provided that (i) in the case of
Liens securing purchase money Indebtedness or Capitalized Leases, (A) such Liens
attach concurrently with or within 270 days after the acquisition, repair,
replacement, construction or improvement (as applicable) of the property subject
to such Liens and (B) such Lien does not extend to or cover any other assets or
property (other than the proceeds or products thereof and after-acquired
property subjected to a Lien pursuant to terms existing at the time of such
acquisition, it being understood that such requirement to pledge after-acquired
property shall not be permitted to apply to any property to which such
requirement would not have applied but for such acquisition); provided that
individual equipment financings otherwise permitted to be secured hereunder
provided by one Person (or its Affiliates) may be cross-collateralized to other
such equipment financings provided by such Person (or its Affiliates), (ii) in
the case of Liens securing Indebtedness other than purchase money Indebtedness
or Capitalized Leases, (A) such Liens do not extend to the property of any
Person other than the Person acquired or formed to make such acquisition and the
subsidiaries of such Person and (B) such Lien was not created in contemplation
of such acquisition or such Person becoming a Restricted Subsidiary and
(iii) the Indebtedness secured thereby (or, as applicable, any modifications,
replacements, refinancings, renewals or extensions thereof) is permitted under
Section 7.03(h) or Section 7.03(s)(i), as applicable;
     (q) Liens arising from precautionary UCC financing statement filings (or
similar filings under applicable Law) regarding leases entered into by the
Borrower or any of its Restricted Subsidiaries in the ordinary course of
business (and Liens consisting of the interests or title of the respective
lessors thereunder);
     (r) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Restricted Company in
the ordinary course of business not prohibited by this Agreement;
     (s) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness (other than Indebtedness described in clause (e) of
the definition thereof), (ii) relating to pooled deposit or sweep accounts of
any Restricted Company to permit satisfaction of overdraft or similar
obligations incurred in the ordinary course of business of such Restricted
Company and (iii) relating to purchase orders and other similar agreements
entered into in the ordinary course of business;
     (t) Liens on the assets of a Securitization Vehicle securing Indebtedness
under any Securitization Financing permitted under Section 7.03(r);

96



--------------------------------------------------------------------------------



 



     (u) Liens securing the Specified Non-Recourse Indebtedness permitted under
Section 7.03(f) to the extent specified therein;
     (v) Liens consisting of pledges or deposits of cash or securities made by a
Regulated Subsidiary as a condition to obtaining or maintaining any licenses
issued to it by, or to satisfy the requirements of, any applicable Regulatory
Supervising Organization;
     (w) any pledge of the Capital Stock of an Unrestricted Subsidiary to secure
Indebtedness of such Unrestricted Subsidiary, to the extent such pledge
constitutes an Investment permitted under this Agreement; and
     (x) other Liens securing Indebtedness or other obligations outstanding in
an aggregate principal amount not to exceed $75,000,000.
     Without limitation of the foregoing, in no event shall any Restricted
Company create, incur, assume or suffer to exist any Lien upon the Jacksonville
Corporate Campus securing any Indebtedness for borrowed money (other than Liens,
if any, that may be provided in the future under the Loan Documents).
     Section 7.02 Investments. Make or hold any Investments, except:
     (a) Investments by a Restricted Company in assets that were Cash
Equivalents when such Investment was made, and the holding of cash at any time
by a Restricted Company;
     (b) loans or advances to directors, officers, members of management,
employees and consultants of a Restricted Company in an aggregate amount not to
exceed $10,000,000 at any time outstanding, for business related travel,
entertainment, relocation and analogous ordinary business purposes or in
connection with such Person’s purchase of Equity Interests of the Borrower;
     (c) Investments (i) by any Loan Party in any other Loan Party, (ii) by any
Restricted Subsidiary that is not a Loan Party in any Restricted Company and
(iii) by any Loan Party in any Restricted Subsidiary that is not a Loan Party
(including in connection with the formation, but not the acquisition, of any
such Restricted Subsidiary) in an aggregate amount for all such Investments
under this clause (iii) not to exceed, at the time such Investment is made and
after giving effect to such Investment, the sum of (A) $75,000,000 and (B) the
aggregate amount of any cash repayment of or return on such Investments
originally made pursuant to this clause (c) after the Effective Date and
theretofore received by the Loan Parties;
     (d) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors and other
credits to suppliers in the ordinary course of business;
     (e) Investments consisting of Liens, Indebtedness, fundamental changes,
Dispositions and Restricted Payments permitted under Section 7.01, 7.03, 7.04,
7.05 and 7.06, respectively;

97



--------------------------------------------------------------------------------



 



     (f) Investments existing or contemplated on the Effective Date and set
forth on Schedule 7.02 and any modification, replacement, renewal or extension
thereof; provided that the amount of the original Investment is not increased
except by the terms of such Investment or as otherwise permitted by this
Section 7.02;
     (g) promissory notes and other noncash consideration received in connection
with Dispositions permitted by Section 7.05;
     (h) the purchase or other acquisition of all or substantially all of the
property and assets or business of, any Person or of assets constituting a
business unit, a line of business or division of such Person, or of more than
50% of the Equity Interests in a Person that, upon the consummation thereof,
will be owned directly by the Borrower or one or more of its wholly owned
Subsidiaries (including as a result of a merger or consolidation); provided
that, with respect to each purchase or other acquisition made pursuant to this
Section 7.02(h) (each, a “Permitted Acquisition”):
     (i) each applicable Loan Party and any such newly created or acquired
Subsidiary shall, or will within the times specified therein, have complied with
the requirements of Section 6.12;
     (ii) any Indebtedness incurred in connection with such acquisition by the
Borrower or any Restricted Subsidiary shall be permitted by Section 7.03;
     (iii) (A) immediately before and immediately after giving Pro Forma Effect
to any such purchase or other acquisition, no Event of Default shall have
occurred and be continuing and (B) immediately after giving effect to such
purchase or other acquisition, the Borrower shall be in Pro Forma Compliance
with all of the covenants set forth in Section 7.09, in each case such
compliance to be determined on the basis of the financial information most
recently delivered to the Administrative Agent and the Lenders (either pursuant
to Section 6.01(a) or (b) or in any subsequent delivery of financial information
by the Borrower to the Administrative Agent prior to such purchase or other
acquisition) as though such purchase or other acquisition had been consummated
as of the first day of the fiscal period covered thereby and, with respect to
each such purchase or other acquisition having total consideration in excess of
$50,000,000, evidenced by a certificate from the chief financial officer (or
other equivalent officer) of the Borrower demonstrating such compliance
calculation in reasonable detail;
     (iv) if the total consideration of such Permitted Acquisition exceeds
$50,000,000, the Borrower shall have delivered to the Administrative Agent, on
behalf of the Lenders, no later than five Business Days after the date on which
any such purchase or other acquisition is consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent, certifying that all of the requirements set forth in this
Section 7.02(h) have been satisfied or will be satisfied on or prior to the
consummation of such purchase or other acquisition; and
     (v) such purchase or other acquisition was approved by the board of the
directors (or other applicable governing body) of the Person being acquired.

98



--------------------------------------------------------------------------------



 



     (i) Investments (including debt obligations and Equity Interests) received
in connection with the bankruptcy or reorganization of any Person and in
settlement of obligations of, or other disputes with, any Person arising in the
ordinary course of business and upon foreclosure with respect to any secured
Investment or other transfer of title with respect to any secured Investment;
     (j) Investments and transfers of funds among the Restricted Companies that
are made in accordance with the Cash Management Practices;
     (k) advances of payroll payments to employees in the ordinary course of
business;
     (l) Guarantees by a Restricted Company of leases (other than Capital Lease
Obligations) entered into in the ordinary course of business;
     (m) Investments in the ordinary course consisting of endorsements for
collection or deposit;
     (n) Investments by Restricted Companies in Unrestricted Subsidiaries after
the Effective Date (it being understood and agreed that the book value of the
assets of an Unrestricted Subsidiary other than any Securitization Vehicle at
the time of its designation as such pursuant to Section 6.14 shall be deemed to
be an Investment made in such Unrestricted Subsidiary in an amount equal to such
book value, but if such Unrestricted Subsidiary is not wholly-owned by the
Restricted Companies, only an amount proportional to such Restricted Companies’
ownership therein shall be included in this calculation) in an aggregate amount
for all such Investments (less an amount equal to the book value of all
Unrestricted Subsidiaries other than any Securitization Vehicle that, after the
Effective Date, are redesignated by the Borrower to be Restricted Subsidiaries,
calculated as of the date of such redesignation) not to exceed for all
Unrestricted Subsidiaries (other than Securitization Vehicles), at the time such
Investment is made and after giving effect to such Investment, the sum of (i)
$50,000,000 plus (ii) the aggregate amount of any cash repayment of or return on
such Investments originally made pursuant to this clause (n) after the Effective
Date and theretofore received by Restricted Companies after the Effective Date;
     (o) Investments consisting of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;
     (p) Investments of funds held by the Like-Kind-Exchange Companies for the
benefit of their customers in connection with their like-kind-exchange
operations;
     (q) any Investment in a Securitization Vehicle or any Investment by a
Securitization Vehicle in any other Person in connection with a Securitization
Financing permitted by Section 7.03(r), including Investments of funds held in
accounts permitted or required by the arrangements governing the Securitization
Financing or any related Indebtedness; provided that any Investment in a
Securitization Vehicle is in the form of a purchase money note, contribution of
additional Securitization Assets or equity investments;
     (r) so long as immediately after giving effect to the making of any such
Investment, no Event of Default has occurred and is continuing, other
Investments in an aggregate amount

99



--------------------------------------------------------------------------------



 



for all such Investments (calculated using the actual amount of such Investments
as funded by the Restricted Companies) not to exceed at any time the sum of (i)
$200,000,000 and (ii) the aggregate amount of any cash repayment of or return on
such Investments theretofore received by the Restricted Companies;
     (s) Investments in any Person in the form of equity interests in lieu of a
license solely to the extent necessary to obtain access to one or more title
plants owned, leased or maintained by such Person; provided that the aggregate
amount for all such Investments shall not exceed $20,000,000; and
     (t) so long as immediately after giving effect to the making of any such
Investment, no Event of Default has occurred and is continuing, other
Investments in an aggregate amount for all such Investments (calculated using
the actual amount of such Investments as funded by the Restricted Companies
(together with any other Investment simultaneously made therewith under this
clause (t)) minus the aggregate amount of any cash repayment of or return on all
such Investments theretofore received by the Restricted Companies) not to exceed
the Available Amount at such time.
     Section 7.03 Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness, except:
     (a) Permitted Subordinated Indebtedness;
     (b) Indebtedness of the Loan Parties under the Loan Documents;
     (c) (i) Indebtedness outstanding on the Effective Date and listed on
Schedule 7.03 and any Permitted Refinancing thereof and (ii) Indebtedness in
respect of the Senior Notes and any Permitted Refinancing thereof;
     (d) Guarantees by a Restricted Company in respect of Indebtedness of
another Restricted Company otherwise permitted hereunder; provided that (x) no
Guarantee by any Restricted Subsidiary of any Senior Note or any Permitted
Subordinated Indebtedness (or any Permitted Refinancing thereof) shall be
permitted unless such Restricted Subsidiary shall have also provided a Guarantee
of the Obligations substantially on the terms set forth in the Subsidiary
Guarantee in accordance with Section 6.12 and (y) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
to the Lenders as those contained in the subordination of such Indebtedness;
     (e) Indebtedness of a Restricted Company that constitutes an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
to any Subsidiary that is not a Loan Party must be expressly subordinated to the
Obligations of such Loan Party, it being understood that such Loan Party may
make payments thereon unless an Event of Default has occurred and is continuing;
     (f) Indebtedness incurred in the ordinary course of business by the
Like-Kind-Exchange Companies in connection with “1031 exchange” transactions
under Section 1031 of the Code (or regulations promulgated thereunder, including
Revenue Procedure 2000-37) that is

100



--------------------------------------------------------------------------------



 



limited in recourse to the properties (real or personal) which are the subject
of such “1031 exchange” transactions (collectively, the “Specified Non-Recourse
Indebtedness”);
     (g) subject to the Specified Debt Test, Indebtedness of Foreign Restricted
Subsidiaries of the Borrower;
     (h) subject to the Specified Debt Test, Indebtedness of a Restricted
Company assumed in connection with any Permitted Acquisition and not incurred in
contemplation thereof, and any Permitted Refinancing thereof;
     (i) Indebtedness incurred by any Restricted Company representing deferred
compensation to employees of a Restricted Company incurred in the ordinary
course of business;
     (j) Indebtedness consisting of promissory notes issued by any Restricted
Company to future, present or former directors, officers, members of management,
employees or consultants of the Borrower or any of its Subsidiaries or their
respective estates, heirs, family members, spouses or former spouses to finance
the purchase or redemption of Equity Interests of the Borrower permitted by
Section 7.06(c);
     (k) Indebtedness incurred by a Restricted Company in a Permitted
Acquisition or Disposition constituting indemnification obligations or
obligations in respect of purchase price or other similar adjustments;
     (l) Indebtedness consisting of obligations of any Restricted Company under
deferred compensation or other similar arrangements incurred by such Person in
connection with Permitted Acquisitions;
     (m) Indebtedness (including intercompany Indebtedness among the Restricted
Companies) in respect of the Cash Management Practices;
     (n) Indebtedness consisting of (i) the financing of insurance premiums (or
other obligations referred to in Section 7.01(e)) or (ii) take-or-pay
obligations of a Restricted Company contained in supply arrangements, in each
case, in the ordinary course of business (including, in each case, reimbursement
and related obligations with respect to letters of credit issued in connection
with any of the foregoing);
     (o) obligations in respect of bid, performance, stay, customs, appeal and
surety bonds and performance and completion guarantees provided by a Restricted
Company (or other obligations referred to in Section 7.01(f) or (k)), in each
case in the ordinary course of business or consistent with past practice
(including, in each case, reimbursement and related obligations with respect to
letters of credit issued in connection with any of the foregoing);
     (p) Guarantees by the Borrower of Indebtedness permitted under this
Section 7.03;
     (q) Indebtedness in respect of Swap Contracts entered into in the ordinary
course of business and not for speculative purposes;

101



--------------------------------------------------------------------------------



 



     (r) Indebtedness incurred in connection with a receivables securitization
transaction involving the Restricted Companies and a Securitization Vehicle (a
“Securitization Financing”); provided that (i) the Net Cash Proceeds of such
Indebtedness are applied to prepay the Term Loans pursuant to Section 2.05(b),
(ii) such Indebtedness when incurred shall not exceed 100% of the cost or fair
market value, whichever is lower, of the property being acquired on the date of
acquisition, (iii) such Indebtedness is created and any Lien attaches to such
property concurrently with or within forty-five (45) days of the acquisition
thereof, and (iv) such Lien does not at any time encumber any property other
than the property financed by such Indebtedness;
     (s) (i) Attributable Indebtedness and purchase money obligations (including
obligations in respect of mortgage, industrial revenue bond, industrial
development bond and similar financings), in each case of the Borrower or a
Restricted Subsidiary to finance the purchase, repair or improvement of fixed or
capital assets within the limitations set forth in Section 7.01(p) and any
Permitted Refinancing thereof, provided that the aggregate principal amount of
all such Indebtedness under this clause (i) shall not exceed $50,000,000 at any
time outstanding and (ii) Indebtedness secured by Liens permitted under
Sections 7.01(e)(ii), 7.01(f) or 7.01(r);
     (t) subject to the Specified Debt Test, other Indebtedness of Restricted
Subsidiaries in an aggregate principal amount at any time outstanding not to
exceed the greater of $350,000,000 and 15% of Consolidated Shareholders’ Equity;
     (u) other unsecured Indebtedness of the Borrower not permitted by the
foregoing clauses, so long as (i) no Default has occurred and is continuing or
would result therefrom and (ii) immediately after giving effect to the
incurrence of such unsecured Indebtedness, the Borrower shall be in Pro Forma
Compliance with Section 7.09(a); and
     (v) all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in clauses (a) through (v) above;
provided that at the time of incurrence or assumption of any Specified Debt
described below, after giving effect to such Specified Debt, the aggregate
principal amount of all Specified Debt shall not exceed the greater of
$350,000,000 and 15% of Consolidated Shareholders’ Equity (the test set forth in
this proviso is referred to herein as the “Specified Debt Test”). For purposes
hereof, “Specified Debt” means, without duplication, (A) any Indebtedness of a
Restricted Company that is permitted to exist in reliance on any of
Section 7.03(g), Section 7.03(h) or Section 7.03(t) (the “Included Debt”) and
(B) any Guarantee of Included Debt permitted by this Section 7.03.
     Section 7.04 Fundamental Changes. (a) The Borrower will not, nor will it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Default shall have occurred and be continuing: (i) any
Person may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (ii) any Restricted Subsidiary may merge into any Person
in order to

102



--------------------------------------------------------------------------------



 



consummate an investment or asset disposition permitted by Section 7.02 or
Section 7.05, (iii) any Restricted Subsidiary may merge into the Borrower or any
other Restricted Subsidiary; provided that when any Restricted Subsidiary that
is a Loan Party is merging with another Restricted Subsidiary, a Loan Party
shall be the continuing or surviving Person and (iv) any Restricted Subsidiary
may liquidate or dissolve (other than in connection with a merger or a
consolidation which shall be governed by the other clauses of this
Section 7.04(a)) if the Borrower determines in good faith that such liquidation
or dissolution is in the best interests of the Borrower.
     (b) The Borrower will not, nor will it permit any Restricted Subsidiary to,
engage to any material extent in any business other than any of the businesses
in which the Borrower and its Restricted Subsidiaries are engaged on the
Effective Date, and any business reasonably related, incidental, complementary
or ancillary thereto or extensions, expansions or developments thereof.
     Section 7.05 Dispositions; Sale and Leaseback Transactions. (a) Dispose (in
one transaction or any series of transactions) of all or substantially all of
the assets (including capital stock of any Subsidiary) of the Restricted
Companies, taken as a whole, to any other Person.
     (b) Enter into any arrangement, directly or indirectly, with any Person
whereby it shall Dispose of any property, real or personal, used or useful in
its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property which it intends to use for substantially
the same purpose or purposes as the property being Disposed of unless (i) if
such property so Disposed of constitutes Collateral as of the Effective Date,
the fair market value in excess of the Disposition Threshold of all such
property Disposed of during any fiscal year shall be applied to prepay the Term
Loans pursuant to Section 2.05(b), (ii) if any such sale and leaseback
transaction is entered into after the Effective Date to finance the purchase,
repair or improvement of fixed or capital assets, the resulting Capital Lease
Obligation is permitted by Section 7.03 and any Lien made the subject of such
Capital Lease Obligation is permitted by Section 7.01 and (iii) the purchase
price for such property shall be paid to such Restricted Company for not less
than 75% cash consideration.
     Section 7.06 Restricted Payments. Declare or make, directly or indirectly,
any Restricted Payment, except:
     (a) each Restricted Subsidiary may make Restricted Payments ratably with
respect to its Equity Interests;
     (b) the Borrower may declare and make dividend payments or other
distributions payable solely in the Equity Interests (other than Disqualified
Equity Interests) of such Person;
     (c) the Borrower may pay for the repurchase, retirement or other
acquisition or retirement for value of Equity Interests of the Borrower held by
any future, present or former director, officer, member of management, employee
or consultant of the Borrower or any of its Subsidiaries (or the estate, heirs,
family members, spouse or former spouse of any of the foregoing); provided that
the aggregate amount of Restricted Payments made under this clause (c) does not
exceed in any calendar year $5,000,000;

103



--------------------------------------------------------------------------------



 



     (d) to the extent constituting Restricted Payments permitted by other
clauses of this Section 7.06, the Borrower and its Restricted Subsidiaries may
enter into transactions expressly permitted by Section 7.04, 7.05 and 7.07;
     (e) repurchases of Equity Interests deemed to occur upon exercise of stock
options or warrants if such Equity Interests represent a portion of the exercise
price of such options or warrants;
     (f) the Borrower may make cash payments in lieu of issuing fractional
shares in connection with the exercise of warrants, options or other securities
convertible into or exchangeable for Equity Interests of the Borrower and its
Restricted Companies;
     (g) the Borrower may redeem, repurchase or otherwise acquire Qualified
Equity Interests with the proceeds of a substantially contemporaneous offering
of Qualified Equity Interests of the Borrower;
     (h) so long as no Default has occurred and is continuing or would result
therefrom, the Borrower may make Restricted Payments in an aggregate amount not
to exceed $40,000,000 in any calendar year; provided that the Borrower would be
in Pro Forma Compliance with the covenants set forth in Section 7.09(a) and
(b) as of the most recent test date for which financial statements have been
delivered pursuant to paragraph (a) or (b) of Section 6.01; and
     (i) so long as no Default has occurred and is continuing or would result
therefrom, (i) if the Leverage Ratio on a Pro Forma Basis after giving effect to
such Restricted Payment is not greater than 2.00:1.00, the Borrower may make any
Restricted Payment and (ii) if the Leverage Ratio on a Pro Forma Basis after
giving effect to such Restricted Payment is greater than 2.00:1.00 but would not
exceed the Applicable Leverage Ratio, the Borrower may make Restricted Payments
so long as, the aggregate amount of all Restricted Payments made at or prior to
such time but after the Effective Date pursuant to this clause (i) does not
exceed the sum of (x) $300,000,000 plus (y) the Available Amount.
     Section 7.07 Transactions with Affiliates. Enter into any transaction of
any kind with any Affiliate of the Borrower, whether or not in the ordinary
course of business, other than (a) transactions among the Restricted Companies,
(b) transactions on fair and reasonable terms substantially as favorable to a
Restricted Company as would be obtainable by such Restricted Company at the time
in a comparable arm’s-length transaction with a Person other than an Affiliate,
(c) the payment of fees and expenses in connection with the consummation of the
Transaction, (d) loans and other transactions by the Borrower and its Restricted
Subsidiaries to the extent permitted under this Article 7, (e) customary fees
payable to any directors of the Borrower and reimbursement of reasonable out of
pocket costs of the directors of the Borrower, (f) employment and severance
arrangements between any Restricted Company and their officers and employees in
the ordinary course of business, (g) payments by any Restricted Company pursuant
to the tax sharing agreements among the Borrower and its Subsidiaries on
customary terms, (h) the payment of customary fees and indemnities to directors,
officers and employees of the Borrower and its Subsidiaries in the ordinary
course of business, (i) transactions pursuant to agreements in existence on the
Effective Date and set forth on Schedule 7.07 or any amendment thereto to the
extent such an amendment is not adverse to the Lenders in any material respect,
(j)

104



--------------------------------------------------------------------------------



 



Restricted Payments permitted under Section 7.06, (k) any transaction with a
Securitization Vehicle as part of a Securitization Financing permitted under
Section 7.03(r), and (l) transactions engaged in by Restricted Companies with
Unrestricted Subsidiaries in good faith to effect (i) the operations,
governance, administration and corporate overhead of the Consolidated Companies
and (ii) the tax management of the Consolidated Companies. For the purposes of
this Section 7.07, each Unrestricted Subsidiary shall be deemed to be an
Affiliate of each Restricted Company.
     Section 7.08 Burdensome Agreements. Enter into or permit to exist any
Contractual Obligation (other than this Agreement, any other Loan Document and
the Senior Notes Documents) that limits the ability of (a) any Restricted
Subsidiary to make Restricted Payments to any Loan Party or to otherwise
transfer property to or invest in any Loan Party or (b) any Loan Party to
create, incur, assume or suffer to exist Liens on property of such Person for
the benefit of the Agents and the Lenders with respect to the credit facilities
established hereunder and the Obligations under the Loan Documents; provided
that the foregoing shall not apply to Contractual Obligations which (i)
(x) exist on the Effective Date and (to the extent not otherwise permitted by
this Section 7.08) are listed on Schedule 7.08 hereto and (y) to the extent
Contractual Obligations permitted by clause (x) are set forth in an agreement
evidencing Indebtedness, are set forth in any agreement evidencing any permitted
renewal, extension or refinancing of such Indebtedness so long as such renewal,
extension or refinancing does not expand the scope of such restrictions that are
contained in such Contractual Obligation, (ii) are binding on a Restricted
Subsidiary at the time such Restricted Subsidiary first becomes a Restricted
Subsidiary, so long as such Contractual Obligations were not entered into solely
in contemplation of such Person becoming a Restricted Subsidiary, (iii) arise in
connection with any Disposition permitted by Section 7.05, (iv) are customary
provisions in joint venture agreements and other similar agreements applicable
to Joint Ventures permitted under Section 7.02 and applicable solely to such
Joint Venture entered into in the ordinary course of business, (v) are negative
pledges, restrictions on transfers of property and restrictions on Liens in
favor of any holder of Indebtedness permitted under Section 7.03 but solely to
the extent any negative pledge relates to the property financed by such
Indebtedness (or proceeds of such financed property) or the subject of such
Indebtedness or expressly permits Liens for the benefit of the Agents and the
Lenders with respect to the credit facilities established hereunder and the
Obligations under the Loan Documents on a senior basis and without a requirement
that such holders of such Indebtedness be secured by such Liens equally and
ratably or on a junior basis, (vi) are customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions may relate to the assets subject thereto, (vii) are
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest, (viii) are customary provisions restricting assignment or
transfer of any agreement entered into in the ordinary course of business, or
(ix) exist under or by reason of applicable Law, rule, regulation or order, or
required by any regulatory authority having jurisdiction over the Borrower or
any Restricted Subsidiary or any of their respective businesses.
     Section 7.09 Financial Covenants. (a) (a) Maximum Leverage Ratio. Permit
the Leverage Ratio as of the end of any fiscal quarter of the Borrower
(beginning with the fiscal quarter ending September 30, 2011) set forth below to
be greater than the ratio set forth below opposite the applicable period ending
date:

105



--------------------------------------------------------------------------------



 



          Period Ending Date   Leverage Ratio
September 30, 2011 through June 30, 2013
    3.25:1.00  
September 30, 2013 through June 30, 2014
    3.00:1.00  
September 30, 2014 and thereafter
    2.75:1.00  

     (b) Minimum Interest Coverage Ratio. Permit the Interest Coverage Ratio as
of the end of any fiscal quarter of the Borrower (beginning with the fiscal
quarter ending September 30, 2011) to be less than 3.00:1.00.
     Section 7.10 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner (it being understood that payments at scheduled maturity (and, in the
case of the Senior Notes, prepayments of amounts thereof within 90 days of such
scheduled maturity, but only so long as immediately after giving effect to such
prepayment the Borrower shall be in Pro Forma Compliance with Section 7.09(a))
and payments of regularly scheduled amortization and interest shall be
permitted) any Senior Notes (or any Permitted Senior Indebtedness that is a
Permitted Refinancing thereof) or any Permitted Subordinated Indebtedness or
make any payment in violation of any subordination terms of any Permitted
Subordinated Indebtedness (collectively, “Restricted Prepayments”), except:
     (a) a refinancing thereof with the Net Cash Proceeds of (i) in the case of
Permitted Subordinated Indebtedness, any issuance of Qualified Equity Interests
or other Permitted Subordinated Indebtedness, and (ii) in the case of the Senior
Notes (or any Permitted Senior Indebtedness that is a Permitted Refinancing
thereof), any issuance of Qualified Equity Interests, Permitted Subordinated
Indebtedness or other Permitted Senior Indebtedness;
     (b) the conversion of any Permitted Subordinated Indebtedness or any Senior
Notes (or any Permitted Senior Indebtedness that is a Permitted Refinancing
thereof) to Qualified Equity Interests; and
     (c) other Restricted Prepayments; provided that (i) on a Pro Forma Basis
the Leverage Ratio determined pursuant to the financial statements most recently
delivered pursuant to paragraph (a) or (b) of Section 6.01 (and, in the case of
the period prior to the delivery of the financial statements for the period
ended June 30, 2011, the financial statements most recently delivered pursuant
to paragraph (a) or (b) of Section 6.01 of the Original Credit Agreement) would
not exceed the Applicable Leverage Ratio and (ii) at the time of any such
Restricted Prepayment and immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing or would result therefrom.
ARTICLE 8
Events of Default and Remedies
     Section 8.01 Events of Default. Any of the following shall constitute an
“Event of Default”:
     (a) Non-Payment. Any Restricted Company fails to pay (i) when due, any
amount of principal of any Loan, or (ii) within five Business Days after the
same becomes due, any interest

106



--------------------------------------------------------------------------------



 



on any Loan or any other amount payable hereunder or with respect to any other
Loan Document; or
     (b) Specific Covenants. Any Restricted Company fails to perform or observe
any term, covenant or agreement contained in any of Section 6.03(a), 6.05(a)
(solely with respect to the Borrower) or Article 7; or
     (c) Other Defaults. Any Restricted Company fails to perform or observe any
other term, covenant or agreement (not specified in Section 8.01(a) or
(b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after notice thereof by the
Administrative Agent to the Borrower; or
     (d) Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of any
Restricted Company herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
or misleading in any material and adverse respect when made or deemed made; or
     (e) Cross-Default. Any Material Company (i) fails to make any payment after
the applicable grace period with respect thereto, if any, (whether by scheduled
maturity, required prepayment, acceleration, demand, or otherwise) in respect of
any Indebtedness (other than Indebtedness hereunder and Indebtedness owed by one
Restricted Company to another Restricted Company) having an aggregate
outstanding principal amount of not less than the Threshold Amount or (ii) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness, or any other event occurs, the effect of which default or other
event is to cause, or to permit the holder or holders of such Indebtedness (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or (y) a mandatory offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that this clause (e)(ii) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or
     (f) Insolvency Proceedings, Etc. Any Material Company institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60 calendar
days, or an order for relief is entered in any such proceeding; or

107



--------------------------------------------------------------------------------



 



     (g) Inability to Pay Debts; Attachment. (i) Any Material Company becomes
unable or admits in writing its inability or fails generally to pay its debts as
they become due, or (ii) any writ or warrant of attachment or execution or
similar process is issued or levied against all or any material part of the
property of any Material Company in an amount exceeding the Threshold Amount and
is not paid, released, vacated or fully bonded within 60 days after its issue or
levy; or
     (h) Judgments. There is entered against any Material Company a final
judgment or order for the payment of money in an aggregate amount exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of such judgment or order and does not
deny coverage) and there is a period of 60 consecutive days during which such
judgment has not been paid and during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or
     (i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount which would reasonably be
expected to result in a Material Adverse Effect, or (ii) the Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount
which would reasonably be expected to result in a Material Adverse Effect; or
     (j) Change of Control. There occurs any Change of Control; or
     (k) Collateral Documents. Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Section 6.12 shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction permitted
under Section 7.04 or Section 7.05) cease to create a valid and perfected first
priority Lien on and security interest in any material portion of the
Collateral, subject to Liens permitted under Section 7.01, or any Loan Party
shall assert in writing such invalidity or lack of perfection or priority (other
than in an informational notice delivered to the Administrative Agent), except
to the extent that any such loss of perfection or priority results from the
failure of the Administrative Agent to maintain possession of certificates or
other possessory collateral actually delivered to it representing securities or
other collateral pledged under the Collateral Documents or to file Uniform
Commercial Code financing statements, continuation statements, filings regarding
IP Rights, or equivalent filings and except, as to Collateral consisting of
Material Real Property to the extent that such losses are covered by a lender’s
title insurance policy insured by a solvent insurer and such insurer has not
denied or disclaimed in writing that such losses are covered by such title
insurance policy; or
     (l) Subsidiary Guaranty. Any Guarantee purported to be created under any
Loan Document shall cease to be, or shall be asserted by any Loan Party not to
be, in full force and effect, except upon the consummation of any transaction
permitted by this Agreement as a result of which the Subsidiary Guarantor
providing such Guarantee ceases to be a Subsidiary or upon the termination of
such Guarantee in accordance with its terms.

108



--------------------------------------------------------------------------------



 



     Section 8.02 Remedies Upon Event of Default. If any Event of Default occurs
and is continuing, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:
     (a) declare the Commitment of each Lender to make Loans and any obligation
of the L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
Commitments and obligation shall be terminated;
     (b) declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
     (c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
     (d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;
provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.
     Section 8.03 Application of Funds. After the exercise of remedies provided
for in Section 8.02 (or after the Loans have automatically become immediately
due and payable and the L/C Obligations have automatically been required to be
Cash Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Secured Obligations (including the proceeds of any
sale or other disposition of all or any part of the Collateral) shall be applied
by the Administrative Agent (including in its capacity as Collateral Agent) in
the following order of priorities:
     First, to payment of that portion of the Secured Obligations constituting
fees, indemnities, expenses and other amounts (including, without limitation,
Attorney Costs payable under Section 10.04 and amounts payable under Article 3
but excluding principal of, and interest on, any Loan) payable to the
Administrative Agent or the Collateral Agent, in its capacity as such;
     Second, to payment of that portion of the Secured Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders (including Attorney Costs payable under Section 10.05 and amounts
payable under Article 3), ratably among them in proportion to the amounts
described in this clause Second payable to them;

109



--------------------------------------------------------------------------------



 



     Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Loans and L/C Borrowings, ratably among the
Lenders in proportion to the respective amounts described in this clause Third
payable to them;
     Fourth, to payment of (i) that portion of the Secured Obligations
constituting unpaid principal of the Loans and L/C Borrowings, (ii) Secured
Hedging Obligations and (iii) Secured Cash Management Obligations, ratably among
the Lenders and/or other holders thereof in proportion to the respective amounts
described in this clause Fourth held by them;
     Fifth, to the Administrative Agent for the account of the L/C Issuer, to
Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit;
     Sixth, to the payment of all other Secured Obligations of the Loan Parties
that are due and payable to the Administrative Agent and the other Secured
Parties on such date, ratably based upon the respective aggregate amounts of all
such Secured Obligations owing to the Administrative Agent and the other Secured
Parties on such date; and
     Last, the balance, if any, after all of the Secured Obligations have been
paid in full, to the Borrower or as otherwise required by Law.
Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Secured Obligations, if any, in the order set forth above and, if no
Secured Obligations remain outstanding, delivered to the Borrower.
ARTICLE 9
Administrative Agent and Other Agents
     Section 9.01 Appointment and Authorization of Agents. (a) Each Lender
hereby irrevocably appoints, designates and authorizes the Administrative Agent
to take such action on its behalf under the provisions of this Agreement and
each other Loan Document and to exercise such powers and perform such duties as
are expressly delegated to it by the terms of this Agreement or any other Loan
Document, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained elsewhere herein or in
any other Loan Document, the Administrative Agent shall have no duties or
responsibilities, except those expressly set forth herein or therein, nor shall
the Administrative Agent have or be deemed to have any fiduciary relationship
with any Lender or participant, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to any Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead, such term

110



--------------------------------------------------------------------------------



 



is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties.
     (b) Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (i) provided to the
Agents in this Article 9 with respect to any acts taken or omissions suffered by
each L/C Issuer in connection with Letters of Credit issued by it or proposed to
be issued by it and the applications and agreements for letters of credit
pertaining to such Letters of Credit as fully as if the term “Agent” as used in
this Article 9 and in the definition of “Agent-Related Person” included such L/C
Issuer with respect to such acts or omissions, and (ii) as additionally provided
herein with respect to such L/C Issuer.
     (c) The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders (in its capacities as a Lender,
Swing Line Lender (if applicable), L/C Issuer (if applicable) and a potential
Secured Hedge Bank) hereby irrevocably appoints and authorizes the
Administrative Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Lender for purposes of acquiring, holding and enforcing any and all Liens on
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Administrative Agent, as “collateral
agent” (and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 9.02 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article 9 (including Section 9.07, as though such
co-agents, sub-agents and attorneys-in-fact were the “collateral agent” under
the Loan Documents) as if set forth in full herein with respect thereto.
     Section 9.02 Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement or any other Loan Document (including for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents or of exercising any rights and
remedies thereunder) by or through agents, employees or attorneys-in-fact, such
sub-agents as shall be deemed necessary by the Administrative Agent and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct.
     Section 9.03 Liability of Agents. No Agent-Related Person shall (a) be
liable for any action taken or omitted to be taken by any of them under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby (except for its own gross negligence or willful misconduct
in connection with its duties expressly set forth herein), or (b) be responsible
in any manner to any Lender or participant for any recital, statement,
representation or warranty made by any Loan Party or any of their Subsidiaries
or any officer thereof, contained herein or in any other Loan Document, or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, or the validity,

111



--------------------------------------------------------------------------------



 



effectiveness, genuineness, enforceability or sufficiency of this Agreement or
any other Loan Document, or the perfection or priority of any Lien or security
interest created or purported to be created under the Collateral Documents, or
for any failure of any Restricted Company or any other party to any Loan
Document to perform its obligations hereunder or thereunder. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any of their
Subsidiaries or any Affiliate thereof.
     Section 9.04 Reliance by Agents. (a) Each Agent shall be entitled to rely,
and shall be fully protected in relying, upon any writing, communication,
signature, resolution, representation, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, electronic mail
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel (including counsel
to any Loan Party or any of their Subsidiaries), independent accountants and
other experts selected by such Agent. Each Agent shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.
     (b) For purposes of determining compliance with the conditions specified in
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.
     Section 9.05 Notice of Default. The Administrative Agent shall not be
deemed to have knowledge or notice of the occurrence of any Default, except with
respect to defaults in the payment of principal, interest and fees required to
be paid to the Administrative Agent for the account of the Lenders, unless the
Administrative Agent shall have received written notice from a Lender or a Loan
Party referring to this Agreement, describing such Default and stating that such
notice is a “notice of default.” The Administrative Agent will notify the
Lenders of its receipt of any such notice. The Administrative Agent shall take
such action with respect to any Event of Default as may be directed by the
Required Lenders in accordance with Article 8; provided that unless and until
the Administrative Agent has received any such direction, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Event of Default as it shall deem
advisable or in the best interest of the Lenders.

112



--------------------------------------------------------------------------------



 



     Section 9.06 Credit Decision; Disclosure of Information by Agents. Each
Lender acknowledges that no Agent-Related Person has made any representation or
warranty to it, and that no act by any Agent hereafter taken, including any
consent to and acceptance of any assignment or review of the affairs of any Loan
Party or any of their Subsidiaries thereof, shall be deemed to constitute any
representation or warranty by any Agent-Related Person to any Lender as to any
matter, including whether Agent-Related Persons have disclosed material
information in their possession. Each Lender represents to each Agent that it
has, independently and without reliance upon any Agent-Related Person and based
on such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of each Loan Party,
and all applicable bank or other regulatory Laws relating to the transactions
contemplated hereby, and made its own decision to enter into this Agreement and
to extend credit hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of each Loan Party or any of their Subsidiaries. Except for
notices, reports and other documents expressly required to be furnished to the
Lenders by any Agent herein, such Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any Loan Party or any of their Subsidiaries
which may come into the possession of any Agent-Related Person.
     Section 9.07 Indemnification of Agents. Whether or not the transactions
contemplated hereby are consummated, the Lenders shall indemnify upon demand
each Agent-Related Person (to the extent not reimbursed by or on behalf of any
Loan Party and without limiting the obligation of any Loan Party to do so), pro
rata, and hold harmless each Agent-Related Person from and against any and all
Indemnified Liabilities incurred by it; provided that no Lender shall be liable
for the payment to any Agent-Related Person of any portion of such Indemnified
Liabilities resulting from such Agent-Related Person’s own gross negligence or
willful misconduct; provided that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 9.07; provided
further that to the extent an L/C Issuer is entitled to indemnification under
this Section 9.07 solely in connection with its role as an L/C Issuer, only the
Revolving Credit Lenders shall be required to indemnify such L/C Issuer in
accordance with this Section 9.07. In the case of any investigation, litigation
or proceeding giving rise to any Indemnified Liabilities, this Section 9.07
applies whether any such investigation, litigation or proceeding is brought by
any Lender or any other Person. Without limitation of the foregoing, each Lender
shall reimburse the Administrative Agent upon demand for its ratable share of
any costs or out-of-pocket expenses (including Attorney Costs) incurred by the
Administrative Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, any other Loan Document, or
any document contemplated by or referred to herein, to the extent that the
Administrative Agent is not reimbursed for such expenses by or on behalf of the
Borrower. The undertaking in this Section

113



--------------------------------------------------------------------------------



 



9.07 shall survive termination of the Aggregate Commitments, the payment of all
other Obligations and the resignation of the Administrative Agent.
     Section 9.08 Agents in their Individual Capacities. JPMCB and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with each
Loan Party or any of their Subsidiaries as though JPMCB were not the
Administrative Agent or the L/C Issuer hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, JPMCB or its Affiliates may receive information regarding any Loan
Party or any of their Subsidiaries (including information that may be subject to
confidentiality obligations in favor of such Loan Party or any of their
Subsidiaries) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to them. With respect to its Loans, JPMCB
shall have the same rights and powers under this Agreement as any other Lender
and may exercise such rights and powers as though it were not the Administrative
Agent or the L/C Issuer, and the terms “Lender” and “Lenders” include JPMCB in
its individual capacity.
     Section 9.09 Successor Agents. The Administrative Agent may resign as the
Administrative Agent upon 30 days’ notice to the Lenders and the Borrower. If
the Administrative Agent resigns under this Agreement, the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of an Event of Default under Section 8.01(f) (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
agent is appointed prior to the effective date of the resignation of the
Administrative Agent, the Administrative Agent may appoint, after consulting
with the Lenders and the Borrower, a successor agent from among the Lenders.
Upon the acceptance of its appointment as successor agent hereunder, the Person
acting as such successor agent shall succeed to all the rights, powers and
duties of the retiring Administrative Agent and the term “Administrative Agent,”
shall mean such successor administrative agent and/or supplemental
administrative agent, as the case may be, and the retiring Administrative
Agent’s appointment, powers and duties as the Administrative Agent shall be
terminated. After the retiring Administrative Agent’s resignation hereunder as
the Administrative Agent, the provisions of this Article 9 and Section 10.04 and
10.05 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent by the date
which is 30 days following the retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Lenders shall perform all of the duties of
the Administrative Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above; provided that in the
case of any Collateral held by the Administrative Agent on behalf of the Lenders
or an L/C Issuer under any of the Loan Documents, the retiring Administrative
Agent shall continue to hold such Collateral until such time as a successor
Administrative Agent is appointed. Upon the acceptance of any appointment as the
Administrative Agent hereunder by a successor and upon the execution and filing
or recording of such financing statements, or amendments thereto, and such
amendments or supplements to the Mortgages, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to continue the perfection of the Liens granted or purported
to be granted by the Collateral Documents, the Administrative Agent

114



--------------------------------------------------------------------------------



 



shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent, and the
retiring Administrative Agent shall be discharged from its duties and
obligations under the Loan Documents. After the retiring Administrative Agent’s
resignation hereunder as the Administrative Agent, the provisions of this
Article 9 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as the Administrative
Agent.
     Section 9.10 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered, by intervention in such proceeding or
otherwise:
     (a) to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent under Section 2.03(i) and (j), 2.09 and 10.04)
allowed in such judicial proceeding; and
     (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the Agents
and their respective agents and counsel, and any other amounts due the
Administrative Agent under Section 2.09 and 10.04.
     Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender any
plan of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
     Section 9.11 Collateral and Guaranty Matters. The Lenders irrevocably
authorize the Administrative Agent:
     (a) to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Secured Obligations (other than
(A) Secured Hedging Obligations, (B)

115



--------------------------------------------------------------------------------



 



Secured Cash Management Obligations and (C) contingent indemnification
obligations not yet accrued and payable) and the expiration or termination of
all Letters of Credit (or provision therefor in full in a manner reasonably
satisfactory to each L/C Issuer), (ii) that is sold or to be sold as part of or
in connection with any sale permitted hereunder or under any other Loan Document
to any Person other than a Loan Party, (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders, or
(iv) owned by a Subsidiary Guarantor upon release of such Subsidiary Guarantor
from its obligations under its Subsidiary Guaranty pursuant to clause (b) below;
and
     (b) to release any Subsidiary Guarantor from its obligations under any Loan
Document to which it is a party if such Person ceases to be a Restricted
Subsidiary as a result of a transaction or designation permitted hereunder;
provided that no such release shall occur if such Subsidiary Guarantor continues
to be a guarantor in respect of any Permitted Subordinated Indebtedness unless
and until such Subsidiary Guarantor is (or is being simultaneously) released
from its guarantee with respect to such Permitted Subordinated Indebtedness.
     Upon request by the Administrative Agent at any time, the Required Lenders
will confirm in writing the Administrative Agent’s authority to release its
interest in particular types or items of property, or to release any Subsidiary
Guarantor from its obligations under the Loan Documents pursuant to this
Section 9.11. In each case as specified in this Section 9.11, the Administrative
Agent will, at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents, or to release such Subsidiary Guarantor
from its obligations under the Loan Documents, in each case in accordance with
the terms of the Loan Documents and this Section 9.11.
     Section 9.12 Other Agents; Arrangers and Managers. None of the Lenders or
other Persons identified on the facing page and/or signature pages of this
Agreement as a “documentation agent,” “joint bookrunner,” or “joint lead
arranger” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.
Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender acknowledges that it has not relied, and will not rely, on
any of the Lenders or other Persons so identified in deciding to enter into this
Agreement or in taking or not taking action hereunder.
     Section 9.13 Appointment of Supplemental Administrative Agents. (a) (a) It
is the purpose of this Agreement and the other Loan Documents that there shall
be no violation of any Law of any jurisdiction denying or restricting the right
of banking corporations or associations to transact business as agent or trustee
in such jurisdiction. It is recognized that in case of litigation under this
Agreement or any of the other Loan Documents, and in particular in case of the
enforcement of any of the Loan Documents, or in case the Administrative Agent
deems that by reason of any present or future Law of any jurisdiction it may not
exercise any of the rights, powers or remedies granted herein or in any of the
other Loan Documents or take any other action which may be desirable or
necessary in connection therewith, the Administrative Agent is hereby authorized
to appoint an additional individual or institution selected by the

116



--------------------------------------------------------------------------------



 



Administrative Agent in its sole discretion as a separate trustee, co-trustee,
administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Administrative Agent” and
collectively as “Supplemental Administrative Agents”).
     (b) In the event that the Administrative Agent appoints a Supplemental
Administrative Agent with respect to any Collateral, (i) each and every right,
power, privilege or duty expressed or intended by this Agreement or any of the
other Loan Documents to be exercised by or vested in or conveyed to the
Administrative Agent with respect to such Collateral shall be exercisable by and
vest in such Supplemental Administrative Agent to the extent, and only to the
extent, necessary to enable such Supplemental Administrative Agent to exercise
such rights, powers and privileges with respect to such Collateral and to
perform such duties with respect to such Collateral, and every covenant and
obligation contained in the Loan Documents and necessary to the exercise or
performance thereof by such Supplemental Administrative Agent shall run to and
be enforceable by either the Administrative Agent or such Supplemental
Administrative Agent, and (ii) the provisions of this Article 9 and of
Section 9.07 (obligating the Borrower to pay the Administrative Agent’s expenses
and to indemnify the Administrative Agent) that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Administrative Agent and
all references therein to the Administrative Agent shall be deemed to be
references to the Administrative Agent and/or such Supplemental Administrative
Agent, as the context may require.
     (c) Should any instrument in writing from any Loan Party be required by any
Supplemental Administrative Agent so appointed by the Administrative Agent for
more fully and certainly vesting in and confirming to him or it such rights,
powers, privileges and duties, the Borrower, shall, or shall cause such Loan
Party to, execute, acknowledge and deliver any and all such instruments promptly
upon request by the Administrative Agent. In case any Supplemental
Administrative Agent, or a successor thereto, shall die, become incapable of
acting, resign or be removed, all the rights, powers, privileges and duties of
such Supplemental Administrative Agent, to the extent permitted by Law, shall
vest in and be exercised by the Administrative Agent until the appointment of a
new Supplemental Administrative Agent.
ARTICLE 10
Miscellaneous
     Section 10.01 Amendments, Etc. (a) No amendment or waiver of any provision
of this Agreement or any other Loan Document, and no consent to any departure by
any Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided that:
     (i) no amendment, waiver or consent shall, without the written consent of
each Lender directly affected thereby:
     (A) extend or increase the Commitment of any Lender (it being understood
that a waiver of any condition precedent set forth in Section 4.01 or

117



--------------------------------------------------------------------------------



 



4.02 or the waiver of any Default, Event of Default or mandatory prepayment
shall not constitute an extension or increase of any Commitment of any Lender);
     (B) postpone any date scheduled for any payment of principal or interest
under Section 2.07 or 2.08 or fees under Section 2.03(i) or 2.09(a), it being
understood that the waiver of any mandatory prepayment of the Term Loans shall
not constitute a postponement of any date scheduled for the payment of principal
or interest; or
     (C) reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan or L/C Borrowing, or (subject to clause (3) of the second
proviso to this Section 10.01) any fees or other amounts payable hereunder or
under any other Loan Document, it being understood that any change to the
definition of Leverage Ratio or in the component definitions thereof shall not
constitute a reduction in the rate of interest; provided that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate;
     (ii) no amendment, waiver or consent shall, without the written consent of
each Lender:
     (A) change any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder; or
     (B) release all or substantially all of the Collateral in any transaction
or series of related transactions, or release all or substantially all of the
value of the Subsidiary Guaranty; and
     (iii) no amendment, waiver or consent shall alter the allocation of
payments set forth in Section 2.05(b)(iv) between the Term Loans without the
consent of Lenders having more than 50% of the outstanding principal amount of
each Class of Term Loans affected thereby, voting as separate Classes;
provided further that:
     (1) no amendment, waiver or consent shall, unless in writing and signed by
the L/C Issuer in addition to the Lenders required above, affect the rights or
duties of the L/C Issuer under this Agreement or any Letter of Credit
Application relating to any Letter of Credit issued or to be issued by it;
     (2) no amendment, waiver or consent shall, unless in writing and signed by
the Swing Line Lender in addition to the Lenders required above, affect the
rights or duties of the Swing Line Lender under this Agreement;

118



--------------------------------------------------------------------------------



 



     (3) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of, or any fees or other amounts payable to, the Administrative
Agent under this Agreement or any other Loan Document; and
     (4) Section 10.07(i) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification.
     (b) Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender (it being understood that any
Commitments or Loans held or deemed held by any Defaulting Lender shall be
excluded from a vote of the Lenders hereunder requiring any consent of the
Lenders).
     (c) Notwithstanding the foregoing, this Agreement may be amended (or
amended and restated) with the written consent of the Required Lenders, the
Administrative Agent and the Borrower (i) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans and the Revolving Credit Facility and the accrued interest
and fees in respect thereof and (ii) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.
     (d) Notwithstanding anything to the contrary contained in this
Section 10.01, in the event that the Borrower requests that this Agreement be
modified or amended in a manner that would require the unanimous consent of all
of the Lenders and such modification or amendment is agreed to by the Required
Lenders, then with the consent of the Borrower and the Required Lenders and
subject to Section 10.01(e), the Borrower and the Required Lenders shall be
permitted to amend this Agreement without the consent of the Lender or Lenders
that did not agree to the modification or amendment requested by the Borrower
(such Lender or Lenders, collectively the “Dissenting Lenders”) to provide
(subject to the payment of the Obligations to the Dissenting Lenders as
described in clause (iii) below) for (i) the termination of the Commitment of
each of the Dissenting Lenders, (ii) the addition to this Agreement of one or
more other financial institutions (each of which shall be an Eligible Assignee),
or an increase in the Commitment of one or more of the Required Lenders (with
the written consent thereof), so that the total Commitment after giving effect
to such amendment shall be in the same amount as the total Commitment
immediately before giving effect to such amendment, (iii) if any Loans
(including, for the avoidance of doubt, any L/C Advances and Swing Line Loans
made by any Dissenting Lender) are outstanding at the time of such amendment,
the making of such additional Loans by such new financial institutions or
Required Lender or Lenders, as the case may be, as may be necessary to repay in
full in cash, at par, the outstanding Obligations of the Dissenting Lenders
immediately before giving effect to such amendment and (iv) such other

119



--------------------------------------------------------------------------------



 



modifications to this Agreement as may be appropriate to effect the foregoing
clauses (i), (ii) and (iii).
     (e) Notwithstanding Section 10.01(d) and without duplication of amounts
paid in accordance with Section 2.05(a)(iv), in the event that this Agreement is
amended at any time on or prior to the date that is one year after the Effective
Date (other than in connection with a refinancing of all the facilities
outstanding under this Agreement in connection with another transaction not
permitted by this Agreement (as determined prior to giving effect to any
amendment or waiver of this Agreement being adopted in connection with such
transaction)) and such amendment to this Agreement reduces or, upon the
satisfaction of certain conditions, could have the effect of reducing, the
Applicable Margin applicable to the Term B Loans on the Effective Date, the
Borrower agrees to pay to the Administrative Agent for the benefit of each Term
B Lender (whether or not such Term B Lender consents to such amendment) a fee in
an amount equal to 1.00% of such Lender’s Term B Loans outstanding on the
effective date of such amendment. Notwithstanding Section 10.01(a), this
Section 10.01(e) shall not be waived, amended or modified without the written
consent of each Term B Lender adversely affected thereby.
     Section 10.02 Notices and Other Communications; Facsimile Copies. (a)
Generally. Unless otherwise expressly provided herein, all notices and other
communications provided for under any Loan Document shall be in writing
(including by facsimile transmission and, except as otherwise specifically
provided herein, electronic mail). All such written notices shall be mailed,
faxed or delivered to the applicable address, facsimile number or (subject to
Section 10.02(c)) electronic mail address, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, as follows:
     (i) if to the Borrower, the Administrative Agent, the L/C Issuer or the
Swing Line Lender, to the address, facsimile number, electronic mail address or
telephone number specified for such Person on Schedule 10.02 or to such other
address, facsimile number, electronic mail address or telephone number as shall
be designated by such party in a notice to the other parties; and
     (ii) if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower, the
Administrative Agent, the L/C Issuer and the Swing Line Lender.
All such notices and other communications shall be deemed to be given or made
upon the earlier of (x) actual receipt by the relevant party and (y) (A) if
delivered by hand or by courier, when signed for by or on behalf of the relevant
party; (B) if delivered by mail, four Business Days after deposit in the mails,
postage prepaid; (C) if delivered by facsimile, when sent and receipt has been
confirmed by telephone; and (D) if delivered by electronic mail, when delivered;
provided that notices and other communications to the Administrative Agent, the
L/C Issuer and the Swing Line Lender pursuant to Article 2 shall not be
effective until actually received by such Person. In no event shall a voice mail
message be effective as a notice, communication or confirmation hereunder.

120



--------------------------------------------------------------------------------



 



     (b) Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic means. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on each Loan Party, each Agent and each Lender. The Administrative Agent
may also require that any such documents and signatures be confirmed by a
manually signed original thereof; provided that the failure to request or
deliver the same shall not limit the effectiveness of any facsimile document or
signature.
     (c) Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including electronic mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article 2 if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
     (d) Reliance by Agents and Lenders. The Administrative Agent and the
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
each Agent-Related Person and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower in the absence of gross
negligence or willful misconduct.
     Section 10.03 No Waiver; Cumulative Remedies. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges provided under each Loan
Document are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by Law.
     Section 10.04 Attorney Costs, Expenses and Taxes. The Borrower agrees
(a) to pay or reimburse the Administrative Agent for all reasonable
out-of-pocket costs and expenses incurred in connection with the preparation,
negotiation, syndication and execution of this Agreement and the other Loan
Documents, and any amendment, waiver, consent or other modification of the
provisions hereof and thereof (whether or not the transactions contemplated
thereby are consummated), and the consummation and administration of the
transactions contemplated hereby and thereby, including all Attorney Costs of a
single firm of attorneys acting as counsel to the Administrative Agent, and (b)
to pay or reimburse the Administrative Agent and each Lender for all reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement

121



--------------------------------------------------------------------------------



 



of any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law), including all Attorney
Costs of counsel to the Administrative Agent. The foregoing costs and expenses
shall include all search, filing, recording, title insurance and appraisal
charges relevant to the Collateral and fees and taxes related thereto, and the
related reasonable out-of-pocket expenses incurred by any Agent; provided,
however, that for the provision of any title insurance or title searches, the
Borrower shall have the right to select any nationally recognized title
insurance company. All amounts due under this Section 10.04 shall be paid within
ten (10) Business Days after receipt by the Borrower of an invoice in reasonable
detail. The agreements in this Section 10.04 shall survive the termination of
the Aggregate Commitments and repayment of all other Obligations. If any Loan
Party fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.
     Section 10.05 Indemnification by the Borrower. Whether or not the
transactions contemplated hereby are consummated, the Borrower shall indemnify
and hold harmless each Agent, each Lender and their respective Affiliates,
directors, officers, employees, counsel, agents, attorneys-in-fact, trustees and
advisors (collectively the “Indemnitees”) from and against any and all
liabilities, losses, damages, claims and costs (including Attorney Costs, which
shall be limited to one counsel to the Administrative Agent and the Lenders
(exclusive of one local counsel to the Administrative Agent and the Lenders in
each relevant jurisdiction), unless (x) the interests of the Administrative
Agent and the Lenders are sufficiently divergent, in which case one additional
counsel may be appointed and (y) if the interests of any Lender or group of
Lenders (other than all of the Lenders) are distinctly or disproportionately
affected, one additional counsel for such Lender or group of Lenders in the case
of clause (a) below) of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with:
     (a) the execution, delivery, enforcement, performance or administration of
any Loan Document, any Transaction Document or any other agreement, letter or
instrument delivered in connection with the transactions contemplated thereby or
the consummation of the transactions contemplated thereby;
     (b) any Commitment, Loan or Letter of Credit or the use or proposed use of
the proceeds therefrom (including any refusal by the L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit); or
     (c) any actual or alleged presence or release of Hazardous Materials on or
from any property currently or formerly owned or operated by any Restricted
Company or any of their Subsidiaries, or any Environmental Liability related in
any way to any Restricted Company or any of their Subsidiaries; or
     (d) any actual or prospective claim, litigation, investigation or
proceeding relating to any of the foregoing, whether based on contract, tort or
any other theory (including any

122



--------------------------------------------------------------------------------



 



investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto;
(all the foregoing, collectively, the “Indemnified Liabilities”), in all cases,
whether or not caused by or arising, in whole or in part, out of the negligence
of the Indemnitee; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such liabilities, losses, damages, claims and
costs (x) have resulted from the gross negligence or willful misconduct of such
Indemnitee or breach of the Loan Documents by such Indemnitee as determined by
the final non-appealable judgment of a court of competent jurisdiction or
(y) arise from claims of any of the Lenders solely against one or more Lenders
that have not resulted from any misrepresentation, default or the breach of any
Loan Document or any actual or alleged performance or non-performance by the
Borrower or one of its Subsidiaries or other Affiliates or any of their
respective officers, directors, stockholders, partners, members, employees,
agents, representatives or advisors. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through SyndTrak or other similar information transmission systems in
connection with this Agreement, except to the extent resulting from the willful
misconduct or gross negligence of such Indemnitee as determined by the final
non-appealable judgment of a court of competent jurisdiction, nor shall any
Indemnitee or any Loan Party have any liability for any special, punitive,
indirect or consequential damages relating to this Agreement or any other Loan
Document or arising out of its activities in connection herewith or therewith
(whether before or after the Effective Date). In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Loan Documents is
consummated. All amounts due under this Section 10.05 shall be paid promptly
after receipt by the Borrower of an invoice in reasonable detail. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent,
the replacement of any Lender, the termination of the Aggregate Commitments and
the repayment, satisfaction or discharge of all the other Obligations.
     Section 10.06 Payments Set Aside. To the extent that any payment by or on
behalf of the Borrower is made to any Agent or any Lender, or any Agent or any
Lender exercises its right of setoff, and such payment or the proceeds of such
setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then:
     (a) to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred,
and
     (b) each Lender severally agrees to pay to the Administrative Agent upon
demand its applicable share of any amount so recovered from or repaid by any
Agent, plus interest thereon

123



--------------------------------------------------------------------------------



 



from the date of such demand to the date such payment is made at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect.
     Section 10.07 Assigns. (a) (a) The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 10.07(f) and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
     (b) Notwithstanding Section 10.07(a), the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender.
     (c) Notwithstanding Section 10.07(a), no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an Eligible
Assignee in accordance with the provisions of Section 10.07(d), (ii) by way of
participation in accordance with the provisions of Section 10.07(f), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(h) and Section 10.07(j) or (iv) to an SPC in accordance with
the provisions of Section 10.07(i) (and any other attempted assignment or
transfer by any party hereto shall be null and void).
     (d) Any Lender may at any time assign to one or more Eligible Assignees all
or a portion of its rights and obligations under this Agreement; provided that
     (i) except in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or, in
the case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the outstanding principal balance of the Loan of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
such Trade Date, shall not be less than $5,000,000, in the case of any
assignment in respect of the Revolving Credit Facility, or $1,000,000, in the
case of any assignment in respect of any Term Loans, unless each of the
Administrative Agent and, so long as no Event of Default in respect of
Section 8.01(a) or (f) has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;
     (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, except that
this clause (ii) shall not (x)

124



--------------------------------------------------------------------------------



 



apply to rights in respect of Swing Line Loans or (y) prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis;
     (iii) any assignment of a Term Loan or a Revolving Credit Commitment to an
Eligible Assignee must be approved, if applicable, by the Persons specified for
such assignment in the definition of Eligible Assignee;
     (iv) the parties (other than the Borrower unless its consent to such
assignment is required hereunder) to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; provided that the Borrower shall have
no obligation to pay such fee except as required in Section 3.09; and
     (v) the assigning Lender shall deliver any Notes evidencing such Loans to
the Borrower or the Administrative Agent (and the Administrative Agent shall
deliver such Notes to the Borrower). Subject to acceptance and recording thereof
by the Administrative Agent pursuant to Section 10.07(e), from and after the
effective date specified in each Assignment and Assumption, the Eligible
Assignee thereunder shall be a party to this Agreement and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 3.01,
3.04, 3.05, 3.07, 10.04 and 10.05 with respect to facts and circumstances
occurring prior to the effective date of such assignment). Upon request, and the
surrender by the assigning Lender of its Note, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this clause (d) shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.07(f).
     (e) The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans, L/C Obligations (specifying
the Unreimbursed Amounts), L/C Borrowings and amounts due under Section 2.03
owing to each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive, absent manifest
error, and the Borrower, each Agent and each Lender shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, any
Agent and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

125



--------------------------------------------------------------------------------



 



     (f) Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement; provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, each Agent and each
other Lender shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and the other Loan Documents and to approve any amendment,
modification or waiver of any provision of this Agreement or the other Loan
Documents; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in Section 10.01(a)(ii) that directly
affects such Participant. Subject to Section 10.07(g), each Participant shall be
entitled to the benefits of Section 3.01, and Sections 3.04 through 3.07 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(d). To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.10 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
     (g) A Participant shall not be entitled to receive any greater payment
under Section 3.01 and Sections 3.04 through 3.07 than the applicable Lender
would have been entitled to receive with respect to the participation sold to
such Participant, unless the sale of the participation to such Participant is
made with the Borrower’s prior written consent and such Participant complies
with Section 10.16 as if such Participant were a Lender under Section 10.16. A
Participant shall not be entitled to the benefits of Section 3.01 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 10.16 as though it were a Lender.
     (h) Any Lender may at any time pledge or assign a security interest in all
or any portion of its rights under this Agreement under its Note, if any to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or any central bank having jurisdiction
over such Lender; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
     (i) Notwithstanding anything to the contrary contained herein:
     (i) any Lender (a “Granting Lender”) may grant to a special purpose funding
vehicle (an “SPC”) identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that
     (A) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and

126



--------------------------------------------------------------------------------



 



     (B) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.
     (ii) (A) neither the grant to any SPC nor the exercise by any SPC of such
option shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 3.01 or 3.04 through 3.07), (B) no SPC shall be liable for any
indemnity or similar payment obligation under this Agreement for which a Lender
would be liable, and (C) the Granting Lender shall for all purposes, including
the approval of any amendment, waiver or other modification of any provision of
any Loan Document, remain the lender of record hereunder. The making of a Loan
by an SPC hereunder shall utilize the Commitment of the Granting Lender to the
same extent, and as if, such Loan were made by such Granting Lender.
     (iii) any SPC may (A) with notice to, but without prior consent of the
Borrower or the Administrative Agent and with the payment of a processing fee of
$3,500, assign all or any portion of its right to receive payment with respect
to any Loan to the Granting Lender and (B) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.
     (j) Notwithstanding anything to the contrary contained herein, any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents, (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise (unless such trustee is an Eligible Assignee which has
complied with the requirements of Section 10.07(d)).
     Section 10.08 Successors. Notwithstanding anything to the contrary
contained herein, JPMCB may, upon 30 days’ notice to the Borrower and the
Lenders, resign as L/C Issuer and/or Swing Line Lender; provided that on or
prior to the expiration of such 30-day period with respect to JPMCB’s
resignation as L/C Issuer, JPMCB shall have identified a successor L/C Issuer
reasonably acceptable to the Borrower willing to accept its appointment as
successor L/C Issuer. In the event of any such resignation as L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint a successor L/C
Issuer or Swing Line Lender from among the Lenders willing to accept such
appointment; provided that a failure by the Borrower to appoint any such
successor shall not affect the resignation of JPMCB as L/C Issuer or Swing Line
Lender, as the case may be, except as provided above. If JPMCB resigns as L/C
Issuer, it shall retain all the rights and obligations of the L/C Issuer with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in

127



--------------------------------------------------------------------------------



 



Unreimbursed Amounts pursuant to Section 2.03(c)). If JPMCB resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender with
respect to Swing Line Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swing Line Loan pursuant
to Section 2.04(c).
     Section 10.09 Confidentiality. Each Agent and each Lender agrees to
maintain the confidentiality of the Information, except that the Information may
be disclosed (a) to its directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and who have agreed or are otherwise obligated to
keep such Information confidential, and the applicable Agent or Lender shall be
responsible for compliance by such Persons with such obligations); (b) to the
extent requested by any regulatory authority having jurisdiction over the
applicable Agent or Lender; (c) to the extent required by applicable Laws or
regulations or by any subpoena or similar legal process; provided that the Agent
or Lender that discloses any Information pursuant to this clause (c) shall
provide the Borrower prompt notice of such disclosure; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions substantially
the same as (or no less restrictive than) those of this Section 10.09 (or as may
otherwise be reasonably acceptable to the Borrower), (x) to any Eligible
Assignee of or Participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (y) to
any direct, indirect, actual or prospective counterparty (and its advisor) to
any swap, derivative or securitization transaction related to its obligations
under this Agreement; (f) with the written consent of the Borrower; (g) to the
extent such Information becomes publicly available other than as a result of a
breach of this Section 10.09; (h) to any state, Federal or foreign authority or
examiner (including the National Association of Insurance Commissioners or any
other similar organization) regulating any Lender; or (i) to any rating agency
when required by it (it being understood that, prior to any such disclosure,
such rating agency shall be informed of the confidential nature of the
Information received by it from such Lender and instructed to preserve the
confidentiality of such Information). In addition, any Agent and any Lender may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry, and
service providers to any Agent and any Lender in connection with the
administration and management of this Agreement, the other Loan Documents, the
Commitments, and the Credit Extensions. For the purposes of this Section 10.09,
“Information” means all information received from any Loan Party relating to any
Loan Party or its business, other than any such information that is publicly
available to any Agent or any Lender prior to disclosure by any Loan Party other
than as a result of a breach of this Section 10.09.
     Section 10.10 Set-off. In addition to any rights and remedies of each
Lender provided by Law, upon the occurrence and during the continuance of any
Event of Default, after obtaining the prior written consent of the
Administrative Agent, each Lender is authorized at any time and from time to
time, without prior notice to any Loan Party, any such notice being waived by
the Borrower (on its own behalf and on behalf of each other Loan Party) to the
fullest extent permitted by Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but not any deposits
held in a custodial, trust or other fiduciary capacity), at any time held by,
and other Indebtedness at any time owing by, such Lender to or for the credit

128



--------------------------------------------------------------------------------



 



or the account of the respective Loan Parties against any and all Obligations
owing to such Lender hereunder or under any other Loan Document, now or
hereafter existing, irrespective of whether or not such Agent or such Lender
shall have made demand under this Agreement or any other Loan Document and
although such Obligations may be contingent or unmatured or denominated in a
currency different from that of the applicable deposit or Indebtedness. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such set off and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application. The rights of the Administrative Agent and each Lender under this
Section 10.10 are in addition to other rights and remedies (including other
rights of setoff) that the Administrative Agent and such Lender may have.
     Section 10.11 Interest Rate Limitation. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under any Loan Document shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (the “Maximum Rate”). If any Agent or any
Lender shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans or, if it exceeds
such unpaid principal, refunded to the Borrower. In determining whether the
interest contracted for, charged, or received by an Agent or a Lender exceeds
the Maximum Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.
     Section 10.12 Counterparts. This Agreement and each other Loan Document may
be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. Delivery by telecopier of an executed counterpart of a signature
page to this Agreement and each other Loan Document shall be effective as
delivery of an original executed counterpart of this Agreement and such other
Loan Document. The Agents may also require that any such documents and
signatures delivered by telecopier be confirmed by a manually signed original
thereof; provided that the failure to request or deliver the same shall not
limit the effectiveness of any document or signature delivered by telecopier.
     Section 10.13 Integration. This Agreement, together with the other Loan
Documents, comprises the complete and integrated agreement of the parties on the
subject matter hereof and thereof and supersedes all prior agreements, written
or oral, on such subject matter. In the event of any conflict between the
provisions of this Agreement and those of any other Loan Document, the
provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of any Agent or any Lender in any other
Loan Document shall not be deemed a conflict with this Agreement and subject, in
the case of Letter of Credit Applications, to the last sentence of
Section 2.03(b)(i). Each Loan Document was drafted with the joint participation
of the respective parties thereto and shall be construed neither against nor in
favor of any party, but rather in accordance with the fair meaning thereof.
     Section 10.14 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Loan Document or
other document delivered pursuant hereto or thereto or in connection herewith or
therewith shall survive the execution and

129



--------------------------------------------------------------------------------



 



delivery hereof and thereof. Such representations and warranties have been or
will be relied upon by each Agent and each Lender, regardless of any
investigation made by any Agent or any Lender or on their behalf and
notwithstanding that any Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
     Section 10.15 Severability. If any provision of this Agreement or the other
Loan Documents is held to be illegal, invalid or unenforceable, the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby. The
invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.
     Section 10.16 Tax Forms. (a) (i) Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
     (ii) Without limiting the generality of the foregoing, in the event that
the Borrower is resident for tax purposes in the United States, any Foreign
Lender shall, to the extent it is legally entitled to do so, deliver to the
Borrower and the Administrative Agent, on or prior to the date which is ten
Business Days after the Effective Date (or upon accepting an assignment of an
interest herein), two duly signed, properly completed copies of IRS Form W-8BEN
or any successor thereto (relating to such Foreign Lender and entitling it to an
exemption from, or reduction of, United States withholding tax on all payments
to be made to such Foreign Lender pursuant to this Agreement or any other Loan
Document), IRS Form W-8IMY or any successor thereto (with required attachments)
or IRS Form W-8ECI or any successor thereto (relating to all payments to be made
to such Foreign Lender pursuant to this Agreement or any other Loan Document) or
such other evidence reasonably satisfactory to the Borrower and the
Administrative Agent that such Foreign Lender is entitled to an exemption from,
or reduction of, United States withholding tax, including any exemption pursuant
to Section 881(c) of the Code, and in the case of a Foreign Lender claiming such
an exemption under Section 881(c) of the Code, a certificate that establishes in
writing to the Borrower and the Administrative Agent that such Foreign Lender is
not (A) a “bank” as defined in Section 881(c)(3)(A) of the Code, (B) a
10-percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or (C) a controlled foreign corporation
related to the Borrower within the meaning of Section 864(d) of the Code.
Thereafter and

130



--------------------------------------------------------------------------------



 



from time to time, each such Foreign Lender shall (1) promptly submit to the
Borrower and the Administrative Agent such additional duly and properly
completed and signed copies of one or more of such forms or certificates (or
such successor forms or certificates as shall be adopted from time to time by
the relevant United States taxing authorities) as may then be available under
then current United States laws and regulations to avoid, or such evidence as is
reasonably satisfactory to the Borrower and the Administrative Agent of any
available exemption from, or reduction of, United States withholding taxes in
respect of all payments to be made to such Foreign Lender pursuant to this
Agreement, or any other Loan Document, in each case, (x) on or before the date
that any such form, certificate or other evidence expires or becomes obsolete,
(y) after the occurrence of any event requiring a change in the most recent
form, certificate or evidence previously delivered by it to the Borrower and the
Administrative Agent and (z) from time to time thereafter if reasonably
requested by the Borrower or the Administrative Agent, and (2) promptly notify
the Borrower and the Administrative Agent of any change in circumstances which
would modify or render invalid any claimed exemption or reduction.
     (iii) Without limiting the obligations of the Lenders set forth above
regarding delivery of certain forms and documents to establish each Lender’s
status for U.S. withholding tax purposes, each Lender agrees promptly to deliver
to the Administrative Agent or the Borrower, as the Administrative Agent or the
Borrower shall reasonably request, on or prior to the Effective Date (or the
date it becomes a party to this Agreement), and in a timely fashion thereafter,
such other documents and forms required by any relevant taxing authorities under
the Laws of any other jurisdiction, duly executed and completed by such Lender,
as are required under such Laws to confirm such Lender’s entitlement to any
available exemption from, or reduction of, applicable withholding taxes in
respect of all payments to be made to such Lender outside of the U.S. pursuant
to this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in such other jurisdiction. Each Lender shall promptly notify the
Administrative Agent of any change in circumstances which would modify or render
invalid any such claimed exemption or reduction, and (ii) take such steps as
shall not be materially disadvantageous to it, in the reasonable judgment of
such Lender, and as may be reasonably necessary (including the re-designation of
its Lending Office) to avoid any requirement of applicable Laws of any such
jurisdiction that the Borrower make any deduction or withholding for taxes from
amounts payable to such Lender. Additionally, the Borrower shall promptly
deliver to the Administrative Agent or any Lender, as the Administrative Agent
or such Lender shall reasonably request, on or prior to the Effective Date (or
the date it becomes a party to this Agreement), and in a timely fashion
thereafter, such documents and forms required by any relevant taxing authorities
under the Laws of any jurisdiction, duly executed and completed by the Borrower,
as are required to be furnished by such Lender or the Administrative Agent under
such Laws in connection with any payment by the Administrative Agent or any
Lender of Taxes or Other Taxes, or otherwise in connection with the Loan
Documents, with respect to such jurisdiction.
     (iv) The Borrower shall not be required to pay any additional amount or any
indemnity payment under Section 3.01 to (A) any Foreign Lender with respect to
any taxes required to be deducted or withheld on the basis of the information,
certificates or

131



--------------------------------------------------------------------------------



 



statements of exemption such Lender transmits pursuant to this Section 10.16(a)
and that are excluded or considered excluded from Taxes and Other Taxes under
Section 3.01, (B) any Foreign Lender if such Foreign Lender shall have failed to
satisfy the foregoing provisions of this Section 10.16(a), or (C) any U.S.
Lender if such U.S. Lender shall have failed to satisfy the provisions of
Section 10.16(b); provided that if such Lender shall have satisfied the
requirement of Section 10.16(a) or 10.16(b), as applicable, on the date such
Lender became a Lender or ceased to act for its own account with respect to any
payment under any of the Loan Documents, nothing in Section 10.16(a) or 10.16(b)
shall relieve the Borrower of its obligation to pay any amounts pursuant to
Section 3.01 in the event that, as a result of any change in any applicable Law,
treaty or governmental rule, regulation or order, or any change in the
interpretation, administration or application thereof, such Lender is no longer
properly entitled to deliver forms, certificates or other evidence at a
subsequent date establishing the fact that such Lender or other Person for the
account of which such Lender receives any sums payable under any of the Loan
Documents is not subject to withholding or is subject to withholding at a
reduced rate.
     (v) Each Lender shall deliver to the Administrative Agent and the Borrower
such other tax forms or other documents as shall be prescribed by applicable law
or as otherwise reasonably requested by Borrower or Administrative Agent as will
enable Borrower and Administrative Agent to determine whether and to what extent
payments to such Lender under any Loan Documents are exempt from any withholding
under FATCA.
     (vi) The Administrative Agent may deduct and withhold any taxes required by
any Laws to be deducted and withheld from any payment under any of the Loan
Documents.
     (b) Each Lender that is a “United States person” within the meaning of
Section 7701(a)(30) of the Code (each, a “U.S. Lender”) shall deliver to the
Administrative Agent and the Borrower two duly signed, properly completed copies
of IRS Form W-9 on or prior to the Effective Date (or on or prior to the date it
becomes a party to this Agreement), certifying that such U.S. Lender is entitled
to an exemption from United States backup withholding tax, or any successor
form. If such U.S. Lender fails to deliver such forms, then the Administrative
Agent may withhold from any payment to such U.S. Lender an amount equivalent to
the applicable backup withholding tax imposed by the Code and the Borrower shall
not be liable for any additional amounts with respect to such withholding.
     (c) If (i) the IRS or any other Governmental Authority asserts a claim that
a Withholding Agent did not properly withhold tax from amounts paid to or for
the account of any Foreign Lender or U.S. Lender, and (ii) the Borrower is not
required to pay any additional amount or indemnify the Lender or Agent for such
amount as provided in Sections 3.01(e), 3.01(f), or Section 10.16(a)(iv), then
the Lender shall indemnify the Withholding Agent, fully for all amounts paid by
the Withholding Agent, as tax, withholding therefor, or otherwise, including
penalties and interest, and including taxes imposed by any jurisdiction on
amounts payable to the Withholding Agent, under this Section 10.16(c), together
with all expenses related thereto. The obligation of the Foreign Lenders or U.S.
Lenders, severally, under this Section 10.16 shall

132



--------------------------------------------------------------------------------



 



survive the termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.
     Section 10.17 Governing Law. (a) THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, THE BORROWER, EACH
AGENT AND EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO
THE EXCLUSIVE JURISDICTION OF THOSE COURTS. THE BORROWER, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
     Section 10.18 Waiver of Right to Trial by Jury. EACH PARTY TO THIS
AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION 10.18 WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.
     Section 10.19 Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent shall have
been notified by each Lender, each Swing Line Lender and the L/C Issuer that
each such Lender, Swing Line Lender and the L/C Issuer has executed it and
thereafter shall be binding upon and inure to the benefit of the Borrower, each
Agent and each Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights hereunder or any
interest herein without the prior written consent of the Lenders.
     Section 10.20 No Implied Duties. The Borrower acknowledges that (a) the
sole role of the Arrangers is to syndicate the Facilities and to arrange for
future amendments and other modifications hereto and (b) no Agent has any duty
other than as expressly provided herein.

133



--------------------------------------------------------------------------------



 



Without limiting the generality of the foregoing, the Borrower agrees that no
Arranger or Agent shall in any event be subject to any fiduciary or other
implied duties. Additionally, the Borrower acknowledges and agrees that the
Arrangers are not advising the Borrower as to any legal, tax, investment,
accounting or regulatory matters in any jurisdiction. The Borrower has consulted
and will continue to consult with its own advisors concerning such matters and
shall be responsible for making its own independent investigation and appraisal
of the transactions contemplated hereby (including any amendments or other
modifications hereto), and no Arranger or Secured Party shall have any
responsibility or liability to the Borrower with respect thereto. Any review by
any Arranger or Secured Party of the Borrower, the transactions contemplated
hereby or other matters relating to such transactions will be performed solely
for the benefit of such Arranger or Secured Party and shall not be on behalf of
the Borrower.
     Section 10.21 USA Patriot Act Notice. Each Lender that is subject to the
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies the Borrower and each Subsidiary Guarantor, which
information includes the name and address of the Borrower or such Subsidiary
Guarantor and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower or such Subsidiary
Guarantor in accordance with the Act.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

134



--------------------------------------------------------------------------------



 



SCHEDULE 1.01A
EFFECTIVE DATE SUBSIDIARY GUARANTORS
Guarantors

          Jurisdiction of Entity Name   Organization
Aptitude Solutions, Inc.
  Florida
Cyberhomes, LLC
  Delaware
DOCX, LLC
  Georgia
Espiel, Inc.
  Delaware
FNRES Insurance Services LLC
  Delaware
FNRES License Holdings Inc.
  Delaware
Go Apply, LLC
  Nevada
GO Holdings, Inc.
  Delaware
Lender Processing Services, LLC
  Delaware
Lender’s Service Title Agency, Inc.
  Ohio
LPS Agency Sales and Posting, Inc.
  California
LPS Applied Analytics, LLC
  Delaware
LPS Asset Management Solutions, Inc.
  Colorado
LPS Auction Solutions, LLC
  Delaware
LPS Default Management, LLC
  Delaware
LPS Default Solutions, Inc.
  Delaware
LPS Field Services, Inc.
  Delaware
LPS IP Holding Company, LLC
  Delaware
LPS Management, LLC
  Delaware
LPS Mortgage Processing Solutions, Inc.
  Delaware
LPS National Flood, LLC
  Delaware
LPS Portfolio Solutions, LLC
  Delaware
LPS Property Tax Solutions, Inc.
  Delaware
LPS Real Estate Data Solutions, Inc.
  California
LPS Real Estate Group, Inc.
  Delaware
LPS Valuation Solutions, LLC
  California
LPS Verification Bureau, Inc.
  Florida
LRT Record Services, Inc.
  Texas
LSI Alabama, LLC
  Alabama
LSI Appraisal, LLC
  Delaware
LSI Maryland, Inc.
  Maryland
LSI Title Agency, Inc.
  Illinois
LSI Title Agency of Arkansas, LLC
  Arkansas
LSI Title Company
  California
LSI Title Company of Oregon, LLC
  Oregon
LSI Title Insurance Agency of Utah, Inc.
  Utah

 



--------------------------------------------------------------------------------



 



          Jurisdiction of Entity Name   Organization
LSI Title Insurance Agency of Wyoming, LLC
  Wyoming
McDash Analytics, LLC
  Colorado
NewInvoice, L.L.C.
  Georgia
OnePointCity, LLC
  Ohio
PCLender.com, Inc.
  Nevada
RealEC Technologies, Inc.
  Delaware
SoftPro, LLC
  Delaware
True Automation, Inc.
  Texas

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.01B
UNRESTRICTED SUBSIDIARIES
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
REVOLVING CREDIT AND TERM A COMMITMENTS

                  Lender   Revolving Credit Commitment     Term A Commitment  
JPMorgan Chase Bank, N.A.
  $ 44,064,000.00     $ 58,936,000.00  
SunTrust Bank
  $ 42,781,000.00     $ 57,219,000.00  
U.S. Bank National Association
  $ 42,781,000.00     $ 57,219,000.00  
Wells Fargo Bank, N.A.
  $ 42,781,000.00     $ 57,219,000.00  
Bank of America, N.A.
  $ 42,781,000.00     $ 57,219,000.00  
ING Capital LLC
  $ 32,086,000.00     $ 42,914,000.00  
PNC Bank, National Association
  $ 32,086,000.00     $ 42,914,000.00  
BBVA Compass Bank
  $ 17,112,000.00     $ 22,888,000.00  
Regions Bank
  $ 17,112,000.00     $ 22,888,000.00  
Sumitomo Mitsui Banking Corporation
  $ 17,112,000.00     $ 22,888,000.00  
Branch Banking and Trust Company
  $ 10,695,000.00     $ 14,305,000.00  
Fifth Third Bank
  $ 10,695,000.00     $ 14,305,000.00  
Goldman Sachs Bank USA
  $ 10,695,000.00     $ 14,305,000.00  
Union Bank, N.A.
  $ 10,695,000.00     $ 14,305,000.00  
RBC Bank (USA)
  $ 8,556,000.00     $ 11,444,000.00  
Comerica Bank
  $ 7,273,000.00     $ 9,727,000.00  
Chang Hwa Commercial Bank, New York Branch
  $ 4,278,000.00     $ 5,722,000.00  
Israel Discount Bank of New York
  $ 4,278,000.00     $ 5,722,000.00  
Firstrust Bank
  $ 2,139,000.00     $ 2,861,000.00  
 
           
TOTAL
  $ 400,000,000.00     $ 535,000,000.00  
 
           

 



--------------------------------------------------------------------------------



 



TERM B COMMITMENTS

          Lender   Term B Commitment  
JPMorgan Chase Bank, N.A.
  $ 250,000,000.00 1
 
     
TOTAL
  $ 250,000,000.00  
 
     

 

1   This amount includes $38,115,590.29 in commitments from Rolling Term B
Lenders (as defined in the Amendment Agreement).

2



--------------------------------------------------------------------------------



 



SCHEDULE 5.06
LITIGATION
NONE.

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.10
SUBSIDIARIES
See attached Organizational Chart (entities that are included on the
Organizational Chart but indicate less than majority ownership are not
Subsidiaries).
The Regulated Subsidiaries are (i) I-Net Reinsurance Ltd, (ii) Masterpiece
Escrow, Inc. and (iii) National Title Insurance of New York Inc.

 



--------------------------------------------------------------------------------



 

[g27941g27941z0001.gif]

Lender Processing Services, Inc. Corporate Organizational Chart Aptitude
Solutions, Inc. Florida 59-3746614 2 Cyberhomes, LLC Delaware 27-1340613 8 DOCX,
LLC Georgia 31-1379586 2 Espiel, Inc. Delaware 13-3737393 4 FNRES Insurance
Services LLC Delaware 26-1132304 9 FNRES License Holdings Inc. Delaware
26-1132304 8 & 9 Go Apply, LLC Nevada 06-1638271 10 GO Holdings, Inc. Delaware
74-3210333 8 & 10 I-Net Reinsurance, Ltd. Turks & Caicos 98-0199800 2 Lender
Processing Services, Inc. Delaware 26-1547801 1 Lender Processing Services, LLC
Delaware 27-3732132 1 Lender's Service Title Agency, Inc. Ohio 25-1372340 7
ENTITY NAME JURISDICTION FEIN PAGE 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0002.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Agency Sales
and Posting, Inc. California 94-2882944 11 LPS Applied Analytics, LLC Delaware
27-3732223 1 & 4 LPS Asset Management Solutions, Inc. Colorado 84-1477780 11 LPS
Auction Solutions, LLC Delaware 27-1178914 11 LPS Default Management, LLC
Delaware 27-3732267 1 & 11 LPS Default Solutions, Inc. Delaware 01-0560689 11
LPS Field Services, Inc. Delaware 34-1856603 11 LPS IP Holding Company, LLC
Delaware 51-0658830 1 LPS Management, LLC Delaware 26-1550692 2 LPS Mortgage
Processing Solutions, Inc. Delaware 51-0658830 1 & 2 LPS National Flood, LLC
Delaware 75-2597630 5 & 6 LPS Portfolio Solutions, LLC Delaware 01-0560689 2 & 3
ENTITY NAME JURISDICTION FEIN PAGE 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0003.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Property Tax
Solutions, Inc. Delaware 27-3732345 1 & 5 LPS Real Estate Data Solutions, Inc.
California 95-4237556 4 LPS Real Estate Group, Inc. Delaware 68-0626237 5 & 8
LPS Valuation Solutions, LLC California 68-0505888 4 LPS Verification Bureau,
Inc. Florida 01-0557789 5 LRT Record Services, Inc. Texas 75-2366840 7 LSI
Alabama, LLC Alabama 25-1896393 7 LSI Appraisal, LLC Delaware 26-3873003 5 LSI
Maryland, Inc. Maryland 52-1956911 7 LSI Title Agency, Inc. Illinois 90-0172717
7 LSI Title Agency of Arkansas, LLC Arkansas 45-2205485 7 LSI Title Company
California 94-2696070 5 & 7 ENTITY NAME JURISDICTION FEIN PAGE 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0004.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LSI Title
Company of Oregon, LLC Oregon 94-2696070 7 LSI Title Insurance Agency of Utah,
Inc. Utah 34-2050114 7 LSI Title Insurance Agency of Wyoming, LLC Wyoming
94-2696070 7 Masterpiece Escrow, Inc. California 26-0895714 8 McDash Analytics,
LLC Colorado 61-1527209 4 National Title Insurance of New York Inc. New York
11-0627325 5 NewInvoice, L.L.C. Georgia 58-2493294 3 OnePointCity, LLC Ohio
59-2900658 6 PCLender.com, Inc. Nevada 88-0425303 2 RealEC Technologies, Inc.
Delaware 33-0912302 2 RealInfo, L.L.C. Illinois 36-3973379 5 Softpro, LLC
Delaware 26-3287693 2 ENTITY NAME JURISDICTION FEIN PAGE 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0005.gif]

Lender Processing Services, Inc. Corporate Organizational Chart True Automation,
Inc. Texas 75-2737469 2 ENTITY NAME JURISDICTION FEIN PAGE 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0006.gif]

Lender Processing Services, Inc. Corporate Organizational Chart 1 4 2 07/27/2011
Lender Processing Services, Inc. (DE) 26-1547801 LPS Mortgage Processing
Solutions, Inc. (DE) 51-0658830 LPS Property Tax Solutions, Inc. (DE) 27-3732345
Lender Processing Services, LLC (DE) 27-3732132 LPS IP Holding Company, LLC (DE)
51-0658830 LPS Default Management, LLC (DE) 27-3732267 LPS Applied Analytics,
LLC (DE) 27-3732223 5 11



--------------------------------------------------------------------------------



 

[g27941g27941z0007.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Mortgage
Processing Solutions, Inc. (DE) 51-0658830 2 Aptitude Solutions, Inc. (FL)
59-3746614 RealEC Technologies, Inc. (DE) 33-0912302 LPS Management, LLC (DE)
26-1550692 True Automation, Inc. (TX)75-2737469 LPS Portfolio Solutions, LLC.
(DE)01-0560689 Softpro, LLC (DE) 26-3287693 DOCX, LLC (GA) 31-1379586
PCLender.com, Inc. (NV) 88-0425303 1 07/27/2011 3 I-Net Reinsurance, Ltd. (Turks
and Caicos) 98-0199800



--------------------------------------------------------------------------------



 

[g27941g27941z0008.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Portfolio
Solutions, LLC (DE) 01-0560689 3 NewInvoice, L.L.C. (GA) 58-2493294 2 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0009.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Applied
Analytics, LLC (DE) 27-3732223 4 1 07/27/2011 LPS Valuation Solutions, LLC (CA)
68-0505888 McDash Analytics, LLC (CO) 61-1527209 Espiel, Inc. (DE)13-3737393 LPS
Real Estate Data Solutions, Inc. (CA) 95-4237556



--------------------------------------------------------------------------------



 

[g27941g27941z0010.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Property Tax
Solutions, Inc. (DE) 27-3732345 5 RealInfo, L.L.C. (IL)36-3973379 (50%) LSI
Appraisal, LLC (DE) 26-3873003 National Title Insurance of New York, Inc. (NY)
11-0627325 LPS Verification Bureau, Inc. (FL) 01-0557789 LPS Real Estate Group,
Inc. (DE) 68-0626237 LSI Title Company (CA) 94-2696070 LPS National Flood, LLC
(DE) 75-2597630 1 6 07/27/2011 7 8



--------------------------------------------------------------------------------



 

[g27941g27941z0011.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS National
Flood, LLC (DE) 75-2597630 6 OnePointCity, LLC (OH) 59-2900658 5 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0012.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LSI Title
Company (CA) 94-2696070 7 LSI Alabama, LLC (AL) 25-1896393 LSI Title Agency,
Inc. (IL) 90-0172717 LSI Maryland, Inc. (MD) 52-1956911 Lender's Service Title
Agency, Inc. (OH) 25-1372340 LSI Title Company of Oregon, LLC (OR) 94-2696070
LSI Title Insurance Agency of Utah, Inc. (UT) 34-2050114 LSI Title Insurance
Agency of Wyoming, LLC (WY) 94-2696070 LRT Record Services, Inc. (TX) 75-2366840
5 07/27/2011 LSI Title Agency of Arkansas, LLC (AR) 45-2205485



--------------------------------------------------------------------------------



 

[g27941g27941z0013.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Real Estate
Group, Inc. (DE) 68-0626237 8 5 07/27/2011 FNRES License Holdings, Inc. (DE)
26-1132304 GO Holdings, Inc. (DE) 74-3210333 Cyberhomes, LLC (DE)26-3287693 9 10
Masterpiece Escrow, Inc. (CA)26-0895714



--------------------------------------------------------------------------------



 

[g27941g27941z0014.gif]

Lender Processing Services, Inc. Corporate Organizational Chart FNRES License
Holdings Inc. (DE) 26-1132304 9 FNRES Insurance Services LLC (DE) 26-1132304 8
07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0015.gif]

Lender Processing Services, Inc. Corporate Organizational Chart GO Holdings,
Inc. (DE) 74-3210333 10 Go Apply, LLC (NV) 06-1638271 8 07/27/2011



--------------------------------------------------------------------------------



 

[g27941g27941z0016.gif]

Lender Processing Services, Inc. Corporate Organizational Chart LPS Default
Management, LLC (DE) 27-3732267 11 1 07/27/2011 LPS Default Solutions, Inc. (DE)
01-0560689 LPS Agency Sales and Posting, Inc. (CA) 94-2882944 LPS Auction
Solutions, LLC (DE) 27-1178914 LPS Field Services, Inc. (DE) 34-1856603 LPS
Asset Management Solutions, Inc. (CO) 84-1477780



--------------------------------------------------------------------------------



 



SCHEDULE 7.01
EXISTING LIENS

1.   Lease documentation related to the leasing of aircraft (including engines
and spare and other related parts) by Lender Processing Services, Inc. existing
on the Effective Date or entered into upon the replacement or substitution of
such aircraft including but not limited to that certain Assignment and Fourth
Amendment to Lease and Assumption Agreement for Aircraft Lease (S/N 258568)
between Fidelity National Information Services, Inc. and Lender Processing
Services, Inc.

2.   The equity interests in Masterpiece Escrow, Inc. are subject to
restrictions on transfer pursuant to applicable laws and regulations of the
State of California.

3.   Liens identified on the attached chart.

 



--------------------------------------------------------------------------------



 



Existing Liens

                                      Summary                 File Date &  
Collateral   Additional Debtor   Jurisdiction   Secured Party   Number  
Description   Filings
Fidelity National Asset Management
  Colorado   US Bancorp   01-05-06

#2006F001661   Equipment   N/A  
Fidelity National Field Services, Inc.
  Delaware   IBM Credit LLC   11-01-06

#2006 3813789   Equipment   N/A  
Fidelity National Field Services, Inc.
  Florida   American Preservation Management LLC   09-16-08

#J08900016685   $5,3291

Judgment Lien   N/A  
FIS Asset Management Solutions, Inc.
  Colorado   Toshiba Financial Services   10-04-07

#2007F101480   Equipment   N/A  
LPS National Flood, LP (f/k/a FIS Flood Services, L.P.)
  Delaware   AT&T Capital Services, Inc.   02-15-08

#2008 0564516   Equipment   Amendment
1-21-09  
FNIS Flood Services, L.P.
  Delaware   AT&T Capital Service, Inc.   11-14-06

#6397368 2   Equipment   Continuation
6/10/11  
Lender Processing Services, Inc. (additional debtor Fidelity National
Information Services, Inc.)
  Delaware   Banc of America Leasing & Capital, LLC   07-01-08

#2008 2254520   Aircraft   N/A  
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   10-09-08

#2008 3423447   Equipment   N/A  
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   10-09-08

#2008 3423454   Equipment   N/A

 

1   Borrower is in the process of satisfying this judgment lien.

 



--------------------------------------------------------------------------------



 



                                      Summary                 File Date &  
Collateral   Additional Debtor   Jurisdiction   Secured Party   Number  
Description   Filings
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   12-02-08

#2008 3994454   Equipment   N/A  
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   12-02-08

#2008 3994470   Equipment   N/A  
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   12-02-08

#2008 3994744   Equipment   N/A  
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   12-02-08

#2008 3994751   Equipment   N/A  
Lender Processing Services, Inc.
  Delaware   Fidelity National Capital, Inc.   12-02-08

#2008 3994769   Equipment   N/A  
Lender Processing Service, Inc.
  Duval County, Florida   Vystar Credit Union   2-14-11

#2009-CC-007518   Garnishment of employee wages up to $7,813.44   N/A  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-07-09

#2009 2541735   Equipment   Assignment from Fidelity National Capital, Inc.
(“FNC”)
8-26-09

#2009 2869714  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-07-09

#2009 2541974   Equipment   Assignment from FNC
8-26-09

#2009 2874490

 



--------------------------------------------------------------------------------



 



                                      Summary                 File Date &  
Collateral   Additional Debtor   Jurisdiction   Secured Party   Number  
Description   Filings
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-07-09

#2009 2541982   Equipment   Assignment
from FNC 8-26-09

#2009 2874524  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-07-09

#2009 2542212   Equipment   Assignment from FNC 8-26-09

#2009 2869821  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-07-09

#2009 2542220   Equipment   Assignment from FNC 8-26-09

#2009 2874391  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-10-09

#2009 2547948   Equipment   Assignment from FNC 8-26-09

#2009 2869839  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-21-09

#2009 2692736   Equipment   Assignment from FNC 8-26-09

#2009 2875067  
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-21-09

#2009 2693320   Equipment   Assignment from FNC 8-26-09

#2009 2874011

 



--------------------------------------------------------------------------------



 



                                      Summary                 File Date &  
Collateral   Additional Debtor   Jurisdiction   Secured Party   Number  
Description   Filings
Lender Processing Services, Inc.
  Delaware   Fifth Third Bank   08-21-09

#2009 2693544   Equipment   Assignment
8-26-09

#2009 2869748  
LPS Asset Management Solutions, Inc.
  Colorado   Wells Fargo Financial Leasing, Inc.   10-22-10

#20102068551   Equipment   Amendment to restate the Collateral
11-02-10

#2010 2069461  
LPS Management, LLC
  Duval County, Florida   Florida Telco Credit Union   4-07-11

#16-2005-CC-004312   Garnishment of employee wages up to $10,003.06   N/A  
LPS National Flood, LP
  Delaware   AT&T Capital Services, Inc.   02-15-08

#2009 0564516   Equipment   Amendment to change Debtor’s name from FIS Flood
Services, L.P. 01-21-09

#2009 0194685  
LPS National Flood, LP
  Delaware   AT&T Capital Services, Inc.   04-08-09

#2009 1114500   Equipment   N/A  
LPS Real Estate Group, Inc.
  Delaware   U.S. Bancorp Business Equipment Finance Group   02-19-11

#2011 0628282   Equipment   N/A  
LPS Real Estate Group, Inc.
  Delaware   U.S. Bancorp Business Equipment Finance Group   02-22-11

#2010 0637960   Equipment   N/A

 



--------------------------------------------------------------------------------



 



                                      Summary                 File Date &  
Collateral   Additional Debtor   Jurisdiction   Secured Party   Number  
Description   Filings
PCLender.Com, Inc.
  Nevada   Dell Financial Services, L.L.C.   10-28-09

#2009026033-9   Equipment   N/A  
PCLender.Com, Inc.
  Nevada   Dell Financial Services, L.L.C.   06-23-10

#2010015756-1   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   09-26-05

#05-0029956703   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   09-28-05

#05-0030194779   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   11-01-05

#05-0033904882   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   11-29-05

#05-0036549436   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   06-13-06

#06-0020096124   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   10-02-06

#06-0032740022   Equipment   N/A  
True Automation, Inc.
  Texas   Dell Financial Services, L.P.   10-06-06

#06-0033381569   Equipment   N/A  
True Automation, Inc.
  Texas   CIT Technology Financing Services, Inc.   08-13-10

#10-0023455848   Equipment   N/A

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.02
EXISTING INVESTMENTS

1.   Earnout obligations, as set forth on the attached chart entitled LPS
Acquisitions and Accrued Earn-Out Liability.

2.   Various holdings of bonds, as set forth on attached chart entitled
“Portfolio Holdings Report”, with an aggregate recent market value of
approximately $42.2 million.

3.   To the extent constituting Investments, expenditures incurred in connection
with the real property data and analytics expansion project, currently budgeted
to be approximately $130 million.

4.   Existing Investments by Loan Parties in Restricted Subsidiaries that are
not Loan Parties as set forth on the attached chart titled “Intercompany
Investments in Restricted Subsidiaries that are not Loan Parties”.

 



--------------------------------------------------------------------------------



 



LPS Acquisitions and Accrued Earn-Out Liability

                                                              Total Accrued Deal
  2011   2012   2013   Earn-Out Liability
Acquisition of stock of PCLender.com, Inc.
  $ 689,000     $ 958,000     $ 1,309,000     $ 2,956,000  
Acquisition of assets of TerraMetro Data, LLC
  $ 414,898     $ 760,644       —     $ 1,175,542  
Acquisition of stock of True Automation, Inc.
  $ 2,891,100       —       —     $ 2,891,100  

Intercompany Investments in Restricted Subsidiaries that are not Loan Parties

                              National Title         As of 6/30/11   Insurance
of New   I-Net Reinsurance   Masterpiece Escrow, USD (000)   York Inc.   Limited
  Inc.
Receivable from related party
                    325  
Total stockholders’ equity
    26,884       8,700          

 



--------------------------------------------------------------------------------



 



     
Portfolio Holdings Report
Reported by Lot Detail
Grouped By: Category
National Title Insurance Company Of New York
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating Bond — Corporate    
                                                                               
                      500,000.00     AT&T INC DTD 07/30/10 2.500 08/15/    
506,366.81       506,580.00       101.30100       506,505.00       2.66 %    
7,951.39       2.468       2.168       3.86898       A-       A2          
2.50000
            08/15/2015       05/09/2011       05/12/2011       06/30/2011      
                                                                   
00206R-AV-4
    1                                                                          
                          100,000.00     AMERICAN HONDA FINANCE 144A PRIV P    
103,475.48       103,964.00       105.31400       105,314.00       0.55 %    
3,500.00       3.323       2.006       3.45153       A+       A1          
3.50000
            03/16/2015       12/13/2010       12/16/2010       06/30/2011      
                                                                   
02666Q-F4-0
    1                                                                          
                          200,000.00     AMGEN INC DTD 01/16/09 5.700 02/01    
236,275.67       239,542.00       113.25100       226,502.00       1.19 %    
11,400.00       5.033       3.682       6.11642       A+       A3          
5.70000
            02/01/2019       09/22/2010       09/27/2010       06/30/2011      
                                                                   
031162-AZ-3
    1                                                                          
                          400,000.00     BB&T CORPORATION MED TERM NOTE    
411,589.49       419,880.00       103.28900       413,156.00       2.17 %    
15,400.00       3.727       0.771       1.04351       A       A2          
3.85000
            07/27/2012       09/22/2010       09/27/2010       06/30/2011      
                                                                   
05531F-AC-7
    1                                                                          
                          400,000.00     BANK OF AMERICA CORP DTD 12/04/07    
425,691.26       428,320.00       106.32800       425,312.00       2.24 %    
23,000.00       5.408       4.600       5.34670       A       A2          
5.75000
            12/01/2017       09/22/2010       09/27/2010       06/30/2011      
                                                                   
060505-DP-6
    1                                                                          
                          500,000.00    
BANK OF NEW YORK MELLON DTD 05/12/
    554,264.72       556,500.00       110.91300       554,565.00       2.92 %  
  23,768.06       4.914       3.831       6.42676     AA-     AA2          
5.45000
            05/15/2019       02/14/2011       02/17/2011       06/30/2011      
                                                                   
06406H-BM-0
    1                                                                          
                          500,000.00    
BANK OF NEW YORK MELLON MED TERM N
    517,208.26       517,845.00       104.16500       520,825.00       2.74 %  
  20,061.11       4.416       4.019       6.91139     AA-     AA2          
4.60000
            01/15/2020       02/14/2011       02/17/2011       06/30/2011      
                                                                   
06406H-BP-3
    1                                                                          
                          125,000.00     BAXTER INTL DTD 08/08/06 5.900 09/    
144,376.41       145,612.50       117.19900       146,498.75       0.77 %    
6,207.29       5.034       2.347       4.46196       A+       A3          
5.90000
            09/01/2016       02/23/2011       02/28/2011       06/30/2011      
                                                                   
071813-AW-9
    1                                                                          
                          500,000.00     BEAR STEARNS COS LLC MED TERM NOTE    
487,995.52       487,750.00       95.72400       478,620.00       2.52 %    
1,945.50       0.677       1.476       5.26228       A+       AA3          
0.64850
            11/21/2016       05/20/2011       05/25/2011       06/30/2011      
                                                                   
073928-S4-6
    1                                                                          
                       

      Run Date: 7/11/2011   Page 1 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York
(Continued)
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   150,000.00    
BEAR STERNS 6.95% 08/10/2012     151,113.72       153,405.00       106.76100    
  160,141.50       0.84 %     10,425.00       6.510       0.824       1.05924  
    A+       AA3          
6.95000
            08/10/2012       12/15/2008       12/18/2008       06/30/2011      
                                                                   
073928-X7-3
    1                                                                          
                          400,000.00    
BERKSHIRE HATHAWAY FIN CORP DTD 01
    442,303.98       451,228.00       110.40300       441,612.00       2.32 %  
  19,400.00       4.393       1.804       3.21676     AA+     AA2          
4.85000
            01/15/2015       09/22/2010       09/27/2010       06/30/2011      
                                                                   
084664-AT-8
    1                                                                          
                          300,000.00    
BERKSHIRE HATHAWAY FIN DTD 08/06/0
    322,826.83       326,847.60       108.00700       324,021.00       1.70 %  
  13,083.33       4.629       1.173       2.00033     AA+     AA2          
5.00000
            08/15/2013       02/14/2011       02/17/2011       06/30/2011      
                                                                   
084664-BG-5
    1                                                                          
                          500,000.00     BRISTOL MYERS SQUIBB CO DTD 02/15/    
541,299.27       548,579.50       109.29000       546,450.00       2.87 %    
22,895.83       4.804       0.830       1.99934       A+       A2          
5.25000
            08/15/2013       02/14/2011       02/17/2011       06/30/2011      
                                                                   
110122-AL-2
    1                                                                          
                          300,000.00     CATERPILLAR FIN SERV CRP MED TERM    
332,995.50       344,160.00       111.27700       333,831.00       1.76 %    
18,600.00       5.572       1.110       2.10209       A       A2          
6.20000
            09/30/2013       09/22/2010       09/27/2010       06/30/2011      
                                                                   
14912L-4C-2
    1                                                                          
                          400,000.00     CISCO SYSTEMS INC DTD 02/22/06 5.5    
450,836.44       454,480.00       113.70100       454,804.00       2.39 %    
18,516.67       4.837       2.367       4.07929       A+       A1          
5.50000
            02/22/2016       02/23/2011       02/28/2011       06/30/2011      
                                                                   
17275R-AC-6
    1                                                                          
                          50,000.00     CITIGROUP INC DTD 06/28/06 5.850 0    
53,154.45       53,993.00       107.17600       53,588.00       0.28 %    
2,925.00       5.458       2.174       1.85397       A       A3          
5.85000
            07/02/2013       12/13/2010       12/16/2010       06/30/2011      
                                                                   
172967-DP-3
    1                                                                          
                          200,000.00     CITIGROUP INC DTD 12/15/09 6.010 0    
218,474.46       220,300.00       110.04400       220,088.00       1.16 %    
10,283.78       5.461       2.999       3.13299       A       A3          
6.01000
            01/15/2015       02/17/2011       02/23/2011       06/30/2011      
                                                                   
172967-FA-4
    1                                                                          
                          300,000.00     COCA-COLA CO DTD 03/06/09 3.625 03    
318,860.84       324,144.00       106.59500       319,785.00       1.68 %    
10,875.00       3.401       1.145       2.56861       A+       AA3          
3.62500
            03/15/2014       09/22/2010       09/27/2010       06/30/2011      
                                                                   
191216-AL-4
    1                                                                          
                          400,000.00     CONOCOPHILLIPS DTD 05/21/09 4.600    
441,715.44       450,552.00       110.45500       441,820.00       2.32 %    
18,400.00       4.165       1.554       3.23502       A       A1          
4.60000
            01/15/2015       09/22/2010       09/27/2010       06/30/2011      
                                                                   
20825C-AT-1
    1                                                                          
                          400,000.00     JOHN DEERE CAPITAL CORP MED TERM N    
421,931.12       435,408.00       105.69800       422,792.00       2.22 %    
21,000.00       4.967       0.674       1.21200       A       A2          
5.25000
            10/01/2012       09/22/2010       09/27/2010       06/30/2011      
                                                                   
24422E-QW-2
    1                                                                          
                          400,000.00     DELL INC DTD 09/10/10 2.300 09/10/    
402,144.55       402,520.00       100.40400       401,616.00       2.11 %    
9,200.00       2.291       2.198       3.95223       A-       A2          
2.30000
            09/10/2015       09/22/2010       09/27/2010       06/30/2011      
                                                                   
24702R-AL-5
    1                                                                          
                       

      Run Date: 7/11/2011   Page 2 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York
(Continued)
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   200,000.00    
WALT DISNEY COMPANY MED TERM NOTE     235,490.15       240,460.00      
115.85500       231,710.00       1.22 %     11,250.00       4.855       2.370  
    4.52218       A       A2          
5.62500
            09/15/2016       09/22/2010       09/27/2010       06/30/2011      
                                                                   
25468P-CE-4
    1                                                                          
                          200,000.00     E.I. DU PONT DE NEMOURS DTD 12/15/    
223,422.69       225,584.00       113.03400       226,068.00       1.19 %    
10,500.00       4.645       2.668       4.78897       A       A2          
5.25000
            12/15/2016       12/13/2010       12/16/2010       06/30/2011      
                                                                   
263534-BQ-1
    1                                                                          
                          150,000.00     ELEC DE FRANCE 5.5% 01/26/14    
149,674.05       149,404.50       109.88500       164,827.50       0.87 %    
8,250.00       5.005       1.564       2.37201       A+       AA3          
5.50000
            01/26/2014       01/22/2009       01/26/2009       06/30/2011      
                                                                   
268317-AA-2
    1                                                                          
                          350,000.00    
FRANKLIN RESOURCES INC DTD 05/20/1
    355,991.02       358,417.50       101.63800       355,733.00       1.87 %  
  7,000.00       1.968       1.121       1.84931     AA-     A1          
2.00000
            05/20/2013       09/22/2010       09/27/2010       06/30/2011      
                                                                   
354613-AE-1
    1                                                                          
                          200,000.00    
GENENTECH INC (USA) DTD 07/18/05 4
    216,172.72       217,580.00       110.22500       220,450.00       1.16 %  
  8,127.78       4.309       2.098       3.63262     AA-   WR        
4.75000
            07/15/2015       02/17/2011       02/23/2011       06/30/2011      
                                                                   
368710-AG-4
    1                                                                          
                          150,000.00    
GENERAL ELEC CAP CORP MED TERM NOT
    161,240.28       162,214.50       109.35600       164,034.00       0.86 %  
  8,100.00       4.938       3.550       4.78810     AA+     AA2          
5.40000
            02/15/2017       12/13/2010       12/16/2010       06/30/2011      
                                                                   
36962G-2G-8
    1                                                                          
                          400,000.00    
GENERAL ELEC CAP CORP DTD 04/21/08
    423,135.46       432,712.00       106.18800       424,752.00       2.23 %  
  19,200.00       4.520       1.375       1.75734     AA+     AA2          
4.80000
            05/01/2013       09/22/2010       09/27/2010       06/30/2011      
                                                                   
36962G-3T-9
    1                                                                          
                          500,000.00    
GENERAL ELEC CAP CORP DTD 01/07/11
    504,555.68       504,765.00       100.57000       502,850.00       2.64 %  
  3,447.89       1.138       0.915       2.46601     AA+     AA2          
1.14400
            01/07/2014       05/19/2011       05/24/2011       06/30/2011      
                                                                   
36962G-4W-1
    1                                                                          
                          200,000.00    
GENERAL ELEC CAP 5.375% 10/20/16
    199,607.67       199,426.00       110.15800       220,316.00       1.16 %  
  10,750.00       4.879       3.273       4.60297     AA+     AA2          
5.37500
            10/20/2016       06/02/2008       06/05/2008       06/30/2011      
                                                                   
36962G-Y4-0
    1                                                                          
                          320,000.00    
GENERAL ELEC CAP CORP DTD 06/07/02
    334,659.60       343,020.80       105.14500       336,464.00       1.77 %  
  19,200.00       5.706       0.607       0.94128     AA+     AA2          
6.00000
            06/15/2012       12/13/2010       12/16/2010       06/30/2011      
                                                                   
36962G-YY-4
    1                                                                          
                          250,000.00     GLAXOSMITHKLINE CAPITAL DTD 05/13/    
278,902.89       279,837.50       114.06300       285,157.50       1.50 %    
10,083.68       4.953       3.343       5.74245       A+       A1          
5.65000
            05/15/2018       04/11/2011       04/14/2011       06/30/2011      
                                                                   
377372-AD-9
    1                                                                          
                          350,000.00     GOLDMAN SACHS GROUP INC DTD 02/05/    
410,991.70       416,055.50       116.35400       407,239.00       2.14 %    
26,250.00       6.446       4.902       5.80025       A       A1          
7.50000
            02/15/2019       09/22/2010       09/27/2010       06/30/2011      
                                                                   
38141E-A2-5
    1                                                                          
                       

      Run Date: 7/11/2011   Page 3 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York
(Continued)
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   200,000.00    
JOHN HANCOCK GLOBAL 5.25% 02/25/15
    200,931.24       201,594.00       109.10900       218,218.00       1.15 %  
  10,500.00       4.812       2.618       3.28816     AA-     A1          
5.25000
            02/25/2015       06/02/2008       06/05/2008       06/30/2011      
                                                                   
41011W-BJ-8
    1                                                                          
                          150,000.00    
HEINZ H J FIN CO 6.625% 07/15/11
    150,138.99       158,355.00       100.15400       150,231.00       0.79 %  
  5,355.21       6.615       2.857       0.04108     BBB     BAA2          
6.62500
            07/15/2011       01/21/2009       01/26/2009       06/30/2011      
                                                                   
42307T-AC-2
    1                                                                          
                          150,000.00     HEWLETT PACKARD 6.125% 3/01/14    
149,638.86       149,341.50       112.17600       168,264.00       0.88 %    
9,187.50       5.460       1.457       2.45287       A       A2          
6.12500
            03/01/2014       12/02/2008       12/05/2008       06/30/2011      
                                                                   
428236-AT-0
    1                                                                          
                          400,000.00     IBM INTL GROUP CAPITAL DTD 10/22/0    
422,522.00       435,760.00       105.86900       423,476.00       2.23 %    
20,200.00       4.770       0.551       1.27225       A+       AA3          
5.05000
            10/22/2012       09/22/2010       09/27/2010       06/30/2011      
                                                                   
44924E-AB-6
    1                                                                          
                          385,000.00     IBM CORPORATION DTD 10/15/08 7.625    
483,395.64       489,700.75       127.18300       489,654.55       2.58 %    
29,356.25       5.995       3.385       5.76063       A+       AA3          
7.62500
            10/15/2018       12/17/2010       12/22/2010       06/30/2011      
                                                                   
459200-GM-7
    1                                                                          
                          150,000.00     MCCORMICK & CO INC 5.8% 07/15/11    
150,151.91       159,247.50       100.15100       150,226.50       0.79 %    
4,688.33       5.791       2.127       0.04123       A-       A2          
5.80000
            07/15/2011       01/23/2009       01/28/2009       06/30/2011      
                                                                   
579780-AE-7
    1                                                                          
                          400,000.00     MCDONALD’S CORP DTD 10/18/07 5.800    
459,648.00       464,324.00       117.35700       469,428.00       2.47 %    
23,200.00       4.942       2.774       5.31753       A       A2          
5.80000
            10/15/2017       12/13/2010       12/16/2010       06/30/2011      
                                                                   
58013M-EB-6
    1                                                                          
                          400,000.00    
MERCK & CO INC DTD 06/25/09 5.000
    443,552.44       446,136.00       110.67700       442,708.00       2.33 %  
  20,000.00       4.518       3.461       6.65277     AA     AA3          
5.00000
            06/30/2019       12/13/2010       12/16/2010       06/30/2011      
                                                                   
589331-AN-7
    1                                                                          
                          150,000.00     METLIFE INC 5.5% 06/15/14    
151,838.29       154,720.50       110.04000       165,060.00       0.87 %    
8,250.00       4.998       1.988       2.74808       A-       A3          
5.50000
            06/15/2014       10/04/2005       10/07/2005       06/30/2011      
                                                                   
59156R-AH-1
    1                                                                          
                          150,000.00    
MICROSOFT CORP
    149,912.51       149,853.00       105.68300       158,524.50       0.83 %  
  4,425.00       2.791       0.971       2.80249     AAA   AAA        
2.95000
            06/01/2014       05/11/2009       05/14/2009       06/30/2011      
                                                                   
594918-AB-0
    1                                                                          
                          400,000.00     MORGAN STANLEY DTD 02/26/03 5.300    
421,613.16       431,416.00       105.73100       422,924.00       2.22 %    
21,200.00       5.013       1.798       1.58192       A       A2          
5.30000
            03/01/2013       09/22/2010       09/27/2010       06/30/2011      
                                                                   
617446-HR-3
    1                                                                          
                          330,000.00     MORGAN STANLEY FOR EQUITY ISSUES S    
318,998.76       318,450.00       94.65400       312,358.20       1.64 %    
1,844.17       0.827       2.092       4.17590       A       A2          
0.78281
            10/15/2015       04/11/2011       04/14/2011       06/30/2011      
                                                                   
61746S-BQ-1
    1                                                                          
                       

      Run Date: 7/11/2011   Page 4 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York
(Continued)
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   150,000.00    
NORTHN STS PWR 8% 08/28/12     156,273.70       168,456.00       108.19100      
162,286.50       0.85 %     12,000.00       7.394       0.892       1.10225    
  A       A1          
8.00000
            08/28/2012       01/22/2009       01/27/2009       06/30/2011      
                                                                   
665772-BW-8
    1                                                                          
                          300,000.00     ORACLE CORP DTD 04/09/08 4.950 04/    
319,774.48       323,925.00       107.28500       321,855.00       1.69 %    
12,952.50       4.614       0.844       1.71624       A       A1          
4.95000
            04/15/2013       02/14/2011       02/17/2011       06/30/2011      
                                                                   
68389X-AD-7
    1                                                                          
                          400,000.00     PNC FUNDING CORP DTD 06/09/09 5.40    
438,033.17       447,648.00       110.34200       441,368.00       2.32 %    
21,600.00       4.894       1.779       2.74060       A       A3          
5.40000
            06/10/2014       09/23/2010       09/28/2010       06/30/2011      
                                                                   
693476-BE-2
    1                                                                          
                          500,000.00    
PROCTER & GAMBLE CO DTD 08/10/04 5
    554,271.98       554,930.00       110.75100       553,755.00       2.91 %  
  29,000.00       5.237       5.009       12.94598     AA-     AA3          
5.80000
            08/15/2034       12/20/2010       12/23/2010       06/30/2011      
                                                                   
742718-DB-2
    1                                                                          
                          100,000.00    
PROCTER & GAMBLE CO DTD 02/06/09 4
    108,582.07       109,120.00       110.35400       110,354.00       0.58 %  
  4,700.00       4.259       3.161       6.35833     AA-     AA3          
4.70000
            02/15/2019       12/13/2010       12/16/2010       06/30/2011      
                                                                   
742718-DN-6
    1                                                                          
                          400,000.00     SBC COMMUNICATIONS DTD 11/03/04 5.    
433,304.99       438,768.00       109.89400       439,576.00       2.31 %    
20,400.00       4.641       1.905       2.94457       A-       A2          
5.10000
            09/15/2014       12/13/2010       12/16/2010       06/30/2011      
                                                                   
78387G-AP-8
    1                                                                          
                          150,000.00    
SCHERING-PLOUGH 5.30% 12/01/13
    155,466.76       159,681.00       110.57400       165,861.00       0.87 %  
  7,950.00       4.793       0.873       2.29102     AA     AA3          
5.30000
            12/01/2013       06/23/2009       06/26/2009       06/30/2011      
                                                                   
806605-AE-1
    1                                                                          
                          200,000.00    
TOYOTA MOTOR CREDIT CORP DTD 06/17
    210,425.77       212,380.00       103.93100       207,862.00       1.09 %  
  6,400.00       3.079       2.160       3.71511     AA-     AA3          
3.20000
            06/17/2015       09/22/2010       09/27/2010       06/30/2011      
                                                                   
89233P-4B-9
    1                                                                          
                          160,000.00     UNILEVER CAP CORP 3.65% 02/15/14    
159,884.76       159,788.80       106.43200       170,291.20       0.90 %    
5,840.00       3.429       1.155       2.48483       A+       A1          
3.65000
            02/15/2014       02/09/2009       02/12/2009       06/30/2011      
                                                                   
904764-AJ-6
    1                                                                          
                          150,000.00    
UNITED PARCEL SERVICE DTD 01/15/08
    168,819.33       170,224.50       113.39600       170,094.00       0.89 %  
  8,250.00       4.850       3.213       5.44155     AA-     AA3          
5.50000
            01/15/2018       12/13/2010       12/16/2010       06/30/2011      
                                                                   
911312-AH-9
    1                                                                          
                          400,000.00     US BANCORP MED TERM NOTE     401,307.83
      401,760.00       100.45300       401,812.00       2.11 %     5,500.00    
  1.369       1.166       2.15640       A+       AA3          
1.37500
            09/13/2013       09/22/2010       09/27/2010       06/30/2011      
                                                                   
91159H-GY-0
    1                                                                          
                          400,000.00    
WAL-MART STORES INC DTD 10/25/10 3
    381,056.79       380,136.00       95.13100       380,524.00       2.00 %    
13,000.00       3.416       3.877       7.87632     AA     AA2          
3.25000
            10/25/2020       12/13/2010       12/16/2010       06/30/2011      
                                                                   
931142-CZ-4
    1                                                                          
                       

      Run Date: 7/11/2011   Page 5 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York
(Continued)
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   400,000.00    
WELLS FARGO & COMPANY MED TERM NOT
    420,288.62       424,920.00       105.39100       421,564.00       2.22 %  
  15,000.00       3.558       2.028       3.04076     AA-     A1          
3.75000
            10/01/2014       09/22/2010       09/27/2010       06/30/2011      
                                                                   
94974B-ET-3
    1                                                                          
                          400,000.00    
WYETH DTD 12/16/03 6.500 02/01/203
    471,555.09       472,440.00       114.73200       458,928.00       2.41 %  
  26,000.00       5.665       5.366       12.21437     AA     A1          
6.50000
            02/01/2034       12/20/2010       12/23/2010       06/30/2011      
                                                                   
983024-AG-5
    1                                                                          
                          17,670,000.00     Total Bond — Corporate:
    18,860,131.27       19,084,163.45               19,014,650.70       45.14 %
    777,796.27       4.316       2.294       4.05118       A+       A   Bond —
Muni                                                                            
                              250,000.00    
BALTIMORE CNTY MD MET DIST-71ST IS
    281,346.84       281,875.00       112.72300       281,807.50       1.95 %  
  8,784.72       4.436       3.548       8.20153     AAA   AAA        
5.00000
            02/01/2022       04/13/2011       04/18/2011       06/30/2011      
                                                                   
059132-7D-6
    1                                                                          
                          250,000.00    
BOSTON MASS SER B
    249,992.57       249,992.50       100.90300       252,257.50       1.75 %  
  5,565.97       3.469       3.412       10.14753     AA+   AAA        
3.50000
            04/01/2024       05/09/2011       05/12/2011       06/30/2011      
                                                                   
100853-NV-8
    1                                                                          
                          100,000.00    
CLARK CNTY NV SCH 5.5% 06/15/14
    106,565.30       112,298.00       112.12200       112,122.00       0.78 %  
  5,500.00       4.905       1.309       2.75937     AA+     AA2          
5.50000
            06/15/2014       09/04/2008       09/09/2008       06/30/2011      
                                                                   
181054-K2-2
    1                                                                          
                          250,000.00    
CO DEPT TRANS REV 5% 12/15/14
    259,215.72       271,610.00       113.88500       284,712.50       1.97 %  
  12,500.00       4.390       0.912       3.21627     AA     AA2          
5.00000
            12/15/2014       12/28/2005       12/29/2005       06/30/2011      
                                                                   
196454-FL-1
    1                                                                          
                          500,000.00    
COLORADO SPRINGS COLO UTILS SER D-
    527,214.17       527,555.00       106.07200       530,360.00       3.67 %  
  26,250.00       4.949       4.804       13.29071     AA     AA2          
5.25000
            11/15/2033       12/28/2010       12/31/2010       06/30/2011      
                                                                   
196632-LS-0
    1                                                                          
                          125,000.00    
CORPUS CHRISTI TEX INDPT SCH SCH B
    133,065.48       133,155.00       109.26700       136,583.75       0.95 %  
  4,565.97       4.576       4.167       10.59607     AA     AA2          
5.00000
            08/15/2026       04/05/2011       04/08/2011       06/30/2011      
                                                                   
220147-T4-4
    1                                                                          
                          60,000.00    
DALLAS TEXAS DTD 11/01/08 5.000 02
    66,726.99       66,780.00       108.35400       65,012.40       0.45 %    
1,900.00       4.615       4.189       9.82467     AA+     AA1          
5.00000
            02/15/2025       05/10/2011       05/13/2011       06/30/2011      
                                                                   
235218-5Y-6
    1                                                                          
                          100,000.00    
DENVER CO CTY/CNTY SCH 5% 12/01/17
    103,479.69       107,664.00       110.97200       110,972.00       0.77 %  
  5,000.00       4.506       3.101       3.16201     AA-     AA2          
5.00000
            12/01/2017       09/08/2006       09/13/2006       06/30/2011      
                                                                   
249174-HD-8
    1                                                                          
                          150,000.00    
DEXTER MI CMNTY SCHS 5% 05/01/16
    159,869.85       164,877.00       113.26700       169,900.50       1.18 %  
  7,500.00       4.414       2.100       4.31453     AA+     AA2          
5.00000
            05/01/2016       09/11/2008       09/29/2008       06/30/2011      
                                                                   
252255-KE-3
    1                                                                          
                       

      Run Date: 7/11/2011   Page 6 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York
(Continued)
Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   100,000.00    
DC WTR & SWR AUTH UTIL 5% 10/01/14
    104,951.93       109,358.00       112.23800       112,238.00       0.78 %  
  5,000.00       4.455       1.155       3.00695     AA+     AA3          
5.00000
            10/01/2014       04/10/2008       04/24/2008       06/30/2011      
                                                                   
254845-DX-5
    1                                                                          
                          100,000.00     DOUGLAS CNTY COLO SCH DIST NO REF    
116,600.89       117,421.00       119.73700       119,737.00       0.83 %    
5,250.00       4.385       2.854       7.64172       N/R       AA1          
5.25000
            12/15/2020       12/13/2010       12/16/2010       06/30/2011      
                                                                   
258885-C4-2
    1                                                                          
                          150,000.00    
ELGIN ILL GO 5.5% 12/15/17
    167,173.55       171,624.00       116.12700       174,190.50       1.21 %  
  8,250.00       4.736       2.757       5.51593     AA+     AA1          
5.50000
            12/15/2017       07/23/2009       07/28/2009       06/30/2011      
                                                                   
286299-B2-7
    1                                                                          
                          110,000.00    
ENERGY NORTHWEST WASH ELEC REV REF
    126,010.71       127,129.20       117.34300       129,077.30       0.89 %  
  5,500.00       4.261       2.304       5.89191     AA   AAA        
5.00000
            07/01/2018       12/16/2010       12/21/2010       06/30/2011      
                                                                   
29270C-UJ-2
    1                                                                          
                          70,000.00    
ENERGY NORTHWEST WASH ELEC REV REF
    79,710.79       80,386.60       117.34300       82,140.10       0.57 %    
3,500.00       4.261       2.304       5.89191     AA   AAA        
5.00000
            07/01/2018       12/16/2010       12/21/2010       06/30/2011      
                                                                   
29270C-UM-5
    1                                                                          
                          185,000.00    
ENERGY NORTHWEST WASH ELEC REV REF
    212,315.89       214,209.65       118.95100       220,059.35       1.52 %  
  9,712.50       4.414       2.304       5.85579     AA   AAA        
5.25000
            07/01/2018       12/16/2010       12/21/2010       06/30/2011      
                                                                   
29270C-UN-3
    1                                                                          
                          415,000.00    
FAIRFAX VA REF
    480,463.46       480,985.00       112.32200       466,136.30       3.23 %  
  13,199.31       4.451       3.855       10.09429     AAA   AAA        
5.00000
            07/15/2025       05/09/2011       05/12/2011       06/30/2011      
                                                                   
304081-TX-0
    1                                                                          
                          100,000.00     GARFIELD CNTY CO SCH 5% 12/01/17    
106,266.05       110,662.00       115.81300       115,813.00       0.80 %    
5,000.00       4.317       2.333       4.80299       N/R       AA2          
5.00000
            12/01/2017       12/06/2006       12/14/2006       06/30/2011      
                                                                   
365653-GW-8
    1                                                                          
                          200,000.00    
GREENSBORO N C CTFS PARTN GREENSBO
    218,412.21       220,672.00       108.82700       217,654.00       1.51 %  
  8,000.00       3.676       2.350       5.11771     AA+     AA2          
4.00000
            04/01/2017       09/27/2010       09/30/2010       06/30/2011      
                                                                   
395465-DG-9
    1                                                                          
                          250,000.00    
GWINNETT CNTY GA 5% 01/01/24
    269,367.36       272,782.50       110.72900       276,822.50       1.92 %  
  12,500.00       4.516       3.907       9.22875     AA+     N/R          
5.00000
            01/01/2024       06/03/2008       06/06/2008       06/30/2011      
                                                                   
403715-BB-0
    1                                                                          
                          155,000.00    
HARRIS CNTY TEX CULTURAL ED TECO P
    176,558.25       178,256.20       117.00200       181,353.10       1.26 %  
  7,750.00       4.273       2.133       5.52475     AA     AA3          
5.00000
            11/15/2017       12/13/2010       12/16/2010       06/30/2011      
                                                                   
41401P-AG-8
    1                                                                          
                          150,000.00    
HAWAII ST GO 5% 05/01/15
    159,375.08       165,664.50       113.84000       170,760.00       1.18 %  
  7,500.00       4.392       1.290       3.51338     AA     AA2          
5.00000
            05/01/2015       08/19/2008       08/22/2008       06/30/2011      
                                                                   
419787-AG-1
    1                                                                          
                       

      Run Date: 7/11/2011   Page 7 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   250,000.00    
ILLINOIS EDL FACS 5.2% 11/01/2032
    284,050.39       286,052.50       110.94100       277,352.50       1.92 %  
  13,000.00       4.687       4.403       13.18492     AAA   AAA        
5.20000
            11/01/2032       05/19/2009       05/20/2009       06/30/2011      
                                                                   
452001-WV-8
    1                                                                          
                          400,000.00    
IN TRANS AUTH HWY 5.25% 06/01/18
    413,219.66       448,376.00       109.23800       436,952.00       3.03 %  
  21,000.00       4.806       3.723       1.84405     AA+     AA1          
5.25000
            06/01/2018       09/09/2005       09/14/2005       06/30/2011      
                                                                   
455141-KD-2
    1                                                                          
                          400,000.00    
KENTUCKY ST PPTY & BLDGS COMMN REF
    470,804.63       478,776.00       116.52800       466,112.00       3.23 %  
  21,000.00       4.505       2.388       5.36138     AA+     AA3          
5.25000
            10/01/2017       09/27/2010       09/30/2010       06/30/2011      
                                                                   
49151E-UW-1
    1                                                                          
                          100,000.00    
MSD WARREN TWP IN VIS 5% 07/10/14
    104,220.67       108,168.00       111.57000       111,570.00       0.77 %  
  5,000.00       4.481       1.104       2.78417     AA+     AA3          
5.00000
            07/10/2014       05/07/2008       06/05/2008       06/30/2011      
                                                                   
553543-CY-3
    1                                                                          
                          500,000.00    
MASSACHUSETTS ST GO 5.25% 11/01/18
    503,315.52       532,005.00       101.66800       508,340.00       3.52 %  
  21,947.92       5.164       4.975       0.33564     AA     AA1          
5.25000
            11/01/2018       06/12/2008       06/17/2008       06/30/2011      
                                                                   
575827-5S-5
    1                                                                          
                          100,000.00    
MASSACHUSETTS ST GO 5% 08/01/16
    107,444.21       111,059.00       116.94300       116,943.00       0.81 %  
  5,000.00       4.276       1.525       4.48788     AA     AA1          
5.00000
            08/01/2016       09/05/2008       09/11/2008       06/30/2011      
                                                                   
57582P-KZ-2
    1                                                                          
                          250,000.00    
MINNESOTA ST REF-VAR PURP-SER H
    290,640.50       293,890.00       118.83500       297,087.50       2.06 %  
  12,500.00       4.208       1.837       5.50214     AAA     AA1          
5.00000
            11/01/2017       12/14/2010       12/17/2010       06/30/2011      
                                                                   
604129-QK-5
    1                                                                          
                          100,000.00    
MS DEV BANK SPL OBLIG 5% 01/01/16
    104,308.44       108,124.00       112.90300       112,903.00       0.78 %  
  5,000.00       4.429       1.990       3.98823     AA-     AA3          
5.00000
            01/01/2016       09/22/2006       10/11/2006       06/30/2011      
                                                                   
60534Q-NM-9
    1                                                                          
                          115,000.00    
NM FIN AUTH ST TRANSN 5% 12/15/17
    122,081.56       125,999.75       114.98700       132,235.05       0.92 %  
  5,750.00       4.348       2.475       4.83474     AA     AA2          
5.00000
            12/15/2017       12/05/2007       12/10/2007       06/30/2011      
                                                                   
64711R-ER-3
    1                                                                          
                          100,000.00    
NEW YORK N Y CITY MUN WTR FIN REF-
    94,014.69       93,938.00       99.30800       99,308.00       0.69 %    
4,500.00       4.531       4.550       13.80065     AAA     AA1          
4.50000
            06/15/2033       12/27/2010       12/30/2010       06/30/2011      
                                                                   
64972F-BK-1
    1                                                                          
                          250,000.00    
OHIO STATE REF-COMMON SCHS-SER C
    259,604.90       259,977.50       108.35800       270,895.00       1.88 %  
  10,625.00       3.922       3.349       8.88285     AA+     AA1          
4.25000
            09/15/2022       12/14/2010       12/17/2010       06/30/2011      
                                                                   
677521-EQ-5
    1                                                                          
                          100,000.00    
OHIO ST UNIV GEN RCPTS SER D
    89,862.48       89,724.00       92.13400       92,134.00       0.64 %    
4,000.00       4.342       4.580       13.89399     AA     AA1          
4.00000
            12/01/2032       12/27/2010       12/30/2010       06/30/2011      
                                                                   
677632-NH-0
    1                                                                          
                       

      Run Date: 7/11/2011   Page 8 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   400,000.00    
OHIO ST WTR DEV AUTH REV REF-WTR P
  412,652.26       413,448.00       99.97200       399,888.00       2.77 %    
12,000.00       3.001       3.003       8.87034     AAA   AAA        
3.00000
            12/01/2021       09/27/2010       09/30/2010       06/30/2011      
                                                                   
677659-W6-7
    1                                                                          
                          125,000.00    
OKLAHOMA CITY OKLA DTD 03/01/11 4.
    131,134.11       131,225.00       106.79400       133,492.50       0.92 %  
  3,402.78       3.746       3.294       9.25585     AAA   AAA        
4.00000
            03/01/2023       04/14/2011       04/26/2011       06/30/2011      
                                                                   
678519-MF-3
    1                                                                          
                          100,000.00    
OR ST DEPT TRANSN HWY 5% 11/15/13
    102,851.93       107,909.00       110.43000       110,430.00       0.76 %  
  5,000.00       4.528       0.572       2.25655     AAA     AA1          
5.00000
            11/15/2013       09/13/2006       09/18/2006       06/30/2011      
                                                                   
68607D-GP-4
    1                                                                          
                          500,000.00    
OREGON ST ST BRD HIGHER ED-SER A
    481,515.28       481,250.00       101.21800       506,090.00       3.51 %  
  22,500.00       4.446       4.410       13.33655     AA+     AA1          
4.50000
            08/01/2032       12/22/2010       12/28/2010       06/30/2011      
                                                                   
68608K-BG-2
    1                                                                          
                          105,000.00    
PORT AUTH N Y & N J CONS-132ND SER
    105,421.00       105,426.30       102.21600       107,326.80       0.74 %  
  5,250.00       4.892       4.835       13.20500     AA-     AA2          
5.00000
            09/01/2033       12/27/2010       12/30/2010       06/30/2011      
                                                                   
733581-7Y-2
    1                                                                          
                          395,000.00    
PORT SEATTLE WASH REV SER A
    394,609.79       394,605.00       100.45300       396,789.35       2.75 %  
  19,475.69       4.977       4.966       12.95439     AA-     AA2          
5.00000
            07/01/2033       01/03/2011       01/06/2011       06/30/2011      
                                                                   
735388-8A-1
    1                                                                          
                          400,000.00    
RICHMOND VA PUB UTIL REV DTD 07/15
    406,863.09       406,944.00       101.65100       406,604.00       2.82 %  
  20,000.00       4.919       4.881       13.52995     AA+     AA2          
5.00000
            01/15/2035       12/23/2010       12/29/2010       06/30/2011      
                                                                   
765433-EN-3
    1                                                                          
                          500,000.00    
SALT LAKE CNTY UTAH SER A
    489,378.78       489,250.00       100.78100       503,905.00       3.49 %  
  12,201.39       3.473       3.427       10.66082     AAA   AAA        
3.50000
            12/15/2024       04/15/2011       04/20/2011       06/30/2011      
                                                                   
795676-NM-3
    1                                                                          
                          300,000.00    
SALT RIVER PROJ ARIZ AGRIC IMP SER
    310,918.86       311,100.00       106.67900       320,037.00       2.22 %  
  13,041.67       4.687       4.401       10.64261     AA     AA1          
5.00000
            01/01/2027       02/15/2011       02/18/2011       06/30/2011      
                                                                   
79575D-XC-9
    1                                                                          
                          200,000.00    
SALT RIVER PROJ ARIZ AGRIC IMP SER
    206,912.32       207,026.00       106.67900       213,358.00       1.48 %  
  8,583.33       4.687       4.401       10.64261     AA     AA1          
5.00000
            01/01/2027       02/16/2011       02/22/2011       06/30/2011      
                                                                   
79575D-XC-9
    2                                                                          
                          170,000.00    
SAN FRANCISCO CA GO 5% 06/15/15
    175,029.83       183,336.50       105.88500       180,004.50       1.25 %  
  8,500.00       4.722       3.398       0.94235     AA+     AA2          
5.00000
            06/15/2015       12/28/2005       12/29/2005       06/30/2011      
                                                                   
797646-EJ-1
    1                                                                          
                          350,000.00    
SEATTLE WASH BUILD AMERICA BONDS-T
    359,112.22       359,212.00       107.42200       375,977.00       2.60 %  
  12,477.89       4.543       4.210       10.59404     AAA     AA1          
4.88000
            08/01/2026       04/05/2011       04/08/2011       06/30/2011      
                                                                   
812626-B7-3
    1                                                                          
                       

      Run Date: 7/11/2011   Page 9 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   80,000.00    
SNOHOMISH CNTY WASH REF-LTD TAX-SE
    69,939.30       69,802.40       91.36800       73,094.40       0.51 %    
3,200.00       4.378       4.640       13.85679     AA     AA2          
4.00000
            12/01/2032       12/23/2010       12/29/2010       06/30/2011      
                                                                   
833085-G3-1
    1                                                                          
                          500,000.00    
SOUTH CAROLINA ST PUB SVC AUTH REF
    428,527.80       427,500.00       88.29800       441,490.00       3.06 %    
20,000.00       4.530       4.912       13.09419     AA-     AA3          
4.00000
            01/01/2032       12/22/2010       12/28/2010       06/30/2011      
                                                                   
837147-8S-9
    1                                                                          
                          500,000.00    
TENNESSEE ST SCH BD AUTH HIGHER ED
    522,297.28       522,750.00       106.83800       534,190.00       3.70 %  
  14,611.11       3.744       3.184       8.11210     AA     AA1          
4.00000
            05/01/2021       04/05/2011       04/08/2011       06/30/2011      
                                                                   
880557-6L-2
    1                                                                          
                          255,000.00    
TULSA OKLA MET UTIL AUTH UTIL DTD
    265,398.63       265,551.90       105.51400       269,060.70       1.86 %  
  7,140.00       3.791       3.422       9.23356     AA     AA1          
4.00000
            03/01/2023       04/14/2011       04/19/2011       06/30/2011      
                                                                   
899656-KT-8
    1                                                                          
                          120,000.00    
UNION CNTY N C REF-SER B
    132,920.45       133,399.20       112.74600       135,295.20       0.94 %  
  6,000.00       4.435       3.648       8.86956     AA     AA1          
5.00000
            03/01/2023       12/13/2010       12/16/2010       06/30/2011      
                                                                   
906395-M8-8
    1                                                                          
                          250,000.00    
UNIVERSITY MASS BLDG AUTH PROJREV
    233,458.90       232,857.50       95.41000       238,525.00       1.65 %    
9,875.00       4.140       4.470       8.92666       N/R       AA2          
3.95000
            11/01/2022       12/13/2010       12/16/2010       06/30/2011      
                                                                   
914440-KZ-4
    1                                                                          
                          100,000.00    
UNIVERSITY NE FACS CORP 5% 7/15/15
    104,419.54       106,370.00       114.88400       114,884.00       0.80 %  
  5,000.00       4.352       1.215       3.64106     AA     AA1          
5.00000
            07/15/2015       09/20/2006       09/23/2006       06/30/2011      
                                                                   
914638-FH-9
    1                                                                          
                          100,000.00    
UNIVERSITY N M UNIV REVS SUB LIEN-
    102,718.78       102,758.00       102.67400       102,674.00       0.71 %  
  5,000.00       4.870       4.796       12.95251     AA+     AA2          
5.00000
            06/01/2032       12/23/2010       12/29/2010       06/30/2011      
                                                                   
914692-K2-3
    1                                                                          
                          100,000.00    
UTAH TRAN AUTH SALES TAX REV REF-S
    104,548.78       104,612.00       112.44000       112,440.00       0.78 %  
  5,250.00       4.669       4.340       13.12866     AAA     AA2          
5.25000
            06/15/2032       12/27/2010       12/30/2010       06/30/2011      
                                                                   
917565-EU-3
    1                                                                          
                          120,000.00    
UTAH TRAN AUTH SALES TAX REV SER A
    116,890.27       116,846.40       101.47700       121,772.40       0.84 %  
  5,700.00       4.681       4.639       13.22241     AAA     AA2          
4.75000
            06/15/2032       12/23/2010       12/29/2010       06/30/2011      
                                                                   
917565-HL-0
    1                                                                          
                          100,000.00    
VIRGINIA BEACH VA DEV AUTH PUB REF
    112,500.22       113,064.00       116.64900       116,649.00       0.81 %  
  5,000.00       4.286       3.068       7.95612     AA+     AA2          
5.00000
            08/01/2021       12/13/2010       12/16/2010       06/30/2011      
                                                                   
92774G-FJ-9
    1                                                                          
                          25,000.00    
VIRGINIA PORT AUTH PORT FAC RE REF
    25,913.30       25,929.00       104.74700       26,186.75       0.18 %    
878.47       4.773       4.408       7.68975     AA+     AA3          
5.00000
            07/01/2021       04/13/2011       04/18/2011       06/30/2011      
                                                                   
928077-FQ-4
    1                                                                          
                       

      Run Date: 7/11/2011   Page 10 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                      Security Description                      
                                              Int/Div Rate       Maturity Date  
Book Value   Cost   Market / Unit                   Estimated Annual   Current  
Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot   Option Date  
Trade Date   Settlement Date   Pricing Date   Market Value   % of Type   Income
  Yield   YTM   Duration   Rating   Rating   420,000.00    
VIRGINIA ST PUB BLDG AUTH PUB SER
    480,219.55       483,403.20       115.48800       485,049.60       3.36 %  
  14,991.67       4.329       1.112       3.68807     AA+     AA1          
5.00000
        08/01/2015       04/11/2011       04/14/2011       06/30/2011          
                                                               
928172-MQ-5
  1                                                                            
                      225,000.00    
VIRGINIA ST PUB BLDG AUTH PUB REF-
    237,795.19       238,050.00       109.44800       246,258.00       1.71 %  
  6,575.00       3.655       2.912       8.24151     AA+     AA1          
4.00000
        08/01/2021       04/05/2011       04/08/2011       06/30/2011          
                                                               
928172-WS-0
  1                                                                            
                      500,000.00    
WASHINGTON ST VAR PURP-SER C
    518,237.52       518,490.00       104.28900       521,445.00       3.61 %  
  25,000.00       4.794       4.682       13.05353     AA+     AA1          
5.00000
        02/01/2033       12/23/2010       12/29/2010       06/30/2011          
                                                               
93974C-EL-0
  1                                                                            
                      100,000.00    
WHITLEY CNTY IN SCH 5% 07/15/2014
    104,286.57       106,870.00       111.89900       111,899.00       0.78 %  
  5,000.00       4.468       1.017       2.79958     AA+     AA3          
5.00000
        07/15/2014       05/29/2008       06/02/2008       06/30/2011          
                                                               
966412-ER-5
  1                                                                            
                      13,475,000.00    
Total Bond — Muni:
    14,084,721.98       14,260,032.30               14,436,356.55       34.27 %
    579,705.39       4.389       3.434       8.32808     AA   AA2     Bond -
Other
                                                                               
      250,000.00    
DUKE ENERGY CAROLINAS DTD 06/07/10
    252,003.14       252,072.50       103.69700       259,242.50       18.14 %  
  9,346.53       4.147       3.809       7.40585       A       A1          
4.30000
        06/15/2020       02/15/2011       02/18/2011       06/30/2011          
                                                               
26442C-AJ-3
  1                                                                            
                      195,000.00    
FLORIDA POWER & LIGHT DTD 10/10/07
    218,483.97       219,731.85       116.97700       228,105.15       15.96 %  
  9,409.56       4.745       2.624       5.39712       A       AA3          
5.55000
        11/01/2017       02/15/2011       02/18/2011       06/30/2011          
                                                               
341081-EZ-6
  1                                                                            
                      450,000.00    
GEORGIA POWER COMPANY DTD 12/15/09
    461,373.99       461,803.50       104.24700       469,111.50       32.82 %  
  16,628.13       4.077       3.659       7.04472       A       A3          
4.25000
        12/01/2019       02/15/2011       02/18/2011       06/30/2011          
                                                               
373334-JP-7
  1                                                                            
                      500,000.00    
VIRGINIA ELEC & POWER CO DTD 09/01
    456,639.46       455,515.00       94.58600       472,930.00       33.09 %  
  14,997.92       3.647       4.057       9.00863       A-       A3          
3.45000
        09/01/2022       02/15/2011       02/18/2011       06/30/2011          
                                                               
927804-FJ-8
  1                                                                            
                      1,395,000.00    
Total Bond — Other:
    1,388,500.56       1,389,122.85               1,429,389.15       3.39 %    
50,382.14       4.054       3.653       7.49707       A-       A3     Bond - US
Treasury                                                                        
              750,000.00    
US TREASURY BOND DTD 02/15/01 5.37
    868,047.37       870,165.00       117.20300       879,022.50       17.81 %  
  40,312.50       4.586       4.091       12.48667       N/R     AAA        
5.37500
        02/15/2031       12/13/2010       12/14/2010       06/30/2011          
                                                               
912810-FP-8
  1                                                                            
                   

      Run Date: 7/11/2011   Page 11 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   1,000,000.00    
US TREASURY 4.5% 2-15-2036
    1,118,934.10       1,121,250.00       103.34400       1,033,440.00      
20.94 %     45,000.00       4.354       4.279       14.73623       N/R     AAA  
     
4.50000
            02/15/2036       09/13/2010       09/14/2010       06/30/2011      
                                                                   
912810-FT-0
    1                                                                          
                          320,000.00    
US TREASURY 5% 08/15/2011
    320,139.72       324,288.00       100.62500       322,000.00       6.52 %  
  9,956.52       4.969       0.080       0.12702     AAA   AAA        
5.00000
            08/15/2011       08/07/2007       08/10/2007       06/30/2011      
                                                                   
912827-7B-2
    1                                                                          
                          20,000.00    
US TREAS NOTE 4.875% 02/15/2012
    19,999.58       19,996.00       107.13000       21,426.00       0.43 %    
975.00       4.551       (6.094 )     0.63515     AAA   AAA        
4.87500
            02/15/2012       04/13/2006       04/18/2006       06/30/2011      
                                                                   
912827-7L-0
    1                                                                          
                          200,000.00    
US TREAS NOTE 4.75% 05/15/2014
    199,594.26       199,080.00       111.32030       222,640.60       4.51 %  
  9,493.22       4.267       0.761       2.70679     AAA   AAA        
4.75000
            05/15/2014       02/05/2007       02/08/2007       06/30/2011      
                                                                   
912828-CJ-7
    1                                                                          
                          1,420,000.00    
US TREASURY NOTE 5.125% 05/15/2016
    1,436,030.38       1,492,420.00       116.21900       1,650,309.80      
33.43 %     72,723.08       4.410       1.648       4.35926       N/R     AAA  
     
5.12500
            05/15/2016       07/25/2006       07/28/2006       06/30/2011      
                                                                   
912828-FF-2
    1                                                                          
                          250,000.00    
US TREASURY NOTE DTD 05/15/08 3.87
    268,504.15       269,843.75       109.53900       273,847.50       5.55 %  
  9,680.59       3.538       2.363       6.04528       N/R     AAA        
3.87500
            05/15/2018       12/13/2010       12/14/2010       06/30/2011      
                                                                   
912828-HZ-6
    1                                                                          
                          500,000.00    
US TREASURY NOTE DTD 12/31/09 3.25
    532,090.17       532,900.00       106.68000       533,400.00       10.81 %  
  10,459.01       3.046       1.963       5.04750       N/R     AAA        
3.25000
            12/31/2016       05/09/2011       05/10/2011       06/30/2011      
                                                                   
912828-MD-9
    1                                                                          
                          4,460,000.00    
Total Bond — US Treasury:
    4,763,339.73       4,829,942.75               4,936,086.40       11.72 %    
198,599.92       4.265       2.532       7.78029     AAA   AAA   C1 MMMF
                                                                               
          0.00    
BlackRock Temp Fund
    0.00       0.00       1.00000       0.00       0.00 %     0.00       0.000  
    0.000       N/A     UN   UN        
0.00000
                    06/30/2010       06/30/2010       06/30/2010                
                                                         
09248U-61-9
    1                                                                          
                          0.00    
Wells Fargo Bank
    0.00       0.00       1.00000       0.00       0.00 %     0.00       0.000  
    0.000       N/A     UN   UN        
0.00000
                    04/30/2010       04/30/2010       04/30/2010                
                                                         
949917-39-7
    1                                                                          
                          0.00    
WELLS FARGO ADVANTAGE HERTIAGE MMF
    0.00       0.00       1.00000       0.00       0.00 %     0.00       0.000  
    0.000       N/A     UN   UN        
0.00000
                    11/09/2009       11/09/2009       11/09/2009                
                                                         
VP7000-22-8
    1                                                                          
                          0.00    
WELLS FARGO ADVANTAGE HERTIAGE MMF
    0.00       0.00       1.00000       0.00       0.00 %     0.00       0.000  
    0.000       N/A     UN   UN        
0.00000
                    02/01/2010       02/01/2010       11/09/2009                
                                                         
VP7000-22-8
    2                                                                          
                       

      Run Date: 7/11/2011   Page 12 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                      Security Description                      
                                              Int/Div Rate       Maturity Date  
Book Value   Cost   Market / Unit                   Estimated Annual   Current  
Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot   Option Date  
Trade Date   Settlement Date   Pricing Date   Market Value   % of Type   Income
  Yield   YTM   Duration   Rating   Rating   0.00    
WELLS FARGO ADVANTAGE HERTIAGE MMF
    0.00       0.00       1.00000       0.00       0.00 %     0.00       0.000  
    0.000       N/A     UN   UN        
0.00000
                02/28/2010       02/28/2010       11/09/2009                    
                                                     
VP7000-22-8
  3                                                                            
                      0.00    
Total C1 MMMF:
    0.00       0.00               0.00       0.00 %     0.00       0.000      
0.000       0.00000     AAA   AAA   Other MMF
                                                                               
      0.00    
WELLS FARGO ADVANTAGE MMF 3279
    0.00       0.00       1.00000       0.00       0.00 %     0.00       0.000  
    0.000       N/A     UN   UN        
0.00000
                08/04/2009       08/04/2009       08/04/2009                    
                                                     
VP3000-01-6
  1                                                                            
                      0.00    
Total Other MMF:
    0.00       0.00               0.00       0.00 %     0.00       0.000      
0.000       0.00000     AAA   AAA   US Sponsored Agency                        
                                                              300,000.00    
FHLB NOTE 5.25% 06/18/14
    309,333.60       317,908.20       112.70700       338,121.00       14.65 %  
  15,750.00       4.658       0.900       2.78151     AAA   AAA        
5.25000
        06/18/2014       06/02/2008       06/03/2008       06/30/2011          
                                                               
3133X7-FK-5
  1                                                                            
                      150,000.00    
FHLB NOTE 5.25% 06/18/14
    154,292.79       157,993.35       112.70700       169,060.50       7.32 %  
  7,875.00       4.658       0.900       2.78151     AAA   AAA        
5.25000
        06/18/2014       08/12/2008       08/13/2008       06/30/2011          
                                                               
3133X7-FK-5
  2                                                                            
                      250,000.00    
FHLB NOTE 5.375% 05/18/16
    248,866.61       247,986.00       115.99000       289,975.00       12.56 %  
  13,437.50       4.634       1.928       4.33967     AAA   AAA        
5.37500
        05/18/2016       07/20/2006       07/21/2006       06/30/2011          
                                                               
3133XF-JF-4
  1                                                                            
                      200,000.00    
FNMA NOTE 5.25% 08/01/12
    201,423.96       205,110.00       105.19800       210,396.00       9.12 %  
  10,500.00       4.991       0.447       1.04714       A       AA2          
5.25000
        08/01/2012       06/02/2008       06/03/2008       06/30/2011          
                                                               
31359M-NU-3
  1                                                                            
                      300,000.00    
FNMA NOTE 5.25% 08/01/12
    302,135.95       305,664.05       105.19800       315,594.00       13.67 %  
  15,750.00       4.991       0.447       1.04714       A       AA2          
5.25000
        08/01/2012       08/01/2009       08/01/2009       06/30/2011          
                                                               
31359M-NU-3
  2                                                                            
                      200,000.00    
FNMA NOTE 5.25% 08/01/12
    201,423.96       203,425.97       105.19800       210,396.00       9.12 %  
  10,500.00       4.991       0.447       1.04714       A       AA2          
5.25000
        08/01/2012       11/18/2009       11/18/2009       06/30/2011          
                                                               
31359M-NU-3
  3                                                                            
                      120,000.00    
FHLMC NOTE 5% 04/18/17
    118,044.44       117,026.88       115.35000       138,420.00       6.00 %  
  6,000.00       4.335       2.202       5.14330     AAA   AAA        
5.00000
        04/18/2017       08/06/2007       08/07/2007       05/31/2011          
                                                               
3137EA-AS-8
  1                                                                            
                   

      Run Date: 7/11/2011   Page 13 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



     
National Title Insurance Company Of New York

(Continued)

Holdings as of June 30, 2011 Accounting Date

                                                                               
                                          Security Description                  
                                                      Int/Div Rate          
Maturity Date   Book Value   Cost   Market / Unit                   Estimated
Annual   Current   Market   Modified   S&P   Moodys Par or Shares   Cusip   Lot
  Option Date   Trade Date   Settlement Date   Pricing Date   Market Value   %
of Type   Income   Yield   YTM   Duration   Rating   Rating   600,000.00    
FNMA NOTE 4.75% 11/19/12
    607,169.93       621,827.40       106.01600       636,096.00       27.56 %  
  28,500.00       4.480       0.393       1.35010     AAA   AAA        
4.75000
            11/19/2012       06/02/2008       06/03/2008       06/30/2011      
                                                                   
31398A-HZ-8
    1                                                                          
                          2,120,000.00    
Total US Sponsored Agency:
    2,142,691.24       2,176,941.85               2,308,058.50       5.48 %    
108,312.50       4.693       0.823       2.17107     AA   AA1        
 
          Total Portfolio:     41,239,384.78       41,740,203.20              
42,124,541.30       100.00 %     1,714,796.22       4.347       2.678      
5.96779     AA-   AA3

      Run Date: 7/11/2011   Page 14 Time: 2:44:22PM    

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.03
EXISTING INDEBTEDNESS

1.   Lease documentation related to the leasing of aircraft (including engines
and spare and other related parts) by Lender Processing Services, Inc. existing
on the Effective Date or entered into upon the replacement or substitution of
such aircraft including but not limited to that certain Assignment and Fourth
Amendment to Lease and Assumption Agreement for Aircraft Lease (S/N 258568)
between Fidelity National Information Services, Inc. and Lender Processing
Services, Inc.

2.   Earn-out obligations as set forth on Schedule 7.02.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.07
TRANSACTIONS WITH AFFILIATES
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.08
EXISTING RESTRICTIONS
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 10.02
ADDRESSES FOR NOTICES
ADMINISTRATIVE AGENT’S OFFICE; CERTAIN ADDRESSES FOR NOTICES
Administrative Agent, Swing Line Lender and L/C Issuer

     
Administrative Contact:
  Administrative Contact (copy):
 
   
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
  383 Madison Avenue, Floor 24
Houston, Texas 77002-6925
  New York, NY 10179
Attention: Shannon Handcox
  Attention: Tina Ruyter
Tel: 713-427-6103
  Tel: 212-270-4676
Fax: 713-750-2878
  Fax: 212-270-5127
Email: Shannon.L.Handcox@jpmorgan.com
  Email: Tina.Ruyter@jpmorgan.com
Additional Email:
   
covenant.compliance@jpmchase.com
   
 
   
Swing Line Lender:
  L/C Issuer:
 
   
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.
1111 Fannin Street, Floor 10
  1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
  Houston, Texas 77002-6925
Attention: Shannon Handcox
  Attention: Shannon Handcox
Tel: 713-427-6103
  Tel: 713-427-6103
Fax: 713-750-2878
  Fax: 713-750-2878
Email: Shannon.L.Handcox@jpmorgan.com
  Email: Shannon.L.Handcox@jpmorgan.com

 
Account No: 9008113381H2680
ABA#: 021000021

 



--------------------------------------------------------------------------------



 



BORROWER

     
 
  Copy:
 
   
Lender Processing Services, Inc.
  Lender Processing Services, Inc.
601 Riverside Avenue
  601 Riverside Avenue
Jacksonville, Florida 32204
  Jacksonville, Florida 32204
Attention: Todd C. Johnson, EVP & General Counsel
  Attention: Jennifer F. Alvarado, SVP & Treasurer
Tel: 904-854-8547
  Tel: 904-854-3948
Fax: 904-357-1036
  E-Mail: jenny.alvarado@lpsvcs.com
E-Mail: todd.johnson@lpsvcs.com
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF COMMITTED LOAN NOTICE
Date: ___________, _____
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
August 18, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Lender Processing Services, Inc., a Delaware corporation (the “Borrower”),
each lender party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
     The Borrower hereby requests (select one):
     ¨ A Borrowing of Committed Loans          ¨ A conversion or continuation of
Loans

  1.   On __________________________ (a Business Day).     2.   In the amount of
_______________________.     3.   Comprised of         __Revolver     __Term
Loan A     __Term Loan B         ___Eurocurrency (LIBOR)     ___Base Rate     4.
  For Eurodollar Rate Loans: with an Interest Period [ending August 31, 2011][of
______ [month[s]][week[s]].

     In cases of Revolver borrowings, the Borrowing requested herein complies
with the proviso to the first sentence of Section 2.01(c) of the Agreement.

A-1



--------------------------------------------------------------------------------



 



            LENDER PROCESSING SERVICES, INC.
      By:           Name:           Title:        

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF SWING LINE LOAN NOTICE
Date: ___________, _____

To:   [ATTN: ___________]
JPMorgan Chase Bank, N.A., as Swing Line Lender and Administrative Agent

Ladies and Gentlemen:
     Reference is made to the Amended and Restated Credit Agreement dated as of
August 18, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Lender Processing Services, Inc., a Delaware corporation (the “Borrower”),
each lender party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
     The Borrower hereby requests a Swing Line Loan:

  1.   On _________________________ (a Business Day).     2.   Borrowing
$________________________         OR Repayment in the amount of:
$_________________________

          Date of Borrowing   Repayment Amount $   Amount $ Remaining          
                                       

  3.   The aggregate principal balance of Swing Line Loans outstanding (after
giving effect to advance request hereunder) is $________________________ (after
giving effect to all repayment of the Swing Line Loans being made on such date).

B-1



--------------------------------------------------------------------------------



 



     The Swing Line Borrowing requested herein complies with the requirements of
the provisos to the first sentence of Section 2.04(a) of the Agreement.

            LENDER PROCESSING SERVICES, INC.
      By:           Name:           Title:        

B-2



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF TERM A NOTE
___________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to _____________________ or its registered assigns (the “Term A Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Term A Loan made by the Term A Lender
to the Borrower under that certain Amended and Restated Credit Agreement dated
as of August 18, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Lender Processing Services, Inc., a Delaware corporation, each lender
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
     The Borrower promises to pay interest on the aggregate unpaid principal
amount of each Term A Loan made by the Term A Lender to the Borrower under the
Agreement from the date of such Term A Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Term A Lender in Dollars in immediately available funds.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
     This Term A Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A Note is also entitled
to the benefits of the Subsidiary Guaranty and is secured by the Collateral.
Upon the occurrence and during the continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term A Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Term A Loans made by the Term A Lender shall
be evidenced by one or more loan accounts or records maintained by the Term A
Lender in the ordinary course of business. The Term A Lender may also attach
schedules to this Term A Note and endorse thereon the date, amount and maturity
of its Term A Loans and payments with respect thereto.

C-1-1



--------------------------------------------------------------------------------



 



     The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term A Note.
     THIS TERM A NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            LENDER PROCESSING SERVICES, INC.
      By:           Name:           Title:        

C-1-2



--------------------------------------------------------------------------------



 



TERM A LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding             Type of     Amount of     End of    
Principal or     Principal             Term A     Term A     Interest    
Interest Paid     Balance This     Notation   Date   Loan Made     Loan Made    
Period     This Date     Date     Made By    
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

C-1-3



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF TERM B NOTE
___________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to _____________________ or registered assigns (the “Term B Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
aggregate unpaid principal amount of each Term B Loan made by the Term B Lender
the Borrower under that certain Amended and Restated Credit Agreement dated as
of August 18, 2011 (as amended, restated, amended and restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Lender Processing Services, Inc., a Delaware corporation, each lender
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer.
     The Borrower promises to pay interest on the aggregate unpaid principal
amount of each Term B Loan made by the Term B Lender to the Borrower under the
Agreement from the date of such Term B Loan until such principal amount is paid
in full, at such interest rates and at such times as provided in the Agreement.
All payments of principal and interest shall be made to the Administrative Agent
for the account of the Term B Lender in Dollars in immediately available funds.
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Agreement.
     This Term B Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term B Note is also entitled
to the benefits of the Subsidiary Guaranty and is secured by the Collateral.
Upon the occurrence and during the continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Term B Note shall become, or may be declared to be, immediately due and payable
all as provided in the Agreement. Term B Loans made by the Term B Lender shall
be evidenced by one or more loan accounts or records maintained by the Term B
Lender in the ordinary course of business. The Term B Lender may also attach
schedules to this Term B Note and endorse thereon the date, amount and maturity
of its Term B Loans and payments with respect thereto.
     The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Term B Note.

C-2-1



--------------------------------------------------------------------------------



 



     THIS TERM B NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

            LENDER PROCESSING SERVICES, INC.
      By:           Name:           Title:        

C-2-2



--------------------------------------------------------------------------------



 



TERM B LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding             Type of     Amount of     End of    
Principal or     Principal             Term B     Term B     Interest    
Interest Paid     Balance This     Notation   Date   Loan Made     Loan Made    
Period     This Date     Date     Made By    
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

C-2-3



--------------------------------------------------------------------------------



 



EXHIBIT C-3
FORM OF REVOLVING CREDIT NOTE
___________
     FOR VALUE RECEIVED, the undersigned (the “Borrower”), hereby promises to
pay to _____________________ or registered assigns (the “Revolving Credit
Lender”), in accordance with the provisions of the Agreement (as hereinafter
defined), the aggregate unpaid principal amount of each Revolving Credit Loan
made by the Revolving Credit Lender from time to time to the Borrower under that
certain Amended and Restated Credit Agreement dated as of August 18, 2011 (as
amended, restated, amended and restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement”; the terms defined
therein being used herein as therein defined), among Lender Processing Services,
Inc., a Delaware corporation, each lender party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer.
     The Borrower promises to pay interest on the aggregate unpaid principal
amount of each Revolving Credit Loan made from time to time by the Revolving
Credit Lender to the Borrower under the Agreement from the date of such
Revolving Credit Loan until such principal amount is paid in full, at such
interest rates and at such times as provided in the Agreement. All payments of
principal and interest shall be made to the Administrative Agent (or, in the
case of Swing Line Loans, to the Swing Line Lender) for the account of the
Revolving Credit Lender in Dollars and in immediately available funds. If any
amount is not paid in full when due hereunder, such unpaid amount shall bear
interest, to be paid upon demand, from the due date thereof until the date of
actual payment (and before as well as after judgment) computed at the per annum
rate set forth in the Agreement.
     This Revolving Credit Note is one of the Revolving Credit Notes referred to
in the Agreement, is entitled to the benefits thereof and may be prepaid in
whole or in part subject to the terms and conditions provided therein. This
Revolving Credit Note is also entitled to the benefits of the Subsidiary
Guaranty and is secured by the Collateral. Upon the occurrence and during the
continuation of one or more of the Events of Default specified in the Agreement,
all amounts then remaining unpaid on this Revolving Credit Note shall become, or
may be declared to be, immediately due and payable all as provided in the
Agreement. Revolving Credit Loans made by the Revolving Credit Lender shall be
evidenced by one or more loan accounts or records maintained by the Revolving
Credit Lender in the ordinary course of business. The Revolving Credit Lender
may also attach schedules to this Revolving Credit Note and endorse thereon the
date,

C-3-1



--------------------------------------------------------------------------------



 



amount and maturity of its Revolving Credit Loans and payments with respect
thereto.
     The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non-payment of this Revolving Credit Note.
     THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK.

            LENDER PROCESSING SERVICES, INC.
      By:           Name:           Title:      

C-3-2



--------------------------------------------------------------------------------



 



         

LOANS AND PAYMENTS WITH RESPECT THERETO

                                                                             
Amount of     Outstanding                             End of     Principal or  
  Principal             Type of     Amount of     Interest     Interest Paid    
Balance This     Notation   Date   Loan Made     Loan Made     Period     This
Date     Date     Made By    
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   
 
                                               
 
                                   

C-3-3



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF COMPLIANCE CERTIFICATE
Financial Statement Date: _______, ____
To: JPMorgan Chase Bank, N.A., as Administrative Agent
Ladies and Gentlemen:
     Reference is made to that certain Amended and Restated Credit Agreement
dated as of August 18, 2011 (as amended, restated, amended and restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among Lender Processing Services, Inc., a Delaware corporation (the “Borrower”),
each lender party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer.
     The undersigned Responsible Officer of the Borrower hereby certifies as of
the date hereof that he/she is the _________________ of the Borrower, and that,
as such, he/she is authorized to execute and deliver this Compliance Certificate
to the Administrative Agent on the behalf of the Borrower and its Restricted
Subsidiaries, and hereby certifies on behalf of the Borrower that:
     [Use following paragraph 1 for fiscal year-end financial statements]
     1. Attached hereto as Schedule 1 are the year-end audited financial
statements required by Section 6.01(a) of the Agreement for the fiscal year of
the Borrower and its Subsidiaries ended as of the above date, together with the
report and opinion of the independent certified public accountant required by
such Section.
     [Use following paragraph 1 for fiscal quarter financial statements]
     1. Attached hereto as Schedule 1 are the unaudited financial statements
required by Section 6.01(b) of the Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such financial statements fairly present in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.
     2. To the knowledge of the undersigned Responsible Officer, the Borrower
has caused to be made, a review of the activities of the Borrower and its
Restricted Subsidiaries in regard to the matters relevant to this Compliance
Certificate during such fiscal period and has required that the results thereof
be reported to the undersigned Responsible Officer.

D-1



--------------------------------------------------------------------------------



 



[select one:]
     [To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, no Default has occurred during such
fiscal period and is continuing on the Financial Statement Date.]
—or—
     [To the knowledge of the undersigned Responsible Officer after taking into
account the review reports described above, the following is a list of each
Default (and its nature and status) that has occurred during such fiscal period
and is continuing on the Financial Statement Date:]
     3. The financial covenant analyses and information set forth on Schedule 2
attached hereto are delivered in compliance with Section 6.02(b).
     4. Attached hereto as Schedule 3 are (a) a report identifying all Material
Real Property disposed of by any Loan Party or any of its Restricted
Subsidiaries since the delivery of the last supplements and a list and
description of all Material Real Property acquired since the delivery of the
last supplements (including the street address (if available), county or other
relevant jurisdiction, state and the record owner), (b) a description of all
events, conditions or circumstances during the fiscal quarter ended as of the
above date requiring a mandatory prepayment under Section 2.05(b) of the
Agreement (excluding any event regarding which the Borrower has notified the
Administrative Agent that the Borrower intends to reinvest the Net Cash Proceeds
thereof, provided that either such reinvestment has been made or the time
permitted for such reinvestment has not expired during such period) and (c) a
list of each Subsidiary that is a Regulated Subsidiary as of the date of
delivery of this Compliance Certificate that was not identified as such either
in Schedule 5.10 to the Agreement or in any Compliance Certificate previously
delivered pursuant to Section 6.02(f) of the Agreement, in each case as required
by Section 6.02(f) of the Agreement.
     [Include the following paragraph 5 if proceeds of Dispositions of assets
other than Excluded Dispositions and Casualty Events were deducted from Excess
Cash Flow during the relevant period.]
     5. The following sum was deducted from Excess Cash Flow for the fiscal year
ending on the Financial Statement Date pursuant to clause (b)(vi) of the
definition of “Excess Cash Flow”: $_______.

D-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Responsible Officer has executed this
Certificate on behalf of the Borrower as of _______________.

            LENDER PROCESSING SERVICES, INC.
      By:           Name:           Title:        

D-3



--------------------------------------------------------------------------------



 



SCHEDULE 1
to the Compliance Certificate
[Audited or unaudited financial statements required by Section 6.01(a) or (b) of
the Agreement]

1



--------------------------------------------------------------------------------



 



SCHEDULE 2
to the Compliance Certificate
($ in 000’s)
For the Quarter/Year ended _______________ (“Financial Statement Date”)
“Subject Period” means the four consecutive fiscal quarters ending on the
Financial Statement Date.
All Section references refer to the Agreement.

         
I. Section 7.09 (a)—Leverage Ratio1
       
 
       
A. Consolidated EBITDA of the Borrower and its Restricted Subsidiaries
       
 
       
1. Consolidated Net Income:
  $    
 
     
 
       
2. The sum of the amount which, in the determination of Consolidated Net Income
for such period, was deducted for, without duplication:
       
(i)   total interest expense:
  $    
 
     
(ii)   income, franchise and similar taxes:
  $    
 
     
(iii)  depreciation and amortization expense (including amortization of
intangibles, goodwill and organization costs):
  $    
 
     
(iv)  letter of credit fees:
  $    
 
     
(v)   non-cash expenses resulting from any employee benefit or management
compensation plan or the grant of stock and stock options to employees pursuant
to a written plan or agreement or the treatment of such options under variable
plan accounting:
  $    
 
     
(vi)  extraordinary charges:
  $    
 
     
(vii)  non-cash amortization (or write offs) of financing costs (including debt
discount, debt issuance costs and commissions and other fees associated with
Indebtedness, including the Loans):
  $    
 
     
(viii) cash expenses incurred in connection with the Transaction or, to the
extent permitted under the Agreement, any Investment permitted under
Section 7.02 (including any Permitted Acquisition), Equity Issuance or Debt
Issuance (in each case, whether or not consummated):
  $    
 
     

 

1   Calculated as of the end of any fiscal quarter of the Borrower (beginning
with the fiscal quarter ending September 30, 2011) for the Subject Period.

2



--------------------------------------------------------------------------------



 



         
(ix)  losses realized upon the Disposition of property or assets outside of the
ordinary course of business:
  $    
 
     
(x)   to the extent actually reimbursed, expenses incurred to the extent covered
by indemnification provisions in any agreement in connection with a Permitted
Acquisition:
  $    
 
     
(xi)   to the extent covered by insurance, expenses with respect to liability or
casualty events or business interruption:
  $    
 
     
(xii)   non-cash purchase accounting adjustment and any non-cash write-up,
write-down or write-off with respect to re-valuing assets and liabilities in
connection with any Investment permitted under Section 7.02 (including any
Permitted Acquisition):
  $    
 
     
(xiii)   non-cash losses from Joint Ventures and non-cash minority interest
reductions:
  $    
 
     
(xiv)  fees and expenses in connection with exchanges or refinancings permitted
by Section 7.10:
  $    
 
     
(xv)   (A) non-cash, non-recurring charges with respect to employee severance,
(B) other non-cash, non-recurring charges so long as such charges described in
this clause (B) do not result in a cash charge in a future period (except as
permitted in clause (C) below) and (C) non-recurring charges other than those
referred to in clauses (A) and (B) so long as such charges described in this
clause (C) do not exceed $35,000,000 during any fiscal year:
  $    
 
     
(xvi)  other expenses or charges reducing Consolidated Net Income which do not
represent a cash item in such period or any future period:
  $    
 
     
Total
  $    
 
     
 
       
3. The sum of the amount which, in the determination of Consolidated Net Income,
has been included for:
       
(i)   non-cash gains (other than with respect to cash actually received) and
extraordinary gains:
  $    
 
     
(ii)   gains realized upon the Disposition of property outside of the ordinary
course of business:
  $    
 
     
Total
  $    
 
     

3



--------------------------------------------------------------------------------



 



         
4. An amount which, in the determination of Consolidated Net Income, has been
reflected for unrealized losses/gains in respect of Swap Contracts:
  $    
 
     
 
       
5. Consolidated EBITDA (Line I.A.1 + Total for I.A.2 — Total for I.A.3 (+/-)
Line I.A.4)
  $    
 
     
 
       
B. Total Indebtedness of the Borrower and its Restricted Subsidiaries at the
Financial Statement Date
       
 
       
1. The aggregate Outstanding Amount of all Loans, the aggregate undrawn amount
of all outstanding trade Letters of Credit and all Unreimbursed Amounts:
  $    
 
     
 
       
2. The sum of the following other Indebtedness of the Borrower and its
Restricted Subsidiaries, in each case other than Specified Non-Recourse
Indebtedness:2
       
 
       
(i)   all obligations for borrowed money and all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments or agreements:
  $    
 
     
(ii)   the maximum available amount of all letters of credit (including standby
and commercial) and bankers’ acceptances, in each case solely to the extent
drawn and unreimbursed:
  $    
 
     
(iii)   all obligations to pay the deferred purchase price of property or
services (other than (i) trade accounts payable in the ordinary course of
business, (ii) any earn-out obligation until such obligation appears in the
liabilities section of the balance sheet, and (iii) any earn-out obligation that
appears in the liabilities section of the balance sheet, to the extent
(A) indemnified for the payment thereof by a solvent Person reasonably
acceptable to the Administrative Agent or (B) amounts to be applied to the
payment therefor are in escrow):
  $    
 
     

 

2   Item 2 shall include the Indebtedness of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or any of its Subsidiaries is a general partner
or a joint venturer, unless such Indebtedness is non-recourse to such Person.

4



--------------------------------------------------------------------------------



 



         
(iv)   indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse (the amount for purposes of this Item (iv) shall be deemed
to be equal to the lesser of (x) the aggregate unpaid amount of such
indebtedness and (y) the fair market value of the property encumbered thereby as
determined by such Person in good faith):
  $    
 
     
(v)   all Attributable Indebtedness:
  $    
 
     
(vi)   all indebtedness or similar financing obligations under any
Securitization Financing:
  $    
 
     
(vii)  all Guarantees of the Borrower and its Restricted Subsidiaries of any of
items (i) through (vi):
  $    
 
     
Subtotal:
  $    
 
     
 
       
3. Total Indebtedness (Item 1 + Subtotal for Item 2):3
  $    
 
     
 
       
Leverage Ratio (Line I.B.3 ÷ Line I.A.5)
    __: 1.00  

Maximum permitted:

      Period Ending Date   Leverage Ratio
September 30, 2011 through June 30, 2013
  3.25:1.00
September 30, 2013 through June 30, 2014
  3.00:1.00
September 30, 2014 and thereafter
  2.75:1.00

 

3   To be reduced, in the case of any Indebtedness of a Majority-Owned
Subsidiary, by an amount directly proportional to the amount (if any) by which
Consolidated EBITDA determined pursuant to Section I.A. above was reduced
(including through the calculation of Consolidated Net Income) by the
elimination of a minority interest in such Majority-Owned Subsidiary owned by a
Person other than a Consolidated Company.

5



--------------------------------------------------------------------------------



 



         
II. Section 7.09 (b)—Interest Coverage Ratio4
       
 
       
A. Consolidated EBITDA of the Borrower and its Restricted Subsidiaries (Line
I.A.5 above):
  $    
 
     
 
       
B. Consolidated Interest Charges of the Borrower and its Restricted Subsidiaries
for the Subject Period, which is the amount payable with respect to:
       
 
       
1. total interest expense payable in cash plus pay-in-kind interest in respect
of Indebtedness (other than Specified Non-Recourse Indebtedness) for borrowed
money and all obligations evidenced by bonds, debentures, notes, loan agreements
or other similar instruments or agreements (including the interest component
under Capitalized Leases, but excluding, to the extent included in interest
expense, (i) fees and expenses associated with the consummation of the
Transaction, (ii) annual agency fees paid to the Administrative Agent,
(iii) costs associated with obtaining Swap Contracts, (iv) fees and expenses
associated with any Investment permitted under Section 7.02, Equity Issuance or
Debt Issuance (whether or not consummated) and (v) amortization of deferred
financing costs):
  $    
 
     
 
       
2. interest income earned by the Borrower and its Restricted Subsidiaries:
  $    
 
     
Consolidated Interest Charges Total (Line II.B.1 — Line II.B.2)
       
 
     
 
       
Interest Coverage Ratio (Line II.A.5 ÷ Line II.B)
    __:1.00  
 
     

     Minimum required:

      Period Ending Date   Interest Coverage Ratio
September 30, 2011 and thereafter
  3.00:1.00

 

4   Calculated as of the end of any fiscal quarter (beginning with the fiscal
quarter ending September 30, 2011) of the Borrower for the four fiscal quarters
ending on such date.

6



--------------------------------------------------------------------------------



 



         
III. Excess Cash Flow5
       
 
       
A. The sum, without duplication, of:
       
(i)   Consolidated Net Income:
  $    
 
     
(ii)   the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income:
  $    
 
     
(iii)  decreases in Working Capital for such fiscal year:
  $    
 
     
(iv)   the aggregate net amount of non-cash loss on the disposition of property
by the Borrower and its Subsidiaries during such fiscal year (other than sales
of inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income:
  $    
 
     
Total
  $    
 
     
 
       
B. The sum, without duplication, of:
       
(i)   the amount of all non-cash credits included in arriving at such
Consolidated Net Income:
  $    
 
     
(ii)  Capital Expenditures and Permitted Acquisitions (including any earnout or
other payments made with respect to such Permitted Acquisitions) made in cash to
the extent not financed with (x) the proceeds of long-term Indebtedness (other
than the Obligations) or (y) the proceeds of asset Dispositions and Casualty
Events referred to in clause (vi) below for such fiscal year or any prior fiscal
year:
  $    
 
     
(iii)  the aggregate amount of all regularly scheduled principal payments of
Indebtedness (including the Term Loans and Capitalized Leases) of the Borrower
and its Subsidiaries made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder):
  $    
 
     
(iv)  increases in Working Capital for such fiscal year:
  $    
 
     

 

5   Calculated only as of the end of any fiscal year of the Borrower for the
four fiscal quarters ending on such date (for purposes of Section 2.05(b),
beginning with the fiscal year ending December 31, 2012 and for purposes of the
calculation of Available Amount, beginning with the fiscal year ending
December 31, 2011 with the calculations for the fiscal year ending December 31,
2011 being made for the period starting with the Effective Date and ending on
December 31, 2011).

7



--------------------------------------------------------------------------------



 



         
(v)   the aggregate net amount of non-cash gain on the disposition of property
by the Borrower and its Subsidiaries during such fiscal year (other than sales
of inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income:
  $    
 
     
(vi)   proceeds of all Dispositions of assets other than Excluded Dispositions
and all Casualty Events, in each case to the extent received in such fiscal year
and to the extent included in arriving at such Consolidated Net Income:
  $    
 
     
(vii)  proceeds received by the Restricted Companies from insurance claims
(including, without limitation, with respect to casualty events, business
interruption or product recalls) which reimburse prior business expenses, to the
extent included in arriving at such Consolidated Net Income:
  $    
 
     
(viii)  cash payments made in satisfaction of non-current liabilities (other
than (A) payments in respect of Indebtedness under the Agreement or (B)
regularly scheduled principal payments of any other Indebtedness):
  $    
 
     
(ix)   cash fees and expenses incurred in connection with any Investment
permitted under Section 7.02, Equity Issuance or Debt Issuance (whether or not
consummated):
  $    
 
     
(x)   cash indemnity payments received pursuant to indemnification provisions in
any agreement in connection with any Permitted Acquisition or any other
Investment permitted under the Agreement:
  $    
 
     
(xi)   increases in the regulatory capital of each Regulated Subsidiary, which
shall be calculated by reference to the increase in the minimum statutory
capital and surplus of such Regulated Subsidiary during such fiscal period times
110%:
  $    
 
     
Total
  $    
 
     
 
       
C. Excess Cash Flow (Total for III.A — Total for III.B)
  $    
 
     

8



--------------------------------------------------------------------------------



 



         
IV. Available Amount6
         
A. 50% of Consolidated Net Income determined on a cumulative basis for all
fiscal quarters beginning with the fiscal quarter ending on September 30, 2011
and ending most recently prior to the date of determination for which financial
statements have been delivered pursuant to Section 6.01(a) or(b) (or, if such
Consolidated Net Income is negative, minus 100% of the absolute value of such
Consolidated Net Income for such period) 7
  $    
 
     
B. 100% of the Net Cash Proceeds received by the Borrower following the
Effective Date from the issuance of Qualified Equity Interests (except to the
extent such proceeds have been applied pursuant to Section 7.06(g)):
  $    
 
     
C. Usage of Available Amount
       
 
     
(i)   the aggregate amount of any investments outstanding at such time pursuant
to Section 7.02(t);
       
 
     
(ii)   the aggregate amount of Restricted Payments made prior to such time
pursuant to Section 7.06(i)(ii)(y)
       
 
     
Total (Line IV.C(i) + Line IV.C(ii))
  $    
 
     
 
       
D. Available Amount (Line IV.A + Line IV.B — Total for IV.C)
  $    
 
     

 

6   Calculated as of the end of any fiscal quarter of the Borrower (beginning
with the fiscal quarter ending September 30, 2011) for the Subject Period.   7  
If Consolidated Net Income for the Subject Period is negative, include $0.00 in
this Line IV.A(i).

9



--------------------------------------------------------------------------------



 



SCHEDULE 3
to the Compliance Certificate
(Items required by Section 6.02(f) of the Agreement)
(a) Material Real Property:
(b) Mandatory Prepayment Events:
(c) Regulated Subsidiaries:

10



--------------------------------------------------------------------------------



 



EXHIBIT E
ASSIGNMENT AND ASSUMPTION
     This Assignment and Assumption (this “Assignment and Assumption”) is dated
as of the Effective Date set forth below and is entered into by and between
[Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.
     For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions as set forth in Annex 1 hereto and the Credit Agreement, as of
the Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the respective
facilities identified below (including, without limitation, Letters of Credit
and Swing Line Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of the Assignor (in its capacity as a Lender) against
any Person, whether known or unknown, arising under or in connection with the
Credit Agreement, any other documents or instruments delivered pursuant thereto
or the loan transactions governed thereby or in any way based on or related to
any of the foregoing, including, but not limited to, contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
"Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

         
1.
  Assignor:                                                               
 
       
2.
  Assignee:                                                                [and
is an Affiliate/Approved Fund of [identify Lender]]
 
       
3.
  Borrower:   Lender Processing Services, Inc.

E-1



--------------------------------------------------------------------------------



 



         
4.
  Administrative Agent:   JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement
 
       
5.
  Credit Agreement:   The Amended and Restated Credit Agreement dated as of
August 18, 2011 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time; the terms defined therein being used
herein as therein defined), among Lender Processing Services, Inc., a Delaware
corporation, each lender party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer.
 
       
6.
  Assigned Interest:    

                                      Aggregate                         Amount
of     Amount of     Percentage             Commitment/Loans    
Commitment/Loans     Assigned of         Facility Assigned   for all Lenders    
Assigned     Commitment/Loans     CUSIP Number  
Revolving Credit Facility
                      %        
 
                         
Term A Loans
                      %        
 
                         
Term B Loans
                      %        
 
                         

         
7.
  Trade Date:                                           

Effective Date:                     , 20__ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

E-2



--------------------------------------------------------------------------------



 



     The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR         [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
  Title:  
 
   
 
                ASSIGNEE         [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
  Title:  
 
   

          [Consented to and] Accepted:    
JPMORGAN CHASE BANK, N.A., as
Administrative Agent[, Swing Line Lender and L/C Issuer]
   
 
       
By:
       
Title:
 
 
   
 
        [Consented to:     LENDER PROCESSING SERVICES, INC.    
 
       
By:
       
 
 
 
   
Title:
  ]     

E-3



--------------------------------------------------------------------------------



 



ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
     1. Representations and Warranties.
     1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) the sale and assignment of the Assigned Interest is
made by this Assignment and Assumption in accordance with the terms and
conditions contained in the Credit Agreement; and (b) assumes no responsibility
with respect to (i) any statements, warranties or representations made in or in
connection with the Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates, or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates, or any other
Person of any of their respective obligations under any Loan Document.
     1.2. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all requirements of an Eligible Assignee under the Credit Agreement
(subject to receipt of such consents as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 6.01 thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached hereto is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on the Administrative Agent, the Assignor or any other Lender, and
based on such documents and information as it

E-4



--------------------------------------------------------------------------------



 



shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
     2. Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date. The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this assignment directly between themselves.
     3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and permitted assigns. This Assignment and Assumption may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Assignment and
Assumption by telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.
     4. GOVERNING LAW. THIS ASSIGNMENT AND ASSUMPTION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

E-5



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
[attached]

F-1



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF SUBSIDIARY GUARANTY
AMENDED AND RESTATED SUBSIDIARY GUARANTY
Dated as of August 18, 2011
From
THE SUBSIDIARY GUARANTORS NAMED HEREIN
and
THE ADDITIONAL SUBSIDIARY GUARANTORS REFERRED TO HEREIN
as Subsidiary Guarantors
in favor of
THE SECURED PARTIES REFERRED TO IN THE AMENDED AND
RESTATED CREDIT AGREEMENT REFERRED TO HEREIN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
SECTION 1. Guaranty; Limitation of Liability
    1  
SECTION 2. Guaranty Absolute
    2  
SECTION 3. Waivers and Acknowledgments
    4  
SECTION 4. Subrogation
    5  
SECTION 5. Payments Free and Clear of Taxes, Etc
    6  
SECTION 6. Covenants
    6  
SECTION 7. Amendments, Release of Subsidiary Guarantors, Etc
    6  
SECTION 8. Guaranty Supplements
    7  
SECTION 9. Notices, Etc
    7  
SECTION 10. No Waiver; Remedies
    8  
SECTION 11. Right of Set-off
    8  
SECTION 12. Continuing Guaranty; Assignments under the Credit Agreement
    8  
SECTION 13. Reaffirmation
    9  
SECTION 14. Execution in Counterparts
    9  
SECTION 15. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC
    9  
 
       
Annex A — Guaranty Supplement
       

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SUBSIDIARY GUARANTY
     AMENDED AND RESTATED SUBSIDIARY GUARANTY dated as of August 18, 2011 (this
“Guaranty”) made by the Persons listed on the signature pages hereof under the
caption “Subsidiary Guarantors” and the Additional Subsidiary Guarantors (as
defined in Section 8) (such Persons so listed and the Additional Subsidiary
Guarantors being, collectively, the “Subsidiary Guarantors” and, individually, a
“Subsidiary Guarantor”) in favor of the Secured Parties (as defined in the
Amended and Restated Credit Agreement referred to below).
PRELIMINARY STATEMENT
     Reference is made to (i) the Amended and Restated Credit Agreement dated as
of August 18, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”; the capitalized
terms defined therein and not otherwise defined herein being used herein as
therein defined) among Lender Processing Services, Inc., a Delaware corporation
(the “Borrower”), certain Lenders party thereto and JPMorgan Chase Bank, N.A.,
as L/C Issuer, Swing Line Lender and Administrative Agent. Each Subsidiary
Guarantor may receive, directly or indirectly, a portion of the proceeds of the
Loans under the Credit Agreement and will derive substantial direct and indirect
benefits from the transactions contemplated by the Loan Documents. It is a
condition precedent to the making of Loans and the issuance of Letters of Credit
by the Lenders under the Credit Agreement that each Subsidiary Guarantor shall
have executed and delivered this Guaranty. Certain of the Subsidiary Guarantors
entered into that certain Subsidiary Guaranty dated as of July 2, 2008 (the
“Existing Subsidiary Guaranty”) with respect to the guaranties made by such
Subsidiary Guarantors in favor of the Secured Parties under (and as defined in)
that certain Credit Agreement dated as of July 2, 2008 (which is being amended
and restated in the form of the Credit Agreement on the date hereof) and the
other loan documents related thereto.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and to issue Letters of Credit under the Credit Agreement,
each Subsidiary Guarantor, jointly and severally with each other Subsidiary
Guarantor, hereby agrees that the Existing Subsidiary Guaranty shall be amended
and restated in its entirety as follows:
     SECTION 1. Guaranty; Limitation of Liability. (a) Each Subsidiary Guarantor
hereby, jointly and severally, absolutely, unconditionally and irrevocably
guarantees the punctual payment when due, whether at scheduled maturity or by
acceleration, demand or otherwise, of all of its Secured Obligations. Without
limiting the generality of the foregoing, the liability of

 



--------------------------------------------------------------------------------



 



each Subsidiary Guarantor shall extend to all amounts that constitute part of
the Secured Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
     (B) Each Subsidiary Guarantor, and by its acceptance of this Guaranty, the
Administrative Agent, on behalf of itself and each other Secured Party, hereby
confirms that it is the intention of all such Persons that this Guaranty and the
Secured Obligations of each Subsidiary Guarantor hereunder not constitute a
fraudulent transfer or conveyance for purposes of Bankruptcy Law (as hereinafter
defined), the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer
Act or any similar foreign, federal or state law to the extent applicable to
this Guaranty and the Secured Obligations of each Subsidiary Guarantor
hereunder. To effectuate the foregoing intention, the Administrative Agent, the
other Secured Parties and the Subsidiary Guarantors hereby irrevocably agree
that the Secured Obligations of each Subsidiary Guarantor under this Guaranty at
any time shall be limited to the maximum amount as will result in the Secured
Obligations of such Subsidiary Guarantor under this Guaranty not constituting a
fraudulent transfer or conveyance under Bankruptcy Law or any comparable
provision of applicable law. For purposes hereof, “Bankruptcy Law” means any
proceeding of the type referred to in Section 8.01(f) of the Credit Agreement or
Title 11, U.S. Code, or any similar foreign, federal or state law for the relief
of debtors.
     (C) Subject to Section 4 of this Guaranty, each Subsidiary Guarantor hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Secured Party under this Guaranty or any other
guaranty, such Subsidiary Guarantor will contribute, to the maximum extent
permitted by law, such amounts to each other Subsidiary Guarantor so as to
maximize the aggregate amount paid to the Secured Parties under or in respect of
the Loan Documents.
     (D) Each Subsidiary Guarantor hereby agrees that any Indebtedness owed by
it to another Loan Party shall be subordinated to the Secured Obligations of
such Subsidiary Guarantor and that any Indebtedness owed to it by another Loan
Party shall be subordinated to the Secured Obligations of such other Loan Party,
it being understood that such Subsidiary Guarantor or such other Loan Party, as
the case may be, may make payments on such intercompany Indebtedness unless an
Event of Default has occurred and is continuing.
     SECTION 2. Guaranty Absolute. Each Subsidiary Guarantor guarantees that the
Secured Obligations will be paid in accordance with the terms of the Loan
Documents, regardless of any law, regulation or order now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of any Secured

2



--------------------------------------------------------------------------------



 



Party with respect thereto. The Secured Obligations of each Subsidiary Guarantor
under or in respect of this Guaranty are independent of the Secured Obligations
or any other Obligations of any other Loan Party under or in respect of the Loan
Documents, and a separate action or actions may be brought and prosecuted
against each Subsidiary Guarantor to enforce this Guaranty, irrespective of
whether any action is brought against the Borrower or any other Loan Party or
whether the Borrower or any other Loan Party is joined in any such action or
actions. The liability of each Subsidiary Guarantor under this Guaranty shall be
irrevocable, absolute and unconditional, and each Subsidiary Guarantor hereby
irrevocably waives any defenses (other than payment in full of the Secured
Obligations) it may now have or hereafter acquire in any way relating to, any or
all of the following:
     (A) any lack of validity or enforceability of any Loan Document or any
agreement or instrument relating thereto;
     (B) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Secured Obligations or any other Obligations of any
other Loan Party under or in respect of the Loan Documents, or any other
amendment or waiver of or any consent to departure from any Loan Document,
including, without limitation, any increase in the Secured Obligations resulting
from the extension of additional credit to any Loan Party or any of its
Subsidiaries or otherwise;
     (C) any taking, exchange, release or non-perfection of any Collateral or
any other collateral, or any taking, release or amendment or waiver of, or
consent to departure from, any other guaranty, for all or any of its Secured
Obligations;
     (D) any manner of application of Collateral or any other collateral, or
proceeds thereof, to all or any of the Secured Obligations, or any manner of
sale or other disposition of any Collateral or any other collateral for all or
any of the Secured Obligations or any other Obligations of any Loan Party under
the Loan Documents or any other assets of any Loan Party or any of its
Subsidiaries;
     (E) any change, restructuring or termination of the corporate structure or
existence of any Loan Party or any of its Subsidiaries;
     (F) any failure of any Secured Party to disclose to any Loan Party any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Loan Party now or
hereafter known to such Secured Party (each Subsidiary Guarantor waiving any
duty on the part of the Secured Parties to disclose such information);
     (G) the failure of any other Person to execute or deliver this Guaranty,
any Guaranty Supplement (as hereinafter defined) or any other guaranty or

3



--------------------------------------------------------------------------------



 



agreement or the release or reduction of liability of any Subsidiary Guarantor
or other guarantor or surety with respect to the Secured Obligations; or
     (H) any other circumstance or any existence of or reliance on any
representation by any Secured Party that might otherwise constitute a defense
available to, or a discharge of, any Loan Party or any other guarantor or surety
other than satisfaction in full of the Secured Obligations.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Secured Obligations is rescinded or
must otherwise be returned by any Secured Party or any other Person upon the
insolvency, bankruptcy or reorganization of the Borrower or any other Loan Party
or otherwise, all as though such payment had not been made.
     SECTION 3. Waivers and Acknowledgments. (a) Each Subsidiary Guarantor
hereby unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of non-performance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Secured Obligations and this Guaranty (other than any demand,
presentment or notice required by the Loan Documents) and any requirement that
any Secured Party protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Loan Party
or any other Person or any Collateral.
     (B) Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
any right to revoke this Guaranty and acknowledges that this Guaranty is
continuing in nature and applies to all Secured Obligations, whether existing
now or in the future.
     (C) Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
(i) any defense arising by reason of any claim or defense based upon an election
of remedies by any Secured Party that in any manner impairs, reduces, releases
or otherwise adversely affects the subrogation, reimbursement, exoneration,
contribution or indemnification rights of such Subsidiary Guarantor or other
rights of such Subsidiary Guarantor to proceed against any other Loan Party, any
other guarantor or any other Person or any Collateral and (ii) any defense based
on any right of set-off or counterclaim against or in respect of the Secured
Obligations of such Subsidiary Guarantor hereunder.
     (D) Each Subsidiary Guarantor acknowledges that the Administrative Agent
may, in accordance with the Loan Documents, without notice to or demand upon
such Subsidiary Guarantor and without affecting the liability of such Subsidiary
Guarantor under this Guaranty, to the extent permitted by applicable Law,
foreclose under any mortgage or the Liens created under the Security Agreement
or by nonjudicial sale, and each Subsidiary Guarantor hereby waives any defense
to the recovery by the Administrative Agent and the

4



--------------------------------------------------------------------------------



 



other Secured Parties against such Subsidiary Guarantor of any deficiency after
such non-judicial sale and, to the extent permitted by applicable law, any
defense or benefits that may be afforded by applicable law.
     (E) Each Subsidiary Guarantor hereby unconditionally and irrevocably waives
any duty on the part of any Secured Party to disclose to such Subsidiary
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
any other Loan Party or any of its Subsidiaries now or hereafter known by such
Secured Party.
     (F) Each Subsidiary Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Loan Documents and that the waivers set forth in Section 2 and this Section 3
are knowingly made in contemplation of such benefits.
     SECTION 4. Subrogation. Each Subsidiary Guarantor hereby unconditionally
and irrevocably agrees not to exercise any rights that it may now have or
hereafter acquire against any other Loan Party that arise from the existence,
payment, performance or enforcement of such Subsidiary Guarantor’s Secured
Obligations under or in respect of this Guaranty or any other Loan Document,
including, without limitation, any right of subrogation, reimbursement,
exoneration, contribution or indemnification and any right to participate in any
claim or remedy of any Secured Party against any other Loan Party or any
Collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including, without limitation, the right to
take or receive from any other Loan Party, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Secured
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash, all Letters of Credit shall have expired or been
terminated or otherwise provided for in full in a manner reasonably satisfactory
to the L/C Issuer and the Commitments shall have expired or been terminated. If
any amount shall be paid to any Subsidiary Guarantor in violation of the
immediately preceding sentence at any time prior to the later of (a) the payment
in full in cash of the Secured Obligations and all other amounts payable under
this Guaranty, (b) the final Maturity Date and (c) the latest date of expiration
or termination of all Letters of Credit or other provision therefor in full in a
manner reasonably satisfactory to the L/C Issuer, such amount shall be received
and held in trust for the benefit of the Secured Parties, shall be segregated
from other property and funds of such Subsidiary Guarantor and shall forthwith
be paid or delivered to the Administrative Agent in the same form as so received
(with any necessary endorsement or assignment) to be credited and applied to the
Secured Obligations and all other amounts payable under this Guaranty, whether
matured or unmatured, in accordance with the terms of the Loan Documents, or to
be

5



--------------------------------------------------------------------------------



 



held as Collateral for any of such Subsidiary Guarantor’s Secured Obligations or
other amounts payable by it under this Guaranty thereafter arising. If (i) all
of the Secured Obligations and all other amounts payable under this Guaranty
shall have been paid in full in cash, (ii) the final Maturity Date shall have
occurred and (iii) all Letters of Credit shall have expired or been terminated
or other provision therefor in full shall have been made in a manner reasonably
satisfactory to the L/C Issuer, the Secured Parties will, at any Subsidiary
Guarantor’s request and expense, execute and deliver to such Subsidiary
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Subsidiary
Guarantor of an interest in the Secured Obligations resulting from such payment
made by such Subsidiary Guarantor pursuant to this Guaranty.
     SECTION 5. Payments Free and Clear of Taxes, Etc. Any and all payments by
any Subsidiary Guarantor under this Guaranty or any other Loan Document shall be
made in accordance with the terms of the Credit Agreement, including the
provisions of Section 3.01 of the Credit Agreement (and such Subsidiary
Guarantor shall make such payments of Taxes and Other Taxes to the extent
described in Section 3.01), as though such payments were made by a Borrower. For
the avoidance of doubt, any and all payments by any Subsidiary Guarantor under
this Guaranty or any other Loan Document shall be applied in accordance with
Section 8.03 of the Credit Agreement.
     SECTION 6. Covenants. Each Subsidiary Guarantor covenants and agrees that,
so long as any part of the Secured Obligations shall remain unpaid, any Letter
of Credit shall be outstanding or not otherwise provided for in full in a manner
reasonably satisfactory to the L/C Issuer or any Lender shall have any
Commitment, such Subsidiary Guarantor will perform and observe, and cause each
of its Restricted Subsidiaries to perform and observe, all of the terms,
covenants and agreements set forth in the Loan Documents on its or their part to
be performed or observed or that the Borrower has agreed to cause such
Subsidiary Guarantor or such Restricted Subsidiaries to perform or observe.
     SECTION 7. Amendments, Release of Subsidiary Guarantors, Etc. No amendment
or waiver of any provision of this Guaranty and no consent to any departure by
any Subsidiary Guarantor therefrom shall in any event be effective unless the
same shall be in writing and signed by the Administrative Agent and the
Subsidiary Guarantors (with the consent of the requisite number of Lenders
specified in the Credit Agreement) and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given. A Subsidiary Guarantor shall automatically be released from this Guaranty
and its obligations hereunder (a) upon consummation of any transaction or
designation permitted by the Credit Agreement as a result of which such
Subsidiary Guarantor (i) ceases to be a Restricted Subsidiary, (ii) ceases to be
a Subsidiary or (iii) becomes a Foreign Subsidiary or a Domestic

6



--------------------------------------------------------------------------------



 



Subsidiary of a Foreign Subsidiary, in each case to the extent permitted by the
Credit Agreement (provided that no such release shall occur if such Subsidiary
Guarantor is a guarantor in respect of Permitted Subordinated Indebtedness) or
(b) if the Borrower determines that such Subsidiary Guarantor is no longer
required under Section 6.12 of the Credit Agreement to be a Subsidiary Guarantor
and gives notice to that effect to the Administrative Agent. The Administrative
Agent will, at the Borrower’s expense, execute and deliver to such Subsidiary
Guarantor such documents as the Borrower shall reasonably request to evidence
the release of such Subsidiary Guarantor from its Guarantee hereunder pursuant
to this Section 7; provided that the Borrower shall have delivered to the
Administrative Agent a written request therefor and a certificate of the
Borrower to the effect that the transaction, designation or determination, as
the case may be, is in compliance with the Loan Documents. The Administrative
Agent shall be authorized to rely on any such certificate without independent
investigation.
     SECTION 8. Guaranty Supplements. Upon the execution and delivery by any
Person of a guaranty supplement in substantially the form of Annex A hereto
(each, a “Guaranty Supplement”), (a) such Person shall be referred to as an
“Additional Subsidiary Guarantor” and shall become and be a Subsidiary Guarantor
hereunder, and each reference in this Guaranty to a “Subsidiary Guarantor” shall
also mean and be a reference to such Additional Subsidiary Guarantor, and each
reference in any other Loan Document to a “Subsidiary Guarantor” shall also mean
and be a reference to such Additional Subsidiary Guarantor, and (b) each
reference herein to “this Guaranty”, “hereunder”, “hereof” or words of like
import referring to this Guaranty, and each reference in any other Loan Document
to the “Subsidiary Guaranty”, “thereunder”, “thereof” or words of like import
referring to this Guaranty, shall mean and be a reference to this Guaranty as
supplemented by such Guaranty Supplement.
     SECTION 9. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including, without limitation, telegraphic,
telecopy or telex communication or facsimile transmission) and mailed,
telegraphed, telecopied, telexed, faxed or delivered to it, if to any Subsidiary
Guarantor, addressed to it in care of the Borrower at its address specified in
Section 10.02 of the Credit Agreement, if to any Agent or any Lender, at its
address specified in Section 10.02 of the Credit Agreement, or, as to any party,
at such other address as shall be designated by such party in a written notice
to each other party. All such notices and other communications shall be deemed
to be given or made at such time as shall be set forth in Section 10.02 of the
Credit Agreement. Delivery by telecopier or electronic mail of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Guaranty or of any Guaranty Supplement to be executed and delivered
hereunder shall be effective as delivery of an original executed counterpart
thereof.

7



--------------------------------------------------------------------------------



 



     SECTION 10. No Waiver; Remedies. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder shall operate
as a waiver thereof; nor shall any single or partial exercise of any right
hereunder preclude any other or further exercise thereof or the exercise of any
other right. The remedies herein provided are cumulative and not exclusive of
any remedies provided by law.
     SECTION 11. Right of Set-off. Upon (a) the occurrence and during the
continuance of any Event of Default and (b) the making of the request or the
granting of the consent specified by Section 8.02 of the Credit Agreement to
authorize the Administrative Agent to declare the Loans due and payable pursuant
to the provisions of said Section 8.02, the Administrative Agent and, after
obtaining the prior written consent of the Administrative Agent, each other
Agent and each Lender is hereby authorized at any time and from time to time, to
the fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, but not any deposits
held in a custodial, trust or other fiduciary capacity) at any time held and
other indebtedness at any time owing by such Agent or such Lender to or for the
credit or the account of any Subsidiary Guarantor against any and all of the
Secured Obligations of such Subsidiary Guarantor now or hereafter existing under
any Loan Document, irrespective of whether such Agent or such Lender shall have
made any demand under this Guaranty or any other Loan Document and although such
Secured Obligations may be unmatured. Each Agent and each Lender agrees promptly
to notify such Subsidiary Guarantor after any such set-off and application;
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Agent and each Lender under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Agent and such Lender may have.
     SECTION 12. Continuing Guaranty; Assignments under the Credit Agreement.
This Guaranty is a continuing guaranty and shall (a) remain in full force and
effect until the later of (i) the payment in full in cash of the Secured
Obligations and all other amounts payable under this Guaranty, (ii) the final
Maturity Date and (iii) the latest date of expiration or termination of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, (b) be binding upon each Subsidiary Guarantor,
its successors and assigns and (c) inure to the benefit of and be enforceable by
the Secured Parties and their permitted successors, transferees and assigns.
Without limiting the generality of clause (c) of the immediately preceding
sentence, any Secured Party may assign or otherwise transfer all or any portion
of its rights and obligations under the Credit Agreement (including, without
limitation, all or any portion of its Commitments, the Loans owing to it and the
Note or Notes held by it) to any other Person, and such other Person shall
thereupon become vested with all the benefits in respect thereof granted to such
Secured Party herein or

8



--------------------------------------------------------------------------------



 



otherwise, in each case as and to the extent provided in Section 10.07 of the
Credit Agreement. Except as expressly provided in the Credit Agreement, no
Subsidiary Guarantor shall have the right to assign its rights hereunder or any
interest herein without the prior written consent of all Lenders.
     SECTION 13. Reaffirmation. Each of the Guarantors under the Existing
Subsidiary Guaranty hereby confirms its respective guarantees, pledges and
grants of security interests as applicable under each of the Loan Documents to
which it is party, and agrees that, notwithstanding the effectiveness of the
amendment and restatement of the Original Credit Agreement, the Existing
Subsidiary Guaranty and the Existing Security Agreement (as defined in the
Security Agreement), such guarantees, pledges and grants of security interests,
as applicable, shall continue to be in full force and effect and shall continue
to inure to the benefit of the Lenders and the other Secured Parties.
     SECTION 14. Execution in Counterparts. This Guaranty and each amendment,
waiver and consent with respect hereto may be executed in any number of
counterparts and by different parties thereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Guaranty by telecopier shall be
effective as delivery of an original executed counterpart of this Guaranty.
     SECTION 15. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.
(a) THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     (B) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS (AND IN THE CASE OF EACH GUARANTOR, FOR ANY
COLLATERAL OR SIMILAR ENFORCEMENT PROCEEDING, TO THE COURTS OF ANY JURISDICTION
WHERE ITS ASSETS ARE LOCATED). EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

9



--------------------------------------------------------------------------------



 



     (C) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Subsidiary Guarantor has caused this Guaranty to
be duly executed and delivered by its duly authorized signatory as of the date
first above written.

     
APTITUDE SOLUTIONS, INC.
  LPS REAL ESTATE DATA SOLUTIONS,
CYBERHOMES, LLC
  INC.
DOCX, LLC
  LPS REAL ESTATE GROUP, INC.
ESPIEL, INC.
  LPS VALUATION SOLUTIONS, LLC
FNRES INSURANCE SERVICES LLC
  LPS VERIFICATION BUREAU, INC.
FNRES LICENSE HOLDINGS INC.
  LRT RECORD SERVICES, INC.
GO APPLY, LLC
  LSI ALABAMA, LLC
GO HOLDINGS, INC.
  LSI APPRAISAL, LLC
LENDER PROCESSING SERVICES, INC.
  LSI MARYLAND, INC.
LENDER PROCESSING SERVICES, LLC
  LSI TITLE AGENCY, INC.
LENDER’S SERVICE TITLE AGENCY, INC.
  LSI TITLE AGENCY OF ARKANSAS, LLC
LPS AGENCY SALES AND POSTING, INC.
  LSI TITLE COMPANY
LPS APPLIED ANALYTICS, LLC
  LSI TITLE COMPANY OF OREGON, LLC
LPS ASSET MANAGEMENT SOLUTIONS, INC.
  LSI TITLE INSURANCE AGENCY OF
LPS DEFAULT MANAGEMENT, LLC
  UTAH, INC.
LPS DEFAULT SOLUTIONS, INC.
  LSI TITLE INSURANCE AGENCY OF
LPS FIELD SERVICES, INC.
  WYOMING, LLC
LPS IP HOLDING COMPANY, LLC
  MCDASH ANALYTICS LLC
LPS MANAGEMENT, LLC
  NEWINVOICE, L.L.C.
LPS MORTGAGE PROCESSING SOLUTIONS, INC.
  ONEPOINTCITY, LLC
LPS NATIONAL FLOOD, LLC
  PCLENDER.COM, INC.
LPS PORTFOLIO SOLUTIONS, LLC
  REALEC TECHNOLOGIES, INC.
LPS PROPERTY TAX SOLUTIONS, INC.
  SOFTPRO, LLC
TRUE AUTOMATION, INC.

             
 
  Each By:        
 
     
 
Name: Jennifer F. Alvarado    
 
      Title: Senior Vice President    

11



--------------------------------------------------------------------------------



 



Accepted and agreed:

          JPMORGAN CHASE BANK, N.A., as          Administrative Agent    
 
       
By:
       
 
 
 
Name:    
 
  Title:    

12



--------------------------------------------------------------------------------



 



Annex A
to the
Subsidiary Guaranty
FORM OF SUBSIDIARY GUARANTY SUPPLEMENT
_________ __, ____
JPMorgan Chase Bank, N.A., as Administrative Agent
1111 Fannin Street, Floor 10
Houston, Texas 77002-6925
Attention: _________
Re: Amended and Restated Credit Agreement dated as of August 18, 2011 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among Lender Processing Services, Inc., a
Delaware corporation, the Lenders party thereto and JPMorgan Chase Bank, N.A.,
as L/C Issuer, Swing Line Lender and Administrative Agent.
Ladies and Gentlemen:
     Reference is made to (i) the Credit Agreement and (ii) the Amended and
Restated Subsidiary Guaranty dated as of August 18, 2011, made by the Subsidiary
Guarantors party thereto in favor of the Secured Parties described therein (such
Subsidiary Guaranty, as in effect on the date hereof and as it may hereafter be
amended, supplemented or otherwise modified from time to time, together with
this Subsidiary Guaranty Supplement (this “Guaranty Supplement”), being the
“Subsidiary Guaranty”). The capitalized terms defined in the Subsidiary Guaranty
or in the Credit Agreement and not otherwise defined herein are used herein as
therein defined.
     Section 1. Guaranty; Limitation of Liability. (a) The undersigned hereby,
jointly and severally with the other Subsidiary Guarantors, absolutely,
unconditionally and irrevocably guarantees the punctual payment when due,
whether at scheduled maturity or by acceleration, demand or otherwise, of all of
its Secured Obligations. Without limiting the generality of the foregoing, the
undersigned’s liability shall extend to all amounts that constitute part of the
Secured Obligations and would be owed by any other Loan Party to any Secured
Party under or in respect of the Loan Documents but for the fact that they are
unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Loan Party.
     (b) The undersigned, and by its acceptance of this Guaranty Supplement, the
Administrative Agent, on behalf of itself and each other Secured

A-1



--------------------------------------------------------------------------------



 



Party, hereby confirms that it is the intention of all such Persons that this
Guaranty Supplement, the Subsidiary Guaranty and the Secured Obligations of the
undersigned hereunder and thereunder not constitute a fraudulent transfer or
conveyance for purposes of Bankruptcy Law (as hereinafter defined), the Uniform
Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any similar
foreign, federal or state law to the extent applicable to this Guaranty
Supplement and the Secured Obligations of each Subsidiary Guarantor hereunder.
To effectuate the foregoing intention, the Administrative Agent, the other
Secured Parties and the undersigned hereby irrevocably agree that the Secured
Obligations of the undersigned Guarantor under this Guaranty Supplement and the
Subsidiary Guaranty at any time shall be limited to the maximum amount as will
result in the Secured Obligations of the undersigned under this Guaranty
Supplement and the Subsidiary Guaranty not constituting a fraudulent transfer or
conveyance under Bankruptcy Law or any comparable provision of applicable law.
     (c) Subject to Section 4 of the Subsidiary Guaranty, the undersigned hereby
unconditionally and irrevocably agrees that in the event any payment shall be
required to be made to any Secured Party under this Guaranty Supplement, the
Subsidiary Guaranty or any other guaranty, the undersigned will contribute, to
the maximum extent permitted by applicable law, such amounts to each other
Subsidiary Guarantor so as to maximize the aggregate amount paid to the Secured
Parties under or in respect of the Loan Documents.
     (d) The undersigned hereby agrees that any Indebtedness owed by it to
another Loan Party shall be subordinated to the Secured Obligations of the
undersigned and that any Indebtedness owed to it by another Loan Party shall be
subordinated to the Secured Obligations of such other Loan Party, it being
understood that the undersigned or such other Loan Party, as the case may be,
may make payments on such intercompany Indebtedness unless an Event of Default
has occurred and is continuing.
     Section 2. Secured Obligations Under the Guaranty. The undersigned hereby
agrees, as of the date first above written, to be bound as a Subsidiary
Guarantor by all of the terms and conditions of the Subsidiary Guaranty to the
same extent as each of the other Subsidiary Guarantors thereunder. The
undersigned further agrees, as of the date first above written, that each
reference in the Subsidiary Guaranty to an “Additional Subsidiary Guarantor” or
a “Subsidiary Guarantor” shall also mean and be a reference to the undersigned,
and each reference in any other Loan Document to a “Subsidiary Guarantor” or a
“Loan Party” shall also mean and be a reference to the undersigned.
     Section 3. Delivery by Telecopier. This Guaranty Supplement may be executed
in any number of counterparts and by different parties thereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Guaranty

A-2



--------------------------------------------------------------------------------



 



Supplement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Guaranty Supplement.
     Section 4. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC. (a) THIS
GUARANTY SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS GUARANTY OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS GUARANTY SUPPLEMENT, EACH
PARTY HERETO CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
NON-EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH PARTY HERETO IRREVOCABLY WAIVES
ANY OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF
VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.

A-3



--------------------------------------------------------------------------------



 



     (c) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR THE
TRANSACTIONS RELATED THERETO.

            Very truly yours,

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]
      By:           Name:           Title:        

Accepted and agreed:

          JPMORGAN CHASE BANK, N.A., as          Administrative Agent    
By:
       
 
 
 
Name:    
 
  Title:    

A-4



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SECURITY AGREEMENT
[attached]

G-1



--------------------------------------------------------------------------------



 



EXHIBIT G
FORM OF SECURITY AGREEMENT
AMENDED AND RESTATED SECURITY AGREEMENT
Dated as of August 18, 2011
among
The Grantors referred to herein,
as Grantors
and
JPMORGAN CHASE BANK, N.A.,
as Collateral Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page  
SECTION 1. Grant of Security
    2  
SECTION 2. Security for Obligations
    7  
SECTION 3. Grantors Remain Liable
    7  
SECTION 4. Delivery and Control of Security Collateral
    7  
SECTION 5. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims
    9  
SECTION 6. Representations and Warranties
    9  
SECTION 7. Further Assurances
    12  
SECTION 8. Post-Closing Changes; Bailees; Collections on Assigned Agreements and
Accounts
    12  
SECTION 9. As to Intellectual Property Collateral
    13  
SECTION 10. Voting Rights; Dividends; Etc
    15  
SECTION 11. Transfers and Other Liens; Additional Shares
    16  
SECTION 12. Collateral Agent Appointed Attorney-in-Fact
    16  
SECTION 13. Collateral Agent May Perform
    17  
SECTION 14. Collateral Agent’s Duties
    17  
SECTION 15. Remedies
    17  
SECTION 16. Indemnity and Expenses
    19  
SECTION 17. Amendments; Waivers; Additional Grantors; Etc
    20  
SECTION 18. Notices, Etc
    21  
SECTION 19. Continuing Security Interest; Assignments under the Credit Agreement
    21  
SECTION 20. Reaffirmation
    21  
SECTION 21. Release; Termination
    21  
SECTION 22. Execution in Counterparts
    22  
SECTION 23. The Mortgages
    22  
SECTION 24. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC
    23  
SECTION 25. Severability
    23  

SCHEDULES:

         
Schedule I
  —   Type of Organization, Jurisdiction of Organization and Organizational
Identification Number
Schedule II
  —   Pledged Equity
Schedule III
  —   Commercial Tort Claims
Schedule IV
  —   Collateral Description
Schedule V
  —   Intellectual Property

 



--------------------------------------------------------------------------------



 



         
EXHIBITS:
       
 
       
Exhibit A
  —   Form of Security Agreement Supplement
Exhibit B
  —   Form of Copyright Security Agreement
Exhibit C
  —   Form of Patent Security Agreement
Exhibit D
  —   Form of Trademark Security Agreement

 



--------------------------------------------------------------------------------



 



AMENDED AND RESTATED SECURITY AGREEMENT
     AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement”) dated as of
August 18, 2011 among LENDER PROCESSING SERVICES, INC., a Delaware corporation
(the “Company”), the other Persons listed on the signature pages hereof and the
Additional Grantors (as hereinafter defined) (the Company and the Persons so
listed and the Additional Grantors being, collectively, the “Grantors”), and
JPMORGAN CHASE BANK, N.A., as collateral agent (in its capacity as collateral
agent, together with any successor collateral agent, the “Collateral Agent”) for
the Secured Parties.
PRELIMINARY STATEMENTS
     (1) The Company has entered into an Amended and Restated Credit Agreement
dated as of even date herewith (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
with the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent, Swing Line Lender and L/C Issuer.
     (2) Certain of the Grantors and the Collateral Agent have entered into that
certain Security Agreement dated as of July 2, 2008 (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing Security Agreement”) with respect to their respective rights in
respect of the Collateral and certain other matters related to that certain
Credit Agreement dated as of July 2, 2008 (which is being amended and restated
in the form of the Credit Agreement on the date hereof) and the other loan
documents related thereto.
     (3) Pursuant to the Credit Agreement, the Grantors are entering into this
Agreement in order to grant to the Collateral Agent for the ratable benefit of
the Secured Parties a security interest in the Collateral (as hereinafter
defined) to secure their respective Secured Obligations (as hereinafter
defined).
     (4) It is a condition precedent to the making of Loans and the issuance of
Letters of Credit by the Lenders under the Credit Agreement, the entry into
Secured Hedge Agreements by the Secured Hedge Banks from time to time and the
providing of treasury, depositary and cash management services and automated
clearing house transfer of funds (collectively, the “Cash Management Services”)
by certain Lenders and their Affiliates from time to time that the Grantors
shall have granted the assignment and security interest and made the pledge and
assignment contemplated by this Agreement.
     (5) Each Grantor will derive substantial direct and indirect benefit from
the transactions contemplated by the Loan Documents, the Secured Hedge
Agreements and the instruments, agreements or other documents evidencing the
Secured Cash Management Obligations (collectively, the “Finance Documents”).

 



--------------------------------------------------------------------------------



 



     (6) Terms defined in the Credit Agreement and not otherwise defined in this
Agreement are used in this Agreement as defined in the Credit Agreement.
Further, unless otherwise defined in this Agreement or in the Credit Agreement,
terms defined in Article 8 or 9 of the UCC are used in this Agreement as such
terms are defined in such Article 8 or 9 (including, without limitation,
Accounts, Certificated Security, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Equipment, Financial Assets, Fixtures, General Intangibles,
Goods, Instruments, Inventory, Investment Property, Letter-of-Credit Rights,
Proceeds, Securities Accounts, Security, Supporting Obligations and
Uncertificated Security). “UCC” means the “Uniform Commercial Code” as defined
in the Credit Agreement.
     NOW, THEREFORE, in consideration of the premises and in order to induce the
Lenders to make Loans and participate in Letters of Credit, and the L/C Issuer
to issue Letters of Credit under the Credit Agreement, to induce the Secured
Hedge Banks to enter into Secured Hedge Agreements from time to time and to
induce certain Lenders and their Affiliates to provide Cash Management Services
to any Grantor from time to time each Grantor hereby agrees with the Collateral
Agent for the ratable benefit of the Secured Parties that the Existing Security
Agreement shall be amended and restated in its entirety as follows:
     SECTION 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent, for the ratable benefit of the Secured Parties, a security interest in
such Grantor’s right, title and interest in and to the following property, in
each case, as to each type of property described below, whether now owned or
hereafter acquired by such Grantor, wherever located, and whether now or
hereafter existing or arising, subject to the exceptions more particularly set
forth in this Agreement (collectively, the “Collateral”):
     (A) all Accounts;
     (B) all cash, Cash Equivalents and Cash Collateral;
     (C) all Chattel Paper;
     (D) all Commercial Tort Claims (including, without limitation, the
Commercial Tort Claims set forth on Schedule III hereto);
     (E) the Cash Collateral Account, and all cash deposited therein from time
to time;
     (F) all Documents;
     (G) all Equipment;
     (H) all Fixtures;

2



--------------------------------------------------------------------------------



 



     (I) all General Intangibles;
     (J) all Goods;
     (K) all Instruments;
     (L) all Inventory;
     (M) all Letter-of-Credit Rights;
     (N) the following (the “Security Collateral”):
     (i) all indebtedness evidenced by promissory notes or other instruments
from time to time owed to such Grantor (the “Pledged Debt”; all such
indebtedness owed by the Borrower or any Subsidiary is referred to herein as the
“Pledged Intercompany Debt”), and all interest, cash, instruments and other
property from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt;
     (ii) all Equity Interests from time to time acquired, owned or held
directly by such Grantor in any manner (the “Pledged Equity”; all such Equity
Interests held in a Subsidiary of such Grantor is referred to herein as the
“Pledged Subsidiary Equity” and, together with the Pledged Intercompany Debt,
the “Specified Security Collateral”), including, without limitation, the Equity
Interests directly held by each Grantor set forth opposite such Grantor’s name
on and otherwise described on Schedule II, and the certificates, if any,
representing any such Equity Interests, and all dividends, distributions, return
of capital, cash, instruments and other property from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Equity Interests; provided that no Grantor shall be required to pledge,
and the terms “Collateral”, “Pledged Equity” and “Security Collateral” used in
this Agreement shall not include, (A) Equity Interests entitled to vote (within
the meaning of Treasury Regulation Section 1.956-2(c)(2) promulgated under the
Code) (“Voting Foreign Stock”) in any Foreign Subsidiary acquired, owned or
otherwise held by such Grantor except to the extent that, when aggregated with
all of the other shares of Voting Foreign Stock in such Foreign Subsidiary
pledged by the Grantors, such pledge would not result in more than 65% of the
shares of Voting Foreign Stock in such Foreign Subsidiary being pledged to the
Collateral Agent, on behalf of the Secured Parties under this Agreement (except
to the extent such Equity Interests are pledged to support obligations under any
Permitted Subordinated Indebtedness), provided further that all of the shares of
stock or units or other Equity Interests in such Foreign Subsidiary other than
Voting Foreign Stock shall be pledged by such Grantor, (B) Equity Interests in
any Joint Venture which cannot be

3



--------------------------------------------------------------------------------



 



pledged without the consent of any third party (and which such consent has not
been obtained) to the extent such restriction is enforceable, (C) Equity
Interests issued by any Restricted Subsidiary that is not required to be made a
Subsidiary Guarantor in accordance with Section 6.12(a) of the Credit Agreement
so long as such Equity Interests are subject to a Lien permitted by
Section 7.01(p) of the Credit Agreement securing Indebtedness assumed by a
Grantor in connection with a Permitted Acquisition, (D) Equity Interests of any
Foreign Subsidiary that are held directly by a Foreign Subsidiary (except to the
extent such Equity Interests are pledged to support obligations under any
Permitted Subordinated Indebtedness), and (E) Equity Interests issued by a
Regulated Subsidiary (except to the extent such Equity Interests are pledged to
support obligations under any Permitted Subordinated Indebtedness); and
     (iii) all other Investment Property and all Financial Assets, and all
dividends, distributions, return of capital, interest, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange therefor and all subscription warrants, rights or
options issued thereon or with respect thereto;
     (O) all contracts and agreements between any Grantor and one or more
additional parties (including, without limitation, any Swap Contracts, licensing
agreements and any partnership agreements, joint venture agreements and limited
liability company agreements) and the IP Agreements (as hereinafter defined), in
each case as such agreements may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time (collectively, the
“Assigned Agreements”), including, without limitation, all rights of such
Grantor to receive moneys due and to become due under or pursuant to the
Assigned Agreements (all such Collateral being the “Agreement Collateral”);
provided that such Grantor shall not be required to grant a security interest in
or a lien on, and the terms “Collateral”, “Assigned Agreements” and “Agreement
Collateral” shall not include, those contracts, instruments, licenses or other
documents described in clause (C) of the proviso to this Section 1;
     (P) the following (collectively, the “Intellectual Property Collateral”):
     (i) all patents, patent applications, utility models and statutory
invention registrations, all inventions claimed or disclosed therein and all
improvements thereto (“Patents”);
     (ii) all trademarks, service marks, domain names, trade dress, logos,
designs, slogans, trade names, business names, corporate names and other source
identifiers, whether registered or unregistered (provided that no security
interest shall be granted in United States intent-to-use trademark applications
to the extent that, and solely during the period in which, the grant of a
security interest therein would impair the validity or

4



--------------------------------------------------------------------------------



 



enforceability of such intent-to-use trademark applications under applicable
federal law), together, in each case, with the goodwill symbolized thereby
(“Trademarks”);
     (iii) all copyrights whether registered or unregistered (“Copyrights”),
including, without limitation, copyrights in Computer Software (as hereinafter
defined), internet web sites and the content thereof;
     (iv) all computer software, programs and databases (including, without
limitation, source code, object code and all related applications and data
files), firmware and documentation and materials relating thereto, together with
any and all maintenance rights, service rights, programming rights, hosting
rights, test rights, improvement rights, renewal rights and indemnification
rights and any substitutions, replacements, improvements, error corrections,
updates and new versions of any of the foregoing (“Computer Software”);
     (v) all confidential and proprietary information, including, without
limitation, confidential and proprietary know-how, trade secrets, manufacturing
and production processes and techniques, inventions, research and development
information, databases and data, including, without limitation, technical data,
financial, marketing and business data, pricing and cost information, business
and marketing plans and customer and supplier lists and information
(collectively, “Trade Secrets”), and all other intellectual, industrial and
intangible property of any type, including, without limitation, industrial
designs and mask works;
     (vi) all registrations and applications for registration for any of the
foregoing, including, without limitation, those registrations and applications
for registration set forth on Schedule V hereto, together with all reissues,
divisions, continuations, continuations-in-part, extensions, renewals and
reexaminations thereof;
     (vii) all rights in the foregoing provided by international treaties or
conventions, all rights corresponding thereto throughout the world and all other
rights of any kind whatsoever of such Grantor accruing thereunder or pertaining
thereto;
     (viii) all agreements, permits, consents, orders and franchises relating to
the license, development, use or disclosure of any of the foregoing to which
such Grantor, now or hereafter, is a party or a beneficiary (“IP Agreements”);
and
     (ix) any and all claims for damages and injunctive relief for past, present
and future infringement, dilution, misappropriation, violation, misuse or breach
with respect to any of the foregoing, with the right, but

5



--------------------------------------------------------------------------------



 



not the obligation, to sue for and collect, or otherwise recover, such damages;
     (Q) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral;
     (R) all other tangible and intangible personal property of whatever nature
whether or not covered by Article 9 of the UCC; and
     (S) all Proceeds of, collateral for, income, royalties and other payments
now or hereafter due and payable with respect to, and Supporting Obligations
relating to, any and all of the Collateral and, to the extent not otherwise
included, all payments under insurance (whether or not the Collateral Agent is
the loss payee thereof or an additional insured thereunder, as applicable), or
any indemnity, warranty or guaranty, payable by reason of loss or damage to or
otherwise with respect to any of the foregoing Collateral;
provided that notwithstanding anything to the contrary in this Agreement, this
Agreement shall not constitute a grant of a security interest in any of the
following (and the following shall not constitute “Collateral” or any component
thereof) (A) motor vehicles, vessels or aircraft (or any part thereof) the
perfection of a security interest in which is excluded from the UCC in the
relevant jurisdiction, (B) any Letter-of-Credit Rights to the extent any Grantor
is required by applicable law to apply the Proceeds of such Letter-of-Credit
Rights for a specified purpose, (C) any General Intangible (including any
Intellectual Property Collateral), Investment Property or other right of a
Grantor arising under any contract, instrument, license or other document if
(but only to the extent that) the grant of a security interest therein would
constitute a violation of a valid and enforceable restriction in respect of such
General Intangible, Investment Property or other right in favor of a third party
or under any law, regulation, permit, order or decree of any Governmental
Authority, unless and until all required consents shall have been obtained;
provided that the limitation set forth in this clause (C) shall not affect,
limit, restrict or impair the grant by a Grantor of a security interest pursuant
to this Agreement in any such Collateral to the extent that an otherwise
applicable prohibition or restriction on such grant is rendered ineffective by
the UCC, (D) any leasehold interest of any Grantor in any real property, (E) any
deposits permitted to be made with third parties pursuant to Section 7.01(e),
(f), (h), (i), (k), (m), (v) and (x) and Section 7.02(p) of the Credit Agreement
(and, in the case of Section 7.01(i) of the Credit Agreement, cash and Cash
Equivalents permitted to secure borrowings specified in the definition of “Cash
Management Practices”), (F) any assets of any Regulated Subsidiary (except to
the extent such assets are pledged to support obligations under any Permitted
Subordinated Indebtedness), (G) assets in any Joint Venture which cannot be
pledged without the consent of any third party (and which consent has not been
obtained) to the extent such restriction is enforceable, and (H) any other

6



--------------------------------------------------------------------------------



 



asset if the Collateral Agent reasonably determines that the costs (including,
without limitation, any mortgage, stamp, intangible or other tax, title
insurance or similar items) of obtaining the security interest in such asset are
unreasonably excessive in relation to the benefit to the Secured Parties of the
security to be afforded thereby. For the avoidance of doubt, no escrow account,
trust account or similar fiduciary arrangement maintained by any Loan Party from
time to time for the exclusive benefit of unaffiliated third parties (which for
the avoidance of doubt shall not include employees in their capacity as such) in
the ordinary course of business (nor the amounts on deposit therein held for
such exclusive purpose) shall constitute Collateral.
     SECTION 2. Security for Obligations. This Agreement secures, in the case of
each Grantor, the payment of all (a) Obligations, (b) Secured Hedging
Obligations and (c) Secured Cash Management Obligations, in each case of such
Grantor now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, indemnifications, contract causes of action, costs, expenses or otherwise
(all such obligations being the “Secured Obligations”).
     SECTION 3. Grantors Remain Liable. Anything herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under the contracts and
agreements included in such Grantor’s Collateral to the extent set forth therein
to perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Collateral Agent
of any of the rights hereunder shall not release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral and (c) no Secured Party shall have any obligation or liability under
the contracts and agreements included in the Collateral by reason of this
Agreement or any other Finance Document, nor shall any Secured Party be
obligated to perform any of the obligations or duties of any Grantor thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.
     SECTION 4. Delivery and Control of Security Collateral. (a) (i) All
certificates representing or evidencing the Pledged Subsidiary Equity and all
other certificates representing or evidencing Pledged Equity (other than
certificated Pledged Equity having a fair market value of less than $5,000,000
in the aggregate for all such equity (collectively, the “Immaterial
Non-Subsidiary Pledged Equity”)), (ii) all instruments representing or
evidencing the Pledged Debt (other than Pledged Intercompany Debt) in an
aggregate principal amount in excess of $5,000,000 and (iii) all instruments
representing or evidencing Pledged Intercompany Debt, including any global
intercompany note (and any and all updates and amendments thereto) representing
or evidencing intercompany indebtedness owed to any Grantor by any other
Restricted Company (the “Pledged Global Intercompany Note”) shall be delivered
(with respect to all certificates and instruments referred to in clauses (i) and
(ii) above acquired or received by a Grantor after the Effective Date, no later
than the fifteenth day

7



--------------------------------------------------------------------------------



 



following the month of such acquisition or receipt) to and held by or on behalf
of the Collateral Agent pursuant hereto and shall be in suitable form for
transfer by delivery, or shall be accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance reasonably
satisfactory to the Collateral Agent; it being understood and agreed that any
Indebtedness of a Restricted Company (other than a Regulated Subsidiary) owing
to a Grantor (other than such Indebtedness of up to $10,000,000 in the aggregate
for all Grantors) shall be evidenced by the Pledged Global Intercompany Note or
another promissory note. To the extent any Pledged Global Intercompany Note is
updated or amended in any calendar quarter to reflect changes to the parties
thereto, the Company shall deliver to the Collateral Agent an update to or a
replacement of Schedule I to such Pledged Global Intercompany Note and any
additional counterparts and related note powers to such Pledged Global
Intercompany Note, on or prior to the delivery of the Compliance Certificate
pursuant to Section 6.02(b) of the Credit Agreement for such calendar quarter.
During the continuation of an Event of Default and subject to Section 4(c), the
Collateral Agent shall have the right, at any time in its discretion and without
notice to any Grantor, to (i) transfer to or to register in the name of the
Collateral Agent or any of its nominees any or all of the Security Collateral,
subject only to the revocable rights specified in Section 10(a), (ii) exchange
certificates or instruments representing or evidencing Security Collateral for
certificates or instruments of smaller or larger denominations, and
(iii) convert Security Collateral consisting of Financial Assets held directly
by the Collateral Agent to Security Collateral consisting of Financial Assets
credited to any Securities Account.
     (B) During the continuation of an Event of Default and subject to
Section 4(c), promptly upon the request of the Collateral Agent, with respect to
any Specified Security Collateral in which any Grantor has any right, title or
interest and that constitutes an Uncertificated Security, such Grantor will
cause the issuer thereof either (i) to register the Collateral Agent as the
registered owner of such Security or (ii) to agree in an authenticated record
with such Grantor and the Collateral Agent that such issuer will comply with
instructions with respect to such Security originated by the Collateral Agent
without further consent of such Grantor, such authenticated record to be in form
and substance reasonably satisfactory to the Collateral Agent. During the
continuation of an Event of Default and subject to Section 4(c), with respect to
any Specified Security Collateral in which any Grantor has any right, title or
interest and that is not an Uncertificated Security, promptly upon the request
of the Collateral Agent, such Grantor will notify each such issuer of Pledged
Subsidiary Equity that such Pledged Subsidiary Equity is subject to the security
interest granted hereunder.
     (C) Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, no control agreement shall be required with respect to any
Deposit Account or Securities Account.

8



--------------------------------------------------------------------------------



 



     SECTION 5. Maintaining Electronic Chattel Paper, Transferable Records and
Letter-of-Credit Rights and Giving Notice of Commercial Tort Claims. So long as
any Loan or any other Obligation of any Loan Party under any Loan Document shall
remain unpaid, any Letter of Credit shall be outstanding or shall not have been
otherwise provided for in full in a manner reasonably satisfactory to the L/C
Issuer or any Lender shall have any Commitment:
     (A) During the continuation of an Event of Default, promptly upon the
request of the Collateral Agent, each Grantor will maintain (i) all Electronic
Chattel Paper so that the Collateral Agent has control of the Electronic Chattel
Paper in the manner specified in Section 9-105 of the UCC and (ii) all
transferable records so that the Collateral Agent has control of the
transferable records in the manner specified in Section 16 of the Uniform
Electronic Transactions Act, as in effect in the jurisdiction governing such
transferable record. Notwithstanding anything to the contrary in this Agreement,
except during the continuation of an Event of Default, no Grantor shall be
required to deliver possession of tangible Chattel Paper to Collateral Agent;
and
     (B) Each Grantor will give prompt notice to the Collateral Agent of any
Commercial Tort Claim individually in excess of $5,000,000 that may arise in the
future (which notice shall be given on or prior to the delivery of the
Compliance Certificate delivered pursuant to Section 6.02(b) of the Credit
Agreement for any calendar quarter in which the general counsel of the company
shall have reasonably concluded that such Commercial Tort Claim meeting this
requirement has been filed in pending litigation by the relevant Grantor) and
will promptly execute or otherwise authenticate a supplement to this Agreement,
and otherwise take all necessary action, to subject such Commercial Tort Claim
to the security interest created under this Agreement.
     SECTION 6. Representations and Warranties. Each Grantor represents and
warrants as follows:
     (A) As of the Effective Date, (i) such Grantor’s exact legal name, as
defined in Section 9-503(a) of the UCC, is correctly set forth in Schedule I
hereto and (ii) such Grantor is located (within the meaning of Section 9-307 of
the UCC) in the state or jurisdiction of its organization set forth in
Schedule I hereto. As of the Effective Date, the information set forth in
Schedule I hereto with respect to such Grantor is true and accurate in all
material respects.
     (B) All Pledged Subsidiary Equity (other than Immaterial Non-Subsidiary
Pledged Equity) has been or will be delivered to the Collateral Agent in
accordance herewith.
     (C) Such Grantor is the legal and beneficial owner of the Collateral of
such Grantor free and clear of any Lien, except for the security interest
created

9



--------------------------------------------------------------------------------



 



under this Agreement and Liens permitted under Section 7.01 of the Credit
Agreement.
     (D) The Pledged Subsidiary Equity pledged by such Grantor hereunder has
been duly authorized and validly issued and is fully paid and (except as
otherwise provided by Law) non-assessable.
     (E) The Pledged Subsidiary Equity pledged by such Grantor constitutes, as
of the Effective Date, the percentage of the issued and outstanding Equity
Interests of the issuers thereof indicated on Schedule II hereto.
     (F) (i) This Agreement creates in favor of the Collateral Agent for the
benefit of the Secured Parties a valid security interest in all of the
Collateral of each Grantor, securing the payment of the Secured Obligations of
such Grantor; (ii) upon the filing of a UCC financing statement in the UCC
filing office in the jurisdiction set forth in Schedule I under the heading
“Jurisdiction of Organization” with respect to such Grantor, naming such Grantor
as the debtor and the Collateral Agent as the secured party and including the
collateral description set forth in Schedule IV, all actions necessary to
perfect the security interest in the Collateral of such Grantor created under
this Agreement with respect to which a Lien may be perfected by filing pursuant
to the UCC, including, without limitation, unregistered Copyrights (all such
Collateral, “Filing Collateral”) shall have been duly made or taken and be in
full force and effect, and the Lien created under this Agreement in such
Grantor’s Filing Collateral shall be perfected; (iii) upon the timely
recordation of a Copyright Security Agreement substantially in the form of
Exhibit B (or such other form as may be reasonably approved by the Collateral
Agent) naming such Grantor as the grantor and the Collateral Agent as the
secured party with the U.S. Copyright Office, all actions necessary to perfect
the security interest in the Collateral of such Grantor consisting of the
Copyrights described therein and IP Agreements with respect thereto (“Copyright
Collateral”), in each case, with respect to which a Lien may be perfected by
such filing, shall have been duly made or taken and the Lien created under this
Agreement in such Grantor’s Copyright Collateral shall be perfected; and
(iv) upon the timely recordation of a Patent Security Agreement substantially in
the form of Exhibit C (or such other form as may be reasonably approved by the
Collateral Agent) and a Trademark Security Agreement substantially in the form
of Exhibit D (or such other form as may be reasonably approved by the Collateral
Agent) naming such Grantor as the grantor and the Collateral Agent as the
secured party with the U.S. Patent and Trademark Office, all actions necessary
to perfect the security interest in the Collateral of such Grantor consisting of
the Patents and Trademarks described therein (“Patent and Trademark
Collateral”), in each case, with respect to which a Lien may be perfected by
such filing, shall have been duly made or taken and the Lien created under this
Agreement in such Grantor’s Patent and Trademark Collateral shall be perfected.

10



--------------------------------------------------------------------------------



 



     (G) Except as could not reasonably be expected to have a Material Adverse
Effect:
     (i) To such Grantor’s knowledge, the operation of such Grantor’s business
as currently conducted or as contemplated to be conducted and the use of the
Intellectual Property Collateral in connection therewith do not conflict with,
infringe, misappropriate, dilute, misuse or otherwise violate the intellectual
property rights of any third party.
     (ii) The registered Intellectual Property Collateral is subsisting and has
not been adjudged invalid or unenforceable in whole or part, and to such
Grantor’s knowledge, is valid and enforceable. Such Grantor is not aware of any
uses of any item of Intellectual Property Collateral by a Grantor that could
reasonably be expected to lead to such item becoming invalid or unenforceable.
     (iii) Such Grantor has made or performed all filings, recordings and other
acts and has paid all required fees and taxes to maintain and protect its
interest in its registered Intellectual Property Collateral in full force and
effect in the United States, and to protect and maintain its interest therein
including, without limitation, recordations of any of its interests in the
Patents and Trademarks with the U.S. Patent and Trademark Office and recordation
of any of its interests in the Copyrights with the U.S. Copyright Office. Such
Grantor has used any statutory notice required in the United States in
connection with its use of each registered Patent, Trademark and Copyright in
the Intellectual Property Collateral.
     (iv) To such Grantor’s knowledge, (A) none of the material Trade Secrets of
such Grantor has been used, divulged, disclosed or appropriated to the detriment
of such Grantor for the benefit of any Person other than such Grantor; (B) no
employee, independent contractor or agent of such Grantor has misappropriated
any trade secrets of any other Person in the course of the performance of his or
her duties as an employee, independent contractor or agent of such Grantor; and
(C) no employee, independent contractor or agent of such Grantor is in default
or breach of any term of any employment agreement, non-disclosure agreement,
assignment of inventions agreement or similar agreement or contract relating in
any way to the protection, ownership, development, use or transfer of such
Grantor’s Intellectual Property Collateral.
     (v) To such Grantor’s knowledge, no Grantor or Intellectual Property
Collateral is subject to any outstanding consent, settlement, decree, order,
injunction, judgment or ruling restricting the use of any Intellectual Property
Collateral by such Grantor or that would impair the validity or enforceability
of such Intellectual Property Collateral.

11



--------------------------------------------------------------------------------



 



     SECTION 7. Further Assurances. (a) Each Grantor agrees that from time to
time, at the expense of such Grantor, such Grantor will promptly execute and
deliver, or otherwise authenticate, all further instruments and documents, and
take all further action that may be reasonably necessary or desirable, or that
the Collateral Agent may reasonably request, in order to perfect and protect any
pledge or security interest granted or purported to be granted by such Grantor
hereunder or to enable the Collateral Agent to exercise and enforce its rights
and remedies hereunder with respect to any Collateral of such Grantor.
     (B) Each Grantor hereby authorizes the Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, including, without
limitation, one or more financing statements indicating that such financing
statements cover all assets or all personal property (or words of similar
effect) of such Grantor, in each case without the signature of such Grantor, and
regardless of whether any particular asset described in such financing
statements falls within the scope of the UCC. A photocopy or other reproduction
of this Agreement or any financing statement covering the Collateral or any part
thereof shall be sufficient as a financing statement where permitted by law.
Each Grantor ratifies its authorization for the Collateral Agent to have filed
such financing statements, continuation statements or amendments filed prior to
the Original Closing Date or the Effective Date.
     (C) No Grantor will permit any Collateral consisting of Equity Interests of
any Subsidiary of such Grantor to constitute at any time a Financial Asset
credited to a Securities Account.
     SECTION 8. Post-Closing Changes; Bailees; Collections on Assigned
Agreements and Accounts. (a) If any Grantor changes its name, type of
organization, jurisdiction of organization or organizational identification
number from those set forth in Section 6(a) of this Agreement, the Company or
such Grantor will provide a written notice thereof to the Collateral Agent no
later than the fifteenth day immediately following the calendar month in which
such change occurred (or such longer period of time as the Collateral Agent may
agree in its sole and absolute discretion) and shall take all action reasonably
required by the Collateral Agent for the purpose of perfecting or protecting the
security interest granted by this Agreement.
     (B) During the continuation of an Event of Default, if any Collateral of
any Grantor is at any time in the possession or control of a warehouseman,
bailee or agent, upon the request of the Collateral Agent, such Grantor will
promptly (i) notify such warehouseman, bailee or agent of the security interest
created hereunder and (ii) instruct such warehouseman, bailee or agent to hold
all such Collateral solely for the Collateral Agent’s account subject only to
the Collateral Agent’s instructions.

12



--------------------------------------------------------------------------------



 



     (C) Except as otherwise provided in this subsection (c), each Grantor will
continue to collect, at its own expense, all amounts due or to become due such
Grantor under the Accounts. In connection with such collections, such Grantor
may take (and, at the Collateral Agent’s direction during the continuation of an
Event of Default, shall take) such commercially reasonable action as such
Grantor (or, during the continuation of an Event of Default, the Collateral
Agent) may deem necessary or advisable to enforce collection thereof; provided
that the Collateral Agent shall have the right, at any time upon the occurrence
and during the continuance of an Event of Default and upon written notice to
such Grantor of its intention to do so, to notify the obligors under any
Accounts of the assignment of such Accounts to the Collateral Agent and to
direct such obligors to make payment of all amounts due or to become due to such
Grantor thereunder directly to the Collateral Agent and, upon such notification
and at the expense of such Grantor, to enforce collection of any such Accounts,
to adjust, settle or compromise the amount or payment thereof, in the same
manner and to the same extent as such Grantor might have done, and to otherwise
exercise all rights with respect to such Accounts, including, without
limitation, those set forth in Section 9-607 of the UCC. After receipt by any
Grantor of the notice from the Collateral Agent referred to in the proviso to
the preceding sentence, all amounts and Proceeds (including, without limitation,
Instruments) received by such Grantor in respect of the Accounts of such Grantor
shall be received in trust for the benefit of the Collateral Agent hereunder,
shall be segregated from other funds of such Grantor and shall be either
(A) released to such Grantor to the extent permitted under the terms of the
Credit Agreement so long as no Event of Default shall have occurred and be
continuing or (B) if any Event of Default shall have occurred and be continuing,
applied as provided in Section 8.03 of the Credit Agreement.
     SECTION 9. As to Intellectual Property Collateral. (a) Except to the extent
failure to act could not reasonably be expected to have a Material Adverse
Effect, with respect to any registration or pending application of each item of
its Intellectual Property Collateral for which such Grantor has standing to do
so, each Grantor agrees to take, at its expense, all commercially reasonable
steps, including, without limitation, in the U.S. Patent and Trademark Office,
the U.S. Copyright Office and any other governmental authority located in the
United States, to (i) maintain the validity and enforceability of any registered
Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect and (ii) pursue the registration and
maintenance of each Patent, Trademark, or Copyright registration or application,
now or hereafter included in such Intellectual Property Collateral of such
Grantor, including, without limitation, the payment of required fees and taxes,
the filing of responses to office actions issued by the U.S. Patent and
Trademark Office, the U.S. Copyright Office or other governmental authorities,
the filing of applications for renewal or extension, the filing of affidavits
under Sections 8 and 15 of the U.S. Trademark Act, the filing of divisional,
continuation, continuation-in-part, reissue and renewal applications or
extensions, the payment of maintenance fees and the participation

13



--------------------------------------------------------------------------------



 



in interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
     (B) Except as could not reasonably be expected to have a Material Adverse
Effect, no Grantor shall do or permit any act or knowingly omit to do any act
whereby any of its Intellectual Property Collateral may lapse or become invalid
or unenforceable or placed in the public domain.
     (C) Except where failure to do so could not reasonably be expected to have
a Material Adverse Effect, each Grantor shall take all commercially reasonable
steps which it (or the Collateral Agent during the continuation of an Event of
Default) deems reasonable and appropriate under the circumstances to preserve
and protect each item of its Intellectual Property Collateral, including,
without limitation, maintaining the quality of any and all products or services
used or provided in connection with any of the Trademarks, consistent with the
quality of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.
     (D) With respect to its Intellectual Property Collateral, each Grantor
agrees on or prior to the Effective Date to execute and deliver (i) a copyright
security agreement substantially in the form of Exhibit B hereto (the “Copyright
Security Agreement”), (ii) a patent security agreement substantially in the form
of Exhibit C hereto and (iii) a trademark security agreement substantially in
the form of Exhibit D hereto, in each case for recording the security interest
granted hereunder to the Collateral Agent in the Intellectual Property
Collateral with the U.S. Patent and Trademark Office or the U.S. Copyright
Office, as applicable.
     (E) Each Grantor agrees that, should it obtain an ownership interest in any
Intellectual Property Collateral after the Effective Date (“After-Acquired
Intellectual Property”) (i) the provisions of this Agreement shall automatically
apply thereto, (ii) any such After-Acquired Intellectual Property and, in the
case of Trademarks, the goodwill symbolized thereby, shall automatically become
part of the Intellectual Property Collateral subject to the terms and conditions
of this Agreement with respect thereto and (iii) concurrently with the delivery
of each Compliance Certificate pursuant to Section 6.02(b) of the Credit
Agreement, such Grantor shall sign and deliver to the Collateral Agent an
appropriate Intellectual Property Security Agreement with respect to any
After-Acquired Intellectual Property registered with the U.S. Patent and
Trademark Office or the U.S. Copyright Office; provided that an Intellectual
Property Security Agreement shall not be required to be delivered with respect
to After-Acquired Intellectual Property for which such Grantor reasonably
believes the fair market value at the time acquired to be less than $2,000,000
individually and less than $5,000,000 in the aggregate for all such
After-Acquired Intellectual Property for which Intellectual Property Security
Agreements have not been delivered.

14



--------------------------------------------------------------------------------



 



     SECTION 10. Voting Rights; Dividends; Etc. (a) So long as no Event of
Default shall have occurred and be continuing:
     (i) Each Grantor shall be entitled to exercise any and all voting and other
consensual rights pertaining to the Security Collateral of such Grantor or any
part thereof for any purpose.
     (ii) Each Grantor shall be entitled to receive and retain any and all
dividends, interest and other distributions paid in respect of the Security
Collateral of such Grantor if and to the extent that the payment thereof (or
retention by Grantor) is not otherwise prohibited by the terms of the Loan
Documents; provided that any and all dividends, interest and other distributions
paid or payable other than in cash in respect of, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any Security Collateral, shall constitute Collateral and, to the
extent in the form of indebtedness evidenced by promissory notes or other
instruments or in the form of Equity Interests, shall be, and shall be forthwith
delivered to the Collateral Agent to hold as, Security Collateral and shall, if
received by such Grantor, be received in trust for the benefit of the Collateral
Agent and be forthwith delivered (no later than the fifteenth day after the end
of the month in which received by such Grantor) to the Collateral Agent as
Security Collateral in the same form as so received (with any necessary
endorsement).
     (iii) The Collateral Agent will execute and deliver (or cause to be
executed and delivered) to each Grantor all such proxies and other instruments
as such Grantor may reasonably request for the purpose of enabling such Grantor
to exercise the voting and other rights that it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments that it
is authorized to receive and retain pursuant to paragraph (ii) above.
     (B) Upon the occurrence and during the continuance of an Event of Default:
     (i) All rights of each Grantor (x) to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 10(a)(i) shall, upon notice to such Grantor by the
Collateral Agent, cease and (y) to receive the dividends, interest and other
distributions that it would otherwise be authorized to receive and retain
pursuant to Section 10(a)(ii) shall, upon notice to such Grantor by the
Collateral Agent, cease and all such rights shall thereupon become vested in the
Collateral Agent, which shall thereupon have the sole right to exercise or
refrain from exercising such

15



--------------------------------------------------------------------------------



 



voting and other consensual rights and to receive and hold as Security
Collateral such dividends, interest and other distributions.
     (ii) All dividends, interest and other distributions that are received by
any Grantor contrary to the provisions of paragraph (i) of this Section 10(b)
shall be received in trust for the benefit of the Collateral Agent, shall be
segregated from other funds of such Grantor and shall be forthwith paid over to
the Collateral Agent as Security Collateral in the same form as so received
(with any necessary endorsement).
     SECTION 11. Transfers and Other Liens; Additional Shares. (a) Each Grantor
agrees that it will not (i) sell, assign or otherwise dispose of, or grant any
option with respect to, any of the Collateral, other than sales, assignments and
other dispositions of Collateral, and options relating to Collateral, permitted
under the terms of the Credit Agreement, or (ii) create or suffer to exist any
Lien upon or with respect to any of the Collateral of such Grantor except for
the pledge, assignment and security interest created under this Agreement and
other Liens permitted under the Credit Agreement.
     (b) Each Grantor agrees that it will (i) cause each issuer of the Pledged
Subsidiary Equity pledged by such Grantor not to issue any Equity Interests in
substitution for or with respect to the Pledged Equity issued by such issuer,
except to such Grantor, and (ii) deliver no later than the fifteenth day
following the month of its acquisition (directly) thereof, any and all
certificates representing additional Pledged Equity in accordance with the first
sentence of Section 4(a).
     SECTION 12. Collateral Agent Appointed Attorney-in-Fact. Each Grantor
hereby irrevocably appoints the Collateral Agent such Grantor’s attorney in
fact, with full authority in the place and stead of such Grantor and in the name
of such Grantor or otherwise, from time to time, upon the occurrence and during
the continuance of an Event of Default, in the Collateral Agent’s discretion, to
take any action and to execute any instrument that the Collateral Agent may deem
necessary or advisable to accomplish the purposes of this Agreement, including,
without limitation:
     (A) to obtain and adjust insurance required to be paid to the Collateral
Agent,
     (B) to ask for, demand, collect, sue for, recover, compromise, receive and
give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral,
     (C) to receive, indorse and collect any drafts or other instruments,
documents and Chattel Paper, in connection with clause (a) or (b) above, and
     (D) to file any claims or take any action or institute any proceedings that
the Collateral Agent may deem necessary or desirable for the collection of any
of

16



--------------------------------------------------------------------------------



 



the Collateral or otherwise to enforce compliance with the terms and conditions
of any Assigned Agreement or the rights of the Collateral Agent with respect to
any of the Collateral.
     SECTION 13. Collateral Agent May Perform. If any Grantor fails to perform
any agreement contained herein, the Collateral Agent may, but without any
obligation to do so and without notice, itself perform, or cause performance of,
such agreement, and the reasonable out-of-pocket expenses of the Collateral
Agent incurred in connection therewith shall be payable by such Grantor under
Section 16.
     SECTION 14. Collateral Agent’s Duties. The powers conferred on the
Collateral Agent hereunder are solely to protect the Secured Parties’ interest
in the Collateral and shall not impose any duty upon it to exercise any such
powers. Except for the safe custody of any Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Collateral, as to ascertaining or taking action
with respect to calls, conversions, exchanges, maturities, tenders or other
matters relative to any Collateral, whether or not any Secured Party has or is
deemed to have knowledge of such matters, or as to the taking of any necessary
steps to preserve rights against any parties or any other rights pertaining to
any Collateral. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of any Collateral in its
possession if such Collateral is accorded treatment substantially equal to that
which it accords its own property, and will not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of any act or omission of any sub-agent or bailee selected by the
Collateral Agent in good faith, except to the extent that such liability arises
from the Collateral Agent’s gross negligence or willful misconduct.
     SECTION 15. Remedies. If any Event of Default shall have occurred and be
continuing:
     (A) The Collateral Agent may exercise in respect of the Collateral, in
addition to other rights and remedies provided for herein or otherwise available
to it, all the rights and remedies of a secured party upon default under the UCC
(whether or not the UCC applies to the affected Collateral) and also may:
(i) require each Grantor to, and each Grantor hereby agrees that it will at its
expense and upon request of the Collateral Agent forthwith, assemble all or part
of the Collateral as directed by the Collateral Agent and make it available to
the Collateral Agent at a place and time to be designated by the Collateral
Agent that is reasonably convenient to both parties; (ii) without notice except
as specified below, sell the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Collateral Agent’s offices or
elsewhere, for cash, on credit or for future delivery, and upon such other terms
as the Collateral Agent may deem commercially reasonable; (iii) occupy any
premises owned or, to the

17



--------------------------------------------------------------------------------



 



extent lawful and permitted, leased by any of the Grantors where the Collateral
or any part thereof is assembled or located for a reasonable period in order to
effectuate its rights and remedies hereunder or under law, without obligation to
such Grantor in respect of such occupation; and (iv) exercise any and all rights
and remedies of any of the Grantors under or in connection with the Collateral,
or otherwise in respect of the Collateral, including, without limitation, (A)
any and all rights of such Grantor to demand or otherwise require payment of any
amount under, or performance of any provision of, the Assigned Agreements, the
Accounts and the other Collateral and (B) exercise all other rights and remedies
with respect to the Assigned Agreements, the Accounts and the other Collateral,
including, without limitation, those set forth in Section 9-607 of the UCC. The
Collateral Agent shall give the applicable Grantors at least ten Business Days
written notice (or such longer period as may be required by applicable Law) of
the time and place of any public sale or the time after which any private sale
is to be made and each Grantor agrees that such notice shall constitute
reasonable notification. The Collateral Agent shall not be obligated to make any
sale of Collateral regardless of notice of sale having been given. The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.
     (B) Immediately upon the request of the Collateral Agent, all payments
received by any Grantor under or in connection with any Assigned Agreement or
otherwise in respect of the Collateral shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other funds of such
Grantor and shall be forthwith paid over to the Collateral Agent in the same
form as so received (with any necessary endorsement).
     (C) If the Collateral Agent shall determine to exercise its right to sell
all or any of the Security Collateral of any Grantor pursuant to this
Section 15, each Grantor agrees that, upon request of the Collateral Agent, such
Grantor will, at its own expense, do or cause to be done all such other acts and
things as may be necessary to make such sale of such Security Collateral or any
part thereof valid and binding and in compliance with applicable law.
     (D) The Collateral Agent is authorized, in connection with any sale of the
Security Collateral pursuant to this Section 15, to deliver or otherwise
disclose to any prospective purchaser of the Security Collateral: (i) any
registration statement or prospectus, and all supplements and amendments
thereto; (ii) any information and projections; and (iii) any other information
in its possession relating to such Security Collateral.
     (E) The Collateral Agent shall apply the proceeds of any sale or other
disposition of all or any part of the Collateral in the order of priorities set
forth in Section 8.03 of the Credit Agreement.

18



--------------------------------------------------------------------------------



 



     SECTION 16. Indemnity and Expenses. (a) Each Grantor shall indemnify and
hold harmless each Secured Party and their respective Affiliates, directors,
officers, employees, counsel, agents and attorneys-in-fact (collectively the
“Indemnitees”) from and against any and all liabilities, losses, damages, claims
and costs (including, without limitation, Attorney Costs (which shall be limited
to one (1) counsel to the Secured Parties (exclusive of one local counsel in
each relevant jurisdiction), unless (x) the interests of the Collateral Agent
and the other Secured Parties are sufficiently divergent, in which case one
(1) additional counsel may be appointed and (y) if the interests of any Secured
Party or group of Secured Parties (other than all of the Secured Parties) are
distinctly or disproportionately affected, one (1) additional counsel for such
Secured Party or group of Secured Parties)) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(1) the execution, delivery, enforcement, performance or administration of this
Agreement or any other agreement, letter or instrument delivered in connection
with the transactions contemplated hereby or the consummation of the
transactions contemplated hereby, (2) any actual or alleged presence or release
of Hazardous Materials on or from any property currently or formerly owned or
operated by any Grantor, or any Environmental Liability related in any way to
any Grantor, or (3) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory (including, without limitation, any investigation of,
preparation for, or defense of any pending or threatened claim, investigation,
litigation or proceeding) and regardless of whether any Indemnitee is a party
thereto (all the foregoing, collectively, the “Indemnified Liabilities”), in all
cases, whether or not caused by or arising, in whole or in part, out of the
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, losses, damages,
claims or costs (x) have resulted from the gross negligence or willful
misconduct of such Indemnitee or breach of the Loan Documents by such Indemnitee
as determined by the final non-appealable judgment of a court of competent
jurisdiction or (y) arise from claims of any of the Secured Parties solely
against one or more Secured Parties that have not resulted from any
misrepresentation, default or the breach of any Loan Document or any actual or
alleged performance or non-performance by a Grantor, the Company or one of their
Subsidiaries or other Affiliates or any of their respective officers, directors,
stockholders, partners, members, employees, agents, representatives or advisors.
In the case of an investigation, litigation or other proceeding to which the
indemnity in this Section 16 applies, such indemnity shall be effective whether
or not such investigation, litigation or proceeding is brought by any Loan
Party, its directors, shareholders or creditors or an Indemnitee or any other
Person, whether or not any Indemnitee is otherwise a party thereto and whether
or not any of the transactions contemplated hereunder or under any of the other
Loan Documents is consummated. All amounts due under this Section 16 shall be
paid promptly after receipt by the relevant Grantor of an invoice in reasonable
detail. The agreements in this Section 16 shall survive

19



--------------------------------------------------------------------------------



 



the resignation of the Collateral Agent, the replacement of any Lender, the
termination of the Aggregate Commitments, the repayment, satisfaction or
discharge of all the other Secured Obligations, the termination of the security
interests created hereunder and the release of the Liens created hereunder on
all or any portion of the Collateral.
     (B) Each Grantor will upon demand pay to the Collateral Agent the amount of
any and all reasonable out-of-pocket expenses, including, without limitation,
the reasonable fees and expenses of its counsel (which shall be limited to one
(1) counsel (exclusive of one local counsel in each relevant jurisdiction)) and
of any experts and agents, that the Collateral Agent may incur in connection
with (i) the custody, preservation, use or operation of, or the sale of,
collection from or other realization upon, any of the Collateral of such Grantor
or (ii) the exercise or enforcement of any of the rights of the Collateral Agent
or the other Secured Parties hereunder.
     SECTION 17. Amendments; Waivers; Additional Grantors; Etc. (a) No amendment
or waiver of any provision of this Agreement, and no consent to any departure by
any Grantor herefrom, shall in any event be effective unless the same shall be
in writing and signed by each Grantor to which such amendment or waiver is to
apply and the Collateral Agent (with the consent of the requisite number of
Lenders specified in the Credit Agreement), and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No failure on the part of the Collateral Agent or any other
Secured Party to exercise, and no delay in exercising any right hereunder, shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right.
     (B) Upon the execution and delivery, or authentication, by any Person of a
security agreement supplement in substantially the form of Exhibit A hereto or
such other form as may be reasonably approved by the Collateral Agent (each a
“Security Agreement Supplement”), (i) such Person shall be referred to as an
“Additional Grantor” and shall be and become a Grantor hereunder, and each
reference in this Agreement and the other Loan Documents to “Grantor” shall also
mean and be a reference to such Additional Grantor, and each reference in this
Agreement and the other Loan Documents to “Collateral” shall also mean and be a
reference to the Collateral of such Additional Grantor, and (ii) the
supplemental Schedules I through V attached to each Security Agreement
Supplement shall be incorporated into and become a part of and supplement
Schedules I through V, respectively, hereto, and the Collateral Agent may attach
such supplemental schedules to such Schedules; and each reference to such
Schedules shall mean and be a reference to such Schedules as supplemented
pursuant to each Security Agreement Supplement.

20



--------------------------------------------------------------------------------



 



     SECTION 18. Notices, Etc. All notices and other communications provided for
hereunder shall be in writing (including, without limitation, telegraphic,
telecopy or telex communication or facsimile transmission) and mailed,
telegraphed, telecopied, telexed, faxed or delivered to it, if to any Grantor,
addressed to it in care of the Company at the Company’s address specified in
Section 10.02 of the Credit Agreement, and if to the Collateral Agent, at its
address specified in Section 10.02 of the Credit Agreement. All such notices and
other communications shall be deemed to be given or made at such time as shall
be set forth in Section 10.02 of the Credit Agreement. Delivery by telecopier or
electronic mail of an executed counterpart of any amendment or waiver of any
provision of this Agreement or of any Security Agreement Supplement or Schedule
hereto shall be effective as delivery of an original executed counterpart
thereof.
     SECTION 19. Continuing Security Interest; Assignments under the Credit
Agreement. This Agreement shall create a continuing security interest in the
Collateral and shall (a) remain in full force and effect until the later of
(i) the payment in full in cash of the Secured Obligations, (other than
Obligations with respect to contingent indemnification obligations, Secured
Hedging Obligations and Cash Management Obligations not yet due and payable) and
the termination of the Commitments and (ii) the termination or expiration of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, (b) be binding upon each Grantor, its successors
and assigns and (c) inure, together with the rights and remedies of the
Collateral Agent hereunder, to the benefit of the Secured Parties and their
permitted respective successors, transferees and assigns. Without limiting the
generality of the foregoing clause (c), any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under the Credit
Agreement (including, without limitation, all or any portion of its Commitments,
the Loans owing to it and the Note or Notes, if any, held by it) to any other
Person, and such other Person shall thereupon become vested with all the
benefits in respect thereof granted to such Lender herein or otherwise, in each
case as provided in Section 10.07 of the Credit Agreement.
     SECTION 20. Reaffirmation. Each of the Grantors under the Existing Security
Agreement hereby confirms its respective guarantees, pledges and grants of
security interests as applicable under each of the Loan Documents to which it is
party, and agrees that, notwithstanding the effectiveness of the amendment and
restatement of the Original Credit Agreement, the Existing Subsidiary Guaranty
(as defined in the Subsidiary Guaranty) and the Existing Security Agreement,
such guarantees, pledges and grants of security interests, as applicable, shall
continue to be in full force and effect and shall continue to inure to the
benefit of the Lenders and the other Secured Parties.
     SECTION 21 Release; Termination. (a) Upon any sale, lease, transfer or
other disposition of any item of Collateral of any Grantor permitted by, and in

21



--------------------------------------------------------------------------------



 



accordance with, the terms of the Loan Documents to any Person other than a Loan
Party or upon the effectiveness of any consent to the release of the security
interest granted hereby in any Collateral pursuant to Section 9.11 of the Credit
Agreement, the Lien created under this Agreement on such Collateral (but not on
any Proceeds thereof) shall automatically terminate; provided that, with respect
to any Collateral that is also subject to any Lien securing any Permitted
Subordinated Indebtedness, the Lien created under this Agreement shall not
terminate unless the Lien securing such Permitted Subordinated Indebtedness is
(or is simultaneously) terminated. Upon the release of any Grantor (other than
the Company) from its Subsidiary Guaranty, if any, in accordance with the terms
of the Loan Documents, the Lien created under this Agreement on the Collateral
of such Grantor shall automatically terminate and such Grantor shall
automatically be released from its obligations hereunder. The Collateral Agent
will, at such Grantor’s expense, execute and deliver to such Grantor such
documents (together with any applicable possessory Collateral if then in the
possession of the Collateral Agent) as such Grantor shall reasonably request to
evidence any release of the Lien created under this Agreement on any Collateral
pursuant to this Section 21(a); provided that such Grantor shall have delivered
to the Collateral Agent a written request therefor describing the item of
Collateral and the terms of the sale, lease, transfer or other disposition in
reasonable detail, and a certificate of such Grantor to the effect that the
transaction is in compliance with the Loan Documents and as to such other
matters as the Collateral Agent may request. The Collateral Agent shall be
authorized to rely on any such certificate without independent investigation.
     (B) Upon the later of (i) the payment in full in cash of the Secured
Obligations (other than contingent indemnification obligations, Secured Hedging
Obligations and Cash Management Obligations not yet due and payable) and the
termination of the Commitments and (ii) the termination or expiration of all
Letters of Credit or other provision therefor in full in a manner reasonably
satisfactory to the L/C Issuer, the Lien on all Collateral created under this
Agreement shall terminate and all rights to the Collateral shall revert to the
applicable Grantor. Upon any such termination, the Collateral Agent will, at the
applicable Grantor’s expense, execute and deliver to such Grantor such documents
as such Grantor shall reasonably request to evidence such termination.
     SECTION 22. Execution in Counterparts. This Agreement may be executed in
any number of counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier or electronic mail shall be effective as delivery of an
original executed counterpart of this Agreement.
     SECTION 23. The Mortgages. In the event that any of the Collateral
hereunder is also subject to a valid and enforceable Lien under the terms of any
Mortgage and the terms of such Mortgage are inconsistent with the terms of this

22



--------------------------------------------------------------------------------



 



Agreement, then with respect to such Collateral, the terms of such Mortgage
shall be controlling in the case of Fixtures and real estate leases, letting and
licenses of, and contracts and agreements relating to the lease of, real
property, and the terms of this Agreement shall be controlling in the case of
all other Collateral.
     SECTION 24. GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL, ETC.
(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK.
     (B) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK
SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF
SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PARTY HERETO
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THOSE COURTS (AND IN THE CASE OF EACH GRANTOR, FOR ANY
COLLATERAL OR SIMILAR ENFORCEMENT PROCEEDING, TO THE COURTS OF ANY JURISDICTION
WHERE ITS ASSETS ARE LOCATED). EACH PARTY HERETO IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION IN RESPECT
OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO.
     (C) EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (WHETHER BASED ON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS OR
THE TRANSACTIONS RELATED THERETO.
     SECTION 25. Severability. If any provision of this Agreement is invalid or
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions of this Agreement shall remain in full force and effect
in such jurisdiction and shall be liberally construed in favor of the Collateral
Agent and the Secured Parties in order to carry out the intentions of the
parties thereto as nearly as may be possible and (b) the invalidity or
unenforceability of such provision in such jurisdiction shall not affect the
validity or enforceability thereof in any other jurisdiction.
     [The remainder of this page is intentionally blank.]

23



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and delivered by its officer thereunto duly authorized as of the
date first above written

     
APTITUDE SOLUTIONS, INC.
CYBERHOMES, LLC
DOCX, LLC
ESPIEL, INC.
FNRES INSURANCE SERVICES LLC
FNRES LICENSE HOLDINGS INC.
GO APPLY, LLC
GO HOLDINGS, INC.
LENDER PROCESSING SERVICES, INC.
LENDER PROCESSING SERVICES, LLC
LENDER’S SERVICE TITLE AGENCY, INC.
LPS AGENCY SALES AND POSTING, INC.
LPS APPLIED ANALYTICS, LLC
LPS ASSET MANAGEMENT SOLUTIONS, INC.
LPS DEFAULT MANAGEMENT, LLC
LPS DEFAULT SOLUTIONS, INC.
LPS FIELD SERVICES, INC.
LPS IP HOLDING COMPANY, LLC
LPS MANAGEMENT, LLC
LPS MORTGAGE PROCESSING SOLUTIONS, INC.
LPS NATIONAL FLOOD, LLC
LPS PORTFOLIO SOLUTIONS, LLC
LPS PROPERTY TAX SOLUTIONS, INC.
  LPS REAL ESTATE DATA SOLUTIONS, INC.
LPS REAL ESTATE GROUP, INC.
LPS VALUATION SOLUTIONS, LLC
LPS VERIFICATION BUREAU, INC.
LRT RECORD SERVICES, INC.
LSI ALABAMA, LLC
LSI APPRAISAL, LLC
LSI MARYLAND, INC.
LSI TITLE AGENCY, INC.
LSI TITLE AGENCY OF ARKANSAS, LLC
LSI TITLE COMPANY
LSI TITLE COMPANY OF OREGON, LLC
LSI TITLE INSURANCE AGENCY OF UTAH, INC.
LSI TITLE INSURANCE AGENCY OF WYOMING, LLC
MCDASH ANALYTICS LLC
NEWINVOICE, L.L.C.
ONEPOINTCITY, LLC
PCLENDER.COM, INC.
REALEC TECHNOLOGIES, INC.
SOFTPRO, LLC
TRUE AUTOMATION, INC.

         
 
  Each By:    
 
       
 
  Name:   Jennifer F. Alvarado
 
  Title:   Senior Vice President

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A., as Collateral Agent
      By:           Name:           Title:      

A-2



--------------------------------------------------------------------------------



 



         

Schedule I to the
Security Agreement
TYPE OF ORGANIZATION, JURISDICTION OF ORGANIZATION AND
ORGANIZATIONAL IDENTIFICATION NUMBER

                  Type of   Jurisdiction of   Organizational Grantor  
Organization   Organization   I.D. No. (if any)                            

 



--------------------------------------------------------------------------------



 



Schedule II to the
Security Agreement
PLEDGED EQUITY

                                                  Percentage         Class of  
            of         Equity   Par Value (if   Certificate   Number  
Outstanding Grantor   Issuer   Interest   applicable)   No(s)   of Shares  
Shares1                                                                        
                                                                               
                             

 

1   Required only for Pledged Subsidiary Equity.

 



--------------------------------------------------------------------------------



 



Schedule III to the
Security Agreement
COMMERCIAL TORT CLAIMS

 



--------------------------------------------------------------------------------



 



Schedule IV to the
Security Agreement
COLLATERAL DESCRIPTION
“All personal property, subject, however, to the limitations set forth in that
certain Amended and Restated Security Agreement dated as of August 18, 2011 (as
the same may be amended or replaced from time to time) by and among Lender
Processing Services, Inc., the other parties identified as “grantor” therein
(which includes the Debtor hereunder), and JPMorgan Chase Bank, N.A. (or any
successor thereto), as collateral agent.”

 



--------------------------------------------------------------------------------



 



Schedule V to the
Security Agreement
INTELLECTUAL PROPERTY
I. Patents

                              Patent                     Grantor   Titles  
Country   Patent No.   Applic. No.   Filing Date   Issue Date                  
                                                           

II. Trademarks

                                  Domain           Reg.   Applic.   Filing  
Issue Grantor   Name/Mark   Country   Mark   No.   No.   Date   Date            
                                                                             

III. Trade Names
Names
IV. Copyrights (including exclusive copyright licenses)

                                  Title of                   Filing   Issue
Grantor   Work   Country   Title   Reg. No.   Applic. No.   Date   Date        
                                                                               
 

 



--------------------------------------------------------------------------------



 



Exhibit A to the
Security Agreement
FORM OF SECURITY AGREEMENT SUPPLEMENT
[Date of Security Agreement Supplement]
JPMorgan Chase Bank, N.A.,
     as the Collateral Agent for the
     Secured Parties referred to in the
     Credit Agreement referred to below
Ladies and Gentlemen:
     Reference is made to (i) the Amended and Restated Credit Agreement dated as
of August 18, 2011 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Lender
Processing Services, Inc., a Delaware corporation, the Lenders from time to time
party thereto and JPMorgan Chase Bank N.A., as Administrative Agent, Swing Line
Lender and L/C Issuer, and (ii) the Amended and Restated Security Agreement
dated August 18, 2011 (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time, the “Security Agreement”) made by the
Grantors from time to time party thereto in favor of JPMorgan Chase Bank, N.A.,
as collateral agent for the Secured Parties (together with any successor
collateral agent, the “Collateral Agent”). Terms defined in the Credit Agreement
or the Security Agreement and not otherwise defined herein are used herein as
defined in the Credit Agreement or the Security Agreement.
     Section 1. Grant of Security. The undersigned hereby grants to the
Collateral Agent, for the ratable benefit of the Secured Parties, a security
interest in, all of its right, title and interest in and to all of the
Collateral of the undersigned, whether now owned or hereafter acquired by the
undersigned, wherever located and whether now or hereafter existing or arising,
including, without limitation, the property and assets of the undersigned set
forth on the attached supplemental schedules to the Schedules to the Security
Agreement.
     Section 2. Security for Obligations. The grant of a security interest in
the Collateral by the undersigned under this Security Agreement Supplement and
the Security Agreement secures the payment of all Secured Obligations of the
undersigned now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.

A-1



--------------------------------------------------------------------------------



 



     Section 3. Supplements to Security Agreement Schedules. The undersigned has
attached hereto supplemental Schedules I through V to Schedules I through V,
respectively, to the Security Agreement, and the undersigned hereby certifies,
as of the date first above written, that such supplemental schedules have been
prepared by the undersigned in substantially the form of the equivalent
Schedules to the Security Agreement and are complete and correct in all material
respects.
     Section 4. Representations and Warranties. The undersigned hereby makes
each representation and warranty set forth in Section 6 of the Security
Agreement (as supplemented by the attached supplemental schedules) as of the
date hereof.
     Section 5. Obligations Under the Security Agreement. The undersigned hereby
agrees, as of the date first above written, to be bound as a Grantor by all of
the terms and provisions of the Security Agreement to the same extent as each of
the other Grantors. The undersigned further agrees, as of and after the date
first above written, that each reference in the Security Agreement to an
“Additional Grantor” or a “Grantor” shall also mean and be a reference to the
undersigned.
     Section 6. GOVERNING LAW. THIS SECURITY AGREEMENT SUPPLEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

            Very truly yours,

[NAME OF ADDITIONAL GRANTOR]
      By:           Title:             

     
 
  Address for Notices:
 
   
 
   
 
   
 
   
 
   
 
   

A-2



--------------------------------------------------------------------------------



 



Exhibit B to the
Security Agreement
FORM OF COPYRIGHT SECURITY AGREEMENT
     This Copyright Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Copyright
Security Agreement”) dated _________, 20__ is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of JPMorgan Chase
Bank, N.A., as collateral agent (the “Collateral Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).
     WHEREAS, Lender Processing Services, Inc., a Delaware corporation, has
entered into an Amended and Restated Credit Agreement dated as of August 18,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the Lenders
from time to time party thereto.
     WHEREAS, as a condition precedent to the making of the Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement, entry
into Secured Hedge Agreements by the Secured Hedge Banks from time to time and
the providing of Cash Management Services by certain Lenders and their
Affiliates from time to time, each Grantor has executed and delivered that
certain Amended and Restated Security Agreement dated August 18, 2011 made by
the Grantors to the Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”). Terms defined in the Credit Agreement or the Security Agreement and
not otherwise defined herein are used herein as defined in the Credit Agreement
or the Security Agreement.
     WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, among other property, certain Copyrights of the
Grantors, and have agreed as a condition thereof to execute this Copyright
Security Agreement for recording with the U.S. Copyright Office and any other
appropriate governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a continuing security
interest in all of such Grantor’s right, title and interest in and to the
following (all of the following items or types of property being herein
collectively referred to as the

B-1



--------------------------------------------------------------------------------



 



“Copyright Collateral”), whether now owned or existing or hereafter acquired or
arising:
     (i) each Copyright owned by the Grantor, including, without limitation,
each U.S. Copyright registration and application therefor, referred to in
Schedule 1 hereto;
     (ii) each exclusive Copyright license to which the Grantor is a party,
including, without limitation, each U.S. Copyright license referred to in
Schedule 1 hereto; and
     (iii) any and all Proceeds of, collateral for, income, royalties and other
payments now or hereafter due and payable with respect to, and Supporting
Obligations relating to, any and all of the foregoing, including, without
limitation, all Proceeds of and revenues from any and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages.
     Section 2. Security for Obligations. The grant of a continuing security
interest in the Copyright Collateral by each Grantor under this Copyright
Security Agreement secures the payment of all Secured Obligations of such
Grantor, now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
fees, indemnifications, contract causes of action, costs, expenses or otherwise.
     Section 3. Recordation. Each Grantor authorizes and requests that the
Register of Copyrights and any other applicable government officer record this
Copyright Security Agreement.
     Section 4. Execution in Counterparts. This Copyright Security Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     Section 5. Grants, Rights and Remedies. This Copyright Security Agreement
has been executed and delivered by the Grantors for the purpose of recording the
grant of security interest herein with the U.S. Copyright Office. The security
interest granted hereby has been granted to the Collateral Agent in connection
with the Security Agreement and is expressly subject to the terms and conditions
thereof and does not create any additional rights or obligations for any party
hereto.
     Section 6. GOVERNING LAW. THIS COPYRIGHT SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

B-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Copyright Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            [GRANTOR]
      By:           Title:             

B-3



--------------------------------------------------------------------------------



 



Schedule 1
to Copyright
Security Agreement
U.S. COPYRIGHTS AND EXCLUSIVE U.S. COPYRIGHT LICENSES

                  Title   Reg. No.   Applic. No.   Filing Date   Issue Date    
                               

B-4



--------------------------------------------------------------------------------



 



Exhibit C to the
Security Agreement
FORM OF PATENT SECURITY AGREEMENT
     This Patent Security Agreement (as amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Patent Security
Agreement”) dated __________, 20__ is made by the Persons listed on the
signature pages hereof (collectively, the “Grantors”) in favor of JPMorgan Chase
Bank, N.A., as collateral agent (the “Collateral Agent”) for the Secured Parties
(as defined in the Credit Agreement referred to below).
     WHEREAS, Lender Processing Services, Inc., a Delaware corporation, has
entered into an Amended and Restated Credit Agreement dated as of August 18,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the Lenders
from time to time party thereto.
     WHEREAS, as a condition precedent to the making of the Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement, entry
into Secured Hedge Agreements by the Secured Hedge Banks from time to time and
the providing of Cash Management Services by certain Lenders and their
Affiliates from time to time, each Grantor has executed and delivered that
certain Amended and Restated Security Agreement dated August 18, 2011 made by
the Grantors to the Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”). Terms defined in the Credit Agreement or the Security Agreement and
not otherwise defined herein are used herein as defined in the Credit Agreement
or the Security Agreement.
     WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, among other property, certain Patents of the Grantors,
and have agreed as a condition thereof to execute this Patent Security Agreement
for recording with the U.S. Patent and Trademark Office and any other
appropriate governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a continuing security
interest in all of such Grantor’s right, title and interest in and to the
following (all of the

C-1



--------------------------------------------------------------------------------



 



following items or types of property being herein collectively referred to as
the “Patent Collateral”), whether now owned or existing or hereafter acquired or
arising:
          (a) each Patent owned by the Grantor, including, without limitation,
each U.S. Patent referred to in Schedule 1 hereto; and
          (b) any and all Proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and Supporting
Obligations relating to, any and all of the foregoing, including, without
limitation, all Proceeds of and revenues from any and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages.
     Section 2. Security for Obligations. The grant of continuing security
interest in the Patent Collateral by each Grantor under this Patent Security
Agreement secures the payment of all Secured Obligations of such Grantor, now or
hereafter existing, whether direct or indirect, absolute or contingent, and
whether for principal, reimbursement obligations, interest, fees,
indemnifications, contract causes of action, costs, expenses or otherwise.
     Section 3. Recordation. Each Grantor authorizes and requests that the
Commissioner for Patents and any other applicable government officer record this
Patent Security Agreement.
     Section 4. Execution in Counterparts. This Patent Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     Section 5. Grants, Rights and Remedies. This Patent Security Agreement has
been executed and delivered by the Grantors for the purpose of recording the
grant of security interest herein with the U.S. Patent and Trademark Office. The
security interest granted hereby has been granted to the Collateral Agent in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof and does not create any additional rights or obligations for
any party hereto.
     Section 6. GOVERNING LAW. THIS PATENT SECURITY AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

C-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Patent Security Agreement
to be duly executed and delivered by its officer thereunto duly authorized as of
the date first above written.

            [GRANTOR]
      By:           Title:             

C-3



--------------------------------------------------------------------------------



 



Schedule 1
to Patent
Security Agreement
U.S. PATENTS AND U.S. DESIGN PATENTS

              Patent No.   Issued   Expiration   Title                          
               

U.S. PATENT APPLICATIONS

              Case No.   Serial No.   Date   Filing Title                      
                   

C-4



--------------------------------------------------------------------------------



 



Exhibit D to the
Security Agreement
FORM OF TRADEMARK SECURITY AGREEMENT
     This Trademark Security Agreement (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Trademark
Security Agreement”) dated ___________, 20__ is made by the Persons listed on
the signature pages hereof (collectively, the “Grantors”) in favor of JPMorgan
Chase Bank, N.A., as collateral agent (the “Collateral Agent”) for the Secured
Parties (as defined in the Credit Agreement referred to below).
     WHEREAS, Lender Processing Services, Inc., a Delaware corporation, has
entered into an Amended and Restated Credit Agreement dated as of August 18,
2011 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) with JPMorgan Chase Bank,
N.A., as Administrative Agent, Swing Line Lender and L/C Issuer, and the Lenders
from time to time party thereto.
     WHEREAS, as a condition precedent to the making of the Loans and the
issuance of Letters of Credit by the Lenders under the Credit Agreement, entry
into Secured Hedge Agreements by the Secured Hedge Banks from time to time and
the providing of Cash Management Services by certain Lenders and their
Affiliates from time to time, each Grantor has executed and delivered that
certain Amended and Restated Security Agreement dated August 18, 2011 made by
the Grantors to the Collateral Agent (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”). Terms defined in the Credit Agreement or the Security Agreement and
not otherwise defined herein are used herein as defined in the Credit Agreement
or the Security Agreement.
     WHEREAS, under the terms of the Security Agreement, the Grantors have
granted to the Collateral Agent, for the ratable benefit of the Secured Parties,
a security interest in, among other property, certain Trademarks of the
Grantors, and have agreed as a condition thereof to execute this Trademark
Security Agreement for recording with the U.S. Patent and Trademark Office and
any other appropriate governmental authorities.
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor agrees as follows:
     Section 1. Grant of Security. Each Grantor hereby grants to the Collateral
Agent for the ratable benefit of the Secured Parties a continuing security
interest in all of such Grantor’s right, title and interest in and to the
following (all of the

D-1



--------------------------------------------------------------------------------



 



following items or types of property being herein collectively referred to as
the “Trademark Collateral”), whether now owned or existing or hereafter acquired
or arising:
          (i) each U.S. Trademark owned by the Grantor, including, without
limitation, each U.S. Trademark registration and application therefor, referred
to in Schedule 1 hereto (provided that no security interest shall be granted in
U.S. intent-to-use trademark applications to the extent that, and solely during
the period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark application under
applicable federal law), and all of the goodwill of the business connected with
the use of, or symbolized by, each Trademark; and
          (ii) any and all Proceeds of, collateral for, income, royalties and
other payments now or hereafter due and payable with respect to, and Supporting
Obligations relating to, any and all of the foregoing, including, without
limitation, all Proceeds of and revenues from any and all claims for damages and
injunctive relief for past, present and future infringement, dilution,
misappropriation, violation, misuse or breach with respect to any of the
foregoing, with the right, but not the obligation, to sue for and collect, or
otherwise recover, such damages.
     Section 2. Security for Obligations. The grant of continuing security
interest in the Trademark Collateral by each Grantor under this Trademark
Security Agreement secures the payment of all Secured Obligations of such
Grantor, now or hereafter existing, whether direct or indirect, absolute or
contingent, and whether for principal, reimbursement obligations, interest,
premiums, penalties, fees, indemnifications, contract causes of action, costs,
expenses or otherwise.
     Section 3. Recordation. Each Grantor authorizes and requests that the
Commissioner for Trademarks and any other applicable government officer record
this Trademark Security Agreement.
     Section 4. Execution in Counterparts. This Trademark Security Agreement may
be executed in any number of counterparts, each of which when so executed shall
be deemed to be an original and all of which taken together shall constitute one
and the same agreement.
     Section 5. Grants, Rights and Remedies. This Trademark Security Agreement
has been executed and delivered by the Grantors for the purpose of recording the
grant of security interest herein with the U.S. Patent and Trademark Office. The
security interest granted hereby has been granted to the Collateral Agent in
connection with the Security Agreement and is expressly subject to the terms and
conditions thereof and does not create any additional rights or obligations for
any party hereto.

D-2



--------------------------------------------------------------------------------



 



     Section 6. GOVERNING LAW. THIS TRADEMARK SECURITY AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.
[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

D-3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each Grantor has caused this Trademark Security
Agreement to be duly executed and delivered by its officer thereunto duly
authorized as of the date first above written.

            [GRANTOR]
      By:           Title:             

D-4



--------------------------------------------------------------------------------



 



Schedule 1
to Trademark
Security Agreement
U.S. TRADEMARK REGISTRATIONS

                  TRADEMARK   REG. NO.     REG. DATE  
 
               
 
               

U.S. TRADEMARK APPLICATIONS

                  TRADEMARK   REG. NO.     REG. DATE  
 
               
 
               

D-5



--------------------------------------------------------------------------------



 



EXHIBIT H
FORM OF SUBORDINATION TERMS
     Section 1. Agreement to Subordinate. The Borrower’s obligations to [INSERT
NAME OF LENDER] (“Subordinated Lender”) under this [INSERT NAME OF DOCUMENT]
(the “Subordinated Obligations”) are subordinated in right of payment, to the
extent and in the manner provided in [this Note/Instrument], to the prior
payment of all Senior Debt. “Senior Debt” shall include the Obligations (as
defined in the Amended and Restated Credit Agreement dated as of August 18, 2011
(as in effect from time to time, the “Credit Agreement”) among Lender Processing
Services, Inc., JPMorgan Chase Bank, N.A., as Administrative Agent (the
“Administrative Agent”) and as Swing Line Lender and L/C Issuer, and the Lenders
party thereto), and “Senior Lenders” means the holders from time to time of the
Senior Debt. The subordination provisions of [this Note/Instrument] are for the
benefit of and enforceable by the Senior Lenders.
     Section 2. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of the Borrower to creditors upon a total or partial
liquidation or a total or partial dissolution of the Borrower or in a
bankruptcy, reorganization, insolvency, receivership or similar proceeding
relating to the Borrower or its property:
     (1) the Senior Lenders are entitled to receive payment in full in cash of
all Senior Debt, including all interest accrued or accruing on the Senior Debt
after the commencement of any bankruptcy, insolvency or reorganization or
similar case or proceeding at the contract rate (including, without limitation,
any contract rate applicable upon default) specified in the Credit Agreement,
whether or not the claim for the interest is allowed or allowable as a claim in
the case or proceeding with respect to the Senior Debt (only such payment
constituting “payment in full”) before the Subordinated Lender will be entitled
to receive any payment of principal of or interest on the Subordinated
Obligations (except for payments made in permitted junior securities or from a
satisfaction and discharge or defeasance trust); and
     (2) until the Senior Debt is paid in full, any payment or distribution to
which the Subordinated Lender would be entitled but for these subordination
provisions shall instead be made to the Senior Lenders as their interests may
appear.
     Section 3. Default on Senior Debt. (a) The Borrower shall not pay the
principal of or interest on the Subordinated Obligations (“pay the Subordinated

H-1



--------------------------------------------------------------------------------



 



Obligations”) if either of the following occurs (each a “Payment Default”)
(i) at the time any Senior Debt has not been paid in full in cash when due,
whether at maturity, upon acceleration, or otherwise, and the default has not
been cured or waived or (ii) any other default on the Senior Debt occurs and the
maturity of the Senior Debt is accelerated in accordance with its terms, unless
such acceleration has been rescinded or such Senior Debt has been paid in full
in cash.
     (b) During the continuance of any default other than a Payment Default with
respect to any Senior Debt pursuant to which the maturity thereof may be
accelerated immediately without further notice (except any notice that may be
required to effect acceleration) or upon the expiration of a grace period, the
Borrower may not pay the Subordinated Obligations for a period (a “Payment
Blockage Period”)
     (1) commencing upon the receipt by the Borrower of written notice of
default from the Administrative Agent specifying an election to effect a Payment
Blockage Period (a “Blockage Notice”) and
     (2) ending 179 days thereafter (or earlier if the Payment Blockage Period
is terminated) (i) by written notice to the Borrower from the Administrative
Agent, (ii) by repayment in full of such Senior Debt or (iii) because the
default giving rise to the Blockage Notice is no longer continuing.
Subject to the preceding paragraph, unless the Senior Lenders have accelerated
the maturity of the Senior Debt, the Borrower may resume payments on the
Subordinated Obligations after the Payment Blockage Period.
     (c) Not more than one Blockage Notice may be given in any consecutive
360-day period, irrespective of the number of defaults with respect to the
Senior Debt during such period. No default which existed or was continuing on
the date of the commencement of any Payment Blockage Period may be made the
basis of the commencement of a subsequent Payment Blockage Period by the Senior
Lenders, whether or not within a period of 360 consecutive days, unless the
default has been cured or waived for a period of not less than 90 consecutive
days.
     Section 4. When Distribution Must Be Paid Over. If a payment or other
distribution is made to the Subordinated Lender that because of these
subordination provisions should not have been made to it, the Subordinated
Lender shall hold it in trust for the Senior Lenders and pay it over to them as
their interests may appear.
     Section 5. Subrogation. For purposes of subrogation, a distribution made
under these subordination provisions to the Senior Lenders which otherwise

H-2



--------------------------------------------------------------------------------



 



would have been made to the Subordinated Lender is not, as between the Borrower
and the Subordinated Lender, a payment by the Borrower on the Senior Debt. After
all Senior Debt is paid in full and until the Subordinated Obligations are paid
in full, the Subordinated Lender will be subrogated to the rights of the Senior
Lenders to receive payments in respect of the Senior Debt.
     Section 6. Relative Rights; Subordination Not to Prevent Events of Default
or Limit Right to Accelerate. These subordination provisions define the relative
rights of the Subordinated Lender and the Senior Lenders and do not impair, as
between the Borrower and the Subordinated Lender, the obligation of the
Borrower, which is absolute and unconditional, to pay principal of and interest
on the Subordinated Obligations in accordance with their terms. The failure to
make a payment pursuant to the Subordinated Obligations by reason of these
subordination provisions does not prevent the occurrence of a Default, nor do
these subordination provisions prevent the Subordinated Lender from exercising
its available remedies upon a Default, subject to the rights of the Senior
Lenders to receive distributions otherwise payable to the Subordinated Lender.
     Section 7. Subordination May Not Be Impaired By Borrower. No right of any
Senior Lender to enforce the subordination of the Subordinated Obligations will
be impaired by any act or failure to act by the Borrower or by its failure to
comply with [Sections 1—9].
     Section 8. Subordinated Lender Entitled to Rely. For the purpose of
ascertaining the outstanding amount of the Senior Debt, the Senior Lenders, and
all other information relevant to making any payment or distribution to the
Senior Lenders pursuant to [Sections 1—9], the Subordinated Lender is entitled
to rely upon an order or decree of a court of competent jurisdiction in which
any proceedings of the nature referred to in Section 2 above are pending, a
certificate of the liquidating trustee or other person making a payment or
distribution to the Subordinated Lender, or information provided by the Senior
Lenders or the Administrative Agent.
     Section 9. Reliance by Senior Lenders on Subordination Provisions; No
Waiver. (a) The Subordinated Lender acknowledges and agrees that these
subordination provisions are, and are intended to be, an inducement and a
consideration to each Senior Lender, whether the Senior Debt was created or
acquired before or after the incurrence of the Subordinated Obligations, to
acquire or to hold the Senior Debt, and each Senior Lender will be deemed
conclusively to have relied on these subordination provisions in acquiring and
holding such Senior Debt.
     (b) The Senior Lenders may, at any time and from time to time, without the
consent of or notice to the Subordinated Lender, without incurring

H-3



--------------------------------------------------------------------------------



 



any liability or responsibility to the Subordinated Lender, and without
impairing the rights of the Senior Lenders under these subordination provisions,
do any of the following:
     (1) change the manner, place or terms of payment or extend the time of
payment of, or renew or alter, the Senior Debt or any instrument evidencing the
same or any agreement under which the Senior Debt is outstanding or secured;
     (2) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise securing the Senior Debt;
     (3) release any person liable in any manner for the payment of the Senior
Debt; or
     (4) exercise or refrain from exercising any rights against the Borrower and
any other person.

H-4



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF PERFECTION CERTIFICATE
     Reference is made to the Amended and Restated Credit Agreement dated as of
August 18, 2011 (as amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among Lender Processing Services,
Inc., a Delaware corporation (the “Borrower”), each lender from time to time
party thereto (collectively, the “Lenders”), and JPMorgan Chase Bank, N.A., as
Administrative Agent (the “Administrative Agent”), Swing Line Lender and L/C
Issuer.
     Each of the undersigned (each a “Grantor”), hereby certifies the following
(with respect to itself) to the Administrative Agent, the Lenders and each other
Secured Party as follows:

  1.   Set forth in columns 1, 2, 3 and 4, respectively, of Schedule 1 hereto is
the current exact legal name of each Grantor, as well as its type of legal
entity, its jurisdiction of organization (and any change in such jurisdiction,
and, if applicable, any organizational identification number issued to such
Grantor by such jurisdiction.     2.   Set forth in column 5 of Schedule 1
hereto is each other legal name that has been used by each Grantor since June 1,
2006 (excluding the names of any legal entities that have been merged or
consolidated into Grantor).     3.   Set forth in column 6 of Schedule 1 hereto,
is the legal name of each other entity that has been merged or consolidated into
the Grantor since: (i) June 1, 2006, if the entity merged or consolidated into
the Grantor was organized under the laws of the same jurisdiction as the
Grantor; and (ii) June 1, 2010, if the entity merged or consolidated into the
Grantor was organized under the laws of a jurisdiction different than that of
the Grantor (and in which case such different jurisdiction is also listed).    
4.   Set forth in column 7 of Schedule 1 hereto, is the legal name of each
entity (and its jurisdiction of organization) in regard to which all, or
substantially all, of its assets were acquired by the Grantor (other than
through a merger or consolidation) since June 1, 2006.

     IN WITNESS WHEREOF, the undersigned have duly executed this certificate as
of August 18, 2011.

                  [GRANTORS]    
 
           
 
  By:        
 
  Name:  
 
   
 
  Title:        

I-1



--------------------------------------------------------------------------------



 



                          (1)   (2)   (3)   (4)   (5)   (6)   (7)     Entity  
Jurisdiction of   Organizational       Mergers and     Entity Name   Type1  
Organization   ID Number   Prior Names   Consolidations   Asset Acquisitions    
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                       

 

1   Entity Types: corporation (C); limited liability company (LLC); general
partnership (GP); and limited partnership (LP)

1



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF OPINIONS OF COUNSEL

J-1



--------------------------------------------------------------------------------



 



     


(DEWEY & LEBOEUF LOGO) [g27941g2794117.gif]
  Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, NY 10019-6092

tel (212) 259-8000
fax (212) 259-6333

August 18, 2011
To the Administrative Agent and each of the Lenders party to the Credit
Agreement referred to below
Ladies and Gentlemen:
     We have acted as special counsel to Lender Processing Services, Inc., a
Delaware corporation (“LPS”), and the entities listed on Schedule I attached
hereto, each of which is organized under the laws of a state of the United
States (the “Guarantors” and collectively with LPS, the “Companies”, and
individually, each a “Company”, and each such entity listed in Part 1 of
Schedule I, together with LPS, the “Opinion Companies”), in connection with the
Amended and Restated Credit Agreement, dated as of the date hereof (the “Amended
Credit Agreement”), by and among LPS, as Borrower, the lenders from time to time
parties thereto, as Lenders and JPMorgan Chase Bank, N.A., as Administrative
Agent (the “Administrative Agent”). This opinion is furnished to you pursuant to
Section 4.03(a)(vii) of the Amended Credit Agreement. Capitalized terms used
herein without definition shall have the respective meanings ascribed to them in
the Amended Credit Agreement.
     In connection with this opinion, we have examined originals or copies,
certified or otherwise identified to our satisfaction, of such documents,
corporate records, certificates of public officials and officers and other
representatives of each of the Companies and such other instruments as we have
deemed necessary or appropriate for the purpose of this opinion, including the
following:
     (a) the Amended Credit Agreement;
New York | London multinational partnership | Washington, DC
Albany | Almaty | Beijing | Boston | Brussels | Chicago | Doha | Dubai
Frankfurt | Hong Kong | Houston | Johannesburg (pty ) ltd. | Los Angeles |
Madrid | Milan | Moscow
Paris multinational partnership | Riyadh affiliated office | Rome | San
Francisco | Silicon Valley | Warsaw

 



--------------------------------------------------------------------------------



 



     (b) the Notes set forth on Exhibit A dated as of the date hereof made by
LPS in favor of each Lender who has requested that a Note be issued to it on the
date hereof (the “Notes”);
     (c) the Amendment, Restatement and Joinder Agreement, dated as of the date
hereof (the “Amendment Agreement”), in respect of the Credit Agreement, dated as
of July 2, 2008 (as amended to the date hereof (immediately prior to the
Amendment Agreement), the “Existing Credit Agreement”), among LPS, as Borrower,
the lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent, Swing Line Lender and L/C Issuer;
     (d) the Amended and Restated Subsidiary Guaranty dated as of the date
hereof by the Guarantors in favor of the Secured Parties (the “Amended
Guaranty”), which amends and restates the Subsidiary Guaranty, dated as of
July 2, 2008 (as amended to the date hereof (immediately prior to the Amendment
Agreement), the “Existing Guaranty”);
     (e) the Amended and Restated Security Agreement dated as of the date hereof
by LPS and the Guarantors in favor of the Collateral Agent (the “Amended
Security Agreement”, and collectively with the Amended Credit Agreement, the
Notes, the Amendment Agreement and the Amended Guaranty, the “Loan Documents”),
which amends and restates the Security Agreement, dated as of July 2, 2008 (as
amended to the date hereof (immediately prior to the Amendment Agreement), the
“Existing Security Agreement”);
     (f) a copy of the organizational/formation documents of each Opinion
Company;
     (g) a copy of the bylaws, operating agreement or limited liability company
agreement, as the case may be, of each Opinion Company; and
     (h) a record of corporate proceedings of each Opinion Company relating to
the authorization of the execution, delivery and performance of the Loan
Documents to which such Company is a party (the items in this clause
(h) together with the items in clauses (f) and (g) above, collectively, the
“Organizational Documents”).
     In our examination of the foregoing documents, we have assumed, with your
permission and without independent verification of any kind, (i) the genuineness
of all signatures, (ii) the legal capacity of all natural persons, (iii) the
authenticity of all documents submitted to us as originals, (iv) the conformity
to the originals of all documents submitted to us as copies, (v) the due
formation or organization, as the case

2



--------------------------------------------------------------------------------



 



may be, and valid existence of each of the parties to the Loan Documents (other
than the Opinion Companies) under the laws of the jurisdiction of its
organization or formation, as the case may be, (vi) the due authorization of the
Loan Documents by each of the parties to the Loan Documents (other than the
Opinion Companies), (vii) the due execution and delivery of the Loan Documents
by each of the parties to the Loan Documents (other than the Companies),
(viii) the enforceability thereof against each of the parties to the Loan
Documents (other than the Companies), (ix) the correctness of all statements of
fact in all documents examined, and (x) each Opinion Company is organized solely
under the law of the jurisdiction listed opposite its name on Schedule I
attached hereto (or, in the case of LPS, solely under the law of the State of
Delaware). In rendering the opinions set forth below, we have relied as to
factual matters upon certificates, statements and representations of each of the
Companies, their respective officers and representatives, public officials and
others (including, without limitation, the representations contained in or made
pursuant to the Loan Documents).
     As used in this opinion, the phrase “to our knowledge” or “known to us”
means to our actual knowledge, which knowledge is based solely on inquiry of
those attorneys within our firm actively involved in the transactions
contemplated by the Loan Documents, as we have deemed appropriate, without other
inquiry or investigation. We have not conducted a search of the docket of any
court or other tribunal.
     You should be aware that an opinion of counsel represents our best legal
judgment, which may be subject to challenge by any governmental agency and is
not binding on any governmental agency or the courts. Our opinion is based on
existing laws, judicial decisions and administrative regulations, rulings and
practice, all of which are subject to change at any time, prospectively and
retroactively. New developments in rulings of any agency, administrative
regulations, court decisions, legislative changes or changes in the facts or
other information upon which our opinion is based may have an adverse effect on
the legal consequences described herein. Any such change could be retroactive so
as to apply to any of the transactions contemplated by the Loan Documents.
     On the basis of and subject to the foregoing, and subject to the additional
limitations, qualifications and exceptions set forth below, we are of the
opinion that:
     1. Each Opinion Company is validly existing as a corporation or limited
liability company, as the case may be, and is in good standing under the laws of
the state of its incorporation or formation, as the case may be.
     2. Each Opinion Company has the corporate or limited liability company
power, as the case may be, to execute and deliver each Loan Document to which it
is a party and to perform its obligations under each Loan Document to which it
is a party.

3



--------------------------------------------------------------------------------



 



     3. The execution and delivery by each Opinion Company of, and the
performance by each Opinion Company of its obligations under, the Loan Documents
to which it is a party have been duly authorized by all necessary corporate or
limited liability company action, as the case may be, of such Opinion Company.
Each Company has duly executed and delivered each Loan Document to which it is a
party.
     4. Each Loan Document constitutes a legal, valid and binding obligation of
each Company party thereto, enforceable against such Company in accordance with
its terms.
     5. The execution and delivery by each Company of the Loan Documents to
which it is a party do not, and if such Company were now to perform its
obligations under such Loan Documents, such performance would not:
     (a) solely with respect to each Opinion Company, violate the Organizational
Documents of such Opinion Company; or
     (b) violate (i) any law of the State of New York, (ii) any federal law of
the United States of America or (iii) in each case solely with respect to the
Opinion Companies organized thereunder, any law of the State of California, any
law of the State of Illinois, any law of the State of Texas, the Delaware
Limited Liability Company Act or the Delaware General Corporation Law, in each
case which, in our experience, is typically applicable to corporations or
limited liability companies (as applicable) in relation to transactions of the
type contemplated by the Loan Documents (such laws as so applicable,
collectively, “Applicable Law”).
     6. The execution and delivery by each Company of the Loan Documents to
which it is a party do not, and if such Company were now to perform its
obligations under such Loan Documents, such performance would not:
     (a) breach or cause a default under the terms of any agreement set forth on
Schedule II hereto (each a “Material Contract”) (except that we express no
opinion as to (i) any cross-default or cross acceleration provision of any
Material Contract which may be triggered by a default under any agreement to
which the Borrower or any Subsidiary is a party or (ii) whether the execution or
delivery of the Loan Documents or performance by the Borrower of its obligations
under any Loan Document will constitute a violation of, or a default under, any
covenant, restriction or provision of any Material Contract that requires a
determination with respect to financial ratios or tests or any aspect of the
financial condition or results of operations of the Borrower); or

4



--------------------------------------------------------------------------------



 



     (b) create or impose any lien or require the creation or imposition of any
lien (except pursuant to the Loan Documents) upon any asset of such Company
pursuant to any such Material Contract.
     7. No consent, approval, authorization, or other action by, or filing with,
any Governmental Authority of the United States of America or the State of New
York or, in each case solely with respect to the Opinion Companies organized
thereunder, the Secretary of State of the State of Delaware or any Governmental
Authority of the State of California, the State of Illinois or the State of
Texas, in each case pursuant to Applicable Law, is required in connection with
(a) the execution and delivery by any Company of any of the Loan Documents to
which it is a party, or (b) the performance by any Company of its obligations
thereunder, except for (i) those already obtained and in full force and effect
and (ii) filings and other actions as may be necessary to perfect any security
interest or lien in any collateral.
     8. The Specified Amendments (as such term is defined below) do not
themselves (without regard to any other facts) adversely affect the validity,
under Article 9 of the Uniform Commercial Code as currently in effect in the
State of New York (the “New York UCC”), of the security interest of the
Collateral Agent in each Company’s rights in those items and types of personal
property in which a security interest may be created under Article 9 of the New
York UCC and described in the definition of “Collateral” set forth in the
Amended Security Agreement (such collateral, collectively, the “UCC
Collateral”). After giving effect to the Specified Amendments, the security
interest of the Collateral Agent in each Company’s rights in the UCC Collateral
will be a valid security interest to the same extent (if any) that it was a
valid security interest immediately prior to giving effect to the Specified
Amendments. “Specified Amendments” means (i) the provisions of the Existing
Credit Agreement that are amended by the Amendment Agreement and the Amended
Credit Agreement, (ii) the provisions of the Existing Security Agreement that
are amended by the Amendment Agreement and the Amended Security Agreement and
(iii) the provisions of the Existing Guaranty that are amended by the Amendment
Agreement and the Amended Guaranty.
     9. With respect to each Opinion Company organized under the law of the
State of Delaware within the meaning of Section 9-307 of the New York UCC, the
Specified Amendments do not themselves (without regard to any other facts)
adversely affect the perfection of the security interest of the Collateral Agent
in that portion of the UCC Collateral of such Opinion Companies in which,
immediately prior to the effectiveness of the Specified Amendments, the
Collateral Agent had a perfected security interest solely by virtue of the
filing of any financing statements in the Office of the Secretary of State of
the State of Delaware. After giving effect to the Specified

5



--------------------------------------------------------------------------------



 



Amendments, the Collateral Agent’s security interest in such UCC Collateral will
be a perfected security interest under Article 9 of the Uniform Commercial Code
as in effect in the State of Delaware (the “Delaware UCC”) to the same extent
(if any) that it was a perfected security interest immediately prior to giving
effect to the Specified Amendments.
     10. With respect to each Opinion Company organized under the law of the
State of California within the meaning of 9-307 of the New York UCC, , the
Specified Amendments do not themselves (without regard to any other facts)
adversely affect the perfection of the security interest of the Collateral Agent
in that portion of the UCC Collateral of such Opinion Companies in which,
immediately prior to the effectiveness of the Specified Amendments, the
Collateral Agent had a perfected security interest solely by virtue of the
filing of any financing statements in the Office of the Secretary of State of
the State of California. After giving effect to the Specified Amendments, the
Collateral Agent’s security interest in such UCC Collateral will be a perfected
security interest under Article 9 of the Uniform Commercial Code as in effect in
the State of California (the “California UCC”) to the same extent (if any) that
it was a perfected security interest immediately prior to giving effect to the
Specified Amendments
     11. With respect to each Opinion Company organized under the law of the
State of Illinois within the meaning of Section 9-307 of the New York UCC, the
Specified Amendments do not themselves (without regard to any other facts)
adversely affect the perfection of the security interest of the Collateral Agent
in that portion of the UCC Collateral of such Opinion Companies in which,
immediately prior to the effectiveness of the Specified Amendments, the
Collateral Agent had a perfected security interest solely by virtue of the
filing of any financing statements in the Office of the Secretary of State of
the State of Illinois. After giving effect to the Specified Amendments, the
Collateral Agent’s security interest in such UCC Collateral will be a perfected
security interest under Article 9 of the Uniform Commercial Code as in effect in
the State of Illinois (the “Illinois UCC”) to the same extent (if any) that it
was a perfected security interest immediately prior to giving effect to the
Specified Amendments.
     12. With respect to each Opinion Company organized under the law of the
State of Texas within the meaning of Section 9-307 of the New York UCC, the
Specified Amendments do not themselves (without regard to any other facts)
adversely affect the perfection of the security interest of the Collateral Agent
in that portion of the UCC Collateral of such Opinion Companies in which,
immediately prior to the effectiveness of the Specified Amendments, the
Collateral Agent had a perfected security interest solely by virtue of the
filing of any financing statements in the Office of the Secretary of State of
the State of Texas. After giving effect to the Specified Amendments, the
Collateral

6



--------------------------------------------------------------------------------



 



Agent’s security interest in such UCC Collateral will be a perfected security
interest under Article 9 of the Uniform Commercial Code as in effect in the
State of Texas (the “Texas UCC”) to the same extent (if any) that it was a
perfected security interest immediately prior to giving effect to the Specified
Amendments.
     13. Provided that the Collateral Agent has retained possession in the State
of New York of the certificated securities owned by each applicable Company
representing the common stock of or the membership interests in those entities
identified on Schedule 2 to the Security Agreement together with instruments of
transfer properly completed and executed in blank with respect thereto (its
“Pledged Equity Interests”) pursuant to the Existing Security Agreement and
assuming that neither the Collateral Agent nor the Lenders had “notice of an
adverse claim” (within the meaning of Section 8-105 of the New York UCC) with
respect to such Pledged Equity Interests at the time such Pledged Equity
Interests were delivered to the Collateral Agent, then, after giving effect to
the Specified Amendments, the respective security interests in such Pledged
Equity Interests created in favor of the Collateral Agent for the benefit of the
Secured Parties under the Existing Security Agreement will remain a perfected
security interest in such Pledged Equity Interests, free of any “adverse claim”
(as defined the New York UCC), to the same extent (if any) such security
interests in such Pledged Equity Interests constituted a perfected security
interest immediately prior to giving effect to the Specified Amendments, free of
any “adverse claim” as defined in the New York UCC.
     14. No Opinion Company is, and after giving effect to the application of
the proceeds of the Loans for purposes permitted by the Amended Credit
Agreement, no Opinion Company will then be (solely as a result of such
application), an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.
     15. The consummation of the transactions contemplated by the Amended Credit
Agreement, including, without limitation, the use of the proceeds of any Loan
made to LPS pursuant to the terms of the Amended Credit Agreement, will not
violate Regulation U or X of the Board of Governors of the Federal Reserve
System.
     Our opinions expressed herein are subject to the following qualifications:
     A. Our opinions are subject to applicable bankruptcy, insolvency,
reorganization, fraudulent transfer or conveyance, moratorium, rearrangement,
liquidation, conservatorship or other laws relating to or affecting creditor
rights generally and to general principles of equity (regardless of whether such
principles are considered in a proceeding at law or in equity). These principles
include, without limitation, concepts of commercial reasonableness, materiality
and good faith and fair dealing. Without limiting the foregoing qualifications,
the opinions expressed herein do not purport to cover, and we express no opinion
with respect to, the applicability of Section

7



--------------------------------------------------------------------------------



 



548 of the federal Bankruptcy Code or any comparable provision of state law,
including the provisions relating to fraudulent conveyances. In addition, we
express no opinion as to the enforceability of the provisions of any savings
clause in any guaranty or security agreement to the extent such provisions limit
the obligations of a guarantor or as to the effect of any such provisions on the
enforceability of such agreement.
     B. Certain rights, remedies, waivers, releases or disclaimers contained in
the Loan Documents may be limited or rendered unenforceable by applicable law.
In our opinion, however, applicable law does not render the remedies afforded by
the Loan Documents invalid as a whole or inadequate for the practical
realization of the principal benefits intended to be provided by the Loan
Documents (and in the case of remedies with respect to any Collateral
constituting Accounts from any Governmental Authority, exercise of such remedies
may require compliance with applicable laws including without limitation
relating to limitations or prohibitions on assignments thereof).
     C. Indemnities, rights of contribution, exculpatory provisions, waivers and
provisions requiring arbitration of disputes may be limited by statute or on
public policy grounds. Without limiting the generality of the foregoing, we
advise you that Section 9-602 of the New York UCC prohibits the waiver by
debtors of certain rights, including the right under Section 9-610(b) of the New
York UCC to require that all aspects of a disposition of collateral be
commercially reasonable. While Section 9-603(a) of the New York UCC permits the
parties to a secured transaction to determine by agreement the standards
measuring the fulfillment of their respective rights and duties referred to in
Section 9-602 of the New York UCC (other than with respect to the duty to
refrain from breaches of the peace), provided that the standards are not
manifestly unreasonable, we express no opinion as to whether or not any
standards set forth in the Loan Documents are manifestly unreasonable.
     D. We express no opinion with respect to the enforceability of any
provisions of the Loan Documents that purport to require payment or
reimbursement of attorneys’ fees or litigation expenses of another party.
     E. We express no opinion, either directly or indirectly, as to the laws of
any jurisdiction other than (i) the laws of the State of New York, (ii) in each
case solely with respect to the Opinion Companies organized thereunder, the laws
of the State of California, the laws of the State of Illinois, the laws of the
State of Texas, the Delaware General Corporation Law or the Delaware Limited
Liability Company Act, (iii) solely with respect to paragraph 9, the Delaware
UCC and (iv) the federal laws of the United States of America, as currently in
effect. We are not admitted to practice in the State of Delaware. To the extent
our opinion set forth in paragraph 9 relates to the laws of the State of
Delaware, we have, with your consent, based our opinion solely upon our review
of Sections 9-310, 9-312, 9-501, 9-502, 9-503, 9-504 and 9-509 of the Uniform

8



--------------------------------------------------------------------------------



 



Commercial Code as reported by the Secured Transactions Guide (CCH), at
intelliconnect.cch.com, to be in effect in the State of Delaware as of [August
_, 2011]. Notwithstanding the foregoing, we express no opinion as to (i) any
federal or state securities or “blue sky” laws, (ii) any tax laws, (iii) any
state or United States federal laws relating to environmental, land use, health,
safety, or welfare matters, (iv) matters involving fraudulent transfer or
fraudulent conveyance laws, (v) any local laws or ordinances, (vi) any
intellectual property laws, (vii) the enforceability of the choice of law
provisions in the Loan Documents except insofar as such provisions designate New
York law and enforcement of the Loan Documents is sought in the courts of the
State of New York or (viii) the enforceability of any provision regarding the
conclusive effect of any judgment or the enforcement thereof in any jurisdiction
other than the jurisdiction in which rendered.
     F. No opinion is expressed with respect to the effect of the law of any
jurisdiction other than the State of New York wherein any Lender may be located
or wherein enforcement of the Loan Documents may be sought that limits the rates
of interest legally chargeable or collectible.
     G. Our opinions are subject to the effect of general principles exonerating
a guarantor or surety if the creditor materially alters the original obligation
of the principal without the consent of the guarantor or surety, elects remedies
for default that impair the subrogation rights of the guarantor or surety
against the principal, takes action without notice or consent of the guarantor
or surety that materially prejudices the guarantor or surety and the like; while
we believe that a court should hold that the explicit language contained in the
Loan Documents waiving such rights is enforceable, we express no opinion with
respect to the effect of (i) any modification to or amendment of the obligations
of any guarantor or surety that materially increases such obligations, (ii) any
election of remedies by the Administrative Agent or the holders of obligations
arising under the Loan Documents following the occurrence of an event of
default, or (iii) any other action by the Administrative Agent or such holders
contemplated by such waivers that materially prejudices the guarantor or surety.
     H. Our opinions relating to the creation and perfection of security
interests may be limited by the effect of Sections 9-320, 9-321, 9-335, 9-336,
9-406, 9-407 and 9-408 of the New York UCC and the corresponding sections of the
Delaware UCC, the California UCC, the Illinois UCC and the Texas UCC. Except as
expressly set forth in paragraphs 8 through 13, we express no opinion with
respect to the creation and perfection of any security interest or lien. Except
as expressly set forth in paragraph 13, we express no opinion with respect to
the priority of any security interest or lien.
     I. We express no opinion with respect to the classification of any
collateral. We express no opinion with respect to the creation, attachment or
perfection of any

9



--------------------------------------------------------------------------------



 



security interest in or lien on any commercial tort claim, any intellectual
property or any interest in real property (including without limitation any
fixture).
     J. We have assumed that the Collateral exists or, with respect to after
acquired property, will exist, that the applicable Company, has “rights” or the
power to transfer “rights” in, or, with respect to after acquired property, will
have “rights” or the power to transfer “rights” in, such collateral, and that
“value” has been given in connection therewith; and we express no opinion as to
the nature or extent of any Company’s rights in or title to any collateral; and
we note with respect to after acquired property that the security interest in
respect thereof will not attach until the applicable Company acquires rights
therein.
     K. We express no opinion as to the accuracy, sufficiency, or completeness
of the description of any collateral (including the location thereof) set forth
in any Loan Document or any financing statement.
     L. We call to your attention the fact that the perfection of a security
interest in “proceeds” (as defined in the New York UCC) of collateral is
governed and restricted by Sections 9-203, 9-315, 9-322 and 9-332 of the New
York UCC and the corresponding sections of the Delaware UCC, the California UCC,
the Illinois UCC and the Texas UCC.
     M. The enforcement of any Loan Document with respect to the instruments,
leases, contracts or other agreements between an Opinion Company and the other
parties to such agreements which constitute collateral may be subject to the
terms of such instruments, leases, contracts and other agreements and to the
rights of such other parties and any claims or defenses of such other parties
against such Opinion Company under such agreements.
     O. We express no opinion herein with respect to any collateral of a type
described in Section 9-501(a)(1) of the New York UCC and the corresponding
sections of the Delaware UCC, the California UCC, the Illinois UCC and the Texas
UCC.
     P. We express no opinion as to the subject matter jurisdiction of any
United States District Court with regard to the adjudication of any disputes
arising under the Loan Documents.
     This opinion is being furnished to you in connection with the transactions
evidenced by the Loan Documents. The Administrative Agent (and its permitted
assigns) and each Lender (and its permitted assigns) may rely upon our opinions
set forth herein in connection with those transactions. None of the
Administrative Agent (and its permitted assigns) or any Lender (or its permitted
assigns) may rely upon our opinions set forth herein for any other purpose. Our
opinions set forth herein may not be relied upon

10



--------------------------------------------------------------------------------



 



by any other person, firm, corporation, partnership or other entity without our
prior written consent except that it may be disclosed (i) to your bank examiners
and any other Governmental Authority or self-regulatory body to which you report
or to which you are subject to review, (ii) as required by law or pursuant to
legal process, and (iii) to your accountants, lawyers and other advisors so long
as such accountants, lawyers and other advisors agree not to disclose, quote or
file this opinion, but no such person may rely upon this opinion without our
prior written consent.
     The foregoing opinions are rendered as of the date hereof, and we assume no
obligation to update such opinions to reflect any facts or circumstances which
may hereafter come to our attention or any changes in the law which may
hereafter occur.
Very truly yours,

11



--------------------------------------------------------------------------------



 



     


(DEWEY & LEBOEUF LOGO) [g27941g2794117.gif]
  Dewey & LeBoeuf LLP
1301 Avenue of the Americas
New York, NY 10019-6092

tel (212) 259-8000
fax (212) 259-6333

SCHEDULE I
Part 1 — Opinion Companies

                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
1.
  CYBERHOMES, LLC   DELAWARE
2.
  ESPIEL, INC.   DELAWARE
3.
  FNRES INSURANCE SERVICES LLC   DELAWARE
4.
  FNRES LICENSE HOLDINGS INC.   DELAWARE
5.
  GO HOLDINGS, INC.   DELAWARE
6.
  LENDER PROCESSING SERVICES, LLC   DELAWARE
7.
  LPS APPLIED ANALYTICS, LLC   DELAWARE
8.
  LPS AUCTION SOLUTIONS, LLC   DELAWARE
9.
  LPS DEFAULT MANAGEMENT, LLC   DELAWARE
10.
  LPS DEFAULT SOLUTIONS, INC.   DELAWARE
11.
  LPS FIELD SERVICES, INC.   DELAWARE
12.
  LPS IP HOLDING COMPANY, LLC   DELAWARE
13.
  LPS MANAGEMENT, LLC   DELAWARE
14.
  LPS MORTGAGE PROCESSING SOLUTIONS, INC.   DELAWARE
15.
  LPS NATIONAL FLOOD, LLC   DELAWARE
16.
  LPS PORTFOLIO SOLUTIONS, LLC   DELAWARE
17.
  LPS PROPERTY TAX SOLUTIONS, INC.   DELAWARE
18.
  LPS REAL ESTATE GROUP, INC.   DELAWARE
19.
  LSI APPRAISAL, LLC   DELAWARE

1



--------------------------------------------------------------------------------



 



                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
20.
  REALEC TECHNOLOGIES, INC.   DELAWARE
21.
  SOFTPRO, L.L.C.   DELAWARE

                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
1.
  LPS AGENCY SALES AND POSTING, INC.   CALIFORNIA
2.
  LPS REAL ESTATE DATA SOLUTIONS, INC.   CALIFORNIA
3.
  LPS VALUATION SOLUTIONS, LLC   CALIFORNIA
4.
  LSI TITLE COMPANY   CALIFORNIA

                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
1.
  LSI TITLE AGENCY, INC.   ILLINOIS

                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
1.
  LRT RECORD SERVICES, INC.   TEXAS
2.
  TRUE AUTOMATION, INC.   TEXAS

Part 2 — Other Companies

                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
1.
  APITITUDE SOLUTIONS, INC.   FLORIDA
2.
  DOCX, LLC   GEORGIA

2



--------------------------------------------------------------------------------



 



                  JURISDICTION OF     NAME OF ENTITY   ORGANIZATION
3.
  GO APPLY, LLC   NEVADA
4.
  LENDER’S SERVICE TITLE AGENCY, INC.   OHIO
5.
  LPS ASSET MANAGEMENT SOLUTIONS, INC.   COLORADO
6.
  LPS VERIFICATION BUREAU, INC.   FLORIDA
7.
  LSI ALABAMA, LLC   ALABAMA
8.
  LSI MARYLAND, INC.   MARYLAND
9.
  LSI TITLE AGENCY OF ARKANSAS, LLC   ARKANSAS
10.
  LSI TITLE COMPANY OF OREGON, LLC   OREGON
11.
  LSI TITLE INSURANCE AGENCY OF UTAH, INC.   UTAH
12.
  LSI TITLE INSURANCE AGENCY OF WYOMING, LLC   WYOMING
13.
  MCDASH ANALYTICS, LLC   COLORADO
14.
  NEWINVOICE, L.L.C.   GEORGIA
15.
  ONEPOINTCITY, LLC   OHIO
16.
  PCLENDER.COM, INC.   NEVADA

3



--------------------------------------------------------------------------------



 



SCHEDULE II
1. The Indenture, dated as of July 2, 2008, among LPS, each of the guarantors
named therein and U.S. Bank Corporate Trust Services, as trustee, in respect of
the senior unsecured notes of LPS due 2016 issued on July 2, 2008 in the
aggregate principal amount of $375,000,000.

4



--------------------------------------------------------------------------------



 



EXHIBIT A
Notes

5



--------------------------------------------------------------------------------



 



FORM OF IN-HOUSE COUNSEL OPINION
LENDER PROCESSING SERVICES, INC.
601 Riverside Avenue
Jacksonville, Florida 32204
August 18, 2011
To the Lenders party to the Credit Agreement
     referred to below and JPMorgan Chase Bank, N.A.,
     as Administrative Agent for the Lenders
Ladies and Gentlemen:
     I am Executive Vice President, General Counsel and Corporate Secretary of
Lender Processing Services, Inc., a Delaware corporation (“LPS”), and am acting
as counsel to the subsidiaries of LPS set forth on Schedule A hereto (the
“Opinion Parties”) in connection with the execution and delivery by LPS and
certain of its subsidiaries, as applicable, of (i) that certain Amended and
Restated Credit Agreement dated as of the date hereof (the “Amended Credit
Agreement”), among LPS, as borrower, the parties signatory thereto from time to
time as lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders (the “Administrative Agent”), Swing Line Lender and L/C Issuer, (ii) the
Amended Guaranty (hereinafter defined), and (iii) the Amended Security Agreement
(hereinafter defined). Capitalized terms used herein and not otherwise defined
herein are used herein with the meanings ascribed to them in the Amended Credit
Agreement.
     In connection with this representation, I have examined copies of fully
executed counterparts of the following documents (collectively, the “Opinion
Documents”):

  (a)   the Amended and Restated Subsidiary Guaranty (the “Amended Guaranty”)
dated as of the date hereof made by the Opinion Parties and certain other
subsidiary guarantors party thereto in favor of the Secured Parties;     (b)  
the Amended and Restated Security Agreement (the “Amended Security Agreement”)
dated as of the date hereof among the Opinion Parties, certain other subsidiary
guarantors and JPMorgan Chase Bank, N.A., as collateral agent (the “Collateral
Agent”) for the Secured Parties; and     (c)   the Amendment, Restatement and
Joinder Agreement (the “Amendment Agreement”), dated as of the date hereof, in
respect of the Credit Agreement dated as of July 2, 2008 among LPS, as Borrower,
the lenders party thereto and JPMorgan Chase Bank, N.A., as Administrative
Agent.

     In the capacity described above, I also have made such investigations of
law, and I have examined and relied upon and assumed the accuracy of, with your
permission, such other records and documents of the Opinion Parties,
certificates of officers or other representatives of the Opinion Parties,
certificates of public officials, and such other documents as I have deemed
appropriate as a basis for these opinions.

 



--------------------------------------------------------------------------------



 



Lenders party to the Credit Agreement
and JPMorgan Chase Bank, N.A.
August 18, 2011
Page 2
     I am admitted to practice law solely in the State of Florida (the “Primary
Opinion Jurisdiction”). Other lawyers employed by the Opinion Parties (the
“Supporting Lawyers”) are admitted in the States of Georgia and Ohio (the
“Reliance Opinion Jurisdiction”). The opinions herein are limited to the laws of
the Primary Opinion Jurisdiction; provided, however, that, where specifically
identified herein, certain opinions involving the law of the Reliance Opinion
Jurisdiction (the “Ancillary Opinions”) are given in reliance on opinions
provided to the undersigned by the Supporting Lawyers (the “Supporting
Opinions”), with such Ancillary Opinions being given, with your permission,
solely upon reliance of the Supporting Opinions (and the undersigned expresses
no independent legal opinion regarding the Ancillary Opinions or the application
of the law of the Reliance Opinion Jurisdiction thereto).
     I express no opinion with respect to any matters regarding compliance with
any fiduciary or similar obligations by any Person, or regarding any matters
related to solvency or capitalization or otherwise involving the financial
capacity or viability of any Person (including, without limitation, compliance
with financial covenants) or as to statistical or financial matters.
     I refer you to the opinion letter of Dewey & LeBoeuf LLP, of even date
herewith addressed to you with respect to the matters covered thereby. I express
no opinion as to any of the matters set forth in such opinions.
     Based upon the foregoing, and subject to the other exceptions, assumptions
and qualifications set forth or incorporated herein by reference, it is my
opinion that:

1.   Each of the Florida Opinion Parties is a corporation validly existing and
in good standing under the laws of the State of Florida. The opinion in the
immediately preceding sentence is based solely upon review of copies of
certificates issued by the Secretary of State of the State of Florida for each
of the Florida Opinion Parties, and is limited to the meaning ascribed to such
certificates by the State of Florida and to the status of the Florida Opinion
Parties on the date of the certificate relating to it. Each of the Florida
Opinion Parties has the corporate power to execute and deliver the Opinion
Documents to which it is a party and to perform its obligations thereunder. Each
of the Florida Opinion Parties has duly authorized the execution and delivery of
the Opinion Documents to which it is a party and the performance of its
obligations thereunder. The execution and delivery by each of the Florida
Opinion Parties of each Opinion Document to which it is a party does not, and if
each of the Florida Opinion Parties was now to perform its obligations
thereunder such performance would not, result in any violation of the articles
of incorporation or bylaws of the Florida Opinion Parties or the Florida
Business Corporation Act.

2.   Each of the Georgia Opinion Parties is a limited liability company validly
existing and in good standing under the laws of the State of Georgia. The
opinion in the immediately preceding sentence is based solely upon review of
copies of certificates issued by the

 



--------------------------------------------------------------------------------



 



Lenders party to the Credit Agreement
and JPMorgan Chase Bank, N.A.
August 18, 2011
Page 3

    Secretary of State of the State of Georgia for each of the Georgia Opinion
Parties, and is limited to the meaning ascribed to such certificates by the
State of Georgia and to the status of the Georgia Opinion Parties on the date of
the certificate relating to it. Each of the Georgia Opinion Parties has the
limited liability company power to execute and deliver the Opinion Documents to
which it is a party and to perform its obligations thereunder. Each of the
Georgia Opinion Parties has duly authorized the execution and delivery of the
Opinion Documents to which it is a party and the performance of its obligations
thereunder. The execution and delivery by each of the Georgia Opinion Parties of
each Opinion Document to which it is a party does not, and if each of the
Georgia Opinion Parties was now to perform its obligations thereunder such
performance would not, result in any violation of the articles of organization
or operating agreement of the Georgia Opinion Parties or the Georgia Limited
Liability Company Act. The opinions in this paragraph are Ancillary Opinions
limited to the laws of the State of Georgia and are made in reliance solely on
the Supporting Opinions.

3.   Each of the Ohio Opinion Parties is a corporation or limited liability
company (as applicable) validly existing and in good standing under the laws of
the State of Ohio. The opinion in the immediately preceding sentence is based
solely upon review of copies of certificates issued by the Secretary of State of
the State of Ohio for each of the Ohio Opinion Parties, and is limited to the
meaning ascribed to such certificates by the State of Ohio and to the status of
each of the Ohio Opinion Parties on the date of the certificate relating to it.
Each of the Ohio Opinion Parties has the corporate or limited liability company
(as applicable) power to execute and deliver the Opinion Documents to which it
is a party and to perform its obligations thereunder. Each of the Ohio Opinion
Parties has duly authorized the execution and delivery of the Opinion Documents
to which it is a party and the performance of its obligations thereunder. The
execution and delivery by each of the Ohio Opinion Parties of each Opinion
Document to which it is a party does not, and if each of the Ohio Opinion
Parties was now to perform its obligations thereunder such performance would
not, result in any violation of the articles of incorporation, articles of
organization, bylaws, or operating agreement (as applicable) of the Ohio Opinion
Parties, Chapter 1701 of the Ohio Revised Code, or Chapter 1705 of the Ohio
Revised Code. The opinions in this paragraph are Ancillary Opinions limited to
the laws of the State of Ohio and are made in reliance solely on the Supporting
Opinions.

4.   The execution and delivery by each of the Florida Opinion Parties, the
Georgia Opinion Parties and the Ohio Opinion Parties of the Opinion Documents to
which they are a party and the performance by such Opinion Party of its
obligations thereunder (if such Opinion Party were to perform its obligations on
the date hereof) do not violate, respectively, any applicable Florida, Georgia
or Ohio law or regulation which, in my experience and the experience of the
Supporting Lawyers, is typically applicable to corporations or limited liability
companies (as applicable) in relation to transactions of the type contemplated
by the Opinion Documents to which they are a party. The opinions in this
paragraph (other than as such opinions relate to the Florida Opinion Parties)
are Ancillary Opinions

 



--------------------------------------------------------------------------------



 



Lenders party to the Credit Agreement
and JPMorgan Chase Bank, N.A.
August 18, 2011
Page 4

    limited to the laws of the States of Georgia and Ohio and are made in
reliance solely on the Supporting Opinions.

5.   No consent, approval, waiver, license or authorization or other action by
or filing with any Florida, Georgia or Ohio governmental authority pursuant to
applicable law is required in connection with the execution and delivery by each
of the Florida Opinion Parties, the Georgia Opinion Parties or the Ohio Opinion
Parties, respectively, of the Opinion Documents to which they are a party or the
performance by such Opinion Party of its obligations thereunder on the date
hereof, except for those already obtained and in full force and effect and any
security agreements regarding intellectual property required by the Amended
Security Agreement. The opinions in this paragraph (other than as such opinions
relate to the Florida Opinion Party) are Ancillary Opinions limited to the laws
of the States of Georgia and Ohio and are made in reliance solely on the
Supporting Opinions.

6.   With respect to each Opinion Party organized under the law of the State of
Florida, Georgia or Ohio, the Specified Amendments do not themselves (without
regard to any other facts) adversely affect the perfection of the security
interest of the Collateral Agent in that portion of the UCC Collateral of such
Opinion Parties in which, immediately prior to the effectiveness of the
Specified Amendments, the Collateral Agent had a perfected security interest
solely by virtue of the filing of any financing statements with the Secretary of
State of Florida, Georgia and Ohio. After giving effect to the Specified
Amendments, the Collateral Agent’s security interest in such UCC Collateral will
be a perfected security interest under the Florida, Georgia and Ohio UCC to the
same extent that it was a perfected security interest immediately prior to
giving effect to the Specified Amendments. The opinions in this paragraph (other
than as such opinions relate to the Florida Opinion Party) are Ancillary
Opinions limited to the laws of the States of Georgia and Ohio and are made in
reliance solely on the Supporting Opinions.

    “Specified Amendments” means (i) the provisions of the Original Credit
Agreement that are amended by the Amendment Agreement and the Credit Agreement,
(ii) the provisions of the Existing Security Agreement (as defined in the
Amended Security Agreement) that are amended by the Amendment Agreement and the
Amended Security Agreement and (iii) the provisions of the Existing Subsidiary
Guaranty (as defined in the Amended Guaranty) that are amended by the Amendment
Agreement and the Amended Guaranty.

    “UCC Collateral” means that portion of the Collateral to the extent
Article 9 of the New York Uniform Commercial Code governs a security interest in
such collateral.

     In rendering the opinions set forth herein, I have relied upon and assumed
that all natural persons who are signatories to the Opinion Documents or the
other documents reviewed by me were legally competent at the time of execution;
all signatures on the Opinion Documents and the other documents reviewed by me
are genuine; the copies of all documents submitted to me

 



--------------------------------------------------------------------------------



 



Lenders party to the Credit Agreement
and JPMorgan Chase Bank, N.A.
August 18, 2011
Page 5
are accurate and complete, each such document that is original is authentic, and
each such document that is a copy conforms to an authentic original; and the
documents executed and delivered by the parties are identical to the documents
that I have reviewed in rendering this opinion letter.
     Wherever any opinion herein as to any matter is “to my knowledge” or the
like, such opinion is, with your permission, based solely upon my current
conscious awareness of facts or other information that I recognize as relevant
to such matter, without investigation or inquiry.
     I express no opinion as to the laws of any jurisdiction other than the
Primary Opinion Jurisdiction, and then only to the extent set forth herein. To
the extent any Opinion Document states that the interpretation and enforcement
thereof are controlled by the laws of a jurisdiction (such as New York) other
than the Primary Opinion Jurisdiction, for purposes of the opinions rendered
herein, I have, with your permission, disregarded the choice of law provision in
such Opinion Document and, instead, have assumed that the laws and judicial
interpretations of the Primary Opinion Jurisdiction exclusively govern and
control such interpretation and enforcement.
     I express no opinion as to (a) the creation, validity, perfection or
priority of any security interest (except, with respect to perfection only, to
the extent expressly set forth in opinion 6), or (b) the effect of, or
compliance with (i) provisions of state law restricting dividends, loans or
other distributions by a corporation to or for the benefit of its shareholders
or (ii) any federal or state securities or “blue sky” laws, rules or
regulations.
     I express no opinion concerning local law, antitrust laws, bankruptcy laws,
fraudulent transfer or conveyance laws, environmental laws or laws relating to
worker health or safety, zoning, permitting or land use matters, tax laws, or
laws relating to pension benefits or other laws, rules or regulations generally
applicable to the current or proposed conduct of business by the Opinion Parties
(or as to consents, approvals or other actions by federal or state regulatory
authorities generally required for such conduct of business).
     I express no opinion as to the laws of any country (other than the laws of
the United States of America) or as to the effect of such laws (whether
limiting, prohibitive or otherwise) on any of the rights or obligations of the
Opinion Parties or of any other party to or beneficiary of any of the Opinion
Documents.
     I have assumed, with your permission, that the execution and delivery of
each of the Opinion Documents by each of the parties thereto and the performance
of their respective obligations thereunder will not violate any fundamental
public policy under applicable law.
     I express no opinion as to usury laws.

 



--------------------------------------------------------------------------------



 



Lenders party to the Credit Agreement
and JPMorgan Chase Bank, N.A.
August 18, 2011
Page 6

    With regard to opinion 6:

A.   perfection of the security interest of the Collateral Agent for the benefit
of the Secured Parties (as defined in the Amended Security Agreement) in any
proceeds of the Article 9 Collateral is subject to the limitations set forth in
Section 9-315 of Article 9 of the Uniform Commercial Code as in effect in the
States of Florida, Georgia or Ohio, as applicable, and, in addition, I note that
with respect to certain types of proceeds, other parties (such as holders in due
course, protected purchasers of securities, persons who obtain control over
securities entitlements and buyers in the ordinary course of business) may
acquire a superior interest or may take their interest free of the security
interest of the Collateral Agent;

B.   the continued perfected security interest of the Collateral Agent for the
benefit of the Secured Parties in that portion of the Article 9 Collateral
perfected by the filing of the Financing Statements (i) requires the filing of
continuation statements within the period of six months prior to the expiration
of five years from the date of filing of the Financing Statements, and (ii) may
also depend on (a) the continued incorporation of each Opinion Party in the
state of its incorporation as of the date hereof and (b) the continuation of
each Opinion Party’s present corporate name and structure;

C.   in the case of any Article 9 Collateral hereafter acquired by any Opinion
Party, Section 552 of the Bankruptcy Code (11 U.S.C. Section 101 et seq., as
amended from time to time) limits the extent to which the property acquired by a
debtor after the commencement of a case under the Bankruptcy Code may be subject
to a security interest arising from a security agreement entered into by the
debtor before the commencement of such case;

D.   I have assumed that no Opinion Party is incorporated in any jurisdiction
other than as indicated in its articles or certificate of incorporation,
certificate of authority, articles of organization, or certificate of formation
(as applicable); and

E.   I express no opinion with respect to the perfection of the security
interest of the Collateral Agent in any commercial tort claims.

     This opinion letter has been prepared and is to be construed in accordance
with the Report on Standards for Third-Party Legal Opinions of Florida Counsel,
dated January 21, 2010 (the “Report”). The Report is incorporated by reference
into this opinion letter. For convenience of reference, clarity or avoidance of
doubt, certain of the qualifications, limitations, assumptions, interpretations
or standards contained in the Report are repeated in this opinion letter, but
the setting forth in this opinion letter of those particular qualifications,
limitations, assumptions, interpretations or standards does not diminish the
applicability of the entirety of the Report to this opinion letter, and all of
the qualifications, limitations, assumptions,

 



--------------------------------------------------------------------------------



 



Lenders party to the Credit Agreement
and JPMorgan Chase Bank, N.A.
August 18, 2011
Page 7
interpretations, standards and other provisions and matters contained in the
Report are part of, incorporated in, and applicable to this opinion letter.
     This opinion letter is limited to the matters stated and no opinion is
implied or may be inferred beyond the matters expressly stated herein. This
opinion letter has been delivered solely for the benefit of the addressees, as
well as Dewey & LeBoeuf LLP, and may not be relied upon by any other person or
entity or for any other purpose (nor may this letter or any copies hereof be
furnished to any third party, filed with a governmental agency, quoted, cited or
otherwise referred to unless required by law or legal process) without the
express written permission of the undersigned, other than permitted assigns of
any Lender or bank regulatory authorities having jurisdiction over a Lender or
its permitted assigns. This opinion letter is limited to the date hereof, and I
expressly disclaim any responsibility to update these opinions for changes in
law, facts or other developments occurring after the date hereof (including,
without limitation, the effect of any assignment of any interest of any Lender
under the Amended Credit Agreement). Any reliance by a future assignee must be
actual and reasonable under the circumstances existing at the time of
assignment, including any changes in law, facts or other developments known to
or reasonably knowable by the assignee at such time.
Very truly yours,
Todd C. Johnson
Executive Vice President, General Counsel and
Corporate Secretary of
Lender Processing Services, Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE A
OPINION PARTIES

1.   APTItude Solutions, Inc., a Florida corporation (“APTItude”);

2.   DOCX, LLC, a Georgia limited liability company (“DOCX”);

3.   Lender’s Service Title Agency, Inc., an Ohio corporation (“LSTA”);

4.   LPS Verification Bureau, Inc., a Florida corporation (together with
APTItude, the “Florida Opinion Parties”);

5.   NewInvoice, LLC, a Georgia limited liability company (together with DOCX,
the “Georgia Opinion Parties”); and

6.   OnePointCity, LLC, an Ohio limited liability company (together with LSTA,
the “Ohio Opinion Parties”).

 



--------------------------------------------------------------------------------



 



EXHIBIT K
FORM OF MORTGAGE
This instrument was prepared by the
attorney described below in consultation
with counsel in the State in which the
Property is located and, when recorded,
the recorded counterparts should be returned to:
________________, Esq.
Davis Polk & Wardwell
450 Lexington Avenue
New York, New York 10017
     
 
MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND
RENTS AND FIXTURE FILING
dated as of __________, 20__
by
[NAME OF MORTGAGOR]
the “Mortgagor”,
to
JPMORGAN CHASE BANK, N.A.
as Collateral Agent for the Lenders,
the “Mortgagee”
Property:
____________________
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS AND SECURES
OBLIGATIONS CONTAINING PROVISIONS FOR CHANGES IN INTEREST RATES. THIS INSTRUMENT
ALSO SECURES FUTURE ADVANCES.

K-1



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
 

              Page ARTICLE 1
Definitions And Interpretations

 
       
Section 1.01. Definitions
    7  
Section 1.02. Interpretation
    11  
Section 1.03. Resolution of Drafting Ambiguities
    12  
 
        ARTICLE 2
Certain Representations, Warranties And Covenants

 
       
Section 2.01. Title, Authority and Effectiveness
    12  
Section 2.02. Impositions
    14  
Section 2.03. Legal and Insurance Requirements
    14  
Section 2.04. Status and Care of the Property
    15  
Section 2.05. Liens
    15  
Section 2.06. Transfers
    16  
Section 2.07. Credit Agreement; Certain Amounts
    16  
 
        ARTICLE 3
Insurance, Casualty Event And Condemnation

 
       
Section 3.01. Insurance
    17  
Section 3.02. Casualty Event
    18  
Section 3.03. Insurance Claims and Proceeds
    18  
Section 3.04. Condemnation
    18  
Section 3.05. Condemnation Proceedings and Awards
    19  
 
        ARTICLE 4
Certain Secured Obligations

 
       
Section 4.01. Revolving Credit Loans
    19  
Section 4.02. Right to Perform Obligations
    20  
Section 4.03. Changes in the Laws Regarding Taxation
    20  
Section 4.04. Indemnity and Expenses
    20  
 
        ARTICLE 5
Defaults, Remedies and Rights

 
       
Section 5.01. Events of Default
    22  
Section 5.02. Remedies
    22  

i



--------------------------------------------------------------------------------



 



              Page
Section 5.03. Waivers by the Mortgagor
    26  
Section 5.04. Jurisdiction and Process
    26  
Section 5.05. Sales
    27  
Section 5.06. Proceeds
    29  
Section 5.07. Assignment of Leases
    29  
Section 5.08. Dealing with the Mortgaged Property
    31  
Section 5.09. Information and Right of Entry
    31  
 
        ARTICLE 6
Security Agreement And Fixture Filing

 
       
Section 6.01. Security Agreement
    32  
Section 6.02. Fixture Filing
    33  
 
        ARTICLE 7
Miscellaneous

 
       
Section 7.01. Concerning the Mortgagee
    34  
Section 7.02. Release of Mortgaged Property
    34  
Section 7.03. Notices
    35  
Section 7.04. Amendments in Writing
    35  
Section 7.05. Severability
    36  
Section 7.06. Binding Effect
    36  
Section 7.07. Governing Law
    36  
Section 7.08. Local Law Provisions
    36  
Section 7.09. Multisite Real Estate Transaction
    36  
Section 7.10. Subrogation to Rights of Prior Lienholder
    37  

Exhibit A — Description of the Land
Exhibit B — Permitted Encumbrances
Appendix — Local Law Provisions

ii



--------------------------------------------------------------------------------



 



MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES
AND RENTS AND FIXTURE FILING
     THIS MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT OF LEASES AND RENTS AND
FIXTURE FILING (this “Mortgage”) is dated as of _________, 20__ by [NAME OF
MORTGAGOR], a ______________ (the “Mortgagor”), having an address at _______, to
JPMORGAN CHASE BANK, N.A., as collateral agent for itself and the other Lenders
(in its capacity as collateral agent, together with any successor collateral
agent, the “Mortgagee”), having an address at_____________.
W I T N E S S E T H:
RECITALS
     (A) Credit Agreement. Reference is hereby made to the Amended and Restated
Credit Agreement, dated as of August 18, 2011 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Lender Processing Services, Inc., a Delaware corporation (the
“Borrower”), the Lenders from time to time party thereto, and JPMorgan Chase
Bank, N.A., as Administrative Agent, Swing Line Lender and L/C Issuer. Pursuant
to the Credit Agreement, the Lenders may from time to time extend Loans to and
issue Letters of Credit for the account of the Borrower. Pursuant to the Credit
Agreement, the Borrower may also become obligated to one or more of the Secured
Hedge Banks by the Borrower or any of its Subsidiaries entering into Secured
Hedge Agreements or one or more of the Lenders or an Affiliate thereof providing
the Cash Management Services.
     (B) Guaranty. Pursuant to Section 6.12 of the Credit Agreement and the
Amended and Restated Subsidiary Guaranty, the Mortgagor has unconditionally
guaranteed, subject to the limitations set forth in the Credit Agreement and the
Guaranty, the full and punctual payment, observance and performance of all
Obligations of the Borrower, all Secured Hedging Obligations of each Loan Party
and all Secured Cash Management Obligations of each Loan Party, in each case,
whether now or hereafter existing, direct or indirect, absolute or contingent,
and whether for principal, interest, fees, indemnities, contract causes of
action, costs, expenses or otherwise.
     (C) Mortgage. The Lien of this Mortgage is being granted to secure the full
and punctual payment, observance and performance of all (a) Obligations,
(b) Secured Hedging Obligations and (c) Secured Cash Management Obligations, in
each case of the Mortgagor now or hereafter existing (including any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, fees, indemnities, contract causes of action,
costs, expenses or otherwise (collectively, the “Secured Obligations”),
including the following:

 



--------------------------------------------------------------------------------



 



(i) the full and punctual payment of all principal of all Loans and L/C
Borrowings outstanding from time to time under the Credit Agreement, all
interest (including any interest that accrues after the commencement of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to any Loan Party,
or would accrue but for the operation of applicable Debtor Relief Laws, whether
or not such interest is allowed or allowable as a claim in any such proceeding)
on such Loans and L/C Borrowings and all other amounts now or hereafter payable
by any Loan Party pursuant to any Finance Documents;
(ii) the full and punctual performance of all obligations of the Mortgagor under
the Subsidiary Guaranty; and
(iii) the full and punctual performance and observance of each other term,
covenant, agreement, obligation, requirement, condition and provision to be
performed or observed by any Loan Party under any Finance Documents, including
this Mortgage.
     (D) [The maximum principal indebtedness that may be secured by this
Mortgage is $_________ (the “Secured Loan Amount”). The scheduled maturity date
of the latest to mature of the Secured Obligations is _____________.]1
GRANTING CLAUSES
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, for the purpose of securing the full and punctual payment,
observance and performance of the Secured Obligations and intending to be bound
hereby, the Mortgagor does hereby GRANT, BARGAIN, SELL, CONVEY, MORTGAGE,
ASSIGN, TRANSFER and WARRANT to the Mortgagee, with power of sale and right of
entry as hereinafter provided, and (to the extent covered by the UCC) does
hereby GRANT AND WARRANT to the Mortgagee a continuing security interest in and
to all of the property and rights described in the following Granting Clauses
(all of which property and rights are collectively called the “Mortgaged
Property”), to wit:
 

1   [Include maximum secured amount in mortgage recording tax jurisdictions or
where required by local law. Includes reference to outside maturity date only
where required by local law.]

2



--------------------------------------------------------------------------------



 



     I. GRANTING CLAUSE
     Land. All estate, right, title and interest of the Mortgagor in, to, under
or derived from: the lots, pieces, tracts or parcels of land located in
_________ County, _________, more particularly described on Exhibit A (the
“Land”).
     II. GRANTING CLAUSE
     Improvements. All estate, right, title and interest of the Mortgagor in,
to, under or derived from: all buildings, structures, facilities and other
improvements of every kind and description now or hereafter located on or
attached to the Land, including all parking areas, roads, driveways, walks,
fences, walls, berms, recreation facilities, drainage facilities, lighting
facilities and other site improvements; all water, sanitary and storm sewer,
drainage, electricity, steam, gas, telephone, telecommunications and other
utility equipment and facilities; all plumbing, lighting, heating, ventilating,
air-conditioning, refrigerating, incinerating, compacting, fire protection and
sprinkler, surveillance and security, vacuum cleaning, public address,
communications and telecommunications equipment and systems; all screens,
awnings, floor coverings, partitions, elevators, escalators, motors, electrical,
computer and other wiring, machinery, pipes, fittings and racking and shelving;
and all other items of fixtures, equipment and personal property of every kind
and description, in each case now or hereafter located on the Land or affixed
(actually or constructively) to the buildings and other improvements located on
the Land which by the nature of their location thereon or affixation thereto are
real property under applicable Law; and including all materials intended for the
construction, reconstruction, repair, replacement, alteration, addition or
improvement of or to such buildings, equipment, fixtures, structures and
improvements, all of which materials shall be deemed to be part of the Mortgaged
Property immediately upon delivery thereof on the Land and to be part of the
improvements immediately upon their incorporation therein (the foregoing being
collectively called the “Improvements”).
     III. GRANTING CLAUSE
     Equipment. All estate, right, title and interest of the Mortgagor in, to,
under or derived from: all equipment, fixtures, chattels and articles of
personal property owned by the Mortgagor or in which the Mortgagor has or shall
acquire an interest, wherever situated, and now or hereafter located on, or in,
or affixed (actually or constructively) to, the Land or the Improvements,
whether or not affixed thereto and which are not real property under applicable
Law, including all partitions, shades, blinds, curtains, draperies, carpets,
rugs, furniture and furnishings; all radio and cable antennae and systems,
satellite dishes and systems, audio and video systems, equipment and facilities;
all heating, lighting, plumbing, ventilating, air conditioning, refrigerating,
gas, steam, electrical,

3



--------------------------------------------------------------------------------



 



incinerating and compacting plants, systems, fixtures and equipment; all
elevators, stoves, ranges, other kitchen and laundry appliances, vacuum and
other cleaning systems, call systems, switchboards, sprinkler systems and other
fire prevention, alarm and extinguishing apparatus and materials; and all
motors, machinery, pipes, conduits, dynamos, engines, compressors, generators,
boilers, stokers, furnaces, pumps, trunks, ducts, appliances, equipment,
utensils, tools, implements, fittings and fixtures, and including any of the
foregoing that is temporarily removed from the Land or the Improvements to be
repaired and later reinstalled thereon or therein (the foregoing being
collectively called the “Equipment”; and the Land with the Improvements thereon
and the Equipment therein being collectively called the “Property”). If any of
the Equipment under this Granting Clause is covered by an equipment lease, title
retention or security agreement, (i) the grant under this Granting Clause (but
not the definition of “Equipment” for the other purposes hereof) excludes any
Equipment which cannot be transferred or encumbered by the Mortgagor without
causing a termination of such agreement or default thereunder, otherwise
(ii) the grant under this Granting Clause includes Mortgagor’s right, title and
interest in, to, under and derived from such agreement, together with the
benefits of all deposits and payments now or hereafter made thereunder by or on
behalf of the Mortgagor and subject to all of the terms and conditions of such
agreement and the liens and security interests thereunder.
     IV. GRANTING CLAUSE
     Appurtenant Rights. All estate, right, title and interest of the Mortgagor
in, to, under or derived from: all tenements, hereditaments and appurtenances
now or hereafter relating to the Property; the streets, roads, sidewalks and
alleys abutting the Property; all strips and gores within or adjoining the Land;
all land in the bed of any body of water adjacent to the Land; all land
adjoining the Land created by artificial means or by accretion; all air space
and rights to use air space above the Land; all development or similar rights
now or hereafter appurtenant to the Land; all rights of ingress and egress now
or hereafter appertaining to the Property; all easements, servitudes, privileges
and rights of way now or hereafter appertaining to the Property; and all
royalties and other rights now or hereafter appertaining to the use and
enjoyment of the Property, including alley, party walls, support, drainage,
crop, timber, agricultural, horticultural, oil, gas and other mineral, water
stock, riparian and other water rights now or hereafter appertaining to the use
and enjoyment of the Property.
     V. GRANTING CLAUSE
     Agreements. All estate, right, title and interest of the Mortgagor in, to,
under or derived from: all Insurance Policies (including all unearned premiums
and dividends thereunder) and other policies of insurance maintained by the
Borrower or Mortgagor with respect to the Property (even if not required to be

4



--------------------------------------------------------------------------------



 



maintained hereunder); all guarantees and warranties relating to the Property
and all supply and service contracts for water, sanitary and storm sewer,
drainage, electricity, steam, gas, telephone and other utilities now or
hereafter relating to the Property and all other contracts and agreements
affecting or relating to the use, enjoyment or occupancy of the Property (the
foregoing being collectively called the “Agreements”).
     VI. GRANTING CLAUSE
     Leases. All estate, right, title and interest of the Mortgagor in, to,
under or derived from: all Leases now or hereafter in effect, whether or not of
record, for the use or occupancy of all or any part of the Property.
     VII. GRANTING CLAUSE
     Rents, Issues and Profits. All estate, right, title and interest of the
Mortgagor in, to, under or derived from: all rents, royalties, issues, profits,
receipts, revenue, income and other benefits now or hereafter accruing with
respect to the Property, including all rents and other sums now or hereafter
payable pursuant to the Leases; all other sums now or hereafter payable with
respect to the use, occupancy, management, operation or control of the Property;
and all other claims, rights and remedies now or hereafter belonging or accruing
with respect to the Property, including fixed, additional and percentage rents,
occupancy charges, security deposits, parking, maintenance, common area, tax,
insurance, utility and service charges and contributions (whether collected
under the Leases or otherwise), proceeds of sale of electricity, gas, heating,
air conditioning and other utilities and services (whether collected under the
Leases or otherwise), and deficiency rents and liquidated damages following
default or cancellation (the foregoing rents and other sums described in this
Granting Clause being collectively called the “Rents”), all of which the
Mortgagor hereby irrevocably directs be paid to the Mortgagee, subject to the
license granted to the Mortgagor pursuant to Section 5.07(b), to be held,
applied and disbursed as provided in this Mortgage.
     VIII. GRANTING CLAUSE
     Permits. All estate, right, title and interest of the Mortgagor in, to,
under or derived from all licenses, authorizations, certificates, variances,
consents, approvals and other permits now or hereafter appertaining to the
Property (the foregoing being collectively called the “Permits”), excluding from
the grant under this Granting Clause (but not the definition of the term
“Permits” for the other purposes hereof) any Permits which cannot be transferred
or encumbered by the Mortgagor without causing a default thereunder or a
termination thereof.

5



--------------------------------------------------------------------------------



 



     IX. GRANTING CLAUSE
     Books and Records. All estate, right, title and interest of the Mortgagor
in, to, under or derived from all books and records, including tenant files,
credit files, customer files, computer print outs, files, programs and other
computer and electronic materials and records, now or hereafter relating to the
Property.
     X. GRANTING CLAUSE
     Intangible Property. All estate, right, title and interest of the Mortgagor
in, to, under or derived from the Property and other intangible property not
described in the foregoing Granting Clauses now or hereafter relating to the use
and operation of the Property as a going concern.
     XI. GRANTING CLAUSE
     Deposits, Proceeds and Awards. All estate, right, title and interest of the
Mortgagor in, to, under or derived from all amounts deposited with the Mortgagee
under the Loan Documents with respect to the Property, including all Insurance
Proceeds, Awards and title insurance proceeds under any title insurance policy
now or hereafter held by the Mortgagor (the foregoing being collectively called
“Deposits”), proceeds of any Transfer, financing, refinancing or conversion into
cash or liquidated claims, whether voluntary or involuntary, of any of the
Mortgaged Property; and all rights, dividends and other claims of any kind
whatsoever (including damage, secured, unsecured, priority and bankruptcy
claims) now or hereafter relating to any of the Mortgaged Property, all of which
the Mortgagor hereby irrevocably directs be paid to the Mortgagee to the extent
provided hereunder, to be held, applied and disbursed as provided in this
Mortgage.
     XII. GRANTING CLAUSE
     Additional Property. All greater, additional or other estate, right, title
and interest of the Mortgagor in, to, under or derived from the Mortgaged
Property hereafter acquired by the Mortgagor, including all estate, right, title
and interest of the Mortgagor in, to, under or derived from all extensions,
improvements, betterments, renewals, substitutions and replacements of, and
additions and appurtenances to, any of the Mortgaged Property hereafter acquired
by or released to the Mortgagor or constructed or located on, or attached to,
the Property, in each case, immediately upon such acquisition, release,
construction, location or attachment; all estate, right, title and interest of
the Mortgagor in, to, under or derived from any other property and rights which
are, by the provisions of the Loan Documents, required to be subjected to the
Lien hereof; all estate, right, title and interest of the Mortgagor in, to,
under or derived from any other property and rights which are necessary to
maintain the Property and the Mortgagor’s business

6



--------------------------------------------------------------------------------



 



or operations conducted therein as a going concern in each case, to the fullest
extent permitted by law, without any further conveyance, mortgage, assignment or
other act by the Mortgagor; and all estate, right, title and interest of the
Mortgagor in, to, under or derived from all other property and rights which are
by any instrument or otherwise subjected to the Lien hereof by the Mortgagor.
     TO HAVE AND TO HOLD the Mortgaged Property, together with all estate,
right, title and interest of the Mortgagor and anyone claiming by, through or
under the Mortgagor in, to, under or derived from the Mortgaged Property and all
rights and appurtenances relating thereto, to the Mortgagee and its successors
and assigns, forever.
     PROVIDED ALWAYS that this Mortgage is upon the express condition that the
Mortgaged Property shall be released from the Lien of this Mortgage in full or
in part in the manner and at the time provided in Section 7.02.
     THE MORTGAGOR ADDITIONALLY COVENANTS AND AGREES WITH THE MORTGAGEE AS
FOLLOWS:
ARTICLE 1
Definitions And Interpretations
     Section 1.01. Definitions. (a) Capitalized terms used in this Mortgage, but
not otherwise defined herein, are defined in, or are defined by reference in,
the Credit Agreement, and if not defined therein, then in the Security
Agreement, and have the same meanings herein as therein.
     (b) In addition, as used herein, the following terms have the following
meanings:
     “Agreements” is defined in Granting Clause V.
     “Awards” means, at any time, all awards or payments paid or payable by
reason of any Condemnation.
     “Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.
     “Borrower” is defined in the Recitals.
     “Condemnation” means any condemnation or other taking or temporary or
permanent requisition of the Property, any interest therein or right appurtenant
thereto, or any change of grade affecting the Property, as the result of the
exercise of any right of condemnation or eminent domain. A Transfer to a
governmental

7



--------------------------------------------------------------------------------



 



authority in lieu or anticipation of Condemnation shall be deemed to be a
Condemnation.
     “Credit Agreement” is defined in the Recitals.
     “Deposits” is defined in Granting Clause XI.
     “Equipment” is defined in Granting Clause III.
     “Environmental Laws” means any and all applicable Federal, state, local,
and foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Mortgagor resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
     “Hazardous Substances” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos-containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law as hazardous, toxic, pollutants or contaminants or words of
similar meaning or effect.
     “Impositions” means all present or future taxes (including real estate
taxes and transfer taxes), duties, levies, imposts, deductions, assessments
(including assessments for public improvements or benefits, whether or not
commenced or completed prior to the date hereof), fees (including license fees,
permit fees, inspection fees and other authorization fees), withholdings and
similar charges, gas, electricity, steam, water, sewer or other rents, rates and
charges, excises and all liabilities (including additions to tax, penalties or
interest) with respect thereto, in each case whether general or special,
ordinary or extraordinary, foreseen or unforeseen, of every character, which at
any time may be assessed, levied, confirmed or imposed on or in respect of, or
be a Lien upon,

8



--------------------------------------------------------------------------------



 



(i) the Property, any other Mortgaged Property or any interest therein, (ii) any
occupancy, use or possession of, or activity conducted on, the Property,
(iii) the Rents, or (iv) the Secured Obligations or the Collateral Documents,
but excluding, in the case of each Agent and each Lender, taxes imposed on or
measured by its net income or overall gross income (including branch profits),
and franchise (and similar) taxes imposed on it in lieu of net income taxes, by
the jurisdiction (or any political subdivision thereof) under the Laws of which
such Agent or such Lender, as the case may be, is organized, is (or was, during
the relevant period) doing business or maintains a Lending Office, except to the
extent that such taxes of such Agent or such Lender, as the case may be, are
imposed in whole or in part in lieu of, or as a substitute for, any taxes which
are or would otherwise be Impositions.
     “Improvements” is defined in Granting Clause II.
     “Indemnified Liabilities” is defined in Section 4.04(a).
     “Insurance Policies” means the insurance policies and coverages required to
be maintained by the Mortgagor with respect to the Property pursuant to
Section 3.01.
     “Insurance Premiums” means all premiums payable under the Insurance
Policies.
     “Insurance Proceeds” means, at any time, all insurance proceeds or payments
to which the Mortgagor may be or become entitled under the Insurance Policies by
reason of any Casualty Event plus all insurance proceeds and payments to which
the Mortgagor may be or become entitled by reason of any Casualty Event under
any other insurance policies or coverages maintained by the Mortgagor with
respect to the Property.
     “Insurance Requirements” means all provisions of the Insurance Policies,
all requirements of the issuer of any of the Insurance Policies and all orders,
rules, regulations and any other requirements of the National Board of Fire
Underwriters (or any other body exercising similar functions) applicable to the
Property, any adjoining vaults, sidewalks, parking areas or driveways, or any
use or condition thereof.
     “Land” is defined in Granting Clause I.
     “Lease” means each lease, sublease, tenancy, subtenancy, license,
franchise, concession or other occupancy agreement relating to the Property,
together with any guarantee of the obligations of the tenant thereunder or any
right to possession under the Bankruptcy Code or any other applicable Law in the

9



--------------------------------------------------------------------------------



 



event of the rejection of any Lease by the landlord or its trustee pursuant to
the Bankruptcy Code or any other applicable Law.
     “Legal Requirements” means all provisions of the Leases, Agreements,
Permitted Encumbrances, Permits and all provisions of applicable Law (including
Environmental Laws) now or hereafter applicable to the Property, or any use or
condition thereof.
     “Mortgage” is defined in the Preamble.
     “Mortgaged Property” is defined in the Granting Clauses.
     “Mortgagee” is defined in the Preamble.
     “Mortgagor” is defined in the Preamble.
     “Permits” is defined in Granting Clause VIII.
     “Permitted Encumbrances” means the Liens described on Exhibit B.
     “Permitted Liens” means (i) the Lien of this Mortgage, (ii) the Permitted
Encumbrances, and (iii) any other Liens permitted under Section 7.01 of the
Credit Agreement.
     “Proceeds” is defined in the Security Agreement.
     “Property” is defined in Granting Clause III.
     “Receiver” is defined in Section 5.02(a)(iv).
     “Release Conditions” means (i) all Commitments shall have been terminated;
(ii) all Secured Obligations (other than contingent indemnification obligations,
Secured Hedging Obligations and Cash Management Obligations not yet due and
payable) shall have been paid in full in cash; and (iii) all Letters of Credit
shall have expired or been terminated or there shall have been another provision
therefor in full in a manner reasonably satisfactory to the L/C Issuer.
     “Rents” is defined in Granting Clause VII.
     “Restoration” means the restoration, repair, replacement or rebuilding of
the Property after a Casualty Event or Condemnation and “Restore” means to
restore, repair, replace or rebuild the Property after a Casualty Event or
Condemnation, in each case as nearly as possible to a value, utility and
condition existing immediately prior to such Casualty Event or Condemnation.
     [“Secured Loan Amount” is defined in the Recitals.]

10



--------------------------------------------------------------------------------



 



     “Secured Obligations” is defined in the Recitals.
     “Security Deposit” means any payment, note, letter of credit or other
security or deposit made or given by or on behalf of a tenant under a Lease as
security for the performance of its obligations thereunder, and any interest
accrued thereon.
     “Transfer” means, when used as a noun, any sale, transfer, assignment,
lease, or other disposition and, when used as a verb, to sell, transfer, assign,
lease, or otherwise dispose of, in each case (i) whether voluntary or
involuntary, (ii) whether direct or indirect and (iii) including any agreement
providing for a Transfer or granting any right or option providing for a
Transfer.
     “Unavoidable Delays” means delays due to acts of God, fire, flood,
earthquake, explosion or other Casualty Event, inability to procure or shortage
of labor, equipment, facilities, sources of energy (including electricity,
steam, gas or gasoline), materials or supplies, failure of transportation,
strikes, lockouts, action of labor unions, Condemnation, litigation relating to
Legal Requirements, inability to obtain Permits or other causes beyond the
reasonable control of the Mortgagor, provided that lack of funds shall not be
deemed to be a cause beyond the control of the Mortgagor.
     “UCC” means the Uniform Commercial Code as in effect in the State in which
the Mortgaged Property is located, provided that if by reason of mandatory
provisions of law, the perfection or the effect of perfection or non-perfection
or the priority of the Lien of this Mortgage is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State in which the
Mortgaged Property is located, “Uniform Commercial Code” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
     (c) In this Mortgage, unless otherwise specified, references to this
Mortgage, the Credit Agreement, Notes, Subsidiary Guaranty, Security Agreement,
Loan Documents, Collateral Documents, Letters of Credit, Leases, Permits and
Agreements include all subsequent amendments, restatements, extensions,
supplements and other modifications thereto, but only to the extent that such
amendments, restatements, extensions, supplements and other modifications are
not prohibited by any Loan Document.
     Section 1.02. Interpretation. In this Mortgage, unless otherwise specified:
(a) singular words include the plural and plural words include the singular;
(b) words which include a number of constituent parts, things or elements,
including the terms Leases, Improvements, Land, Secured Obligations, Property
and Mortgaged Property, shall be construed as referring separately to

11



--------------------------------------------------------------------------------



 



each constituent part, thing or element thereof, as well as to all of such
constituent parts, things or elements as a whole; (c) words importing any gender
include the other genders; (d) references to any Person include such Person’s
successors and permitted assigns and in the case of an individual, the word
“successors” includes such Person’s heirs, devisees, legatees, executors,
administrators and personal representatives; (e) references to any statute or
other law include all applicable rules, regulations and orders adopted or made
thereunder and all statutes or other laws amending, consolidating or replacing
the statute or law referred to; (f) the words “consent”, “approve”, “agree” and
“request”, and derivations thereof or words of similar import, mean the prior
written consent, approval, agreement or request of the Person in question;
(g) the words “include” and “including”, and words of similar import, shall be
deemed to be followed by the words “without limitation”; (h) the words “hereto”,
“herein”, “hereof” and “hereunder”, and words of similar import, refer to this
Mortgage in its entirety; (i) references to Articles, Sections, Schedules,
Exhibits, subsections, paragraphs and clauses are to the Articles, Sections,
Schedules, Exhibits, subsections, paragraphs and clauses of this Mortgage;
(j) the Schedules and Exhibits to this Mortgage are incorporated herein by
reference; (k) the titles and headings of Articles, Sections, Schedules,
Exhibits, subsections, paragraphs and clauses are inserted as a matter of
convenience and shall not affect the construction of this Mortgage; (l) all
obligations of the Mortgagor hereunder shall be satisfied by the Mortgagor at
the Mortgagor’s sole cost and expense; and (m) all rights and powers granted to
the Mortgagee hereunder shall be deemed to be coupled with an interest and be
irrevocable.
     Section 1.03. Resolution of Drafting Ambiguities. The Mortgagor
acknowledges that it was represented by counsel in connection with this
Mortgage, that it and its counsel reviewed and participated in the preparation
and negotiation of this Mortgage and that any rule of construction to the effect
that ambiguities are to be resolved against the drafting party or the Mortgagee
shall not be employed in the interpretation of this Mortgage.
ARTICLE 2
Certain Representations, Warranties And Covenants
     Section 2.01. Title, Authority and Effectiveness. (a) The Mortgagor
represents and warrants that (i) the Mortgagor has good and marketable title to
the fee simple interest in the Land and the Improvements, free and clear of all
Liens other than the Permitted Encumbrances; (ii) the Mortgagor is the owner of,
or has a valid leasehold interest in, the Equipment and all other items
constituting the Mortgaged Property, in each case free and clear of all Liens
other than the Permitted Encumbrances; (iii) the Permitted Encumbrances do not
materially interfere with the use, enjoyment or operation of the Mortgaged
Property or

12



--------------------------------------------------------------------------------



 



materially and adversely affect the value thereof; (iv) the Improvements located
on the Land do not materially interfere with any of the Permitted Encumbrances;
(v) the execution, delivery and performance by the Mortgagor of this Mortgage
are within the Mortgagor’s corporate power, have been duly authorized by all
necessary corporate and, if required, stockholder action, require no consent or
approval of, registration or filing with, or other action by, any governmental
authority (except for the recording or filing of this Mortgage and UCC financing
statements) and do not violate any applicable Law or regulation or the charter,
by-laws or other organizational documents of the Mortgagor or any order of any
governmental authority, will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Mortgagor or its
assets, or give rise to a right thereunder to require any payment to be made by
the Mortgagor, and will not result in the creation or imposition of any Lien on
any asset of the Mortgagor (other than the Lien of this Mortgage on the
Mortgaged Property); and (vi) this Mortgage constitutes a valid, binding and
enforceable agreement of the Mortgagor, enforceable in accordance with its
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or moratorium or other similar laws relating to the
enforcement of creditors’ rights generally and by general equitable principles.
     (b) The Mortgagor shall cause the warranties in subsection (a) of this
Section to be true and correct in each and every respect; and forever preserve,
protect, warrant and defend (i) its estate, right, title and interest in and to
the Mortgaged Property, (ii) the validity, enforceability and priority of the
Lien of this Mortgage on the Mortgaged Property, and (iii) the right, title and
interest of the Mortgagee and any purchaser at any sale of the Mortgaged
Property hereunder or relating hereto, in each case, against all other Liens and
claims whatsoever, subject only to the Permitted Encumbrances.
     (c) The Mortgagor, at its sole cost and expense, shall (i) upon the request
of the Mortgagee, promptly correct any defect or error which may be discovered
in this Mortgage or any financing statement or other document relating hereto;
and (ii) promptly execute, acknowledge, deliver, record and re-record, register
and re-register, and file and re-file this Mortgage and any financing statements
or other documents which the Mortgagee may require from time to time (all in
form and substance reasonably satisfactory to the Mortgagee) in order to
effectuate, complete, perfect, continue or preserve (A) the Lien of this
Mortgage as a first Lien on the Mortgaged Property, whether now owned or
hereafter acquired, subject only to the Permitted Encumbrances, or (B) any
right, power or privilege granted or intended to be granted to the Mortgagee
hereunder or otherwise accomplish the purposes of this Mortgage. To the fullest
extent permitted by applicable Law, the Mortgagor hereby authorizes the
Mortgagee to file financing statements or continuation statements without the
Mortgagor’s signature appearing thereon. The Mortgagor shall pay on demand the
costs of, or

13



--------------------------------------------------------------------------------



 



incidental to, any recording or filing of any financing or continuation
statement, or amendment thereto, concerning the Mortgaged Property.
     (d) Upon the recording of this Mortgage in the appropriate county recording
offices, the Lien of this Mortgage on the Mortgaged Property constituting real
property and fixtures granted hereby shall be a perfected first Lien on such
Mortgaged Property (including fixtures) prior to all Liens on and security
interests in such Property other than the Permitted Encumbrances.
     (e) Nothing herein shall be construed to subordinate the Lien of this
Mortgage to any Permitted Lien to which the Lien of this Mortgage is not
otherwise subordinate.
     Section 2.02. Impositions. The Mortgagor shall (a) duly and punctually pay
all Impositions prior to the due date thereof other than Impositions that are
not overdue by more than 30 days or being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP; (b) duly and punctually file all returns and
other statements required to be filed with respect to any Imposition prior to
the due date thereof; (c) promptly notify the Mortgagee of the receipt by the
Mortgagor of any notice of default in the payment of any Imposition or in the
filing of any return or other statement relating to any Imposition and
simultaneously furnish to the Mortgagee a copy of such notice of default; and
(d) not make any deduction from or claim any credit on any Secured Obligation by
reason of any Imposition and, to the extent permitted under Legal Requirements,
hereby irrevocably waives any right to do so.
     Section 2.03. Legal and Insurance Requirements. (a) The Mortgagor
represents and warrants that (i) as of the date hereof, the Property and the use
and operation thereof comply with all Legal Requirements and Insurance
Requirements; (ii) there is no default under any Legal Requirement or Insurance
Requirement; and (iii) the execution, delivery and performance of this Mortgage
will not contravene any provision of or constitute a default under any Legal
Requirement or Insurance Requirement.
     (b) The Mortgagor shall (i) duly and punctually comply with all Legal
Requirements and Insurance Requirements other than any Legal Requirement or
Insurance Requirement that is being contested in good faith by appropriate
proceedings; (ii) procure, maintain and duly and punctually comply with all
Permits required for any construction, reconstruction, repair, alteration,
addition, improvement, maintenance, management, use and operation of the
Property as then conducted other than any Permit that is being contested in good
faith by appropriate proceedings; (iii) promptly notify the Mortgagee of the
receipt by the Mortgagor of any notice of default regarding any Legal
Requirement or Insurance Requirement or any possible or actual termination of
any Permit or Insurance

14



--------------------------------------------------------------------------------



 



Policy and furnish to the Mortgagee a copy of such notice of default or
termination; (iv) promptly after obtaining knowledge thereof notify the
Mortgagee of any condition which, with or without the giving of notice or the
passage of time or both, would constitute a default regarding any Legal
Requirement or Insurance Requirement or a termination of any Permit or Insurance
Policy and the action being taken to remedy such condition; and (v) upon
request, promptly furnish to the Mortgagee a copy of any Permit obtained by the
Mortgagor with respect to the Property after the date hereof.
     Section 2.04. Status and Care of the Property. (a) The Mortgagor represents
and warrants that (i) the Property is served by all necessary water, sanitary
and storm sewer, drainage, electric, steam, gas, telephone and other utility
facilities, which facilities have capabilities sufficient to serve the current
use and operation of the Property; and (ii) the Property has legal access to all
streets or roads necessary for the use and operation of the Property, including
as appropriate access over properly granted, perpetual, private easements,
rights of way or servitudes that are specifically included in the Mortgaged
Property.
     (b) The Mortgagor shall (i) not cause or permit the Property to be misused,
wasted, disfigured, or to deteriorate (except, in the case of deterioration,
ordinary wear and tear); (ii) use and operate the Property, or cause the same to
be used and operated, for substantially the same uses and purposes as they are
used and operated as of the date hereof; (iii) operate and maintain the
Property, or cause the same to be operated and maintained, in good working order
and condition, ordinary wear and tear excepted and casualty and condemnation
excepted; (iv) subject to Unavoidable Delays and the terms of the Credit
Agreement, promptly make, or cause to be made, all Restorations of and to the
Property, whether interior or exterior, structural or nonstructural, foreseen or
unforeseen, which may be necessary or appropriate to keep the Property in good
order, repair and condition in accordance with prudent industry practice;
(v) not initiate or affirmatively support any change in the applicable zoning
materially adversely affecting the Property, seek any variance (or any change in
any variance) under the zoning materially adversely affecting the Property,
execute or file any subdivision or other plat or map materially adversely
affecting the Property or consent to any of the foregoing; and (vi) promptly
after receiving notice or obtaining knowledge of any proposed change in the
zoning adversely affecting the Property which would result in the current use of
such Property being a non-conforming use, notify the Mortgagee thereof and, if
requested by the Mortgagee, diligently contest the same by any action or
proceeding deemed appropriate by the Mortgagor or requested by the Mortgagee.
     Section 2.05. Liens. The Mortgagor shall not create or permit to be created
or to remain, and shall immediately discharge or cause to be discharged, any
Lien on the Mortgaged Property or any interest therein, in each case (a) whether
voluntarily or involuntarily created, (b) whether directly or indirectly a

15



--------------------------------------------------------------------------------



 



Lien thereon and (c) whether or not subordinated hereto, except Permitted Liens.
The provisions of this Section shall apply to each and every Lien (other than
Permitted Liens) on the Mortgaged Property or any interest therein, regardless
of whether or not a consent to, or waiver of a right to consent to, any other
Lien thereon has been previously obtained in accordance with the terms of the
Finance Documents. Nothing herein shall obligate the Mortgagor to remove any
inchoate statutory Lien in respect of obligations not yet due and payable.
     Section 2.06. Transfers. The Mortgagor shall not Transfer, or suffer any
Transfer of, the Mortgaged Property or any part thereof or interest therein,
except as permitted or contemplated by the Credit Agreement. The provisions of
this Section shall apply to each and every Transfer of the Mortgaged Property or
any interest therein, regardless of whether or not a consent to, or waiver of a
right to consent to, any other Transfer thereof has been previously obtained in
accordance with the provisions of the Finance Documents.
     Section 2.07. Credit Agreement; Certain Amounts. (a) This Mortgage is given
pursuant to the Credit Agreement. Each and every term and provision of the
Credit Agreement (excluding the governing law provisions thereof), including the
rights, remedies, obligations, covenants, conditions, agreements, indemnities,
representations and warranties of the parties thereto shall be considered as if
a part of this Mortgage. The Mortgagor expressly covenants and agrees to pay
when due, and to timely perform, and to cause the other Loan Parties to pay when
due, and to timely perform, the Secured Obligations in accordance with the terms
of the Finance Documents.
     (b) To the extent the representations and covenants contained in this
Mortgage are more stringent or expansive than comparable representations and
covenants contained in the Credit Agreement, the representations and covenants
contained herein shall be construed to supplement the representations and
covenants in the Credit Agreement without creating a conflict or inconsistency
therewith, and the Mortgagor shall be bound by the more stringent or expansive
representations and covenants hereunder.
     (c) If the Mortgagee exercises any of its rights or remedies under this
Mortgage, or if any actions or proceedings (including any bankruptcy, insolvency
or reorganization proceedings) are commenced in which the Mortgagee is made a
party and is obliged to defend or uphold or enforce this Mortgage or the rights
of the Mortgagee hereunder or the terms of any Lease, or if a condemnation
proceeding is instituted affecting the Property, the Mortgagor will pay all
reasonable sums, including reasonable attorneys’ fees and disbursements,
incurred by the Mortgagee related to the exercise of any remedy or right of the
Mortgagee pursuant hereto and the reasonable expenses of any such action or
proceeding together with all statutory or other costs, disbursements and
allowances, interest thereon from the date of demand for payment thereof at the
Default Rate, and

16



--------------------------------------------------------------------------------



 



such sums and the interest thereon shall, to the extent permissible by law, be a
lien on the Mortgaged Property prior to any right, title to, interest in or
claim upon the Mortgaged Property attaching or accruing subsequent to the
recording of this Mortgage and shall be secured by this Mortgage to the extent
permitted by law.
     (d) Any payment of amounts due under this Mortgage not made on or before
the due date for such payments shall accrue interest daily without notice from
the due date until paid at the Default Rate, and such interest at the Default
Rate shall be immediately due upon demand by the Mortgagee.
     (e) The Mortgagor acknowledges and third parties are hereby put on notice
that this Mortgage, unless terminated by a document placed of record, will
continue on a refinancing of the indebtedness existing on the date hereof and
that the Secured Obligations include all of the obligations of the Mortgagor
under the documents executed and delivered upon such a refinancing.
ARTICLE 3
Insurance, Casualty And Condemnation
     Section 3.01. Insurance. (a) The Mortgagor shall maintain in full force and
effect Insurance Policies with respect to the Property as required by, and
otherwise comply with, Section 6.07 of the Credit Agreement.
     (b) Promptly upon demand, the Mortgagor shall deliver to the Mortgagee
evidence satisfactory to Mortgagee as to whether (i) the Land is located in any
area designated by the United States Department of Housing and Urban Development
as having special flood or mudslide hazards and (ii) the area in which the Land
is located is participating in the National Flood Insurance Program, as set
forth in the Flood Disaster Protection Act of 1973, as amended from time to
time. If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Mortgagor
shall obtain flood insurance in such total amount as the Mortgagee may from time
to time require, and otherwise comply with the National Flood Insurance Program.
     (c) If at any time the area in which any Mortgaged Property is located is
designated a “Zone 1” area, the Mortgagor shall obtain earthquake insurance in
such total amount as the Mortgagee may from time to time require.
     (d) If the Mortgagor fails to maintain the Insurance Policies or, upon
request, fails to promptly deliver evidence thereof to the Mortgagee, the
Mortgagee shall have the right, but not the obligation, to obtain such insurance
policies and pay the premiums therefor. If the Mortgagee obtains such insurance

17



--------------------------------------------------------------------------------



 



policies or pays the premiums therefor, upon demand, the Mortgagor shall
reimburse the Mortgagee for its expenses in connection therewith, together with
interest thereon, pursuant to Section 4.02.
     Section 3.02. Casualty Event. (a) The Mortgagor represents and warrants
that, as of the date hereof, there is no material Casualty Event affecting the
Property.
     (b) In the event of any material Casualty Event, the Mortgagor shall
(i) promptly give notice thereof to the Mortgagee describing in detail
reasonably satisfactory to the Mortgagee the nature and extent of such Casualty
Event, the work required to Restore the Property affected thereby and the
Mortgagor’s best estimate of the cost of such Restoration, (ii) immediately take
such action as may be necessary or appropriate to preserve the undamaged portion
of such Property and to protect against personal injury or property damage, and
(iii) Restore the Property to the extent required by Section 2.04(b)(iv).
     Section 3.03. Insurance Claims and Proceeds. In the event of any material
Casualty Event, the Mortgagor shall promptly make proof of loss under the
applicable Insurance Policies and diligently pursue to conclusion its claim for
the Insurance Proceeds payable thereunder and any suit, action or other
proceeding necessary or appropriate to obtain payment of such Insurance
Proceeds. If the cost of Restoration reasonably estimated by the Mortgagor
equals $2,000,000 or more or if an Event of Default has occurred and is
continuing, the Mortgagor shall have no right to settle, and shall not settle,
any claim or proceeding for any Insurance Proceeds without the consent of the
Mortgagee. All Insurance Proceeds with respect to any Casualty Event shall be
held, applied and disbursed as required by the Credit Agreement and the Security
Agreement. Anything in this Mortgage to the contrary notwithstanding, the
Mortgagee shall have no obligation to release any of the Insurance Proceeds to
the Mortgagor if a Default has occurred and is continuing. If a Default has
occurred and is continuing, the Mortgagee may, in its sole discretion, apply any
Insurance Proceeds received as a result of such Casualty Event to the payment of
the Secured Obligations.
     Section 3.04. Condemnation. (a) The Mortgagor represents and warrants that,
as of the date hereof, (i) there is no Condemnation affecting the Property,
(ii) there are no negotiations or proceedings which might result in such a
Condemnation, and (iii) to the knowledge of the Mortgagor, no such Condemnation
is proposed or threatened.
     (b) In the event of any Condemnation or the commencement of any negotiation
or proceeding which might result in a Condemnation, or in the event of any
proposed or threatened Condemnation, the Mortgagor shall promptly after
receiving notice or obtaining knowledge thereof give notice thereof to the

18



--------------------------------------------------------------------------------



 



Mortgagee, describing in detail satisfactory to the Mortgagee the nature and
extent of such Condemnation, negotiation or proceeding, the action which the
Mortgagor intends to take with respect thereto, the work required to Restore the
Property affected by such Condemnation and the Mortgagor’s best estimate of the
cost of such Restoration.
     Section 3.05. Condemnation Proceedings and Awards. In the event of any
Condemnation or the commencement of any negotiation or proceeding which might
result in a Condemnation, or in the event of any proposed or threatened
Condemnation, the Mortgagor shall, promptly after receiving notice or obtaining
knowledge thereof, do all things deemed necessary or appropriate by the
Mortgagor or requested by the Mortgagee to preserve the Mortgagor’s interest in
such Property and promptly make claim for the Awards payable with respect
thereto and diligently pursue to conclusion such claim for such Awards and any
suit, action or other proceeding necessary or appropriate to obtain payment
thereof. If the Award reasonably expected by the Mortgagor to be received equals
or exceeds $2,000,000 or if an Event of Default has occurred and is continuing,
the Mortgagor shall have no right to settle, and shall not settle, any such
claim, negotiation or proceeding without the consent of the Mortgagee. All
Awards with respect to such Condemnation shall be held, applied and disbursed as
require by the Credit Agreement and the Security Agreement. Anything in this
Mortgage to the contrary notwithstanding, the Mortgagee shall have no obligation
to release any of the Awards to the Mortgagor if a Default has occurred and is
continuing. If a Default has occurred and is continuing, the Mortgagee may, in
its sole discretion, apply any Awards received as a result of such Casualty
Event to the payment of the Secured Obligations.
ARTICLE 4
Certain Secured Obligations
     Section 4.01. Revolving Credit Loans. The Secured Obligations secured by
this Mortgage include Revolving Credit Loans made, and reimbursement obligations
relating to Letters of Credit issued, under the Credit Agreement in the maximum
principal or face amount of $1,400,000 which are advanced, paid and readvanced
from time to time. Notwithstanding the amount outstanding at any particular
time, this Mortgage secures the total amount of Secured Obligations [up to the
Secured Loan Amount]. The unpaid balance of the Revolving Credit Loans and the
unpaid balance of the reimbursement obligations may at certain times be, or be
reduced to, zero. A zero balance, by itself, does not affect any Lender’s
obligations to issue Letters of Credit or to advance Revolving Credit Loans, or
to make payments upon draws under Letters of Credit, all of which are obligatory
subject to the conditions stated in the Credit Agreement. Each of the interest
of the Mortgagee hereunder and the priority of the Lien of this Mortgage will
remain

19



--------------------------------------------------------------------------------



 



in full force and effect with respect to all of the Secured Obligations
notwithstanding such a zero balance of the Revolving Credit Loans or the
reimbursement obligations, and the Lien of this Mortgage will not be
extinguished until this Mortgage has been terminated pursuant to Section 7.02.
     Section 4.02. Right to Perform Obligations. If the Mortgagor fails to pay
or perform any of its obligations hereunder or under any other Finance Document,
the Mortgagee may, but without any obligation to do so and without notice,
itself to pay or perform, or cause payment or performance of, such obligation,
provided the Mortgagor is not contesting payment or performance in accordance
with Section 2.05 and further provided that no such payment or performance shall
be construed to be a cure of any Default or constitute as waiver of any Default.
If pursuant to this Section 4.02, the Mortgagee shall make any payment on behalf
of the Mortgagor or shall incur hereunder any expense for which the Mortgagee is
entitled to reimbursement pursuant to the provisions of the Finance Documents,
such Secured Obligation shall be repayable on demand and shall bear interest
from the date incurred at the Default Rate. Such interest, and any other
interest on the Secured Obligations payable at the Default Rate pursuant to the
terms of the Finance Documents, shall accrue through the date paid
notwithstanding any intervening judgment of foreclosure or sale. All such
interest shall be part of the Secured Obligations and shall be secured by this
Mortgage.
     Section 4.03. Changes in the Laws Regarding Taxation. If after the date
hereof there is enacted any applicable Law deducting from the value of the
Property for the purpose of taxation the Lien of any Collateral Document or
changing in any way the applicable Law for the taxation of mortgages, deeds of
trust or other Liens or obligations secured thereby, or the manner of collection
of such taxes, so as to adversely affect this Mortgage, the Secured Obligations,
or any Secured Party, upon demand by the Mortgagee or any other affected Secured
Party and to the fullest extent permitted under applicable Law, the Mortgagor
shall pay all taxes, assessments or other charges resulting therefrom or shall
reimburse such Secured Party for all such taxes, assessments or other charges
which such Secured Party is obligated to pay as a result thereof.
     Section 4.04. Indemnity and Expenses. (a) The Mortgagor shall indemnify and
hold harmless each of the Mortgagee and each other Indemnitee from and against
any and all liabilities, losses, damages, claims and costs (including, without
limitation, Attorney Costs (which shall be limited to one (1) counsel to the
Secured Parties (exclusive of one local counsel in each relevant jurisdiction),
unless (x) the interests of the Collateral Agent and the other Secured Parties
are sufficiently divergent, in which case one (1) additional counsel may be
appointed and (y) if the interests of any Secured Party or group of Secured
Parties (other than all of the Secured Parties) are distinctly or
disproportionately affected, one (1) additional counsel for such Secured Party
or group of Secured Parties)) of any kind or nature whatsoever which may at any
time be imposed on, incurred by

20



--------------------------------------------------------------------------------



 



or asserted against any such Indemnitee in any way relating to or arising out of
or in connection with (i) the execution, delivery, enforcement, performance or
administration of this Mortgage or any other agreement, letter or instrument
delivered in connection with the transactions contemplated hereby or the
consummation of the transactions contemplated hereby; (ii) any actual or alleged
presence or release of Hazardous Materials on or from the Property, or any
Environmental Liability related in any way to the Property, (iii) any accident,
injury to or death of persons or loss of or damage to property occurring in, on
or about the Property or any part thereof or on the adjoining sidewalks, curbs,
adjacent property or adjacent parking areas, street or ways, (iv) any conduct or
misconduct of the Mortgagor, any lessee or other occupant of any of the
Property, or any of their respective agents, contractors, subcontractors,
servants, employees, licensees or invitees, and (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory (including any investigation
of, preparation for, or defense of any pending or threatened claim,
investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto (all the foregoing, collectively, the “Indemnified
Liabilities”), in all cases, whether or not caused by or arising, in whole or in
part, out of the negligence of the Indemnitee; provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, losses, damages, claims or costs (x) have resulted from the gross
negligence or willful misconduct of such Indemnitee or breach of the Finance
Documents by such Indemnitee as determined by the final non-appealable judgment
of a court of competent jurisdiction or (y) arise from claims of any of the
Secured Parties solely against one or more Secured Parties that have not
resulted from any misrepresentation, default or the breach of any Finance
Document or any actual or alleged performance or non-performance by the
Mortgagor, the Borrower or one of their Subsidiaries or other Affiliates or any
of their respective officers, directors, stockholders, partners, members,
employees, agents, representatives or advisors. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 4.04
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, its directors,
shareholders or creditors or an Indemnitee or any other Person, whether or not
any Indemnitee is otherwise a party thereto and whether or not any of the
transactions contemplated hereunder or under any of the other Finance Documents
is consummated. All amounts due under this Section 4.04 shall be paid promptly
after receipt by the Mortgagor of an invoice in reasonable detail. The
agreements in this Section 4.04 shall survive the resignation of the Mortgagee,
the replacement of any Lender, the termination of the Aggregate Commitments, the
repayment, satisfaction or discharge of all the other Secured Obligations, the
termination of the security interests created hereunder and the release of the
Liens created hereunder on all or any portion of the Mortgaged Property.

21



--------------------------------------------------------------------------------



 



     (b) Mortgagor shall upon demand pay to the Mortgagee the amount of any and
all reasonable out-of-pocket expenses, including the reasonable fees and
expenses of its counsel (which shall be limited to one (1) counsel (exclusive of
one local counsel in each relevant jurisdiction)) and of any experts and agents,
that the Mortgagee may incur in connection with (i) the custody, preservation,
use or operation of, or the sale of, collection from or other realization upon,
any of the Mortgaged Property or (ii) the exercise or enforcement of any of the
rights of the Mortgagee or the other Secured Parties hereunder.
ARTICLE 5
Defaults, Remedies and Rights
     Section 5.01. Events of Default. (a) Any Event of Default under the Credit
Agreement shall constitute an Event of Default hereunder.
     (b) All notice and cure periods provided in the Credit Agreement and the
other Loan Documents shall run concurrently with any notice or cure periods
provided under applicable Law.
     Section 5.02. Remedies. (a) If any Event of Default has occurred and is
continuing, the Mortgagee shall have the right and power to exercise any of the
following remedies and rights, subject to mandatory provisions of applicable
Law, whether or not the maturity of the Secured Obligations has been
accelerated, to wit:
     (i) to institute a proceeding or proceedings, by advertisement, judicial
process or otherwise as provided under applicable Law, for the complete or
partial foreclosure of this Mortgage or the complete or partial sale of the
Mortgaged Property under the power of sale hereunder or under any applicable
provision of law; or
     (ii) to sell the Mortgaged Property, and all estate, right, title,
interest, claim and demand of the Mortgagor therein and thereto, and all rights
of redemption thereof, at one or more sales, as an entirety or in parcels, with
such elements of real or personal property, at such time and place and upon such
terms as the Mortgagee may deem expedient or as may be required under applicable
Law, and in the event of a sale hereunder or under any applicable provision of
Law of less than all of the Mortgaged Property, this Mortgage shall continue as
a Lien on the remaining Mortgaged Property [up to the remaining balance of the
Secured Loan Amount]; or
     (iii) to institute a suit, action or proceeding for the specific
performance of any of the provisions of this Mortgage; or

22



--------------------------------------------------------------------------------



 



     (iv) to be entitled to the appointment of a receiver, supervisor, trustee,
liquidator, conservator or other custodian (a “Receiver”) of the Mortgaged
Property, without notice to Mortgagor, to the fullest extent permitted by Law,
as a matter of right and without regard to, or the necessity to disprove, the
adequacy of the security for the Secured Obligations or the solvency of the
Mortgagor or any other Loan Party, and the Mortgagor hereby, to the fullest
extent permitted by applicable Law, irrevocably waives such necessity and
consents to such appointment, without notice, said appointee to be vested with
the fullest powers permitted under applicable Law, including to the fullest
extent permitted under applicable Law those under Section 5.02(a)(v); or
     (v) to enter upon the Property, by the Mortgagee or a Receiver (whichever
is the Person exercising the rights under this clause), and, to the extent
permitted under applicable Law, exclude the Mortgagor and its managers,
employees, contractors, agents and other representatives therefrom in accordance
with applicable Law, without liability for trespass, damages or otherwise, and
take possession of all other Mortgaged Property and all books, records and
accounts relating thereto, and upon demand the Mortgagor shall surrender
possession of the Property, the other Mortgaged Property and such books, records
and accounts to the Person exercising the rights under this clause after the
occurrence of any Event of Default; and having and holding the same, the Person
exercising the rights under this clause may use, operate, manage, preserve,
control and otherwise deal therewith and conduct the business thereof, either
personally or by its managers, employees, contractors, agents or other
representatives, without interference from the Mortgagor or its managers,
employees, contractors, agents and other representatives; and, upon each such
entry and from time to time thereafter, at the expense of the Mortgagor and the
Mortgaged Property, without interference by the Mortgagor or its managers,
employees, contractors, agents and other representatives, the Person exercising
the rights under this clause may, as such Person deems expedient, (A) insure or
reinsure the Property, (B) make all necessary or proper repairs, renewals,
replacements, alterations, additions, Restorations, betterments and improvements
to the Property and (C) in such Person’s own name or, at the option of such
Person, in the Mortgagor’s name, exercise all rights, powers and privileges of
the Mortgagor with respect to the Mortgaged Property, including the right to
enter into Leases with respect to the Property, including Leases extending
beyond the time of possession by the Person exercising the rights under this
clause; and the Person exercising the rights under this clause shall not be
liable to account for any action taken hereunder, other than for Rents actually
received by such Person, and shall not be liable for any loss sustained by the
Mortgagor resulting from any failure to let the Property or

23



--------------------------------------------------------------------------------



 



from any other act or omission of such Person, except to the extent such loss is
caused by such Person’s own willful misconduct or gross negligence; or
     (vi) with or, to the fullest extent permitted by applicable Law, without
entry upon the Property, in the name of the Mortgagee or a Receiver (as required
by Law and whichever is the Person exercising the rights under this clause) or,
at such Person’s option, in the name of the Mortgagor, to collect, receive, sue
for and recover all Rents and proceeds of or derived from the Mortgaged
Property, and after deducting therefrom all costs, expenses and liabilities of
every character incurred by the Person exercising the rights under this clause
in collecting the same and in using, operating, managing, preserving and
controlling the Mortgaged Property and otherwise in exercising the rights under
Section 5.02(a)(v) or any other rights hereunder, including all amounts
necessary to pay Impositions, Rents, Insurance Premiums and other costs,
expenses and liabilities relating to the Property, as well as compensation for
the services of such Person and its managers, employees, contractors, agents or
other representatives, to apply the remainder as provided in Section 5.06; or
     (vii) to take any action with respect to any Mortgaged Property permitted
under the UCC; or
     (viii) to take any other action, or pursue any other remedy or right, as
the Mortgagee may have under applicable Law, and the Mortgagor does hereby grant
the same to the Mortgagee; or
     (ix) to exercise any statutory power of sale; or
     (x) to declare all sums secured hereby to be immediately due and payable,
without presentment, demand, notice of any kind, protest or notice of protest,
all of which are expressly waived.
     (b) To the fullest extent permitted by applicable Law,
     (i) each remedy or right hereunder shall be in addition to, and not
exclusive or in limitation of, any other remedy or right hereunder, under any
other Finance Document or under applicable Law;
     (ii) every remedy or right hereunder, under any other Finance Document or
under applicable Law may be exercised concurrently or independently and whenever
and as often as deemed appropriate by the Mortgagee;
     (iii) no failure to exercise or delay in exercising any remedy or right
hereunder, under any other Finance Document or under applicable

24



--------------------------------------------------------------------------------



 



Law shall be construed as a waiver of any Default hereunder or under any other
Finance Document;
     (iv) no waiver of, failure to exercise or delay in exercising any remedy or
right hereunder, under any other Finance Document or under applicable Law upon
any Default hereunder or under any other Finance Document shall be construed as
a waiver of, or otherwise limit the exercise of, such remedy or right upon any
other or subsequent Default hereunder or under any other Finance Document;
     (v) no single or partial exercise of any remedy or right hereunder, under
any other Finance Document or under applicable Law upon any Default hereunder or
under any other Finance Document shall preclude or otherwise limit the exercise
of any other remedy or right hereunder, under any other Finance Document or
under applicable Law upon such Default or upon any other or subsequent Default
hereunder or under any other Finance Document;
     (vi) the acceptance by the Mortgagee or any other Secured Party of any
payment less than the amount of the Secured Obligation in question shall be
deemed to be an acceptance on account only and shall not be construed as a
waiver of any Default hereunder or under any other Finance Document with respect
thereto; and
     (vii) the acceptance by the Mortgagee or any other Secured Party of any
payment of, or on account of, any Secured Obligation shall not be deemed to be a
waiver of any Default hereunder or under any other Finance Document with respect
to any other Secured Obligation.
     (c) If the Mortgagee has proceeded to enforce any remedy or right hereunder
or with respect hereto by foreclosure, sale, entry or otherwise, it may
compromise, discontinue or abandon such proceeding for any reason without notice
to the Mortgagor or any other Person (other than other Secured Parties as may be
required by the other Finance Documents), and, in the event that any such
proceeding shall be discontinued, abandoned or determined adversely for any
reason, the Mortgagor and the Mortgagee shall retain and be restored to their
former positions and rights hereunder with respect to the Mortgaged Property,
subject to the Lien hereof except to the extent any such adverse determination
specifically provides to the contrary.
     (d) For the purpose of carrying out any provisions of Section 2.01(c),
4.02, 5.02(a)(v), 5.02(a)(vi), 5.05 or 5.07 or any other provision hereunder
authorizing the Mortgagee or any other Person to perform any action on behalf of
the Mortgagor, the Mortgagor hereby irrevocably appoints the Mortgagee or a
Receiver appointed pursuant to Section 5.02(a)(vi) or such other Person (as the

25



--------------------------------------------------------------------------------



 



case may be as the Person appointed under this subsection) as the
attorney-in-fact of the Mortgagor (with a power to substitute any other Person
in its place as such attorney-in-fact) to act in the name of the Mortgagor or,
at the option of the Person appointed to act under this subsection, in such
Person’s own name, to take the action authorized under Section 2.01(c), 4.02,
5.02(a)(v), 5.02(a)(vi), 5.05 or 5.07 or such other provision, and to execute,
acknowledge and deliver any document in connection therewith or to take any
other action incidental thereto as the Person appointed to act under this
subsection shall deem appropriate in its discretion; and the Mortgagor hereby
irrevocably authorizes and directs any other Person to rely and act on behalf of
the foregoing appointment and a certificate of the Person appointed to act under
this subsection that such Person is authorized to act under this subsection.
     Section 5.03. Waivers by the Mortgagor. To the fullest extent permitted
under applicable Law, the Mortgagor shall not assert, and hereby irrevocably
waives, any right or defense the Mortgagor may have under any statute or rule of
law or equity now or hereafter in effect relating to (a) appraisement,
valuation, homestead exemption, extension, moratorium, stay, statute of
limitations, redemption, marshalling of the Mortgaged Property or the other
assets of the Mortgagor, sale of the Mortgaged Property in any order or notice
of deficiency or intention to accelerate any Secured Obligation; (b) impairment
of any right of subrogation or reimbursement; (c) any requirement that at any
time any action must be taken against any other Person, any portion of the
Mortgaged Property or any other asset of the Mortgagor or any other Person;
(d) any provision barring or limiting the right of the Mortgagee to sell any
Mortgaged Property after any other sale of any other Mortgaged Property or any
other action against the Mortgagor or any other Person; (e) any provision
barring or limiting the recovery by the Mortgagee of a deficiency after any sale
of the Mortgaged Property; (f) any other provision of applicable Law which might
defeat, limit or adversely affect any right or remedy of the Mortgagee or other
Secured Parties under or with respect to this Mortgage or any other Collateral
Document as it relates to any Mortgaged Property; or (g) the right of the
Mortgagee to foreclose this Mortgage in its own name on behalf of all of the
Secured Parties by judicial action as the real party in interest without the
necessity of joining any other Secured Party.
     Section 5.04. Jurisdiction and Process. (a) To the extent permitted under
applicable Law, in any suit, action or proceeding arising out of or relating to
this Mortgage or any other Collateral Document as it relates to any Mortgaged
Property, the Mortgagor irrevocably consents to (i) the jurisdiction of any
state or federal court sitting in the State in which the Property is located and
irrevocably waives any defense or objection which it may now or hereafter have
to the jurisdiction of such court or the venue of such court for or the
convenience of such court as the forum for any such suit, action or proceeding,
and (ii) the service of (A) any process in any such suit, action or proceeding,
or (B) any notice relating to any sale, or the exercise of any other remedy by
the Mortgagee

26



--------------------------------------------------------------------------------



 



hereunder by sending a copy of such process or notice by prepaid overnight
courier or United States registered or certified mail, postage prepaid, return
receipt requested to the Mortgagor at its address specified in or pursuant to
Section 7.03, such service to be effective when received at the address
specified or when delivery at such address is refused.
     (b) Nothing in this Section shall affect the right of the Mortgagee to
bring any suit, action or proceeding arising out of or relating to this Mortgage
or any other Collateral Document in any court having jurisdiction under the
provisions of any other Collateral Document or applicable Law or to serve any
process, notice of sale or other notice in any manner permitted by any other
Collateral Document or applicable Law.
     Section 5.05. Sales. Except as otherwise provided herein, to the fullest
extent permitted under applicable Law, at the election of the Mortgagee, the
following provisions shall apply to any sale of the Mortgaged Property
hereunder, whether made pursuant to the power of sale hereunder, any judicial
proceeding or any judgment or decree of foreclosure or sale or otherwise:
     (a) The Mortgagee or the court officer (whichever is the Person conducting
any sale) may conduct any number of sales from time to time. The power of sale
hereunder shall not be exhausted by any sale as to any part or parcel of the
Mortgaged Property which is not sold, unless and until the Secured Obligations
shall have been paid in full, and shall not be exhausted or impaired by any sale
which is not completed or is defective. Any sale may be as a whole or in part or
parcels and as provided in Section 5.03, the Mortgagor has thereby waived its
right to direct the order in which the Mortgaged Property or any part or parcel
thereof is sold.
     (b) Any sale may be postponed or adjourned by public announcement at the
time and place appointed for such sale or for such postponed or adjourned sale
without further notice.
     (c) After each sale, the Person conducting such sale shall execute and
deliver to the purchaser or purchasers at such sale a good and sufficient
instrument or instruments granting, conveying, assigning and transferring all
right, title and interest of the Mortgagor in and to the Mortgaged Property sold
and shall receive the proceeds of such sale [up to the Secured Loan Amount] and
apply the same as provided in . The Mortgagor hereby irrevocably appoints the
Person conducting such sale as the attorney-in-fact of the Mortgagor (with full
power to substitute any other Person in its place as such attorney-in-fact) to
act in the name of the Mortgagor or, at the option of the Person conducting such
sale, in such Person’s own name, to make without warranty by such Person any
conveyance, assignment, transfer or delivery of the Mortgaged Property sold, and
to execute, acknowledge and deliver any instrument of conveyance, assignment,

27



--------------------------------------------------------------------------------



 



transfer or delivery or other document in connection therewith or to take any
other action incidental thereto, as the Person conducting such sale shall deem
appropriate in its discretion; and the Mortgagor hereby irrevocably authorizes
and directs any other Person to rely and act upon the foregoing appointment and
a certificate of the Person conducting such sale that such Person is authorized
to act hereunder. Nevertheless, upon the request of such attorney-in-fact the
Mortgagor shall promptly execute, acknowledge and deliver any documentation
which such attorney-in-fact may require for the purpose of ratifying, confirming
or effectuating the powers granted hereby or any such conveyance, assignment,
transfer or delivery by such attorney-in-fact.
     (d) Any statement of fact or other recital made in any instrument referred
to in Section 5.05(c) given by the Person conducting any sale as to the
nonpayment of any Secured Obligation, the occurrence of any Event of Default,
the amount of the Secured Obligations due and payable, the request to the
Mortgagee to sell, the notice of the time, place and terms of sale and of the
Mortgaged Property to be sold having been duly given, the refusal, failure or
inability of the Mortgagee to act, the appointment of any substitute or
successor agent, any other act or thing having been duly done by the Mortgagor,
the Mortgagee or any other such Person, shall be taken as conclusive and binding
against all other Persons as evidence of the truth of the facts so stated or
recited. The Person conducting any sale may appoint or delegate any other Person
as agent to perform any act necessary or incident to such sale, including the
posting of notices and the conduct of such sale, but in the name and on behalf
of the Person conducting such sale.
     (e) The receipt by the Person conducting any sale of the purchase money
paid at such sale shall be sufficient discharge therefor to any purchaser of any
Mortgaged Property sold, and no such purchaser, or its representatives, grantees
or assigns, after paying such purchase price and receiving such receipt, shall
be bound to see to the application of such purchase price or any part thereof
upon or for any trust or purpose of this Mortgage or, in any manner whatsoever,
be answerable for any loss, misapplication or nonapplication of any such
purchase money or be bound to inquire as to the authorization, necessity,
expediency or regularity of such sale.
     (f) Subject to mandatory provisions of applicable Law, any sale shall
operate to divest all of the estate, right, title, interest, claim and demand
whatsoever, whether at law or in equity, of the Mortgagor in and to the
Mortgaged Property sold, and shall be a perpetual bar both at law and in equity
against the Mortgagor and any and all Persons claiming such Mortgaged Property
or any interest therein by, through or under the Mortgagor.
     (g) At any sale, the Mortgagee may bid for and acquire the Mortgaged
Property sold and, in lieu of paying cash therefor, may make settlement for the

28



--------------------------------------------------------------------------------



 



purchase price by causing the Secured Parties to credit against the Secured
Obligations, including the expenses of the sale and the cost of any enforcement
proceeding hereunder, the amount of the bid made therefor to the extent
necessary to satisfy such bid.
     (h) If the Mortgagor or any Person claiming by, through or under the
Mortgagor shall transfer or fail to surrender possession of the Mortgaged
Property, after the exercise by the Mortgagee of the Mortgagee’s remedies under
Section 5.02(a)(v) or after any sale of the Mortgaged Property pursuant hereto,
then the Mortgagor or such Person shall be deemed a tenant at sufferance of the
purchaser at such sale, subject to eviction by means of summary process for
possession of land, or subject to any other right or remedy available hereunder
or under applicable Law.
     (i) Upon any sale, it shall not be necessary for the Person conducting such
sale to have any Mortgaged Property being sold present or constructively in its
possession.
     (j) If a sale hereunder shall be commenced by the Mortgagee, the Mortgagee
may at any time before the sale abandon the sale, and may institute suit for the
collection of the Secured Obligations or for the foreclosure of this Mortgage;
or if the Mortgagee should institute a suit for collection of the Secured
Obligations or the foreclosure of this Mortgage, the Mortgagee may at any time
before the entry of final judgment in said suit dismiss the same and sell the
Mortgaged Property in accordance with the provisions of this Mortgage.
     Section 5.06. Proceeds. Except as otherwise provided herein or required
under applicable Law, the proceeds of any sale of the Mortgaged Property
hereunder [up to the Secured Loan Amount], whether made pursuant to the power of
sale hereunder, any judicial proceeding or any judgment or decree of foreclosure
or sale or otherwise shall be applied in the order of priorities set forth in
Section 8.03 of the Credit Agreement.
     Section 5.07. Assignment of Leases. (a) Subject to paragraph 5.07(d) below,
the assignments of the Leases and the Rents under Granting Clauses VI and VII
are and shall be present, absolute and irrevocable assignments by the Mortgagor
to the Mortgagee and, subject to the license to the Mortgagor under
Section 5.07(b), the Mortgagee or a Receiver appointed pursuant to Section
5.02(a)(iv) (as the case may be as the Person exercising the rights under this
Section) shall have the absolute, immediate and continuing right to collect and
receive all Rents now or hereafter, including during any period of redemption,
accruing with respect to the Property. At the request of the Mortgagee or such
Receiver, the Mortgagor shall promptly execute, acknowledge, deliver, record,
register and file any additional general assignment of the Leases or specific
assignment of any Lease which the Mortgagee or such Receiver may require from

29



--------------------------------------------------------------------------------



 



time to time (all in form and substance satisfactory to the Mortgagee or such
Receiver) to effectuate, complete, perfect, continue or preserve the assignments
of the Leases and the Rents under Granting Clauses VI and VII. Neither the
acceptance hereof nor the exercise of the rights and remedies hereunder nor any
other action on the part of the Mortgagee or any Person exercising the rights of
the Mortgagee hereunder shall be construed to be an assumption by the Mortgagee
or any such Person of, or to otherwise make the Mortgagee or such Person liable
or responsible for, any of the obligations of the Mortgagor under or with
respect to the Leases or for any Rent, Security Deposit or other amount
delivered to the Mortgagor, provided that the Mortgagee or any such Person
exercising the rights of the Mortgagee hereunder shall be accountable as
provided in Section 5.07(c) for any Rents, Security Deposits or other amounts
actually received by the Mortgagee or such Person, as the case may be. Neither
the acceptance hereof nor the exercise of the rights and remedies hereunder nor
any other action on the part of the Mortgagee or any Person exercising the
rights of the Mortgagee hereunder shall be construed to obligate the Mortgagee
or any such Person to take any action under or with respect to the Leases or
with respect to the Property, to incur any expense or perform or discharge any
duty or obligation under or with respect to the Leases or with respect to the
Property, to appear in or defend any action or proceeding relating to the Leases
or the Property, to constitute the Mortgagee as a mortgagee in possession
(unless the assignee hereunder actually enters and takes possession of the
Property), or to be liable in any way for any injury or damage to person or
property sustained by any Person in or about the Property other than to the
extent caused by the willful misconduct or gross negligence of the Mortgagee or
any Person exercising the rights of the Mortgagee hereunder.
     (b) In the absence of an Event of Default, the Mortgagor shall have a
license granted hereby to collect and receive all Rents and apply the same
subject to the provisions of the Loan Documents. This license shall terminate,
at the option of the Mortgagee, upon the occurrence of an Event of Default.
     (c) If any Event of Default has occurred and is continuing, the Mortgagee
or a Receiver appointed pursuant to Section 5.02(a)(iv) (as the case may be as
the Person exercising the rights under this Section) shall have the right to
terminate the license granted under Section 5.07(b) by notice to the Mortgagor
and to exercise the rights and remedies provided under Section 5.07(a), under
Section 5.02(a)(v) and Section 5.02(a)(vi) or under applicable Law. If an Event
of Default is continuing, upon demand by the Person exercising the rights under
this Section, the Mortgagor shall promptly pay to such Person all Security
Deposits under the Leases and all Rents allocable to any period after the
occurrence of such Event of Default. Subject to Section 5.02(a)(v) and
Section 5.02(a)(vi) and any applicable requirement of law, any Rents received
hereunder by such Receiver shall be promptly paid to the Mortgagee, and any
Rents received hereunder by the Mortgagee shall be deposited in the Collateral
Account, to be

30



--------------------------------------------------------------------------------



 



held, applied and disbursed as provided in the Security Agreement, provided
that, subject to Section 5.02(a)(v) and Section 5.02(a)(vi) and any applicable
requirement of law, any Security Deposits actually received by such Receiver
shall be promptly paid to the Mortgagee, and any Security Deposits actually
received by the Mortgagee shall be held, applied and disbursed as provided in
the applicable Leases and applicable Law.
     (d) Nothing herein shall be construed to be an assumption by the Person
exercising the rights under this Section, or otherwise to make such Person
liable for the performance, of any of the obligations of the Mortgagor under the
Leases, provided that such Person shall be accountable as provided in
Section 5.07(c) for any Rents or Security Deposits actually received by such
Person.
     Section 5.08. Dealing with the Mortgaged Property. Subject to Section 7.02,
the Mortgagee shall have the right to release any portion of the Mortgaged
Property to or at the request of the Mortgagor, for such consideration as the
Mortgagee may require without, as to the remainder of the Mortgaged Property, in
any way impairing or affecting the Lien or priority of this Mortgage, or
improving the position of any subordinate lienholder with respect thereto, or
the position of any guarantor, endorser, co-maker or other obligor of the
Secured Obligations, except to the extent that the Secured Obligations shall
have been reduced by any actual monetary consideration received for such release
and applied to the Secured Obligations, and may accept by assignment, pledge or
otherwise any other property in place thereof as the Mortgagee may require
without being accountable therefor to any other lienholder.
     Section 5.09. Information and Right of Entry. (a) Upon reasonable request
by the Mortgagee, the Mortgagor shall deliver to the Mortgagee promptly after
such request or, if requested by the Mortgagee, on a continuing or periodic
basis, any information, certificates and documents with respect to the matters
referred to in this Mortgage as the Mortgagor shall reasonably request.
     (b) The Mortgagee and the representatives of the Mortgagee shall have the
right, (i) without notice, if any Event of Default has occurred and is
continuing, (ii) with simultaneous notice, if any payment or performance is
necessary in the opinion of the Mortgagee to preserve the Mortgagee’s rights
under this Mortgage or with respect to the Mortgaged Property, or (iii) after
reasonable notice, in all other cases, to enter upon the Property at reasonable
times, and with reasonable frequency, to inspect the Mortgaged Property or,
subject to the provisions hereof, to exercise any right, power or remedy of the
Mortgagee hereunder, provided that any Person so entering the Property shall not
unreasonably interfere with the ordinary conduct of the Mortgagor’s business,
and provided further that no such entry on the Property, for the purpose of
performing obligations under Section 4.02 or for any other purpose, shall be
construed to be (x) possession of the Property by such Person or to constitute
such Person as a

31



--------------------------------------------------------------------------------



 



mortgagee in possession, unless such Person exercises its right to take
possession of the Property under Section 5.02(a)(v), or (y) a cure of any
Default or waiver of any Default.
ARTICLE 6
Security Agreement And Fixture Filing
     Section 6.01. Security Agreement. (a) To the extent that the Mortgaged
Property constitutes or includes personal property and equipment, including
goods or items of personal property or equipment which are or are to become
fixtures under applicable Law, the Mortgagor hereby grants a security interest
therein (and any Proceeds thereof) and this Mortgage shall also be construed as
a pledge and a security agreement under the UCC; and, if an Event of Default has
occurred and is continuing, the Mortgagee shall be entitled with respect to such
personal property and equipment to all remedies available under the UCC, the
Security Agreement and all other remedies available under applicable Law. For
purposes of this Article 6, “equipment” shall have the meaning assigned to such
term in the UCC. Without limiting the foregoing, any personal property or
equipment may, at the Mortgagee’s option and, except as otherwise required by
applicable Law, without the giving of notice, (i) be sold hereunder or under the
Security Agreement, (ii) be sold pursuant to the UCC or (iii) be dealt with by
the Mortgagee in any other manner permitted under applicable Law. The Mortgagee
may require the Mortgagor to assemble the personal property and make it
available to the Mortgagee at a place to be designated by the Mortgagee. If any
Event of Default has occurred and is continuing, the Mortgagee shall be the
attorney-in-fact of the Mortgagor with respect to any and all matters pertaining
to the personal property and equipment (and Proceeds thereof) with full power
and authority to give instructions with respect to the collection and remittance
of payments, to endorse checks, to enforce the rights and remedies of the
Mortgagor and to execute on behalf of the Mortgagor and in Mortgagor’s name any
instruction, agreement or other writing required therefor. The Mortgagor
acknowledges and agrees that a disposition of the personal property in
accordance with the Mortgagee’s rights and remedies in respect to the Property
as heretofore provided is a commercially reasonable disposition thereof. In the
event that any of the Mortgage Property is also subject to a valid and
enforceable Lien under the terms of the Security Agreement and the terms of the
Security Agreement are inconsistent with the terms of this Mortgage, then with
respect to such Mortgaged Property, the terms of this Mortgage shall be
controlling in case of Fixtures and Leases, and the terms of the Security
Agreement shall be controlling in case of all other Collateral.
     (b) The Mortgagor hereby authorizes the Mortgagee to file a Record or
Records (as defined in the UCC), including, without limitation, financing or

32



--------------------------------------------------------------------------------



 



continuation statements, and amendments thereto, in all jurisdictions and with
all filing offices as the Mortgagee may determine, in its sole discretion, are
necessary or advisable to perfect the lien and Security interest granted to the
Mortgagee herein without the Mortgagor’s signature appearing thereon. Such
financing statements may describe the collateral in the same manner as described
herein or may contain an indication or description of collateral that describes
such property in any other manner as the Mortgagee may determine, in its sole
discretion, is necessary, advisable or prudent to ensure the perfection of the
Security interest in the collateral granted to the Mortgagee herein, including,
without limitation, describing such property as “all fixtures.” The Mortgagor
constitutes the Mortgagee its attorney-in-fact to execute and file any filings
required or so requested for the foregoing purposes, all acts of such attorney
being hereby ratified and confirmed; and such power, being coupled with an
interest, shall be irrevocable until all the Liens granted by the Loan Parties
terminate pursuant to the Finance Documents. The Mortgagor shall pay the costs
of, or reasonable costs incidental to, any recording or filing of any financing
or continuation statements or other documents recorded or filed pursuant hereto
concerning the collateral described herein.
     Section 6.02. Fixture Filing. To the extent that the Mortgaged Property
includes goods or items of personal property which are or are to become fixtures
under applicable Law, and to the extent permitted under applicable Law, the
filing of this Mortgage in the real estate records of the county in which the
Mortgaged Property is located shall also operate from the time of filing as a
fixture filing with respect to such Mortgaged Property, and the following
information is applicable for the purpose of such fixture filing, to wit:
     (a) Name and Address of the debtor:
     (b) Name and Address of the secured party:
     (c) This document covers goods or items of personal property which are or
are to become fixtures upon the Property.
     (d) The name of the record owner of the real estate on which such fixtures
are or are to be located is _________.

33



--------------------------------------------------------------------------------



 



ARTICLE 7
Miscellaneous
     Section 7.01. Concerning the Mortgagee. (a) The Mortgagee shall not be
responsible for the existence, genuineness or value of any of the Mortgaged
Property or for the validity, perfection, priority or enforceability of the Lien
of this Mortgage on any of the Mortgaged Property, whether impaired by operation
of law or by reason of any action or omission to act on its part hereunder. The
Mortgagee shall have no duty to ascertain or inquire as to the performance or
observance of any of the terms of this Mortgage by the Mortgagor.
     (b) For all purposes of the Collateral Documents the Mortgagee will be
entitled to rely on information from (i) its own records for information as to
the Lenders, their Secured Obligations and actions taken by them, (ii) any
Secured Party for information as to its Secured Obligations and actions taken by
it, to the extent that the Mortgagee has not obtained such information from the
foregoing sources, and (iii) Mortgagor, to the extent that the Mortgagee has not
obtained information from the foregoing sources.
     (c) At any time or times, in order to comply with any Legal Requirement,
the Mortgagee may appoint another bank or trust company or one or more other
Persons, either to act as co-agent or co-agents, jointly with the Mortgagee, or
to act as separate agent or agents on behalf of the Lenders with such power and
authority as may be necessary for the effectual operation of the provisions
hereof and may be specified in the instrument of appointment (which may, in the
discretion of the Mortgagee, include provisions for the protection of such
co-agent or separate agent similar to the provisions of this Section 7.01).
     Section 7.02. Release of Mortgaged Property. (a) This Mortgage shall cease,
terminate and thereafter be of no further force or effect in the event all of
the Release Conditions shall have been satisfied.
     (b) At any time and from time to time, the Mortgagee may release any part
of the Mortgaged Property from the Lien of this Mortgage in connection with any
sale, lease, transfer or other disposition of any part of the Mortgaged Property
permitted by, and in accordance with, the terms of the Loan Documents to any
Person other than a Loan Party or upon the effectiveness of any consent to the
release of any security interest granted hereby in any part of the Mortgaged
Property pursuant to Section 9.11 of the Credit Agreement; provided that, with
respect to any part of the Mortgaged Property that is also subject to any Lien
securing any Permitted Subordinated Indebtedness, such part of the Mortgaged
Property shall not be released from the Lien of this Mortgage unless such part
of the Mortgaged Property is (or is simultaneously) released from the Lien
securing such Permitted Subordinated Indebtedness. The Mortgagee may
conclusively rely on any certificate delivered to it by the Mortgagor stating
that such release of the

34



--------------------------------------------------------------------------------



 



Mortgaged Property is permitted by, and in accordance with, the terms of the
Credit Agreement, this Mortgage and all other Loan Documents.
     (c) The Mortgagee may, without the prior consent of the Lenders and in its
sole discretion, executed such documents as are reasonably requested to
(i) subordinate this Mortgage to any easement, right of way, restriction,
reservation, permit, servitude or other similar encumbrance granted or to be
granted by the Mortgagor, or (ii) grant non-disturbance protection to a tenant
under a lease that is subordinated to this Mortgage, provided that the Mortgagee
determines that such encumbrance or lease does not materially adversely detract
from the value, or materially impair the use by the Mortgagor, of the Mortgaged
Property subject to such encumbrance or lease.
     (d) Upon any termination of this Mortgage or release of the Mortgaged
Property, or any portion thereof, the Mortgagee shall, at the expense of the
Mortgagor, execute, acknowledge and deliver to the Mortgagor such documents,
without warranty, as the Mortgagor shall reasonably request to evidence the
termination of this Mortgage or release of the Mortgaged Property, as the case
may be.
     Section 7.03. Notices. All notices and other communications provided for
hereunder shall be in writing (including, telegraphic, telecopy or telex
communication or facsimile transmission) and mailed, telegraphed, telecopied,
telexed, faxed or delivered to it, if to the Mortgagee, addressed to it in care
of the Borrower at the Borrower’s address specified in Section 10.02 of the
Credit Agreement, and if to the Mortgagee, at its address specified in
Section 10.02 of the Credit Agreement. All such notices and other communications
shall be deemed to be given or made at such time as shall be set forth in
Section 10.02 of the Credit Agreement. Delivery by telecopier or electronic mail
of an executed counterpart of any amendment or waiver of any provision of this
Mortgage shall be effective as delivery of an original executed counterpart
thereof.
     Section 7.04. Amendments in Writing. No amendment or waiver of any
provision of this Mortgage, and no consent to any departure by the Mortgagor
herefrom, shall in any event be effective unless the same shall be in writing
and signed by each of the Mortgagor and the Mortgagee (with the consent of the
requisite number of Lenders specified in the Credit Agreement), and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. No failure on the part of the Mortgagee or any
other Secured Party to exercise, and no delay in exercising any right hereunder,
shall operate as a waiver thereof; nor shall any single or partial exercise of
any such right preclude any other or further exercise thereof or the exercise of
any other right.

35



--------------------------------------------------------------------------------



 



     Section 7.05. Severability. All rights, powers and remedies provided in
this Mortgage may be exercised only to the extent that the exercise thereof does
not violate applicable Law, and all the provisions of this Mortgage are intended
to be subject to all mandatory provisions of applicable Law and to be limited to
the extent necessary so that they will not render this Mortgage illegal,
invalid, unenforceable or not entitled to be recorded, registered or filed under
applicable Law. If any provision of this Mortgage or the application thereof to
any Person or circumstance shall, to any extent, be illegal, invalid or
unenforceable, or cause this Mortgage not to be entitled to be recorded,
registered or filed, the remaining provisions of this Mortgage or the
application of such provision to other Persons or circumstances shall not be
affected thereby, and each provision of this Mortgage shall be valid and be
enforced to the fullest extent permitted under applicable Law.
     Section 7.06. Binding Effect. (a) The provisions of this Mortgage shall be
binding upon and inure to the benefit of each of the parties hereto and their
respective successors and permitted assigns.
     (b) To the fullest extent permitted under applicable Law, the provisions of
this Mortgage binding upon the Mortgagor shall be deemed to be covenants which
run with the land.
     Section 7.07. Governing Law. THIS MORTGAGE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE IN WHICH THE PROPERTY IS
LOCATED, except as otherwise required by mandatory provisions of law and except
to the extent that remedies provided by the laws of any jurisdiction other than
the State in which the Mortgaged Property is located are governed by the laws of
such jurisdiction.
     Section 7.08. Local Law Provisions. The terms and provisions set forth in
Appendix A attached hereto are incorporated by reference as though fully set
forth herein. In the event of any conflict between the terms and provisions of
the body of the Mortgage and the terms and provisions of Appendix A, the latter
shall control.
     Section 7.09. Multisite Real Estate Transaction. The Mortgagor acknowledges
that this Mortgage is one of a number of mortgages, deeds of trust and other
Collateral Documents (“Other Mortgages”) that secure the Secured Obligations.
Mortgagor agrees that the lien of this Mortgage shall be absolute and
unconditional and shall not in any manner be affected or impaired by any acts or
omissions whatsoever of Mortgagee, and without limiting the generality of the
foregoing, the lien hereof shall not be impaired by any acceptance by the
Mortgagee of any security for or guarantees of the Secured Obligations, or by
any failure, neglect or omission on the part of Mortgagee to realize upon or
protect any Secured Obligation or any collateral security therefor including the
Other

36



--------------------------------------------------------------------------------



 



Mortgages. The lien hereof shall not in any manner be impaired or affected by
any release (except as to the property released), sale, pledge, surrender,
compromise, settlement, renewal, extension, indulgence, alteration, changing,
modification or disposition of any of the Secured Obligations or of any of the
collateral security therefor, including the Other Mortgages or of any guarantee
thereof, and, to the fullest extent permitted by applicable Law, Mortgagee may
at its discretion foreclose, exercise any power of sale, or exercise any other
remedy available to it under any or all of the Other Mortgages without first
exercising or enforcing any of its rights and remedies hereunder. Such exercise
of Mortgagee’s rights and remedies under any or all of the Other Mortgages shall
not in any manner impair the indebtedness hereby secured or the lien of this
Mortgage and any exercise of the rights or remedies of Mortgagee hereunder shall
not impair the lien of any of the Other Mortgages or any of Mortgage’s rights
and remedies thereunder. To the fullest extent permitted by applicable Law,
Mortgagor specifically consents and agrees the Mortgagee may exercise its rights
and remedies hereunder and under the Other Mortgagees separately or concurrently
and in any order that it may deem appropriate and waives any rights of
subrogation.
     Section 7.10. Subrogation to Rights of Prior Lienholder. If, and to the
extent that, the proceeds of the Loan are used to pay, satisfy or discharge any
obligation of the Borrower for the payment of money that is secured by a
pre-existing mortgage, deed of trust or other lien encumbering the Mortgaged
Property (a “Prior Lien”), such loan proceeds shall be deemed to have been
advanced by the Lenders at the Borrower’s request, and the Mortgagee, on behalf
of the Lenders, shall automatically, and without further action on its part, be
subrogated to the rights, including lien priority, of the owner or holder of the
obligation secured by the Prior Lien, whether or not the Prior Lien is released.

37



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Mortgagor has executed and delivered this Mortgage
as of the day first set forth above.

            [MORTGAGOR]
      By:           Name:           Title:        

     [Add State form of acknowledgment]

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Description of the Land

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Permitted Encumbrances
     The exceptions described in Schedule B, Part __ to that certain [title
insurance commitment file] [title policy] number ________ issued with respect to
the Property by ________ dated ________ and “marked” and revised _______.

 



--------------------------------------------------------------------------------



 



Appendix A
Local Law Provisions

 